EXHIBIT 10.3 (2)








Exhibit A




CREDIT AGREEMENT
Dated as of January 30, 2013,
as amended and restated as of November 7, 2016
among
BRIGHT HORIZONS FAMILY SOLUTIONS LLC,
as Borrower,


BRIGHT HORIZONS CAPITAL CORP.,
as Holdings,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
L/C Issuer, Joint Lead Arranger and Joint Bookrunner,


THE OTHER LENDERS PARTY HERETO,


BARCLAYS BANK PLC AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA,
HSBC BANK USA, NATIONAL ASSOCIATION,
ING CAPITAL LLC,
MIZUHO BANK, LTD. AND
ROYAL BANK OF CANADA,
as Co-Documentation Agents









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








TABLE OF CONTENTS
Page
ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    1
Section 1.01. Defined Terms    1
Section 1.02. Other Interpretive Provisions    53
Section 1.03. Accounting Terms    54
Section 1.04. Rounding    54
Section 1.05. References to Agreements, Laws, Etc    54
Section 1.06. Times of Day    54
Section 1.07. Timing of Performance    54
Section 1.08. Currency Equivalents Generally    54
Section 1.09. Change of Currency    55
Section 1.10. Cumulative Growth Amount Transactions    55
Section 1.11. Pro Forma and Other Calculations    55
Section 1.12. Limited Condition Transactions    57
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS    57
Section 2.01. The Loans    57
Section 2.02. Borrowings, Conversions and Continuations of Loans    58
Section 2.03. Letters of Credit    60
Section 2.04. Swing Line Loans    67
Section 2.05. [Reserved]    70
Section 2.06. Prepayments    70
Section 2.07. Termination or Reduction of Commitments    80
Section 2.08. Repayment of Loans    81
Section 2.09. Interest    81
Section 2.10. Fees    82
Section 2.11. Computation of Interest and Fees    83
Section 2.12. Evidence of Indebtedness    83
Section 2.13. Payments Generally    84
Section 2.14. Sharing of Payments    85
Section 2.15. Extension of Term Loans; Extension of Revolving Credit Loans    86
Section 2.16. Incremental Borrowings    89
Section 2.17. Refinancing Amendments    95
Section 2.18. Defaulting Lenders    96





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY    97
Section 3.01. Taxes    97
Section 3.02. Illegality     100
Section 3.03. Inability to Determine Rates     101
Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency
Rate Loans     101
Section 3.05. Funding Losses     102
Section 3.06. Matters Applicable to All Requests for Compensation     102
Section 3.07. Replacement of Lenders under Certain Circumstances     103
Section 3.08. Survival     105


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    105
Section 4.01. Conditions of Initial Credit Extension     105
Section 4.02. Conditions to All Credit Extensions     105
ARTICLE V REPRESENTATIONS AND WARRANTIES    105
Section 5.01. Existence, Qualification and Power; Compliance with Laws    105
Section 5.02. Authorization; No Contravention     106
Section 5.03. Governmental Authorization; Other Consents     106
Section 5.04. Binding Effect     106
Section 5.05. Financial Statements; No Material Adverse Effect     106
Section 5.06. Litigation     107
Section 5.07. No Default     107
Section 5.08. Ownership of Property; Liens     107
Section 5.09. Environmental Compliance     107
Section 5.10. Taxes     108
Section 5.11. ERISA Compliance     108
Section 5.12. Subsidiaries; Equity Interests     108
Section 5.13. Margin Regulations; Investment Company Act    108
Section 5.14. Disclosure     109
Section 5.15. Intellectual Property; Licenses, Etc     109
Section 5.16. Solvency     109
Section 5.17. Subordination of Junior Financing     109
Section 5.18. Labor Matters     109
Section 5.19. Perfection, Etc     109
Section 5.20. USA PATRIOT Act and OFAC    110
ARTICLE VI AFFIRMATIVE COVENANTS    110





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 6.01. Financial Statements     110
Section 6.02. Certificates; Other Information     112
Section 6.03. Notices     113
Section 6.04. Payment of Taxes     113
Section 6.05. Preservation of Existence, Etc     113
Section 6.06. Maintenance of Properties     113
Section 6.07. Maintenance of Insurance     113
Section 6.08. Compliance with Laws    114
Section 6.09. Books and Records     114
Section 6.10. Inspection Rights     114
Section 6.11. Covenant to Guarantee Obligations and Give Security     115
Section 6.12. Compliance with Environmental Laws     116
Section 6.13. Further Assurances     116
Section 6.14. Designation of Subsidiaries     117
Section 6.15. Maintenance of Rating     118
Section 6.16. Use of Proceeds     118
ARTICLE VII NEGATIVE COVENANTS    118
Section 7.01. Liens     118
Section 7.02. Investments     122
Section 7.03. Indebtedness     124
Section 7.04. Fundamental Changes     130
Section 7.05. Dispositions     131
Section 7.06. Restricted Payments     133
Section 7.07. Change in Nature of Business     136
Section 7.08. Transactions with Affiliates     137
Section 7.09. Burdensome Agreements     137
Section 7.10. [Reserved]     138
Section 7.11. Financial Covenant     138
Section 7.12. Accounting Changes     138
Section 7.13. Prepayments, Etc. of Indebtedness     139
Section 7.14. Holding Company    139
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    140
Section 8.01. Events of Default     140
Section 8.02. Remedies Upon Event of Default     142
Section 8.03. Exclusion of Immaterial Subsidiaries     142
Section 8.04. Application of Funds    142





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 8.05. Borrower’s Right to Cure    143
ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS    144
Section 9.01. Appointment and Authorization of Agents    144
Section 9.02. Delegation of Duties     145
Section 9.03. Liability of Agents     145
Section 9.04. Reliance by Agents     145
Section 9.05. Notice of Default     146
Section 9.06. Credit Decision; Disclosure of Information by Agents    146
Section 9.07. Indemnification of Agents    146
Section 9.08. Agents in their Individual Capacities     147
Section 9.09. Successor Agents    147
Section 9.10. Administrative Agent May File Proofs of Claim    148
Section 9.11. Collateral and Guaranty Matters     148
Section 9.12. Cash Management Obligations and Secured Hedge Agreements    149
Section 9.13. Other Agents; Arrangers and Managers     149
Section 9.14. Appointment of Supplemental Administrative Agents     150
ARTICLE X MISCELLANEOUS    150
Section 10.01. Amendments, Etc     150
Section 10.02. Notices and Other Communications; Facsimile Copies     154
Section 10.03. No Waiver; Cumulative Remedies     155
Section 10.04. Attorney Costs, Expenses and Taxes     155
Section 10.05. Indemnification by the Borrower     156
Section 10.06. Payments Set Aside     157
Section 10.07. Successors and Assigns     157
Section 10.08. Confidentiality     164
Section 10.09. Setoff     165
Section 10.10. Interest Rate Limitation     165
Section 10.11. Counterparts     165
Section 10.12. Integration     165
Section 10.13. Survival of Representations and Warranties     166
Section 10.14. Severability     166
Section 10.15. Execution of Assignments and Certain Other Documents    166
Section 10.16. GOVERNING LAW    166
Section 10.17. WAIVER OF RIGHT TO TRIAL BY JURY    167
Section 10.18. Binding Effect     167
Section 10.19. Lender Action     167
Section 10.20. USA PATRIOT Act    168





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 10.21. No Advisory or Fiduciary Responsibility     168
Section 10.22. Intercreditor Agreement    168
Section 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions     169
SCHEDULES
1.01B    Certain Security Interests and Guarantees
2.01    Commitments
5.12    Subsidiaries and Other Equity Investments
7.01(b)    Existing Liens
7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness
7.05(f)    Dispositions
7.08    Transactions with Affiliates
7.09    Existing Restrictions
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Term Loan Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Compliance Certificate
E-1    Assignment and Assumption Agreement
E-2    Affiliated Lender Assignment and Assumption Agreement
E-3    Affiliated Lender Notice
F    Guaranty
G    Security Agreement
H    Letter of Credit Application
I    Opinion ¯ Counsel to Loan Parties
J    Intercompany Note
K    Discount Range Prepayment Notice
L    Discount Range Prepayment Offer
M    Solicited Discounted Prepayment Notice
N    Acceptance and Prepayment Notice
O    Specified Discount Prepayment Notice
P    Solicited Discounted Prepayment Offer





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Q    Specified Discount Prepayment Response
R    First Lien Intercreditor Agreement
S    Second Lien Intercreditor Agreement
T-1    Form of U.S. Tax Compliance Certificate
T-2    Form of U.S. Tax Compliance Certificate
T-3    Form of U.S. Tax Compliance Certificate
T-4    Form of U.S. Tax Compliance Certificate







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of January 30, 2013, and as amended and restated as
of November 7, 2016 by the Incremental and Amendment and Restatement Agreement
(as defined below) (this “Agreement”), among BRIGHT HORIZONS FAMILY SOLUTIONS
LLC, a Delaware limited liability company (the “Borrower”), BRIGHT HORIZONS
CAPITAL CORP., a Delaware corporation, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and L/C Issuer and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).
PRELIMINARY STATEMENTS
The Borrower, Bright Horizons Capital Corp., the Lenders, GOLDMAN SACHS BANK
USA, as Administrative Agent, Swing Line Lender, L/C Issuer, Joint Lead Arranger
and Joint Bookrunner, entered into the Credit Agreement dated as of January 30,
2013 (as amended by Amendment No. 1 dated as of November 19, 2014, as
supplemented by the Incremental Joinder dated as of December 9, 2014, as amended
by the Extension and Incremental Amendment dated as of January 26, 2016, and as
further amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”).
The Borrower, Bright Horizons Capital Corp., the Lenders, Goldman Sachs Bank
USA, as existing Administrative Agent, L/C Issuer and Swing Line Lender, and
JPMorgan Chase Bank, N.A., as successor Administrative Agent and L/C Issuer,
have entered into the Incremental and Amendment and Restatement Agreement, dated
as of November 7, 2016 (the “Incremental and Amendment and Restatement
Agreement”), pursuant to which (i) the Effective Date Term B Lenders (as defined
below) agreed to make Effective Date Term B Loans (as defined below) in an
aggregate principal amount of $925,000,000 on the Amendment and Restatement
Effective Date (as defined below), (ii) the Delayed Draw Term B Lenders (as
defined below) agreed to make Delayed Draw Term B Loans (as defined below) in an
aggregate principal amount of up to $200,000,000 on the Delayed Draw Funding
Date (as defined below), (iii) the Borrower agreed to use the proceeds of such
Effective Date Term B Loans to, among other things, prepay in full the
outstanding principal amount of the Existing Term Loans (as defined in the
Incremental and Amendment and Restatement Agreement), together with any accrued
but unpaid interest and fees thereon and (iv) the parties thereto have agreed,
subject to the terms and conditions thereof, to amend and restate the Existing
Credit Agreement to be in the form hereof.
As of the Amendment and Restatement Effective Date, the Existing Credit
Agreement will be amended and restated in the form of this Agreement in
accordance with the Incremental and Amendment and Restatement Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
Definitions and Accounting Terms
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2008 Credit Agreement” means that certain Credit and Guaranty Agreement, dated
as of May 28, 2008 (as amended by Amendment No. 1 to Credit and Guaranty
Agreement, dated as of July 14, 2011, among the Borrower, Holdings,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






General Electric Capital Corporation, as administrative agent, and the lenders
and the Subsidiary Guarantors listed on the signature pages thereto, Amendment
No. 2 to Credit and Guaranty Agreement, dated as of May 23, 2012, among the
Borrower, Holdings, General Electric Capital Corporation, as administrative
agent, and the lenders and the Subsidiary Guarantors listed on the signature
pages thereto and the Joinder Agreement, dated as of May 23, 2012, among the
Borrower, Holdings, General Electric Capital Corporation, as administrative
agent, and the lenders and the Subsidiary Guarantors listed on the signature
pages thereto) among the Borrower, Holdings, General Electric Capital
Corporation, as administrative agent, Goldman Sachs Credit Partners L.P., as
syndication agent and as a lender, and the other lenders and subsidiary
guarantors party thereto.
“Acceptable Discount” has the meaning specified in Section 2.06(a)(iv)(D)(2).
“Acceptable Prepayment Amount” has the meaning specified in Section
2.06(a)(iv)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit N.
“Acceptance Date” has the meaning specified in Section 2.06(a)(iv)(D)(2).
“Act” has the meaning specified in Section 10.20.
“Additional Lender” has the meaning specified in Section 2.16(c).
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.17, provided that each Additional Refinancing Lender shall be subject
to the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, solely to the extent that any such consent
would be required from the Administrative Agent under Section 10.07(b)(i)(B) for
an assignment of Loans to such Additional Refinancing Lender and, in the case of
Other Revolving Credit Commitments with respect to the Revolving Credit
Facility, the Swing Line Lender (if any) and each L/C Issuer, solely to the
extent such consent would be required for any assignment to such Lender.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. Unless the context otherwise requires, the term
“Administrative Agent” as used herein and in the other Loan Documents shall
include the Collateral Agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Affiliated Lender” means, at any time, any Lender that is the Sponsor, but in
any event excluding (1) Holdings, the Borrower or any of their respective
Subsidiaries and (2) any Bona Fide Debt Fund; provided, that, the Sponsor shall
not be considered an Affiliated Lender at any time that the Sponsor beneficially
owns in the aggregate, directly or indirectly, Equity Interests representing
less than 10% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Holdings.
“Affiliated Lender Assignment and Assumption Agreement” means an Affiliated
Lender Assignment and Assumption Agreement substantially in the form of Exhibit
E-2 hereto.
“Affiliated Lender Cap” has the meaning specified in Section 10.07(k)(iii).
“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any Person that directly or indirectly Controls the Administrative Agent
(each, a “Distressed Agent-Related Person”), a voluntary or involuntary case
with respect to such Distressed Agent-Related Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Agent-Related Person or any substantial part of such Distressed
Agent-Related Person’s assets, or such Distressed Agent-Related Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Distressed Agent-Related Person to be, insolvent or bankrupt; provided that
an Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interests in the
Administrative Agent or any Person that directly or indirectly Controls the
Administrative Agent by a Governmental Authority or an instrumentality thereof.
“Agent-Related Persons” means each Agent, together with its respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Person and its Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Supplemental Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereof.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurocurrency Rate or Base Rate floor or otherwise, in each case, incurred or
payable by the Borrower ratably to all lenders of such Indebtedness; provided
that original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
ticking, amendment, consent, underwriting, advisory or other similar fees
(regardless of how such fees are computed and whether shared or paid, in whole
or in part, with or to any or all lenders) or other fees not paid ratably to all
lenders of such Indebtedness.
“Amendment and Restatement Effective Date” means the date on which each of the
conditions specified in Section 4(a) of the Incremental and Amendment and
Restatement Agreement occur or have been waived, which date is November 7, 2016.
“Applicable Discount” has the meaning specified in Section 2.06(a)(iv)(C)(2).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Term B Loans, (i) until delivery of financial statements
for the first full fiscal quarter of the Borrower ending after the Amendment and
Restatement Effective Date (A) for Eurocurrency Rate Loans, 2.75% and (B) for
Base Rate Loans, 1.75%, and (ii) thereafter, the following percentages per annum
based upon the Consolidated First Lien Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):


Pricing Level
Consolidated First Lien Net Leverage Ratio
Eurocurrency Rate for Term Loans
Base Rate for Term B Loans
1
Greater than 2.50:1.00
2.75%
1.75%
2
Equal to or less than 2.50:1.00
2.50%
1.50%



(b)    with respect to unused Revolving Credit Commitments and the commitment
fee therefor, (i) until delivery of financial statements for the first full
fiscal quarter of the Borrower ending after the Closing Date, 0.50%, and (ii)
thereafter, the percentages per annum set forth in the table below, based upon
the Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
Pricing Level
Consolidated First Lien Net Leverage Ratio
Commitment Fee for unused Revolving Credit Commitments
1
Greater than 3.50:1.00
0.50%
2
Equal to or less than 3.50:1.00
0.375%

    
(c)    with respect to Revolving Credit Loans and Letter of Credit fees (i)
prior to delivery of financial statements for the first full fiscal quarter of
the Borrower ending after the Extension and Incremental Amendment Effective
Date, (A) for Eurocurrency Rate Loans, 2.75%, (B) for Base Rate Loans, 1.75% and
(C) for Letter of Credit fees, 2.75% and (ii) thereafter, the following
percentages per annum set forth in the table below, based upon the Consolidated
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):


Pricing Level
Consolidated First Lien Net Leverage Ratio
Eurocurrency Rate for Revolving Credit Loans and Letter of Credit fees
Base Rate for Revolving Credit Loans
1
Greater than 3.00:1.00
2.75%
1.75%
2
Greater than 2.00:1.00 but less than or equal to 3.00:1.00
2.50%
1.50%
3
Equal to or less than 2.00:1.00
2.25%
1.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






apply (x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default under Section 8.01(a) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the relevant Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) the
Revolving Credit Lenders.
“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means each Joint Lead Arranger in its capacity as a Joint Lead
Arranger under this Agreement and each Joint Bookrunner in its capacity as a
Joint Bookrunner under this Agreement.
“Assignees” has the meaning specified in Section 10.07(b).
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E-1.
“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.06(a)(iv); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.
“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of each of December 31, 2015, 2014 and
2013, and the related audited consolidated statements of income, stockholders’
equity and cash flows for the Borrower and its Subsidiaries for the fiscal years
ended December 31, 2015, 2014 and 2013, respectively, as any of the foregoing
may have been restated prior to the date hereof.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Available Incremental Amount” has the meaning specified in Section 2.16(d)(iv).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurocurrency Rate for a Eurocurrency Rate Loan
denominated in Dollars with a one-month Interest Period commencing on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%; provided that the Base Rate with respect to a Term B Loan that bears
interest based on the Base Rate will be deemed not to be less than 1.75% per
annum. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the Base Rate due to a change in the “prime rate”, the
Federal Funds Rate or the Eurocurrency Rate shall be effective as of the opening
of business on the day of such change in the “prime rate”, the Federal Funds
Rate or the Eurocurrency Rate, respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Bona Fide Debt Fund” means any bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and with respect to which the Sponsor and investment vehicles
managed or advised by the Sponsor that are not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course do not make investment
decisions for such entity; provided, however, in no event shall (x) any natural
person or (y) Holdings, the Borrower or any Subsidiary thereof be a Bona Fide
Debt Fund.
“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.
“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.06(a)(iv)(B).
“Borrower Retained Prepayment Amounts” has the meaning specified in Section
2.06(b)(ix).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.06(a)(iv)(D).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.06(a)(iv)(C).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
relevant interbank eurodollar market.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flow of the Borrower and the Restricted Subsidiaries.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP (except for temporary treatment of construction-related expenditures
under EITF 97-10 “The Effects of Lessee Involvement in Asset Construction” which
will ultimately be treated as operating leases upon a sale-leaseback
transaction), recorded on the balance sheet as capitalized leases; provided that
(a) for all purposes hereunder the amount of obligations under any Capitalized
Lease shall be the amount thereof accounted for as a liability in accordance
with GAAP and (b) all leases that are or would be characterized as operating
leases in accordance with GAAP on the Amendment and Restatement Effective Date
(whether or not such operating leases were in effect on such date) shall
continue to be accounted for as operating leases (and not as Capitalized Leases)
for purposes of this Agreement regardless of any change in GAAP following the
Amendment and Restatement Effective Date that would otherwise require such
obligations to be recharacterized (on a prospective or retroactive basis or
otherwise) as Capitalized Leases.
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateral Account” means a deposit account at the Administrative Agent
(or another commercial bank selected in compliance with Section 9.09) in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(a)Dollars, pounds sterling, Euros, yen and Canadian dollars and, in the case of
any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(b)readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;


(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank” in each case with average
maturities of not more than 12 months from the date of acquisition thereof;


(d)commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;


(e)repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer, in each case,
having capital and surplus in excess of $250,000,000 for direct obligations
issued by or fully guaranteed or insured by the government or any agency or
instrumentality of the United States, in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;


(f)securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision, taxing authority agency or
instrumentality of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);


(g)Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;


(h)Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition, in each case in Dollars or another currency
permitted above in this definition;


(i)in the case of Foreign Subsidiaries only, instruments equivalent to those
referred to in clauses (a) through (h) above or clause (j) below in each case
denominated in any foreign currency comparable in credit quality and tenor to
those referred to in such clauses above and customarily used by corporations for
cash management purposes





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






in any jurisdiction outside the United States to the extent reasonably required
in connection with any business conducted by any Foreign Subsidiary organized in
such jurisdiction; or


(j)Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (g) of this definition.
“Cash Management Bank” means any Person that is an Agent, Arranger, Lender or
any Affiliate of such Agent, Arranger or Lender at any time that such Person
initially provides any Cash Management Services to Holdings, the Borrower or any
Restricted Subsidiary, whether or not such Person subsequently ceases to be an
Agent, Arranger, Lender or Affiliate of such Agent, Arranger or Lender.
“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services.
“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub.L.
111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall,
in each case, for the purposes of this Agreement, be deemed to be adopted and
taking effect





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






subsequent to the date of this Agreement, provided that it is the applicable
Lender’s general policy or practice to demand compensation in similar
circumstances under comparable provisions of other financing agreements.
“Change of Control” means the earliest to occur of:
(a)(1) any Person (other than a Permitted Holder) or (2) Persons (other than one
or more Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
of the Exchange Act), directly or indirectly, of Equity Interests representing
more than forty percent (40%) of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Holdings and the percentage of
aggregate ordinary voting power so held is greater than the percentage of the
aggregate ordinary voting power represented by the Equity Interests of Holdings
beneficially owned, directly or indirectly, in the aggregate by the Permitted
Holders, unless the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings;


(b)any “Change of Control” (or any comparable term) in any document pertaining
to (i) any Permitted Pari Passu Secured Refinancing Debt, any Permitted Junior
Secured Refinancing Debt, any Permitted Unsecured Refinancing Debt, any
Incremental Equivalent Debt, any unsecured Indebtedness, any Indebtedness that
is secured on a junior basis to the Obligations and any Junior Financing, in
each case with an aggregate outstanding principal amount in excess of the
Threshold Amount or (ii) any Disqualified Equity Interests with an aggregate
liquidation preference in excess of the Threshold Amount; or
(c)    the Borrower ceases to be a direct wholly owned Subsidiary of Holdings.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term B Commitments, Incremental Term Commitments of a given
Incremental Series, Commitments in respect of a Class of Loans to be made
pursuant to a given Extension Series, Other Term Loan Commitments of a given
Refinancing Series, Revolving Credit Commitments, Incremental Revolving Credit
Commitments of a given Incremental Series or Other Revolving Credit Commitments,
in each case not designated part of another existing Class and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Term B Loans, Incremental Term Loans made
pursuant to a given Incremental Series, Extended Term Loans, Other Term Loans
made pursuant to a given Refinancing Series, Revolving Credit Loans, Incremental
Revolving Loans of a given Incremental Series, Extended Revolving Credit Loans
or Other Revolving Credit Loans in each case not designated part of another
existing Class. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class.
“Closing Date” means January 30, 2013.
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.
“Collateral Agent” means the Administrative Agent, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to the Existing Credit
Agreement or pursuant to Section 6.11 or Section 6.13 at such time as is
designated therein, duly executed by each Loan Party thereto;


(b)all Obligations shall have been unconditionally guaranteed by Holdings and
each Restricted Subsidiary that is a Domestic Subsidiary and not an Excluded
Subsidiary;


(c)the Obligations and the Guarantees shall have been secured by a
first-priority perfected security interest (subject to Liens permitted by
Section 7.01) in (i) all the Equity Interests of the Borrower, (ii) all Equity
Interests of each Restricted Subsidiary that is a Domestic Subsidiary (other
than a Domestic Subsidiary described in the following clause (iii)(B)) directly
owned by the Borrower or any Guarantor and (iii) 65% of the issued and
outstanding Equity Interests of (A) each Restricted Subsidiary that is a Foreign
Subsidiary and a CFC and is directly owned by the Borrower or any Guarantor and
(B) each Restricted Subsidiary that is a Domestic Subsidiary that is a FSHCO and
is directly owned by the Borrower or any Guarantor;


(d)except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrower and each other Guarantor (including
accounts receivable, inventory, equipment, investment property, contract rights,
intellectual property, other general intangibles, owned Material Real Property
and proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents;


(e)none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and


(f)the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to any Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01 together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) such existing surveys, existing abstracts, existing
appraisals and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgaged Property, provided that nothing in
this clause (iii) shall require the Borrower to update existing surveys or order
new surveys with respect to any Mortgaged Property and (iv) flood certificates
covering each Mortgaged Property in form and substance reasonably acceptable to
the Collateral Agent, certified to the Collateral Agent in its capacity as such
and certifying whether or not each such Mortgaged Property is located in a flood
hazard zone by reference to the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






applicable FEMA map and evidence of flood insurance for any Mortgaged Property
located in a flood hazard zone from a company and in an amount reasonably
satisfactory to the Collateral Agent.
The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation or perfection of pledges of or
security interests in, Mortgages on, or the obtaining of title insurance,
surveys, abstracts or appraisals or taking other actions with respect to, any
Excluded Assets or Excluded Equity Interests. The Collateral Agent may grant
extensions of time for the perfection of security interests in or the delivery
of the Mortgages and the obtaining of title insurance, surveys, abstracts and
appraisals with respect to particular assets and the delivery of assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.
Notwithstanding anything to the contrary, there shall be no requirement for (and
no Default or Event of Default under the Loan Documents shall arise out of the
lack of) (A) actions required by the Laws of any non-U.S. jurisdiction in order
to create any security interests in any assets or to perfect such security
interests (including any intellectual property registered in any non-U.S.
jurisdiction) (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction) and (B)
perfecting security interests by entering into agreements with third parties
(including control or similar agreements) in respect of cash and Cash
Equivalents, deposit or securities accounts (other than the Cash Collateral
Account) or uncertificated securities of Persons other than wholly-owned
Restricted Subsidiaries directly owned by the Borrower or any Guarantor.
In addition, the Borrower may cause any Restricted Subsidiary that is not
otherwise required to be a Guarantor to Guarantee the Obligations and otherwise
satisfy the Collateral and Guarantee Requirement, in which case such Restricted
Subsidiary shall be treated as a Guarantor under this Agreement and every other
Loan Document for all purposes.


“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Collateral Agent pursuant to Section 6.11 or Section 6.13, the Guaranty and each
of the other agreements, instruments or documents that creates or purports to
create or affirm a Lien or Guarantee in favor of the Collateral Agent or the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term Commitment, Term B Commitment, an Incremental Term
Commitment of a given Incremental Series, an Extended Term Loan Commitment of a
given Extension Series, an Other Term Loan Commitment, a Revolving Credit
Commitment, an Incremental Revolving Credit Commitment of a given Incremental
Series, an Extended Revolving Credit Commitment of a given Extension Series or
Other Revolving Credit Commitment, as the context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.
“Compensation Period” has the meaning specified in Section 2.13(c)(ii).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Compliance Event” means the last day of any Test Period (commencing with the
first full fiscal quarter after the Closing Date) so long as the Outstanding
Amount of Revolving Credit Loans and Swing Line Loans on such date exceeds 25%
of the amount of Revolving Credit Commitments on such date.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication, in each case (other than in the case of clause
(viii)) to the extent already deducted (and not added back) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:


(i)total interest expense and, to the extent not reflected in such total
interest expense, any losses on Swap Contracts or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such Swap Contracts or other derivative instruments and
costs of surety bonds in connection with financing activities, and any bank fees
and financing fees (including commitment, underwriting, funding, “rollover” and
similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Indebtedness
and all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Contracts) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Indebtedness,


(ii)provision for Income Taxes of the Borrower and the Restricted Subsidiaries
paid or accrued during such period (including tax distributions by the Borrower
in respect thereof),


(iii)depreciation and amortization, including amortization of deferred financing
fees and debt discounts,


(iv)Non-Cash Charges,


(v)the amount of management, monitoring, consulting, transaction, advisory and
other fees (including termination fees) and indemnities and expenses paid or
accrued in such period under the Sponsor Management Agreement or otherwise to
the Permitted Holders or other Persons with a similar interest in the Borrower
or its direct or indirect parents to the extent otherwise permitted under
Section 7.08,


(vi)any costs or expenses (excluding Non-Cash Charges) incurred by the Borrower
or a Restricted Subsidiary pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Equity Interests of the Borrower
(other than Disqualified Equity Interests),







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(vii)cash receipts (or reduced cash expenditures) to the extent of non-cash
gains relating to such income that were deducted in the calculation of
Consolidated EBITDA pursuant to clause (b)(i) below for any prior period,


(viii)the amount of “run rate” net cost savings, synergies and operating expense
reductions (without duplication of any amounts added back pursuant to Section
1.11(c) in connection with a Specified Transaction) projected by the Borrower in
good faith to result from actions taken, committed to be taken or with respect
to which substantial steps have been taken or are expected in good faith to be
taken no later than eighteen (18) months after the end of such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the period for
which Consolidated EBITDA is being determined and if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period), net of the amount of actual benefits realized during such period
from such actions; provided, that such cost savings, operating expense
reductions and synergies are reasonably identifiable and factually supportable
(it is understood and agreed that “run-rate” means the full recurring benefit
for a period that is associated with any action taken, committed to be taken or
with respect to which substantial steps have been taken or are expected to be
taken); provided, further, that the aggregate amount of cost savings, synergies
and operating expense reductions added back pursuant to this clause (viii) and
Section 1.11(c) in any period of four consecutive fiscal quarters shall not
exceed an amount equal to 25% of Consolidated EBITDA for such period (calculated
before giving effect to this clause (viii) and Section 1.11(c)), and


(ix)the amount of any minority interest consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Restricted Subsidiary except to the extent of cash dividends declared or
paid on Equity Interests of such non-wholly owned Restricted Subsidiaries held
by third parties, less


(b)    without duplication, in each case to the extent included in arriving at
such Consolidated Net Income, the sum of the following amounts for such period:


(i)non-cash gains increasing Consolidated Net Income for such period, excluding
any non-cash gains that represent the reversal of an accrual or reserve for any
anticipated cash charges in any prior period (other than any such accrual or
reserve that has been added back to Consolidated Net Income in calculating
Consolidated EBITDA in accordance with this definition), and


(ii)any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDA in a prior period, '


in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries.
For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) any impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets and other assets, and investments in debt





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






and equity securities pursuant to GAAP, (b) stock-based awards compensation
expense including, but not limited to, non-cash charges, expenses or write-downs
arising from stock options, stock appreciation or other similar rights,
restricted stock or other equity incentive programs, and (c) other non-cash
charges, expenses or write-downs (provided that if any non-cash charges,
expenses and write-downs referred to in this paragraph represent an accrual or
reserve for potential cash items in any future period, (1) the Borrower may
determine not to add back such non-cash charge in the current period and (2) to
the extent the Borrower does decide to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).
“Consolidated First Lien Net Debt” means, as of any date of determination, (a)
any Indebtedness described in clause (a) of Consolidated Total Debt outstanding
on such date that is secured by a Lien on any asset or property of the Borrower
or any Restricted Subsidiary, but excluding any such Indebtedness in which the
applicable Liens are junior to the Liens securing the Obligations minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Sections 7.01(a), 7.01(l), 7.01(bb) (to the extent pari passu with
or junior to the Liens securing the Obligations), 7.01(cc) and 7.01(dd) and
clauses (i) and (ii) of Section 7.01(t)) included in the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of such date; provided
that for purposes of determining the Consolidated First Lien Net Leverage Ratio
for purposes of Sections 2.16(d)(iv) and 7.03(u) only, any cash proceeds of any
Incremental Facility proposed to be drawn thereunder or Incremental Equivalent
Debt proposed to be incurred will not be considered cash or Cash Equivalents
under clause (b) hereof and the full amount of any Incremental Revolving Credit
Commitments proposed to be established shall be deemed to be Indebtedness
outstanding on such date.
“Consolidated First Lien Net Leverage Ratio” means, with respect to any date of
determination, the ratio of (a) Consolidated First Lien Net Debt as of such date
to (b) Consolidated EBITDA for the most recent Test Period.
“Consolidated Interest Expense” means, for any period, the sum of (i) the
interest expense (including that attributable to Capitalized Leases), net of
interest income, of the Borrower and the Restricted Subsidiaries, determined on
a consolidated basis in accordance with GAAP, and limited to such interest paid
or payable in cash or received or receivable in cash during such period, with
respect to all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, (ii)
net payments, if any, made (less net payments, if any, received) pursuant to
Swap Contracts with respect to Indebtedness, (iii) any cash payments made during
such period in respect of the interest expense on such obligations referred to
in clause (b) below relating to Funded Debt that were amortized or accrued in a
previous period (other than any such obligations resulting from the discounting
of Indebtedness in connection with the application of purchase accounting in
connection with any acquisition consummated prior to the Closing Date or any
Permitted Acquisition) and (iv) from and after the date that a Holdings
Restricted Payments Election is made, the amount of all Restricted Payments made
pursuant to Section 7.06(c) from the Borrower to Holdings to fund cash interest
payments by Holdings, but excluding, however, (a) amortization of deferred
financing costs and any other amounts of non-cash interest, (b) the accretion or
accrual of discounted liabilities during such period, (c) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP, (d) fees and expenses associated
with the consummation of the Transaction, (e) annual agency fees paid to the
Administrative Agent and/or Collateral Agent, (f) any prepayment premium or
penalty, and (g) costs associated with obtaining Swap Contracts and breakage
costs in respect of Swap





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Contracts; provided that there shall be excluded from Consolidated Interest
Expense for any period the cash interest expense (or income) of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Interest Expense.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:
(a)extraordinary items,


(b)unusual or non-recurring gains or losses, charges or expenses (including
relating to the Transaction) and any charges, losses or expenses related to
signing, retention or completion bonuses or recruiting costs, severance,
relocation costs, curtailments or modifications to pension and post-retirement
employee benefit plans, and pre-opening, opening, closing and consolidation
costs and expenses with respect to any facilities, costs and expenses relating
to any registration statement, or registered exchange offer in respect of any
Indebtedness permitted hereunder, integration and systems establishment costs,
and cash restructuring charges or reserves (including restructuring costs
related to acquisitions after the Closing Date);


(c)the cumulative effect of a change in accounting principles during such period
to the extent included in Consolidated Net Income,


(d)Transaction Expenses,


(e)any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities
(including the initial public offering of the common stock of Bright Horizons
Family Solutions Inc. (the indirect parent company of the Borrower)),
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed),


(f)[reserved],


(g)accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP,


(h)any unrealized net gains and losses (after any offset) resulting from Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standards Codification Topic No. 815, Derivatives
and Hedging,


(i)any after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations and any after-tax effect of gains and losses (less all
fees and expenses related thereto) attributable to asset dispositions other than
in the ordinary course of business,







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(j)any net income (loss) for such period of any Person that is not a Subsidiary,
or that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, provided that Consolidated Net Income shall be increased
by the amount of dividends or distributions that are actually paid in cash (or
converted into cash) to the Borrower or a Restricted Subsidiary in respect of
such net income in such period,


(k)to the extent (1) covered by insurance under which the insurer has been
properly notified and has affirmed or consented to coverage in writing, expenses
with respect to liability or casualty events or business interruption, and (2)
actually reimbursed in cash, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with the Transaction
or a Permitted Acquisition, and


(l)the following items shall be excluded:


(i)any net unrealized gain or loss (after any offset) resulting in such period
from currency transaction or translation gains or losses including those related
to currency remeasurements of Indebtedness (including any net loss or gain
resulting from (A) Swap Contracts for currency exchange risk and (B) resulting
from intercompany indebtedness) and any other foreign currency transaction or
translation gains and losses, to the extent such gain or losses are non-cash
items;


(ii)any adjustments resulting from the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation;


(iii)any net after-tax income (loss) from the early extinguishment of
Indebtedness or Swap Contracts or other derivative instruments; and (iv)
earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments.
There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments, including to property, equipment, inventory
and software and other intangible assets (including favorable and unfavorable
leases and contracts) and deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any acquisition consummated prior to or after the
Closing Date (including any Permitted Acquisitions), or the amortization,
write-off or write-down of any amounts thereof.
“Consolidated Senior Secured Net Debt” means, as of any date of determination,
any Indebtedness described in clause (a) of Consolidated Total Debt outstanding
on such date that is secured by a Lien on any asset or property of the Borrower
or any Restricted Subsidiary minus (b) the aggregate amount of cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Sections 7.01(a),
7.01(l), 7.01(bb) (to the extent pari passu with or junior to the Liens securing
the Obligations), 7.01(cc) and 7.01(dd) and clauses (i) and (ii) of Section
7.01(t)) included in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date.
“Consolidated Senior Secured Net Leverage Ratio” means, with respect to any date
of determination, the ratio of (a) Consolidated Senior Secured Net Debt as of
such date to (b) Consolidated EBITDA for the most recent Test Period.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with any
Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases, debt obligations evidenced by
promissory notes or similar instruments, unreimbursed drawings in respect of
letters of credit (or similar facilities) and Guarantees of the foregoing, minus
(b) the aggregate amount of cash and Cash Equivalents (in each case, free and
clear of all Liens, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Sections 7.01(a), 7.01(l), 7.01(bb) (to the extent pari passu
with or junior to the Liens securing the Obligations), 7.01(cc) and 7.01(dd) and
clauses (i) and (ii) of Section 7.01(t)) included in the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of such date; provided,
that for purposes of determining the Total Net Leverage Ratio for purposes of
Sections 2.16(d)(iv) and 7.03(u) only, any cash proceeds of any Incremental
Facility proposed to be drawn thereunder or Incremental Equivalent Debt proposed
to be incurred will not be considered cash or Cash Equivalents under clause (b)
hereof and the full amount of any Incremental Revolving Credit Commitments
proposed to be established shall be deemed to be Indebtedness outstanding on
such date.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date but excluding, in the case
of clauses (a) and (b) above, without duplication, (i) the current portion of
any Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations
to the extent otherwise included therein, (iii) the current portion of accrued
interest, (iv) the current portion of current and deferred income taxes and (v)
deferred revenue.
“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness (including unused
commitments) incurred pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, existing Loans or Commitments
hereunder, or any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such exchanging, extending, renewing,
replacing, repurchasing, retiring or refinancing Indebtedness (including unused
commitments) is in an original aggregate principal amount not greater than the
aggregate principal amount of the Refinanced Debt (including unused commitments)
except by an amount equal to unpaid accrued interest and premium (including
tender premium) and penalties thereon plus reasonable upfront fees and original
issue discount on such exchanging, extending, renewing, replacing, repurchasing,
retiring or refinancing Indebtedness, plus other reasonable and customary fees
and expenses in connection with such exchange, modification,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






refinancing, refunding, renewal, replacement, repurchase, retirement or
extension, (ii) (I) such Indebtedness (other than Revolving Credit Commitments)
has a final maturity no earlier than the Maturity Date of, and a Weighted
Average Life to Maturity no shorter than the remaining Weighted Average Life to
Maturity of, the Refinanced Debt as originally in effect prior to any
amortization or prepayments thereto and (II) such Indebtedness if consisting of
Revolving Credit Commitments, have a maturity no earlier than, and do not have
any commitment reductions that are not applicable to, the Refinanced Debt
(except for commitment reductions applicable only to the period after the
maturity date of the Refinanced Debt), (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, fees, premiums and optional prepayment or redemption terms) reflect
market terms and conditions at the time of issuance (but in no event shall any
such Indebtedness have covenants and defaults materially more restrictive (taken
as a whole) than those set forth in this Agreement (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness)) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)), and (iv) such Refinanced Debt (including unused commitments) shall
be repaid, repurchased, retired, defeased, terminated or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Growth Amount” shall mean, on any date of determination, the sum of,
without duplication,
(A)$45,000,000; plus


(B)an amount equal to 50% of Consolidated Net Income of the Borrower and the
Restricted Subsidiaries for the period (taken as one accounting period)
beginning on the first day of the fiscal quarter containing the Amendment and
Restatement Effective Date to the end of the most recently ended Test Period,
or, in the case such Consolidated Net Income for such period is a deficit, minus
100.0% of such deficit, provided that, for purposes of Sections 7.06(j) and
7.13(a)(v), the amount in this clause (A) shall only be available if the
Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance with
the Financial Covenant after giving effect to any such Restricted Payment or
prepayment, redemption or repurchase actually made pursuant to Sections 7.06(j)
or 7.13(a)(v); plus


(C)the amount of Net Cash Proceeds from the sale of Equity Interests of Holdings
(or any direct or indirect parent of Holdings) (other than Excluded
Contributions, amounts in respect of a issuance of Equity Interests made
pursuant to Section 8.05 and issuances of Disqualified Equity Interests) or
capital contributions to Holdings or any direct or indirect parent of Holdings
after the Amendment and Restatement Effective Date to the extent that such Net
Cash Proceeds or capital contributions shall have been actually received by the
Borrower (through a capital contribution of such Net Cash Proceeds by Holdings
to the Borrower) on or prior to such date of determination and to the extent not
used to make payments under Section 7.03(j) or make Restricted Payments pursuant
to Section 7.06(g), plus







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(D)the amount of Net Cash Proceeds from the issuance of Indebtedness by Holdings
or any direct or indirect parent company of Holdings after the Amendment and
Restatement Effective Date to the extent that such Net Cash Proceeds shall have
been actually received by the Borrower (through a capital contribution of such
Net Cash Proceeds by Holdings to the Borrower) on or prior to such date of
determination, plus


(E)Borrower Retained Prepayment Amounts, plus


(F)an amount equal to the aggregate Returns (not to exceed the original amount
of such Investment) in respect of any Investment made since the Amendment and
Restatement Effective Date pursuant to Section 7.02(o) to the extent that such
Returns did not increase Consolidated Net Income, minus


(G)    the sum at the time of determination of (i) the aggregate amount of
Investments made since the Amendment and Restatement Effective Date pursuant to
Section 7.02(o), (ii) the aggregate amount of Restricted Payments made since the
Amendment and Restatement Effective Date pursuant to Section 7.06(j) and (iii)
the aggregate amount of prepayments, redemptions or repurchases made since the
Amendment and Restatement Effective Date pursuant to Section 7.13(a)(v).
“Cure Amount” has the meaning specified in Section 8.05(a).
“Cure Expiration Date” has the meaning specified in Section 8.05(a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, unless the subject of a good faith dispute, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless the subject of a good faith dispute, (c) has notified
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (d) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder,
(e) at any time after the Closing Date has, or has a direct or indirect parent





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approved of or
acquiescence in any such proceeding or appointment; provided that for the
avoidance of doubt, a Lender shall not be a Defaulting Lender solely by virtue
of: (x) the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority or (y)
in the case of a Solvent Lender, the precautionary appointment of an
administrator, guardian, custodian or similar official by a Governmental
Authority under or based on the Law of the country where such Lender is subject
to home jurisdiction supervision if applicable Law requires that such
appointment not be publicly disclosed, in any such case, where such action does
not result in or provide such Lender with immunity from the jurisdictions of
courts within the United States of America or from enforcement of judgments or
writs or attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender or (f) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action.
“Delayed Draw Commitment Fee” has the meaning specified in Section 2.10.
“Delayed Draw Commitment Period” means the period from the Amendment and
Restatement Effective Date to the earlier of (i) Delayed Draw Termination Date
and (ii) the Delayed Draw Funding Date.
“Delayed Draw Funding Date” has the meaning specified in Section 2.02(a).
“Delayed Draw Term B Loans” has the meaning specified in Section 2.01(a)(ii).
“Delayed Draw Term B Commitment” means the Delayed Draw Incremental Term
Commitments, as set forth in the Incremental and Amendment and Restatement
Agreement.
“Delayed Draw Term B Lender” means, as of any date of determination, any Lender
that holds a portion of the outstanding Delayed Draw Term B Loan or Delayed Draw
Term B Commitment on such date.
“Delayed Draw Termination Date” means February 7, 2017.
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
or Cash Equivalents following the consummation of the applicable Disposition).
“Discount Prepayment Accepting Lender” has the meaning specified in Section
2.06(a)(iv)(B)(2).
“Discount Range” has the meaning specified in Section 2.06(a)(iv)(C)(1).
“Discount Range Prepayment Amount” has the meaning specified in Section
2.06(a)(iv)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.06(a)(iv)(C) substantially in the form of Exhibit K.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning specified in Section
2.06(a)(iv)(C)(1).
“Discount Range Proration” has the meaning specified in Section
2.06(a)(iv)(C)(3).
“Discounted Prepayment Determination Date” has the meaning specified in Section
2.06(a)(iv)(D)(3).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.06(a)(iv)(B)(1),
Section 2.06(a)(iv)(C)(1) or Section 2.06(a)(iv)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning specified in Section
2.06(a)(iv)(A).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not include any issuance by Holdings of any of
its Equity Interests to another Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and other than as a result of
a change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the termination
of all outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of the issuance of such Equity
Interests.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Disqualified Institutions” means, collectively, (x) those banks, financial
institutions and other institutional lenders that have been separately
identified in writing by the Borrower to the Joint Lead Arrangers in writing
prior to October 24, 2016 or (y) (i) competitors of the Borrower and/or (ii)
direct or indirect parent entities (or subsidiaries thereof) or subsidiaries of
such competitors (in each case, other than any bona fide debt fund affiliates),
in each case of this clause (y), designated in writing by the Borrower to the
Joint Lead Arrangers prior to October 24, 2016 (or, for competitors that are
operating companies and their Affiliates, identified by the Borrower to the
Administrative Agent) (without retroactive effect), and in the case of this
clause (y), inclusive of any Affiliates thereof that are reasonably identifiable
solely on the basis of the similarity of its name (other than financial
investors in competitors that are not operating companies or Affiliates of
operating companies and other than bona fide diversified debt funds); provided
that (I) the Administrative Agent shall have no obligation to carry out due
diligence in order to identify such Affiliates, (II) the Administrative Agent
may make available to any Lender or prospective Lender, upon the request of such
Lender or prospective Lender, the list of Disqualified Institutions and (III) a
Lender may request to remove an entity from the list of Disqualified
Institutions by submitting to the Borrower and the Administrative Agent
conclusive evidence that such entity is outside the scope of clause (y) hereto.
Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility or
obligation to determine whether any Lender or prospective Lender is a
Disqualified Institution and the Administrative Agent shall have no liability
with respect to any assignment made, or any information made available, to a
Disqualified Institution by any Lender in violation hereof.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“Effective Date Term B Loans” has the meaning specified in Section 2.01(a)(i).
For the avoidance of doubt, all references in this Agreement to Effective Date
Term B Loans shall include, at any time after the Delayed Draw Funding Date, the
Delayed Draw Term B Loans borrowed on such Delayed Draw Funding Date.
“Effective Date Term B Commitments” means the Closing Date Incremental Term
Commitments, as set forth in the Incremental and Amendment and Restatement
Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Effective Date Term B Lender” means as of any date of determination, any Lender
that holds a portion of the outstanding Effective Date Term B Loans on such
date. For the avoidance of doubt, all references in this Agreement to Effective
Date Term B Lenders shall include, at any time after any Delayed Draw Funding
Date, the Delayed Draw Term B Lenders in respect of the Delayed Draw Term B
Loans borrowed on such Delayed Draw Funding Date.
“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).
“Environmental Laws” means any and all Federal, state, local and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan pursuant to Section 4063, 4203 or 4205 of ERISA or
written notification that a Multiemployer Plan is insolvent or in endangered or
critical status within the meaning of Section 305 of ERISA; (d) the filing of a
written notice of intent to terminate a Pension Plan, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings in writing by the PBGC to terminate a Pension Plan;
(e) an event or condition which would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the failure of any Pension
Plan to satisfy the minimum funding standard required for any plan year or part
thereof under Section 412 of the Code or Section 302 of ERISA or a waiver of





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






such standard or extension of any amortization period is sought or granted under
Section 412 of the Code or Section 303 or 304 of ERISA; or (g) the imposition of
a Lien under Section 412 of the Code or Section 302 or 4068 of ERISA on any
property of any Loan Party or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means, with respect to any Borrowing of Eurocurrency Rate
Loans for any Interest Period, (a) the rate per annum appearing on Reuters
Screen LIBOR01 (or such other comparable page as may, in the reasonable opinion
of the Administrative Agent, replace such page for the purpose of displaying
such rates) as the London interbank offered rate for deposits in U.S. Dollars
for a period equal to such Interest Period, at approximately 11:00 a.m. (London
time) on the date that is two (2) Business Days prior to the commencement of
such Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Rate” shall be the interest rate per annum reasonably determined
by the Administrative Agent to be the average of the rates per annum at which
deposits in U.S. Dollars are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two (2)
Business Days prior to the beginning of such Interest Period, divided by (b) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that the Eurocurrency Rate with respect to Term B Loans
will be deemed not to be less than 0.75% per annum (the “LIBOR Floor”).


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a)the sum, without duplication, of:


(i)Consolidated Net Income,


(ii)depreciation, amortization and other non-cash charges and expenses incurred
during such period, to the extent deducted in arriving at such Consolidated Net
Income, but excluding any such non-cash charges and expenses representing an
accrual or reserve for potential items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,


(iii)decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions and non-ordinary course Dispositions by
the Borrower and the Restricted Subsidiaries completed during such period),







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(iv)an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,


(v)an amount equal to all cash received for such period on account of any net
non-cash gain or income from Investments deducted in a previous period pursuant
to clause (b)(iv)(B) below in this definition, and
(vi)an amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period, over


(b)the sum, without duplication, of:


(i)    an amount equal to all non-cash credits included in arriving at such
Consolidated Net Income and cash losses, charges and expenses excluded by virtue
of clauses (a) through (l) of the definition of Consolidated Net Income,


(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness (other than Revolving Credit Loans
and loans under any other revolving credit line or similar facility) of the
Borrower or any Restricted Subsidiary,


(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases, (B) the amount of all scheduled
principal payments of Term Loans made pursuant to Section 2.08(a), (C) the
amount of all voluntary prepayments of Term Loans made pursuant to Section
2.06(a)(iv), in an amount equal to the discounted amount actually paid in cash
in respect of the principal amount of such Term Loans, and (D) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.06(b)(ii) to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (X) all
other prepayments of Term Loans pursuant to Section 2.06 (except as set forth
above), and (Y) all prepayments of Revolving Credit Loans and Swing Line Loans
made during such period (other than in respect of any revolving credit facility
to the extent there is an equivalent permanent reduction in commitments
thereunder)) to the extent financed with Internally Generated Cash,


(iv)    an amount equal to the sum of (A) the aggregate net non-cash gain on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income and (B) the aggregate net
non-cash gain or income from Investments to the extent included in arriving at
Consolidated Net Income,


(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions and non-ordinary course Dispositions by
the Borrower and the Restricted Subsidiaries during such period),





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(vi)    cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness,


(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made during
such period pursuant to Sections 7.02(b), (f)(i) (to the extent contemplated on
the Closing Date), (g), (i), (m), (n), (o), (u), (w) and (x) to the extent that
such Investments and acquisitions were financed with Internally Generated Cash;
provided, however, that in the case of Investments and acquisitions made
pursuant to Section 7.02(o), the deduction pursuant to this clause (vii) shall
not exceed an amount equal to Consolidated Net Income for such period,


(viii)    the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(g), (h), (i), (j), (l), (m) and (o), in each case to the extent
such Restricted Payments were financed with Internally Generated Cash; provided,
however, that in the case of Restricted Payments made pursuant to Section
7.06(j), the deduction pursuant to this clause (viii) shall not exceed an amount
equal to Consolidated Net Income for such period,


(ix)    the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures were not
expensed during such period,


(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,


(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
Internally Generated Cash actually utilized to finance such Permitted
Acquisitions or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,


(xii)    the amount of cash taxes paid and, without duplication, cash
distributions for payment of taxes, in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, and


(xiii)    cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of Consolidated Net Income for such period.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.
“Excluded Assets” means (i) any fee-owned real property (other than Material
Real Property) and any leasehold rights and leasehold interests in real property
(it being understood that the Loan Documents shall not contain any requirements
as to landlord waivers, estoppels and collateral access letters), (ii) motor
vehicles and other assets subject to certificates of title to the extent that a
security interest therein cannot be perfected by the filing of a UCC-1 financing
statement, (iii) commercial tort claims where the amount of damages claimed by
the applicable Loan Party is less than $5,000,000, (iv) any governmental
licenses or state or local franchises, charters and authorizations to the extent
that the Collateral Agent may not validly possess a security interest therein
under applicable Laws (including rules and regulations of any Governmental
Authority or agency) or the pledge or creation of a security interest in which
would require governmental consent, approval, license or authorization, other
than to the extent such prohibition, limitation or restriction is ineffective
under the UCC or other applicable Laws, (v) any particular asset or right under
contract, if the pledge thereof or the security interest therein (A) is
prohibited by applicable Law other than to the extent such prohibition is
rendered ineffective under the UCC or other applicable Laws or (B) to the extent
and for as long as it would violate the terms of any written agreement, license,
lease or similar arrangement with respect to such asset or would require
consent, approval, license or authorization (in each case, after giving effect
to the relevant provisions of the UCC or other applicable Laws) or would give
rise to a termination right (in favor of a Person other than Holdings, the
Borrower or any Subsidiary) pursuant to any “change of control” or other similar
provision under such written agreement, license, lease or similar arrangement
(except to the extent such provision is overridden by the UCC or other
applicable Laws), (vi) (A) Margin Stock and (B) Equity Interests in any
non-wholly owned Restricted Subsidiaries, but only to the extent that, and for
so long as, (x) the Organization Documents or other agreements with respect to
the Equity Interests of such non-wholly owned Restricted Subsidiaries with other
equity holders (other than any such agreement where all of the equity holders
party thereto are Loan Parties or Subsidiaries thereof) do not permit or
restrict the pledge of such Equity Interests, or (y) the pledge of such Equity
Interests (including any exercise of remedies) would result in a change of
control, repurchase obligation or other adverse consequence to any of the Loan
Parties or such Restricted Subsidiary (other than the loss of such Equity
Interests as a result of any such exercise of remedies), (vii) any lease,
license or agreement or any property subject to a purchase money security
interest, capital lease obligation or similar arrangement, in each case to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money or similar arrangement or
create a right of termination in favor of any other party thereto (other than
Holdings, the Borrower or any Subsidiary) after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable Laws, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable Laws notwithstanding such
prohibition, (viii) any assets if the creation or perfection of pledges of, or
security interests in, such assets





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






would result in material adverse tax consequences to Holdings, the Borrower or
any of its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, (ix) letter of credit rights where
the maximum amount of any such letter of credit is less than $5,000,000, except
to the extent constituting a support obligation for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC financing statement, (x) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal Law, (xi) particular assets if and for so
long as, in the reasonable judgment of the Administrative Agent and the Borrower
(as set forth in a written agreement between the Administrative Agent and the
Borrower), the cost of obtaining a security interest in such assets exceeds the
practical benefits to the Lenders afforded thereby; provided, however, that
Excluded Assets shall not include any proceeds, substitutions or replacements of
any Excluded Assets referred to in preceding clauses (i) through (xi) (unless
such proceeds, substitutions or replacements would independently constitute
Excluded Assets referred to in such clauses (i) through (xi)).
“Excluded Contribution” means the amount of capital contributions to the
Borrower or Net Cash Proceeds from the sale or issuance of Qualified Equity
Interests of the Borrower, in each case after the Closing Date (other than any
amount to the extent designated as a Cure Amount) and designated by the Borrower
to the Administrative Agent as an Excluded Contribution on or promptly after the
date such capital contributions are made or such Equity Interests are sold or
issued.
“Excluded Equity Interests” has the meaning set forth in the Security Agreement.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Subsidiary that is prohibited by applicable Law or
Contractual Obligation existing on the Closing Date (or, in the case of any
Subsidiary acquired after the Closing Date, any Contractual Obligation in
existence at the time of the acquisition of such Subsidiary but not entered into
in contemplation thereof) from guaranteeing the Obligations, (c) any Domestic
Subsidiary that is a Subsidiary of (i) a Foreign Subsidiary that is a CFC or
(ii) a FSHCO, (d) any FSHCO, (e) any Restricted Subsidiary prohibited from
guaranteeing the Obligations under the terms of Indebtedness assumed pursuant to
Section 7.03(h)(A); provided that each such Restricted Subsidiary shall cease to
be an Excluded Subsidiary under this clause (e) if such Indebtedness is repaid,
(f) any Immaterial Subsidiary, (g) any special purpose securitization vehicle
(or similar entity), (h) any not-for-profit Subsidiary and (i) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse Tax consequences) of providing a
Guarantee shall be excessive in view of the practical benefits to be obtained by
the Lenders therefrom. For avoidance of doubt, and notwithstanding anything
herein to the contrary, the Borrower in its sole discretion may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute and deliver to the Administrative
Agent a Guaranty Supplement and a Security Agreement Supplement, and any such
Restricted Subsidiary shall be a Guarantor, Loan Party and Subsidiary Guarantor
hereunder for all purposes until such time, if any, as such Restricted
Subsidiary shall be released from the Subsidiary Guaranty. Notwithstanding the
foregoing, any Restricted Subsidiary that is an obligor or guarantor of any
Credit Agreement Refinancing Indebtedness or any Incremental Equivalent Debt
shall not be an Excluded Subsidiary.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise (and similar) Taxes, any net-worth (and
similar) Taxes (in lieu of net income Taxes) and





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






branch profits Taxes, imposed by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Recipient is organized or maintains its
principal office or applicable Lending Office (b) Taxes imposed by reason of any
past, current or future connection between the Recipient and a jurisdiction (or
any political subdivision thereof) other than solely as a result of entering
into any Loan Document and receiving payments thereunder or enforcing any Loan
Document, (c) any withholding Taxes imposed by any jurisdiction in which the
Borrower is formed or organized on amounts paid or payable to or for the account
of such Recipient pursuant to any Law in effect on the date on which (i) such
Recipient becomes a party to this Agreement or any other Loan Document (other
than pursuant to an assignment request by the Borrower under Section 3.07) or
(ii) such Lender changes its Lending Office, except in each such case to the
extent that, pursuant to Section 3.01, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(d) Taxes attributable to such Recipient’s failure to comply with Section
3.01(g), (e) any U.S. federal withholding Taxes imposed under FATCA and (f) any
U.S. federal backup withholding Taxes imposed under Section 3406 of the Code.
“Existing Credit Agreement” has the meaning specified in preliminary statements
of this Agreement.
“Existing Revolver Tranche” has the meaning specified in Section 2.15(b).
“Existing Term Loan Tranche” has the meaning specified in Section 2.15(a).
“Expiring Credit Commitment” has the meaning specified in Section 2.04(g).
“Extended Revolving Credit Commitments” has the meaning specified in Section
2.15(b). “
“Extended Revolving Credit Loans” has the meaning specified in Section 2.15(b).
“
“Extended Term Loans” has the meaning specified in Section 2.15(a).
“Extending Revolving Credit Lender” has the meaning specified in Section
2.15(c). “
“Extending Term Lender” has the meaning specified in Section 2.15(c).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.15 and the applicable Extension Amendment.
“Extension Amendment” has the meaning specified in Section 2.15(d).
“Extension and Incremental Amendment Effective Date” means January 26, 2016.
“Extension Election” has the meaning specified in Section 2.15(c).
“Extension Minimum Condition” means a condition to consummating any Extension
that a minimum amount (to be determined and specified in the relevant Extension
Request, in the Borrower’s sole discretion) of any or all applicable Classes be
submitted for Extension.
“Extension Request” means any Term Loan Extension Request or Revolver Extension
Request, as the case may be.
“Extension Series” means any Term Loan Extension Series or Revolver Extension
Series, as the case may be.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Facility” or “Facilities” means the Term Loans made pursuant to Section
2.01(a), a given Class of Incremental Term Loans, a given Extension Series of
Extended Term Loans, a given Refinancing Series of Other Term Loans, the
Revolving Credit Facility, a given Class of Incremental Revolving Credit
Commitments, a given Extension Series of Extended Revolving Credit Commitments
or any Other Revolving Credit Loan (or Commitment) as the context may require.
“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and, for the avoidance of doubt,
any agreements entered into pursuant to Section 1471(b)(1) of the Code or
otherwise pursuant to any of the foregoing.
“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
“Financial Covenant” has the meaning specified in Section 7.11.
“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit R hereto (which agreement in such form or
with changes immaterial to the interests of the Lenders thereto the
Administrative Agent is authorized to enter into) together with any changes
material to the interests of the Lenders thereto, which such changes shall be
posted to the Lenders not less than five (5) Business Days before execution
thereof and, if the Required Lenders shall not have objected to such changes
within five (5) Business Days after posting, then the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s execution thereof.
“Foreign Casualty Event” has the meaning specified in Section 2.06(b)(x).
“Foreign Disposition” has the meaning specified in Section 2.06(b)(x).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary which is
not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto.
“FSHCO” means any Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets consist of Equity
Interests and/or Indebtedness of one or more Foreign Subsidiaries that are CFCs
(held directly or through Subsidiaries).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one (1) year from the
date of its creation or matures within one (1) year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
(1) year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one (1) year from such date, including Indebtedness in respect of the
Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means Holdings and each Subsidiary Guarantor.
“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.
“Guaranty Supplement” has the meaning specified in the Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that is an Agent, an Arranger, a Lender or an
Affiliate of an Agent, an Arranger or a Lender, in each case at the time such
Person enters into a Secured Hedge Agreement, in its capacity as a party thereto
(and whether or not such Person subsequently ceases to be an Agent, Arranger,
Lender or Affiliate of an Agent, Arranger or Lender), and such Person’s
successors and assigns.
“Holdings” means Bright Horizons Capital Corp., a Delaware corporation, and any
successor Person thereto that directly holds all of the issued and outstanding
Equity Interests of the Borrower.
“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F.
“Holdings Restricted Payments Election” has the meaning specified in Section
7.06(c).
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Identified Participating Lenders” has the meaning specified in Section
2.06(a)(iv)(C)(3).
“Identified Qualifying Lender” has the meaning specified in Section
2.06(a)(iv)(D)(3).
“Immaterial Subsidiary” means any Restricted Subsidiary designated in writing by
the Borrower to the Administrative Agent as an Immaterial Subsidiary that is not
already a Guarantor and that does not, as of the last day of the most recently
completed fiscal quarter of the Borrower, have assets with a value in excess of
2.0% of the consolidated total assets of the Borrower and the Restricted
Subsidiaries and did not, as of the four-quarter period ending on the last day
of such fiscal quarter, have revenues exceeding 2.0% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries; provided that if (a)
such Restricted Subsidiary shall have been designated in writing by the Borrower
to the Administrative Agent as an Immaterial Subsidiary, and (b) if (i) the
aggregate assets then owned by all Restricted Subsidiaries of the Borrower that
would otherwise constitute Immaterial Subsidiaries shall have a value in excess
of 5.0% of the consolidated total assets of the Borrower and the Restricted
Subsidiaries as of the last day of such fiscal quarter or (ii) the combined
revenues of all Restricted Subsidiaries of the Borrower that would otherwise
constitute Immaterial Subsidiaries shall exceed 5.0% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries for such four-quarter
period, the Borrower shall redesignate one or more of such Restricted
Subsidiaries to not be Immaterial Subsidiaries within ten (10) Business Days
after delivery of the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Compliance Certificate for such fiscal quarter such that only those such
Restricted Subsidiaries as shall then have aggregate assets of less than 5.0% of
the consolidated total assets of the Borrower and the Restricted Subsidiaries
and combined revenues of less than 5.0% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries shall constitute Immaterial
Subsidiaries. Notwithstanding the foregoing, in no event shall any Restricted
Subsidiary that is an obligor or guarantor of (i) any Credit Agreement
Refinancing Indebtedness, (ii) any Incremental Equivalent Debt, (iii) any
unsecured Indebtedness, (iv) any Indebtedness that is secured on a junior basis
to the Obligations or (v) any Junior Financing, in the case of preceding clauses
(iii), (iv) and (v), with an aggregate principal amount in excess of the
Threshold Amount in any such case be designated as an Immaterial Subsidiary.
“Incremental Series” means all Incremental Term Loans, Incremental Revolving
Loans, Incremental Term Commitments or Incremental Revolving Credit Commitments
that are established pursuant to the same Incremental Amendment (or any
subsequent Incremental Amendment to the extent that such Incremental Amendment
expressly provides that the Incremental Term Loans, Incremental Revolving Loans,
Incremental Term Commitments or Incremental Revolving Credit Commitments
provided for therein are intended to be a part of any previously established
Incremental Series) and that provide for identical terms, including the same
All-In Yield and amortization schedule.
“Income Taxes” means, with respect to any Person, the foreign, federal, state
and local taxes based on income or profits or capital, including state,
franchise and similar taxes and withholding taxes of such Person (including any
future taxes or other levies which replace or are intended to be in lieu of such
taxes and any penalties and interest related to such taxes or arising from tax
examinations) and the net tax expense associated with any adjustments pursuant
to clauses (a) through (l) of the definition of Consolidated Net Income.
“Incremental Amendment” has the meaning specified in Section 2.16(f).
“Incremental and Amendment and Restatement Agreement” has the meaning specified
in the preliminary statements of this Agreement.
“Incremental Commitments” has the meaning specified in Section 2.16(a).
“Incremental Equivalent Debt” has the meaning specified in Section 7.03(u).
“Incremental Facility” means any Facility consisting of Incremental Term Loans,
Incremental Revolving Loans, Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments.
“Incremental Facility Closing Date” has the meaning specified in Section
2.16(d).
“Incremental Lenders” has the meaning specified in Section 2.16(c).
“Incremental Loan” has the meaning specified in Section 2.16(b).
“Incremental Loan Request” has the meaning specified in Section 2.16(a).
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.16(a).
“Incremental Revolving Credit Lender” has the meaning specified in Section
2.16(c).


“Incremental Revolving Loan” has the meaning specified in Section 2.16(b).









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Incremental Term Commitments” has the meaning specified in Section 2.16(a).


“Incremental Term Lender” has the meaning specified in Section 2.16(c).




“Incremental Term Loan” has the meaning specified in Section 2.16(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;


(c)net obligations of such Person under any Swap Contract;


(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than (i) trade accounts and accrued expenses payable in the
ordinary course of business, (ii) any earn-out obligation or purchase price
adjustment until such obligation is not paid after becoming due and payable and
(iii) accruals for payroll and other liabilities accrued in the ordinary course
of business);


(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;


(f)all Attributable Indebtedness;


(g)all obligations of such Person in respect of Disqualified Equity Interests;
and


(h)to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






of any Person for purposes of clause (e) above shall be deemed to be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
Fair Market Value of the property encumbered thereby.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.05.
“Independent Financial Advisor” means an accounting firm, appraisal firm,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Borrower, qualified to perform the task for
which it has been engaged and that is disinterested with respect to the
applicable transaction.
“Information” has the meaning specified in Section 10.08.
“Intercompany Note” means the Intercompany Note, substantially in the form of
Exhibit J.
“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.
“Interest Coverage Ratio” means, as of any date of determination, with respect
to the Borrower and the Restricted Subsidiaries on a consolidated basis, the
ratio of (a) Consolidated EBITDA for the most recent Test Period to (b)
Consolidated Interest Expense for the most recent Test Period.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed to by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:


(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Internally Generated Cash” means cash of the Borrower and the Restricted
Subsidiaries not constituting (w) proceeds of the issuance of (or contributions
in respect of) Equity Interests, (x) proceeds of the incurrence of Indebtedness
(other than the incurrence of Revolving Credit Loans or extensions of credit
under any other revolving credit or similar facility), (y) proceeds of
Dispositions pursuant to Sections 7.05(k) and (s) and Casualty Events or (z)
solely with respect to calculating Excess Cash Flow, proceeds of Dispositions
pursuant to Section 7.05 (other than Sections 7.05(k) and (s)) to the extent
such Dispositions were not included in the calculation of Consolidated Net
Income.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. Subject to Section 6.14 (in the case of
deemed Investments in Unrestricted Subsidiaries), for purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(in the case of any non-cash asset invested, taking the Fair Market Value
thereof at the time the investment is made), without adjustment for subsequent
increases or decreases in the value of such Investment, less an amount equal to
the aggregate Returns in respect of such Investment.
“IP Rights” has the meaning set forth in Section 5.15.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., Barclays Bank PLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, each in its capacity as a
Joint Lead Arranger under this Agreement.
“Joint Bookrunners” means JPMorgan Chase Bank, N.A., Barclays Bank PLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, each in its capacity as a
Joint Bookrunner under this Agreement.
“Junior Financing” has the meaning specified in Section 7.13.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, Incremental Term Loan, Other
Term Loan, Extended Revolving Credit Commitment, Incremental Revolving Credit
Commitments or any Other Revolving Credit Commitments, in each case as extended
in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means JPMorgan Chase Bank, N.A. and any other Lender or Affiliate
of a Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. Any L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by one or more Affiliates of such L/C Issuer (and such Affiliate shall be
deemed to be an “L/C Issuer” for all purposes of the Loan Documents).
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
“LCT Election” has the meaning specified in Section 1.12.
“LCT Test Date” has the meaning specified in Section 1.12.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit, which shall be substantially in the
form of Exhibit H or such other form as the relevant L/C Issuer may reasonably
require.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
“LIBOR Floor” has the meaning specified in the definition of “Eurocurrency
Rate”.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.
“Limited Condition Transaction” means any acquisition or Investment, including
by way of merger or consolidation, of any assets, business or Person permitted
by this Agreement that the Borrower or one or more of the Restricted
Subsidiaries is contractually committed to consummate (it being understood that
such commitment may be subject to conditions precedent, which conditions
precedent may be amended, satisfied or waived in accordance with the terms of
the applicable agreement) whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing.
“Loan” means an extension of credit by a Lender to the Borrower in the form of a
Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
any Refinancing Amendment, Incremental Amendment or Extension Amendment, (iv)
each Guaranty, (v) the Collateral Documents, (vi) the Intercompany Note, (vii)
each Letter of Credit Application and (viii) after the execution and delivery
thereof, each Intercreditor Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Management Stockholders” means the members of management of the Borrower or its
Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.
“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the United States Federal Reserve system, or any successor thereto.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) a material adverse effect on the ability of
the Loan Parties (taken as a whole) to perform their respective payment
obligations under any Loan Document to which any of the Loan Parties is a party
or (c) a material adverse effect on the rights and remedies of the Lenders or
the Administrative Agent under the Loan Documents.
“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party with a Fair Market Value in excess of
$10,000,000 (at the Closing Date or, with respect to fee-owned real property
located in the United States that is acquired after the Closing Date, at the
time of acquisition).
“Maturity Date” means (a) with respect to the Revolving Credit Facility and
Swing Line Loans, July 31, 2019; (b) with respect to the Term B Loans, the
seventh anniversary of the Amendment and Restatement Effective Date, (c) with
respect to any Class of Extended Term Loans or Extended Revolving Credit
Commitments, the final maturity date as specified in the applicable Extension
Request accepted by the respective Lender or Lenders, (d) with respect to any
Other Term Loans or Other Revolving Credit Commitments, the final maturity date
as specified in the applicable Refinancing Amendment and (e) with respect to any
Incremental Loans or Incremental Revolving Credit Commitments, the final
maturity date as specified in the applicable Incremental Amendment; provided
that, in each case, if such day is not a Business Day, the applicable Maturity
Date shall be the Business Day immediately succeeding such day.
“Maximum Rate” has the meaning specified in Section 10.10.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties substantially in form and substance
reasonably satisfactory to the Collateral Agent (taking account of relevant
local Law matters), and any other mortgages executed and delivered pursuant to
Section 6.11.
“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of “Collateral and Guarantee Requirement”.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment of principal pursuant to, or by monetization of, a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






paid to or for the account of the Borrower or any Restricted Subsidiary) over
(ii) the sum of (A) the principal amount, premium or penalty, if any, interest,
breakage costs and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than Indebtedness under, or that is secured by, the Loan Documents,
Credit Agreement Refinancing Indebtedness or Incremental Equivalent Debt), (B)
the out-of-pocket fees and expenses (including attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer Taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by the Borrower or such Restricted Subsidiary in
connection with such Disposition or Casualty Event, (C) Taxes (or Restricted
Payments that are made in respect of Taxes permitted hereunder) paid or
reasonably estimated to be actually payable in connection therewith (including
Taxes imposed on the actual or deemed distribution or repatriation of any such
Net Cash Proceeds), (D) in the case of any Disposition or Casualty Event by a
non-wholly owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (D)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a wholly owned Restricted Subsidiary as a result thereof, and
(E) any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Borrower or any Restricted Subsidiary in any such
Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described above; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $5,000,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$15,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and
(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or issuance of Equity Interests, the
excess, if any, of (i) the sum of the cash received in connection with such
incurrence or issuance over (ii) all Taxes paid or reasonably estimated to be
payable as a result thereof (including Taxes imposed on the actual or deemed
distribution or repatriation of any such Net Cash Proceeds), fees (including,
the investment banking fees, underwriting fees and discounts), commissions,
costs and other out-of-pocket expenses and other customary expenses, in each
case incurred by the Borrower or such Restricted Subsidiary in connection with
such incurrence or issuance (and with respect to any issuance of Equity
Interests by any direct or indirect parent of the Borrower, the amount of cash
from such issuance of Equity Interests contributed to the capital of the
Borrower).


“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Non-Consenting Lender” has the meaning specified in Section 3.07.


“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Expiring Credit Commitment” has the meaning specified in Section 2.04(g).
“Non-Loan Party” means any Restricted Subsidiary that is not a Loan Party.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.
“NPL” means the National Priorities List under CERCLA.
"Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document (including each Guaranty) or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, (y) obligations of any Loan Party and its Subsidiaries
arising under any Secured Hedge Agreement and (z) Cash Management Obligations,
in each of clauses (x), (y) and (z) including interest, fees and expenses that
accrue after the commencement by or against any Loan Party or Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees or expenses are allowed
claims in such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
premium, interest, Letter of Credit commissions, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party or its Subsidiaries under any Loan Document and (b) the
obligation of any Loan Party or any of its Subsidiaries to reimburse any amount
in respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.
“OFAC” has the meaning specified in Section 5.20(c).


“Offered Amount” has the meaning specified in Section 2.06(a)(iv)(D)(1). “




“Offered Discount” has the meaning specified in Section 2.06(a)(iv)(D)(1).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Applicable Indebtedness” has the meaning specified in Section
2.06(b)(ii).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.
“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under any Loan Document, from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document,
except for any such Tax imposed in connection with an assignment (other than an
assignment pursuant to Section 3.06(a)), transfer, sale of participation or
other voluntary transfer and except, for the avoidance of doubt, any Excluded
Taxes.
“Other Term Loan Commitments” means one or more Classes of Term Loan Commitments
hereunder to fund Other Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“Participating Lender” has the meaning specified in Section 2.06(a)(iv)(C)(2).


“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.
“Permitted Acquisition” has the meaning specified in Section 7.02(i).
“Permitted Holder” means any of (i) the Sponsor and (ii) the Management
Stockholders; provided that if the Management Stockholders own beneficially or
of record more than ten percent (10%) of the outstanding voting stock of





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Holdings in the aggregate, they shall be treated as Permitted Holders of only
ten percent (10%) of the outstanding voting stock of Holdings at such time.
“Permitted Holdings Refinancing Debt” means any Indebtedness incurred by the
Borrower or any Subsidiary Guarantor permitted under Section 7.03; provided,
that such Indebtedness (i)(x) is secured on a junior basis to the Obligations or
(y) is unsecured, (ii) will not mature prior to the date that is ninety-one (91)
days after the Latest Maturity Date with respect to the Term Loans at the time
of incurrence of such Indebtedness, (iii) the documentation for such
Indebtedness contains no mandatory prepayment, repurchase or redemption
provisions (except with respect to change of control, asset sale and event of
loss mandatory offers to purchase or mandatory prepayments and customary
acceleration rights after an event of default) prior to the date that is
ninety-one (91) days after the Latest Maturity Date with respect to the Term
Loans at the time of incurrence of such Indebtedness (other than, in the case of
clause (x), for annual nominal amortization payments not to exceed 1% of the
original aggregate principal amount of such Indebtedness), (iv) in the case of
clause (x), shall be subject to a Second Lien Intercreditor Agreement and (v)
the documentation with respect to any such Indebtedness shall contain terms and
conditions (other than with respect to pricing, fees, premiums and optional
prepayment or redemption terms) not materially more restrictive (taken as a
whole) in respect to the Borrower and the Restricted Subsidiaries than those set
forth in this Agreement (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date with respect to the Term Loans at
the time of incurrence of such Indebtedness).
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (i) such Indebtedness is secured by the Collateral on a
second priority (or other junior priority) basis to the liens securing the
Obligations, is not secured by any property or assets of Holdings, the Borrower
or any Restricted Subsidiary other than the Collateral, and the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (ii)
such Indebtedness is not at any time guaranteed by any Person other than a
Guarantor, (iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Second Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Junior Secured Refinancing Debt incurred by the Borrower,
then the Borrower, the Administrative Agent and the Senior Representative for
such Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement and (iv) in the case of any notes, such Indebtedness does not mature
or have scheduled amortization or payments of principal (other than customary
offers to repurchase and prepayment events upon a change of control, asset sale
or event of loss and a customary acceleration right after an event of default)
prior to the Latest Maturity Date at the time such Indebtedness is incurred.
“Permitted Liens” means any Lien permitted to be outstanding pursuant to Section
7.01.
“Permitted Non-Loan Party Indebtedness Amount” means (a) the greater of (i)
$225,000,000 and (ii) the product of (x) 1.25 and (y) Consolidated EBITDA for
the most recent Test Period, calculated on a Pro Forma Basis, minus (b) the
aggregate principal amount of all Indebtedness (including any Permitted
Refinancing thereof) of Non-Loan Parties which is outstanding at any time under
Sections 7.03(h)(B), (n), (w), (x) and (y)(i) and, without duplication, the
aggregate amount of Guarantees outstanding at any time by Non-Loan Parties of
Indebtedness of the Borrower or any Subsidiary Guarantor outstanding at any time
under Sections 7.03(h)(B), (n), (u), (w), (x) and (y)(i).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
loans or notes; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral and the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (ii)
such Indebtedness is not at any time guaranteed by any Person other than a
Guarantor, (iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a First Lien Intercreditor Agreement; provided further that if such
Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower, then the Borrower, the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
First Lien Intercreditor Agreement and (iv) in the case of any notes, such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase and prepayment events upon
a change of control, asset sale or event of loss and a customary acceleration
right after an event of default) prior to the date that is the Latest Maturity
Date at the time such Indebtedness is incurred.
“Permitted Ratio Debt” means any unsecured Indebtedness incurred by the Borrower
or any Subsidiary Guarantor or any Indebtedness incurred by any Restricted
Subsidiary that is not a Guarantor so long as the Total Net Leverage Ratio for
the Borrower’s most recently ended Test Period preceding the date on which such
additional Indebtedness is incurred would have been no greater than 5.50 to
1.00, determined on a Pro Forma Basis; provided, that, in the case of any
unsecured Indebtedness incurred by the Borrower or any Subsidiary Guarantor,
such Indebtedness does not mature or, in the case of any notes, have scheduled
amortization or payments of principal (other than customary offers to repurchase
and prepayment events upon a change of control, asset sale or event of loss and
a customary acceleration right after an event of default) prior to the date that
is 91 days after the Latest Maturity Date with respect to Term Loans at the time
such Indebtedness is incurred; provided, however, that any such Indebtedness may
be incurred in the form of a customary “bridge” or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness which does not
satisfy the requirements of the preceding proviso so long as, subject to
customary conditions, it would either be automatically converted into or
required to be exchanged for permanent financing which satisfies the
requirements of the preceding proviso.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person (including, for the avoidance of doubt, any one or more successive
modifications, refinancings, refundings, renewals, extensions or replacements);
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed, extended or
replaced except by an amount equal to unpaid accrued interest and premium
(including tender premiums) thereon plus other reasonable amounts paid
(including original issue discount and upfront fees), and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or replacement and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), such modification, refinancing, refunding, renewal, extension or
replacement has a final maturity equal to or later than the final maturity of
the Indebtedness being modified, refinanced, refunded, renewed, extended or
replaced (or, if earlier, the date that is 91 days after the Latest Maturity
Date), and has a Weighted Average Life to Maturity no shorter than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced (as originally in effect
prior to any





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






amortization or prepayments thereof), (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e), at
the time thereof, no Event of Default shall have occurred and be continuing and
(d) such modification, refinancing, refunding, renewal, extension or replacement
is incurred or guaranteed only by Persons who were the obligors or guarantors of
the Indebtedness being modified, refinanced, refunded, renewed, extended or
replaced and such new or additional obligors or guarantors that are or become
Loan Parties.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of unsecured notes or loans;
provided that such Indebtedness (i) constitutes Credit Agreement Refinancing
Indebtedness, (ii) in the case of any notes, does not mature or have scheduled
amortization or payments of principal (other than customary offers to repurchase
and prepayment events upon a change of control, asset sale or event of loss and
a customary acceleration right after an event of default), in each case prior to
the Latest Maturity Date at the time such Indebtedness is incurred and (iii) is
not at any time guaranteed by any Person other than a Guarantor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Principal L/C Issuer” means JPMorgan Chase Bank, N.A. and any L/C Issuer that
has issued Letters of Credit having an aggregate Outstanding Amount in excess of
$500,000.
“primary obligor” has the meaning specified in the definition of “Guarantee”.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant or calculation of any ratio
hereunder, the determination or calculation of such test, covenant or ratio
(including in connection with Specified Transactions) in accordance with Section
1.11.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments of all Lenders under the applicable Facility or Facilities
at such time and, if applicable and without duplication, Term Loans of all
Lenders under the applicable Facility or Facilities at such time; provided that,
in the case of a Revolving Credit Facility, if such Commitment has been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying Lender” has the meaning specified in Section 2.06(a)(iv)(D)(3).
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer and (d) the Swing Line Lender (if any).
“Refinanced Debt” has the meaning specified in the definition of Credit
Agreement Refinancing Indebtedness.
“Refinanced Term Loans” has the meaning specified in Section 10.01.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Other Term
Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans incurred pursuant thereto, in accordance with Section
2.17.
“Refinancing Series” means all Other Term Loans or Other Term Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same amortization schedule.
“Register” has the meaning specified in Section 10.07(d).
“Regulation D” shall mean Regulation D of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.
“Rejected Amounts” has the meaning specified in Section 2.06(b)(ix).
“Rejection Notice” has the meaning specified in Section 2.06(b)(ix).
“Replacement Term Loans” has the meaning specified in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.
“Repricing Transaction” means (i) any prepayment, refinancing, substitution or
replacement of all or a portion of the Term B Loans with the incurrence by
Holdings, the Borrower or any Subsidiary of any debt financing (including any
Replacement Term Loans) the primary purpose of which is to reduce the All-In
Yield of such debt financing relative to the All-In Yield of such Term B Loans
so repaid, refinanced, substituted or replaced and (ii) any amendment to this
Agreement the primary purpose of which is to reduce the All-In Yield applicable
to the Term B Loans; but excluding, in any such case, any refinancing of Term B
Loans in connection with a Change of Control or a Transformative Acquisition.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans, as applicable, under such Facility or Facilities being
deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unused Commitments under such Facility or Facilities; provided that
the unused Commitments of, and the portion of the Total Outstandings under such
Facility or Facilities held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Facility
Lenders; provided, further, that, to the same extent specified in Section
10.07(l) with respect to determination of Required Lenders, the Loans of any
Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments, provided that the unused Commitments of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders,
provided, further, that the Loans of any Affiliated Lender shall in each case be
excluded for purposes of making a determination of Required Lenders as set forth
in Section 10.07(l).
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Total Outstandings
with respect to the Revolving Credit Loans, Swing Line Loans and L/C Obligations
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments, provided that the Revolving Credit Commitments of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Returns” means, with respect to any Investment, any repayments, interest,
returns, profits, distributions, proceeds, fees and similar amounts actually
received in cash or Cash Equivalents (or actually converted into cash or Cash
Equivalents) by the Borrower or any of the Restricted Subsidiaries; provided
that, with respect to any Investment permitted under Section 7.02, the aggregate
amount of repayments, interest, returns, profits, distributions, proceeds, fees
and similar amounts constituting Returns shall not exceed the original amount of
such Investment made pursuant to such Section.
“Revolver Extension Request” has the meaning specified in Section 2.15(b).
“Revolver Extension Series” has the meaning specified in Section 2.15(b).
“Revolving Commitment Increase” has the meaning specified in Section 2.16(a).







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Section 10.07(b)). The aggregate Revolving Credit Commitments of all
Revolving Credit Lenders shall be $225,000,000 as of the Extension and
Incremental Amendment Effective Date, as such amount may be adjusted from time
to time in accordance with the terms of this Agreement.
“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have been
terminated, which has outstanding Revolving Credit Loans or other Revolving
Credit Exposure at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means, as the context requires, a promissory note of the
Borrower payable to any Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 evidencing the aggregate Indebtedness of
the Borrower to such Revolving Credit Lender resulting from the Revolving Credit
Loans made by such Revolving Credit Lender.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds in Dollars.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit S hereto (which agreement in such form or
with changes that are immaterial to the interests of the Lenders thereto the
Administrative Agent is authorized to enter into) together with any changes
material to the interests of the Lenders thereto,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






which such changes shall be posted to the Lenders not less than five (5)
Business Days before execution thereof and, if the Required Lenders shall not
have objected to such changes within five (5) Business Days after posting, then
the Required Lenders shall be deemed to have agreed that the Administrative
Agent’s entry into such intercreditor agreement (with such changes) is
reasonable and to have consented to such intercreditor agreement (with such
changes) and to the Administrative Agent’s execution thereof.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Senior Subordinated Notes” means the Borrower’s 11.5% senior subordinated notes
due 2018 issued from time to time pursuant to the Senior Subordinated Notes
Indenture.
“Senior Subordinated Notes Indenture” means that certain Indenture, dated as of
May 28, 2008, between the Borrower and Wilmington Trust Company, a Delaware
banking corporation, as trustee, as amended.
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt,
secured Incremental Equivalent Debt or other secured Indebtedness permitted to
be incurred under Section 7.03, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.06(a)(iv)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section
2.06(a)(iv)(D) substantially in the form of Exhibit M.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.06(a)(iv)(D)(1).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Solicited Discount Proration” has the meaning specified in Section
2.06(a)(iv)(D)(3).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to generally pay such
debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Acquisition” means each acquisition by the Borrower or one of its
Restricted Subsidiaries of all or any portion of the remaining Equity Interests
of the Specified Acquisition Target not held by the Borrower or one of its
Restricted Subsidiaries on the Closing Date.
“Specified Acquisition Guaranties” means guarantees by Holdings, the Borrower or
any of the Restricted Subsidiaries of obligations to acquire Equity Interests of
the Specified Acquisition Target.
“Specified Acquisition Target” means Odemon B.V. and any successor thereto.
“Specified Default” means any Event of Default under Section 8.01(a) or (f).
“Specified Discount” has the meaning specified in Section 2.06(a)(iv)(B)(1).
“Specified Discount Prepayment Amount” has the meaning specified in Section
2.06(a)(iv)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.06(a)(iv)(B)
substantially in the form of Exhibit O.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit Q, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.06(a)(iv)(B)(1).
“Specified Discount Proration” has the meaning specified in Section
2.06(a)(iv)(B)(3).
“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a) (with respect to organizational existence only), 5.02 (other
than clauses (b) and (c) thereof), 5.04, 5.13, 5.16, 5.17 and 5.19 (subject to
modification as relates to the Collateral being acquired by the applicable
Incremental Lenders holding more than 50% of the aggregate Incremental
Commitments under the relevant Incremental Amendment).
“Specified Transaction” means (i) any Investment that results in a Person
becoming a Restricted Subsidiary, (ii) any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (iii) any Permitted
Acquisition,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(iv) any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower, (v) any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person, (vi) any
Disposition of a business unit, line of business or division of the Borrower or
a Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise or (vii) any incurrence or repayment of Indebtedness
(other than Indebtedness incurred or repaid under any revolving credit facility
or line of credit, unless such Indebtedness (x) has been permanently repaid and
has not been replaced or (y) the proceeds therefrom are used for other than
working capital purposes or general corporate purposes in the ordinary course of
business), Restricted Payment, Incremental Revolving Credit Commitment,
Incremental Revolving Loan or Incremental Term Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect” or that requires “Pro Forma Compliance”.
“Sponsor” means any of Bain Capital, LLC, any of its Affiliates (other than any
portfolio companies) and any investment funds advised or managed by any of the
foregoing.
“Sponsor Management Agreement” means that certain Management Agreement, dated as
of May 28, 2008, among Bright Horizons Family Solutions Inc., Holdings, the
Borrower and Bain Capital Partners, LLC, as the same may be amended,
supplemented, replaced or otherwise modified, but only to the extent that any
such amendment, supplement, replacement or modification does not increase the
obligations of Holdings or the Borrower to make any payments thereunder.
“Submitted Amount” has the meaning specified in Section 2.06(a)(iv)(C)(1).
“Submitted Discount” has the meaning specified in Section 2.06(a)(iv)(C)(1).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.
“Subsidiary Guaranty” means, collectively, (a) the Subsidiary Guaranty made by
the Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11. For
avoidance of doubt, and notwithstanding anything herein to the contrary, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute and deliver to the Administrative Agent a Guaranty Supplement and a
Security Agreement Supplement, and any such Restricted Subsidiary shall be a
Guarantor, Loan Party and Subsidiary Guarantor hereunder for all purposes until
such time, if any, as such Restricted Subsidiary shall be released from the
Subsidiary Guaranty.
“Successor Company” has the meaning specified in Section 7.04(d).
“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means a Lender appointed by the Borrower as swing line
lender, in its capacity as provider of Swing Line Loans, or any successor swing
line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrower to such Swing Line Lender
resulting from the Swing Line Loans made by such Swing Line Lender.
“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Syndication Agent” means each of Barclays Bank PLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as co-Syndication Agents under this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term B Loans” means the Effective Date Term B Loans (including, if funded, the
Delayed Draw Term B Loans).
“Term B Commitments” means, (i) as to each Effective Date Term B Lender, its
Effective Date Term B Commitment, (ii) as to each Delayed Draw Term B Lender,
its Delayed Draw Term B Commitment.
“Term B Lender” means, at any time, any Lender that has a Term B Commitment or
an outstanding Term B Loan at such time.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01 or under any
Incremental Amendment, Extension Amendment or Refinancing Amendment.
“Term Commitment” means a Term B Commitment, an Incremental Term Commitment of a
given Incremental Series, an Extended Term Loan Commitment of a given Extension
Series or an Other Term Loan Commitment, as the context may require.
“Term Facility” means any Facility consisting of Term Loans and/or Term
Commitments.
“Term Lender” means, at any time, any Lender that has a Term Commitment or an
outstanding Term Loan at such time.
“Term Loan” means any Term B Loan, any Extended Term Loan, any Incremental Term
Loan or any Other Term Loan, as the context may require.
“Term Loan Extension Request” has the meaning specified in Section 2.15(a).
“Term Loan Extension Series” has the meaning specified in Section 2.15(a).
“Term Loan Increase” has the meaning specified in Section 2.16(a).
“Term Note” means, as the context requires, a promissory note of the Borrower
payable to any Term Lender or its registered assigns, in substantially the form
of Exhibit C-1 evidencing the aggregate Indebtedness of the Borrower to such
Term Lender resulting from the Term Loans made by such Term Lender.
“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b), as applicable; provided that,
prior to the first date that financial statements have been or are required to
be delivered pursuant to Section 6.01(a) or (b), the Test Period in effect shall
be the period of four consecutive fiscal quarters of the Borrower ended
September 30,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






2012. A Test Period may be designated by reference to the last day thereof
(i.e., the “September 30, 2016 Test Period” refers to the period of four
consecutive fiscal quarters of the Borrower ended September 30, 2016), and a
Test Period shall be deemed to end on the last day thereof.
“Threshold Amount” means $50,000,000.
“Total Assets” means, as of any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Borrower delivered
pursuant to Section 6.01(a) or (b) (and, in the case of any determination
relating to any incurrence of Indebtedness or any Investment or other
acquisition, on a Pro Forma Basis including any property or assets being
acquired in connection therewith); it being understood that, (i) for the
avoidance of doubt, the calculation of the Total Assets at any time shall
exclude the equity value of all Unrestricted Subsidiaries at such time and (ii)
for purposes of determining compliance of a transaction with any restriction set
forth in Article VII that is based upon a specified percentage of Total Assets,
compliance of such transaction with the applicable restriction shall be
determined solely with reference to Total Assets as determined above in this
definition as of the date of such transaction or, for the period prior to the
time any such balance sheet is delivered pursuant to Section 6.01(a) or (b), the
consolidated balance sheet in the most recent Unaudited Financial Statements.
“Total Net Leverage Ratio” means, with respect to any date of determination, the
ratio of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA
for the most recent Test Period.
“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.
“Transaction” means the transactions related to or incidental to, consisting of
or in connection with (a) the borrowings hereunder on the Closing Date, (b) the
refinancing and termination of the 2008 Credit Agreement, (c) the redemption and
discharge of the Senior Subordinated Notes, (d) the redemption and discharge of
the outstanding 13% senior notes due 2018 issued by Holdings and the initial
public offering of the common stock of Bright Horizons Family Solutions Inc. and
(e) the payment of Transaction Expenses.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
any direct or indirect parent holding company of Holdings, the Borrower or any
Restricted Subsidiary in connection with the Transaction, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary which requires an amendment, modification or waiver of the
terms of this Agreement in order to consummate such acquisition.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income and cash flows of the Borrower and its
Subsidiaries, as may have been restated prior to the Amendment and Restatement
Effective Date, for each fiscal quarter ended after December 31, 2015 and at
least forty five (45) days before the Amendment and Restatement Effective Date,
prepared in accordance with GAAP.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Uniform Commercial Code” and “UCC” mean the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date, in each case until such time (if
any) as the board of directors of the Borrower designates any such Subsidiary as
a Restricted Subsidiary pursuant to Section 6.14.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(g).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“Withholding Agent” means the Borrower and the Administrative Agent, as
applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)    (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The word “or” is not exclusive.
(v)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(e)    For purposes of determining compliance with any Section of Article VII,
in the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time.
Section 1.03.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, except as otherwise specifically prescribed herein.
Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.05.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendments and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendments and restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07.    Timing of Performance. When the performance of any covenant,
duty or obligation is stated to be required on a day which is not a Business
Day, the date of such performance shall extend to the immediately succeeding
Business Day.
Section 1.08.    Currency Equivalents Generally.
(a)    Any amount specified in this Agreement (other than in Articles II, IX and
X) or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount to be determined at the rate of exchange quoted by the Reuters World
Currency Page for the applicable currency at 11:00 a.m. (London time) on such
day (or, in the event such rate does not appear on any Reuters World Currency
Page, by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such agreement, such rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two (2) Business Days
later).


(b)    For purposes of determining the Consolidated First Lien Net Leverage
Ratio, the Total Net Leverage Ratio and the Consolidated Senior Secured Net
Leverage Ratio, the amount of Indebtedness shall reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness.


(c)    Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).
Section 1.09.    Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.
Section 1.10.    Cumulative Growth Amount Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Growth Amount immediately
prior to the taking of such action, the permissibility of the taking of such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.
Section 1.11.    Pro Forma and Other Calculations.


(a)Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Consolidated First Lien Net Leverage Ratio, the Consolidated
Senior Secured Net Leverage Ratio, the Total Net Leverage Ratio, and Interest





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Coverage Ratio and compliance with covenants determined by reference to
Consolidated EBITDA or Total Assets shall be calculated in the manner prescribed
by this Section 1.11; provided, that notwithstanding anything to the contrary in
clauses (b), (c) (d) or (e) of this Section 1.11, when calculating the
Consolidated First Lien Net Leverage Ratio for purposes of the definition of
“Applicable Rate”, for purposes of Section 2.06(b)(i) and Section 7.11 (other
than for the purpose of determining pro forma compliance with Section 7.11), the
events described in this Section 1.11 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect. In addition,
whenever a financial ratio or test is to be calculated on a pro forma basis, the
reference to “Test Period” for purposes of calculating such financial ratio or
test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which internal financial statements of the
Borrower are available (as determined in good faith by the Borrower) (it being
understood that for purposes of determining pro forma compliance with Section
7.11, if no Test Period with an applicable level cited in Section 7.11 has
passed, the applicable level shall be the level for the first Test Period cited
in Section 7.11 with an indicated level). For purposes of determining pro forma
compliance with the Financial Covenant at a time when a Compliance Event has not
occurred or is continuing, such determination shall be made as though the
Financial Covenant is in effect at the relevant time.


(b)For purposes of calculating any financial ratio or test or compliance with
any covenant determined by reference to Consolidated EBITDA or Total Assets,
Specified Transactions (with any incurrence or repayment of any Indebtedness in
connection therewith to be subject to clause (d) of this Section 1.11) that have
been made (i) during the applicable Test Period or (ii) if applicable as
described in clause (a) above, subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction, but excluding, for purposes of calculating Total Assets, any
decrease in cash and Cash Equivalents as a result of any such Specified
Transactions constituting a Restricted Payment or repayment of Indebtedness) had
occurred on the first day of the applicable Test Period (or, in the case of
Total Assets, on the last day of the applicable Test Period). If since the
beginning of any applicable Test Period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of the Restricted Subsidiaries since the beginning of such
Test Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.11, then such financial ratio or test (or
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.11.


(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken, committed to be taken or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests (and in respect
of any subsequent pro forma calculations in which such Specified Transaction or
cost savings, operating expense reductions and synergies are given pro forma
effect) and during any applicable subsequent Test Period) relating to such
Specified Transaction; provided that





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(A) such amounts are reasonably identifiable and factually supportable in the
good faith judgment of the Borrower, (B) such actions are taken, committed to be
taken or with respect to which substantial steps have been taken or are expected
in good faith to be taken no later than eighteen (18) months after the date of
such Specified Transaction, (C) no amounts shall be added to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period and (D) any increase
to Consolidated EBITDA as a result of cost savings, operating expense reductions
and synergies pursuant to this Section 1.11(c) shall be subject to the
limitation set forth in the further proviso of clause (viii) of the definition
of “Consolidated EBITDA”.


(d)    In the event that (w) the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes) or (x) the Borrower or
any Restricted Subsidiary issues, repurchases or redeems Disqualified Equity
Interests, (i) during the applicable Test Period or (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence, repurchase
or repayment of Indebtedness, or such issuance or redemption of Disqualified
Equity Interests, in each case to the extent required, as if the same had
occurred on the last day of the applicable Test Period (except in the case of
the Interest Coverage Ratio (or similar ratio), in which case such incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
Indebtedness or such issuance, repurchase or redemption of Disqualified Equity
Interests will be given effect as if the same had occurred on the first day of
the applicable Test Period).


(e)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation of the
Interest Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a Eurocurrency interbank offered rate, or other rate, shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower or Restricted Subsidiary may
designate.
Section 1.12.    Limited Condition Transactions. Notwithstanding anything in
this Agreement or any Loan Document to the contrary, when calculating any
applicable ratio, the amount or availability of the Cumulative Growth Amount or
any other basket based on Consolidated EBITDA, Consolidated Net Income or Total
Assets, or determining other compliance with this Agreement (including the
determination of compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom) in connection with a Specified Transaction undertaken in connection
with the consummation of a Limited Condition Transaction, the date of
determination of such ratio, the amount or availability of the Cumulative Growth
Amount or any other basket based on Consolidated EBITDA, Consolidated Net Income
or Total Assets, determination whether any Default or Event of Default has
occurred, is continuing or would result therefrom, shall, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Transaction and the other transactions to be entered into in connection





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the most recent Test Period
ending prior to the LCT Test Date, the Borrower could have taken such action on
the relevant LCT Test Date in compliance with such ratios and provisions, such
ratios and provisions shall be deemed to have been complied with. The Borrower
shall notify the Administrative Agent promptly following an LCT Election. For
the avoidance of doubt, (x) if any of such ratios or other provisions are
exceeded or breached (or, with respect to the Interest Coverage Ratio, not
reached) as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower and its Subsidiaries or
other components of such ratios) or other provisions at or prior to the
consummation of the relevant Limited Condition Transaction, such ratios and
other provisions will not be deemed to have failed to be satisfied or exceeded
(or, with respect to the Interest Coverage Ratio, not reached) as a result of
such fluctuations solely for purposes of determining whether the Limited
Condition Transaction and related transactions are permitted hereunder and (y)
such ratios and other provisions shall not be tested at the time of consummation
of such Limited Condition Transaction or related transactions, unless the
Borrower subsequently elects, in its sole discretion, to test such ratios and
other provisions on the date such Limited Condition Transaction and related
transactions are consummated. If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
transaction on or following the relevant LCT Test Date and prior to the earlier
of the date on which such Limited Condition Transaction is consummated or the
date that the definitive agreement for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or other provision (other than testing actual
compliance with the Financial Covenant) shall be calculated on a Pro Forma Basis
assuming such Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.
ARTICLE II
The Commitments and Credit Extensions
Section 2.01.    The Loans.
(a)    The Term Borrowings. (i) Pursuant to the terms and subject to the
conditions of the Incremental and Amendment and Restatement Agreement, each
Effective Date Term B Lender has made a term loan denominated in Dollars to the
Borrower in an amount equal to such Effective Date Term B Lender’s Effective
Date Term B Commitment on the Amendment and Restatement Effective Date (each, an
“Effective Date Term B Loan”).


(ii)    During the Delayed Draw Commitment Period, subject to the terms and
conditions and in reliance upon the representations and warranties set forth in
the Incremental and Amendment and Restatement Agreement, each Delayed Draw Term
B Lender severally agrees to make available to the Borrower a single term loan
denominated in Dollars (each, a “Delayed Draw Term B Loan”) in an aggregate
principal amount up to such Delayed Draw Term B Lender’s Delayed Draw Term B
Commitment on the Delayed Draw Funding Date; provided that (i) there shall be no
more than one borrowing of Delayed Draw Term B Loans and (ii) the Delayed Draw
Term B Loans (if and when funded) shall have the same terms and shall be treated
as a single Class for all purposes with the Effective Date Term B Loans, except
that interest on the Delayed Draw Term B Loans shall commence to accrue from the
date of funding thereof.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(iii)    Amounts borrowed as Term B Loans that are repaid or prepaid may not be
reborrowed. Term B Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower (each such loan, a “Revolving Credit
Loan”) from time to time, on any Business Day from and including the Closing
Date until the Maturity Date for the Revolving Credit Facility, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.06, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
Section 2.02.    Borrowings, Conversions and Continuations of Loans. (a) Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans
or Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than (i) 12:30 p.m. two (2)
Business Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans, and (ii) 11:00 a.m. on the requested date of any Borrowing of Base
Rate Loans or conversion of any Eurocurrency Rate Loans to Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Term Borrowing (including whether the
Borrowing is requesting a Delayed Draw Term B Loan), a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day) (such date in respect of a Delayed Draw Term B Loan, the
“Delayed Draw Funding Date”), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. The borrowing of
Delayed Draw Term B Loans, to the extent requested as Eurocurrency Rate Loans,
shall initially consist of Term B Loans with an Interest Period commencing on
the date of such borrowing and ending on the last day of the then current
Interest





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Period for the Effective Date Term B Loans, and if, as of the date of a
borrowing of Delayed Draw Term B Loans, more than one Interest Period is in
effect for the Effective Date Term B Loans, then the Delayed Draw Term B Loans
in such borrowing will be allocated ratably to such Interest Periods.


(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m., in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require by notice
to the Borrower that no Loans may be converted to or continued as Eurocurrency
Rate Loans.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.


(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect (or such greater number as may be acceptable to the Administrative
Agent); provided that after the establishment of any new Class of Loans pursuant
to an Incremental Amendment (including for Incremental Revolving Credit
Commitments), Refinancing Amendment or Extension Amendment, the number of
Interest Periods otherwise permitted by this Section 2.02(e) shall increase by
three (3) Interest Periods for each applicable Class so established.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.


(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing, or in the case of any Borrowing of Base Rate
Loans, prior to 1:00 p.m. on the date of such Borrowing, that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in accordance
with the foregoing. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this Section 2.02(g) shall be
conclusive in the absence of manifest error. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
Section 2.03.    Letters of Credit.
(a)    The Letter of Credit Commitment. (i) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the other Revolving Credit Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from and including the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars for the account of the Borrower (provided that any Letter
of Credit may be for the benefit of any Subsidiary of the Borrower) and to amend
or renew Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. Each Letter of Credit shall be in form
reasonably satisfactory to the L/C Issuer. Notwithstanding anything in this
Section 2.03(a)(i) to the contrary, JPMorgan Chase Bank, N.A. shall not be
obligated to issue any commercial or trade (as opposed to standby) Letter of
Credit.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);


(B)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) the Required Revolving Lenders and the applicable L/C Issuer
have approved such expiry date or (2) the Outstanding Amount of L/C Obligations
in respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to such L/C Issuer;


(C)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) all the Revolving Credit Lenders
and the applicable L/C Issuer have approved such expiry date or (2) the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to such L/C Issuer;


(D)the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer; or


(E)the Letter of Credit is in a currency other than Dollars;


(F)the stated amount of each Letter of Credit shall be not less than $100,000 or
such lesser amount as is acceptable to the applicable L/C Issuer;


(G)any Revolving Credit Lender is a Defaulting Lender at such time, unless such
L/C Issuer has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate such L/C Issuer’s risk (after giving effect to Section
2.18(a)(iv)) with respect to the participation in Letters of Credit by such
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the L/C Obligations.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:30 p.m. at least three (3)
Business Days prior to the proposed issuance date or date of amendment, as the
case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) if
applicable, the purpose for which the Letter of Credit is to be issued; (f) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(g) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (h) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.


(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






date not later than the Letter of Credit Expiration Date, unless the Outstanding
Amount of L/C Obligations in respect of such requested Letter of Credit has been
Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer; provided that the relevant L/C Issuer
shall not permit any such renewal if (A) the relevant L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
second Business Day following any payment by an L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer in an amount equal to the amount of such drawing, together with interest
on the amount so paid or disbursed by such L/C Issuer, to the extent not
reimbursed on the date of such payment of disbursement. If the Borrower does not
reimburse such L/C Issuer by such time, the L/C Issuer shall notify the
Administrative Agent of the unreimbursed drawing and the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrower shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.


(ii)    Each Appropriate Lender (including any Appropriate Lender acting as an
L/C Issuer) shall, regardless of whether the conditions set forth in Section
4.02 have been satisfied, upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Appropriate Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.


(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.
    
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, (C) any lack
of validity or enforceability of any Letter of Credit, (D) any draft or other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, or (E) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) (but, for avoidance of doubt, not its obligation to pay
Unreimbursed Amounts pursuant to Section 2.03(ii)), is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the relevant L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.


(d)    Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Rata Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.


(e)    Obligations Absolute. The (i) obligation of the Borrower and (ii) the
obligation of the Revolving Credit Lenders to reimburse the relevant L/C Issuer
for each drawing under each Letter of Credit issued by it and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;


(vi)    the occurrence of any Default or Event of Default; or





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party; provided
that the foregoing shall not excuse any L/C Issuer from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.


(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a draft, demand, certificate or other
document strictly complying with the terms and conditions of a Letter of Credit
(in each case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment). In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(g)    Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such Event of Default), and shall do so not later
than 2:00 p.m. on (x) in the case of the immediately preceding clause (i), (1)
the Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 Noon, or (2)





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






if clause (1) above does not apply, the Business Day immediately following the
day that the Borrower receives such notice and (y) in the case of the
immediately preceding clause (ii), the Business Day on which an Event of Default
set forth under Section 8.01(f) occurs or, if such day is not a Business Day,
the Business Day immediately succeeding such day. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Lenders, as collateral
for the L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.


(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (determined without regard to
whether any conditions to drawing could then be met). Such Letter of Credit fees
shall be computed on a quarterly basis in arrears. Such Letter of Credit fees
shall be due and payable in Dollars on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum (or such other lower amount as may be mutually agreed by the
Borrower and the applicable L/C Issuer) of the daily maximum amount then
available to be drawn under such Letter of Credit (determined without regard to
whether any conditions to drawing could then be met). Such fronting fees shall
be (x) computed on a quarterly basis in arrears and (y) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






In addition, the Borrower shall pay directly to each L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.


(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement, in the event of any conflict between the
terms hereof and the terms of any Letter of Credit Application, the terms hereof
shall control.


(k)    Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.


(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Revolving Credit Lenders
pursuant to) the Revolving Credit Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable L/C Issuer for the treatment of such Letter of Credit as a letter of
credit under a successor credit facility have been agreed upon, the Borrower
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable L/C Issuer undrawn and
marked “cancelled” or to the extent that the Borrower is unable to so replace
and return any Letter(s) of Credit, such Letter(s) of Credit shall be secured by
a “back to back” letter of credit reasonably satisfactory to the applicable L/C
Issuer or the Borrower shall Cash Collateralize any such Letter of Credit in
accordance with Section 2.03(g). Commencing with the Maturity Date of any
tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed solely with the L/C Issuer.


(m)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.
Section 2.04.    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day from and including the Closing Date until the Maturity Date for the
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






that (i) after giving effect to any Swing Line Loan, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender (other than the relevant
Swing Line Lender solely in its capacity as such), plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect and (ii)
notwithstanding the foregoing, the Swing Line Lender shall not be obligated to
make any Swing Line Loans at a time when a Revolving Credit Lender is a
Defaulting Lender, unless the Swing Line Lender has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s risk (after giving effect to Section 2.18(a)(iv)) with respect to the
Defaulting Lender’s participation in such Swing Line Loans, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding
amount of Swing Line Loans; provided further that, the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.06, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Swing Line Loans shall only be denominated in Dollars. Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 11:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.


(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.


(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.


(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on
any Swing Line Loan is required to be returned by the Swing Line Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each
Revolving Credit Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
Maturity Date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the Swing Line Lender, on the earliest occurring
Maturity Date such Swing Line Loan shall be deemed reallocated to the tranche or
tranches of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (x) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation (after giving effect
to any repayments of Revolving Credit Loans and any reallocation of Letter of
Credit participations as contemplated in Section 2.03(l)) the amount of Swing
Line Loans to be reallocated equal to such excess shall be repaid and (y)
notwithstanding the foregoing, if a Specified Default has occurred and is
continuing, the Borrower shall still be obligated to pay Swing Line Loans
allocated to the Revolving Credit Lenders holding the Expiring Credit
Commitments at the Maturity Date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the maturity date of the Expiring Credit
Commitment. Commencing with the Maturity Date of any tranche of Revolving Credit
Commitments, the sublimit for Swing Line Loans shall be agreed solely with the
Swing Line Lender.
Section 2.05.    [Reserved].
Section 2.06.    Prepayments.
(a)    Optional. (i) Except as otherwise provided below in this Section 2.06(a),
the Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay any Class or Classes of Term Loans and any Class
or Classes of Revolving Credit Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 12:30 p.m. (A) two (2) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the Class(es) and
Type(s) of Loans to be prepaid (such Class(es) and Type(s) of Loans to be
selected by the Borrower) and in the case of a prepayment of Term Loans, the
manner in which the Borrower elects to have such prepayment applied to the
remaining repayments thereof; provided that in the event such notice fails to
specify the manner in which the respective prepayment of Term Loans shall be
applied to repayments thereof required pursuant to Section 2.08(a), such
prepayment of Term Loans shall be applied in direct order of maturity to
repayments thereof required pursuant to Section 2.08(a). The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the Loans pursuant
to this Section 2.06(a) shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares. Any prepayment of Term B Loans made on or
prior to the date that is six months after the Amendment and Restatement
Effective Date in connection with a Repricing Transaction shall be accompanied
by the payment by the Borrower of the fee set forth in Section 2.10(b).
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.


(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.06(a)(i) or
2.06(a)(ii) if such prepayment would have resulted from a refinancing of all or
a portion of a Facility, which refinancing shall not be consummated or shall
otherwise be delayed.


(iv)    Notwithstanding anything in any Loan Document to the contrary, so long
as no Event of Default has occurred and is continuing, any Company Party may
prepay the outstanding Term Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon such prepayment) (or
Holdings, the Borrower or any of its Subsidiaries may purchase such outstanding
Term Loans and immediately cancel them) on the following basis:


(A)Any Company Party shall have the right to make a voluntary prepayment of Term
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.06(a)(iv).


(B)(1) Any Company Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that (I)
any such offer shall be made available, at the sole discretion of the Company
Party, to (x) each Term Lender and/or (y) each Term Lender with respect to any
Class of Term Loans on an individual tranche basis, (II) any such offer shall
specify the aggregate principal amount offered





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section
2.06(a)(iv)(B)), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (which date may be extended for a
period not exceeding three (3) Business Days upon notice by the Company Party to
the Auction Agent) (the “Specified Discount Prepayment Response Date”).
(2)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(3)    If there is at least one (1) Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender on the
Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and tranches of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2) above;
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Company Party of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Effective Date, and the aggregate principal amount and the tranches of Term
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Term Loans of
such Term Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).
(C)    (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of such Company
Party, to (x) each Term Lender and/or (y) each Term Lender with respect to any
Class of Term Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Term Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant tranche of Term Loans willing to be prepaid by such Company
Party (it being understood that different Discount Ranges and/or Discount Range
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.06(a)(iv)(C)), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by a Company Party shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., on the
third Business Day after the date of delivery of such notice to such Lenders
(which date may be extended for a period not exceeding three (3) Business Days
upon notice by the Company Party to the Auction Agent) (the “Discount Range
Prepayment Response Date”). Each Term Lender’s Discount Range Prepayment Offer
shall be irrevocable and shall specify a discount to par within the Discount
Range (the “Submitted Discount”) at which such Term Lender is willing to allow
prepayment of any or all of its then outstanding Term Loans of the applicable
tranche or tranches and the maximum aggregate principal amount and tranches of
such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is willing to
have prepaid at the Submitted Discount. Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.


(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) the Applicable Discount
and Term Loans to be prepaid at such Applicable Discount in accordance with this
subsection (C). The relevant Company Party agrees to accept on the Discount
Range Prepayment Response Date all Discount Range Prepayment Offers received by
the Auction Agent within the Discount Range by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).


(3)    If there is at least one (1) Participating Lender, the relevant Company
Party will prepay the respective outstanding Term Loans of each Participating
Lender on the Discounted Prepayment Effective Date in the aggregate principal
amount and of the tranches specified in such Lender’s Discount Range Prepayment
Offer at the Applicable Discount; provided that if the Submitted Amount by all
Participating Lenders offered at a discount to par greater than the Applicable
Discount exceeds the Discount Range Prepayment Amount, prepayment of the
principal amount of the relevant Term Loans for those Participating Lenders
whose Submitted Discount is a discount to par greater than or equal to the
Applicable Discount (the “Identified Participating Lenders”) shall be made pro
rata among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Auction Agent (in
consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
(D)    (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Company Party, to (x) each Term Lender and/or (y) each Term Lender with respect
to any Class of Term Loans on an individual tranche basis, (II) any such notice
shall specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Loans the
applicable Company Party is willing to prepay at a discount (it being understood
that different Solicited Discounted Prepayment Amounts may be offered with
respect to different tranches of Term Loans and, in such event, each such offer
will be treated as a separate offer pursuant to the terms of this Section
2.06(a)(iv)(D)), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by a Company Party shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Term Lenders (which date may be extended
for a period not exceeding three (3) Business Days upon notice by the Company
Party to the Auction Agent) (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.
(2)    The Auction Agent shall promptly provide the relevant Company Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
in its sole discretion (the “Acceptable Discount”), if any. If the Company Party
elects, in its sole discretion, to accept any Offered Discount as the Acceptable
Discount, then in no event later than by the third Business Day after the date
of receipt by such Company Party from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Company Party shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Company Party by the Acceptance Date, such
Company Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.06(a)(iv)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro-rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Company Party will
prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Company Party of the Discounted Prepayment Effective
Date and Acceptable Prepayment Amount comprising the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid at
the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the tranches of such Term Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Company
Party and Term Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Company
Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(E)    In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary and documented fees and out-of-pocket expenses from a Company Party in
connection therewith.


(F)    If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Company Party shall prepay such Term Loans on the Discounted Prepayment
Effective Date, without premium or penalty. The relevant Company Party shall
make such prepayment to the Administrative Agent, for the account of the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 1:00 p.m. on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Term Loans on a pro-rata basis across
such installments. The Term Loans so prepaid shall be accompanied by all accrued
and unpaid interest on the par principal amount so prepaid up to, but not
including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.06(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Term Loans of such
Term Lenders in accordance with their respective Pro Rata Share or other
applicable share hereunder. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.


(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.06(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Company
Party.


(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.06(a)(iv), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon the Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.


(I)    Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.06(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.06(a)(iv) as well
as activities of the Auction Agent.


(J)    Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke or modify its offer to make a Discounted Term Loan Prepayment
and rescind the applicable Specified Discount Prepayment





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Notice, Discount Range Prepayment Notice or Solicited Discounted Prepayment
Notice therefor at its discretion at any time on or prior to the applicable
Specified Discount Prepayment Response Date.


(K)    Any failure by such Company Party to make any prepayment to a Lender, as
applicable, pursuant to this Section 2.06(a)(iv) shall not constitute a Default
or Event of Default under Section 8.01 or otherwise.
(b)    Mandatory. (i) Within five (5) Business Days after financial statements
have been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid Term Loans in an aggregate principal amount equal to (A) 50%
of Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the fiscal year ending December 31, 2017) minus (B)
the sum of (without duplication) (1) all voluntary prepayments of Term Loans
(excluding prepayments pursuant to Section 2.06(a)(iv)) during such fiscal year
(excluding any voluntary prepayments of Term Loans made during such fiscal year
that reduced the amount required to be prepaid pursuant to this Section
2.06(b)(i) in the prior fiscal year) or after year-end and prior to when such
Excess Cash Flow prepayment is due and (2) all voluntary prepayments of
Revolving Credit Loans during such fiscal year (excluding any voluntary
prepayments of Revolving Credit Loans made during such fiscal year that reduced
the amount required to be prepaid pursuant to this Section 2.06(b)(i) in the
prior fiscal year) or after year-end and prior to when such Excess Cash Flow
prepayment is due to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, but in the case of each of the
immediately preceding clauses (1) and (2), to the extent such prepayments are
funded with Internally Generated Cash; provided that (x) the percentage of
Excess Cash Flow specified in clause (A) above shall instead be 25% if the
Consolidated First Lien Net Leverage Ratio as of the last day of the fiscal year
covered by such financial statements was less than or equal to 3.75 to 1.00 but
greater than 3.25 to 1.00 and (y) no payment of any Term Loans shall be required
under this Section 2.06(b)(i) if the Consolidated First Lien Net Leverage Ratio
as of the last day of the fiscal year covered by such financial statements was
less than or equal to 3.25 to 1.00.
(ii)    (A) If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (m),
(o), (p), (q), (r) or (s)) or (y) any Casualty Event occurs, which in the
aggregate results in the realization or receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause to be
prepaid on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt of such Net Cash Proceeds, Term Loans in an
aggregate principal amount equal to 100% of all Net Cash Proceeds received;
provided that, if at the time that any such prepayment would be required, the
Borrower is required to offer to repurchase or prepay Permitted Pari Passu
Secured Refinancing Debt or Incremental Equivalent Debt or other Indebtedness
permitted by Section 7.03 that is secured on a pari passu basis with the
Obligations (or, in each case, any Indebtedness pursuant to a Permitted
Refinancing in respect thereof that is secured on a pari passu basis with the
Obligations) pursuant to the terms of the documentation governing such
Indebtedness with such Net Cash Proceeds (such Permitted Pari Passu Secured
Refinancing Debt or Incremental Equivalent Debt or other Indebtedness permitted
by Section 7.03 that is secured on a pari passu basis with the Obligations (or,
in each case, any Indebtedness pursuant to a Permitted Refinancing in respect
thereof) required to be offered to be so repurchased or prepaid, “Other
Applicable Indebtedness”), then the Borrower may apply such Net Cash Proceeds on
a pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time;
provided, further that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.06(b)(ii)(A) shall
be reduced accordingly; provided, further, that to the extent the holders of
Other Applicable Indebtedness decline to have such Indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; provided, further that no such
prepayment shall be required pursuant to this Section 2.06(b)(ii) with respect
to such portion of such Net Cash Proceeds that the Borrower shall have, on or
prior to such date, given written notice to the Administrative Agent of its
intent to reinvest in accordance with Section 2.06(b)(ii)(B);
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition (other than any Disposition specifically excluded from the
application of Section 2.06(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business or the business of any of the
Restricted Subsidiaries within (x) twelve (12) months following receipt of such
Net Cash Proceeds or (y) if the Borrower or the relevant Restricted Subsidiary
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within twelve (12) months following receipt thereof, within the later of (a) one
hundred and eighty (180) days following the date of such legally binding
commitment and (b) twelve (12) months following receipt of such Net Cash
Proceeds; provided that if any Net Cash Proceeds are no longer intended to be or
cannot be so reinvested (whether because the applicable reinvestment period has
expired or otherwise) at any time after delivery of a notice of reinvestment
election, an amount equal to any such Net Cash Proceeds shall be applied within
five (5) Business Days after the Borrower reasonably determines that such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 2.06.


(iii)    If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (A) not expressly permitted to be incurred or issued pursuant to
any clause of Section 7.03 or (B) that constitute Credit Agreement Refinancing
Indebtedness, the Borrower shall cause to be prepaid Term Loans in an aggregate
principal amount equal to 100% of all Net Cash Proceeds received therefrom on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.


(iv)    [Reserved].


(v)    [Reserved].


(vi)    If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






to this Section 2.06(b)(vi) unless after the prepayment in full of the Revolving
Credit Loans and Swing Line Loans, such aggregate Outstanding Amount exceeds the
aggregate Revolving Credit Commitments then in effect.


(vii)    [Reserved].


(viii)    Except with respect to Loans incurred in connection with any
Refinancing Amendment, Term Loan Extension Request or any Incremental Amendment
(other than the Incremental and Amendment and Restatement Agreement), (A) each
prepayment of Term Loans pursuant to this Section 2.06(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that (i) any
prepayment of Term Loans with the Net Cash Proceeds of, or in exchange for,
Credit Agreement Refinancing Indebtedness shall be applied solely to each
applicable Class of Refinanced Debt selected by the Borrower, and (ii) any Class
of Extended Term Loans, Other Term Loans and Incremental Term Loans may specify
that one or more other Classes of Term Loans may be prepaid prior to such Class
of Extended Term Loans, Other Term Loans or Incremental Term Loans), (B) with
respect to each Class of Term Loans, each prepayment pursuant to clauses (i)
through (iii) of this Section 2.06(b) shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.08(a), and (C)
each prepayment of Term Loans pursuant to this Section 2.06(b) shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares,
subject to clause (ix) of this Section 2.06(b) in respect of Term Loans. Any
prepayment of a Eurocurrency Rate Loan pursuant to this Section 2.06(b) shall be
accompanied by all accrued interest thereon. Any prepayment of Term B Loans made
on or prior to the date that is six months after the Amendment and Restatement
Effective Date pursuant to Section 2.06(b)(iii) as part of a Repricing
Transaction shall be accompanied by the fee set forth in Section 2.10(b).


(ix)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (iii) of this Section 2.06(b) at least three (3) Business Days prior to
the date of any such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment of
Term Loans required to be made pursuant to clauses (i) through (iii) of this
Section 2.06(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent no later than 5:00 p.m. one Business Day after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment; provided that no Lender may reject any prepayment made under Section
2.06(b)(iii)(B). Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender (such amounts so rejected, “Rejected Amounts”). If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. In the event a
Lender rejects all or any portion of its Pro Rata Share of any mandatory
prepayment of Term Loans required pursuant to clauses (i) through (iii) of this
Section 2.06(b), the rejected portion of such Lender’s Pro Rata Share of such
prepayment shall be retained by the Borrower (such Rejected Amounts, the
“Borrower Retained Prepayment Amounts”).







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(x)    Notwithstanding any other provisions of this Section 2.06, (i) to the
extent that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event
from a Foreign Subsidiary (a “Foreign Casualty Event”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.06(b) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly (and in any event not later than five (5) Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.06(b) to the extent provided herein and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all the Net Cash Proceeds of any Foreign Disposition or any Foreign
Casualty Event or Excess Cash Flow attributable to Foreign Subsidiaries would
have material adverse tax consequences with respect to such Net Cash Proceeds or
Excess Cash Flow, such Net Cash Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Term Loans at the times provided in this
Section 2.06(b) but may be retained by the applicable Foreign Subsidiary until
such time as it may repatriate such amount without incurring such material
adverse tax consequences (at which time such amount shall be repatriated to the
Borrower and applied to repay the Term Loans).


(c)    Funding Losses, Etc. All prepayments under this Section 2.06 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date prior to the last day of an Interest Period therefor, any amounts
owing in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.06(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under Section 2.06(b) (but
excluding prepayments required under clause (vi) of Section 2.06(b)), prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to Section 2.06(b) in respect of any such Eurocurrency Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.06(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.06(b) and the Borrower shall be responsible for any amounts owing in
respect of any Eurocurrency Rate Loan pursuant to Section 3.05.
Section 2.07.    Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon written notice to the Administrative Agent, terminate the
unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class; provided that (i) any such notice shall be
received by the Administrative Agent at least three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






amount of $500,000 or any whole multiple of $100,000 in excess thereof and (iii)
if, after giving effect to any reduction of the Revolving Credit Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. The amount of any such Revolving Credit Commitment
reduction shall not be applied to the Letter of Credit Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrower or as otherwise
provided in the immediately preceding sentence. Notwithstanding the foregoing,
the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all of
the applicable Facility, which refinancing shall not be consummated or otherwise
shall be delayed.
(b)    Mandatory. The Effective Date Term B Commitment of each Effective Date
Term B Lender shall be automatically and permanently reduced to $0 upon the
making of such Effective Date Term B Lender’s Effective Date Term B Loans
pursuant to the Incremental and Amendment and Restatement Agreement. All
outstanding Delayed Draw Term B Commitments shall automatically terminate on the
earlier of (x) the making of the Delayed Draw Term B Loans on the Delayed Draw
Funding Date and (y) the Delayed Draw Termination Date, whether or not the full
amount of available Delayed Draw Term B Commitments are borrowed. The Revolving
Credit Commitment of each Revolving Credit Lender shall automatically and
permanently terminate on the Maturity Date for the Revolving Credit Facility;
provided that (x) the foregoing shall not release any Revolving Credit Lender
from any liability it may have for its failure to fund Revolving Credit Loans,
L/C Advances or participations in Swing Line Loans that were required to be
funded by it on or prior to such Maturity Date and (y) the foregoing will not
release any Revolving Credit Lender from any obligation to fund its portion of
L/C Advances or participations in Swing Line Loans with respect to Letters of
Credit issued or Swing Line Loans made prior to such Maturity Date.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.07. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.
Section 2.08.    Repayment of Loans.


(a)    Term Loans.


(i)The Borrower shall repay to the Administrative Agent for the ratable account
of the Term B Lenders (A) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of March, 2017, an
aggregate amount equal to 0.25% of the aggregate principal amount of all
Effective Date Term B Loans and, if funded, all Delayed Draw Term B Loans, if
any (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.06
and Section 10.07(n)) and (B) on the Maturity Date for the Term B Loans, the
aggregate principal amount of all Term B Loans outstanding on such date.


(ii)The amount of any such payment set forth in clause (i) above shall be
adjusted to account for the addition of any Incremental Term Loans, Extended
Term Loans or Other Term Loans to contemplate (A) the reduction





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






in the aggregate principal amount of any Term Loans that were paid down in
connection with the incurrence of such Incremental Term Loans, Extended Term
Loans or Other Term Loans, and (B) any increase to payments to the extent and as
required pursuant to the terms of any applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date for the Revolving Credit Facility.
Section 2.09.    Interest. (a) Subject to the provisions of Section 2.09(b), (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.
(b)    The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; provided that no interest at
the Default Rate shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Accrued and unpaid interest on past
due amounts (including interest on past due interest) shall be due and payable
upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


(d)    All computations of interest hereunder shall be made in accordance with
Section 2.11.
Section 2.10.    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):


(a)Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) Outstanding Amount of Revolving Credit Loans (for the
avoidance of doubt, excluding any Swing Line Loans) and (B) the Outstanding
Amount of L/C Obligations; provided that any commitment fee accrued with respect
to any of the Revolving Credit Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






the Borrower prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Revolving Credit Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. The commitment fee shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.


(b)At the time of the effectiveness of any Repricing Transaction that is
consummated on or prior to the date that is six months after the Amendment and
Restatement Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Term B Lenders with Term B Loans that are
either prepaid, refinanced, substituted, replaced or otherwise subjected to a
pricing reduction in connection with such Repricing Transaction (including each
Term B Lender that withholds its consent to such Repricing Transaction and is
replaced as a Lender, or whose outstanding Term B Loans are repaid in full,
under Section 3.07(a)), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction described in clause (i) of the definition thereof, the
aggregate principal amount of all Term B Loans prepaid, refinanced, substituted
or replaced in connection with such Repricing Transaction and (y) in the case of
a Repricing Transaction described in clause (ii) of the definition thereof, the
aggregate principal amount of all Term B Loans outstanding on such date that are
subject to an effective pricing reduction pursuant to such Repricing
Transaction. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Repricing Transaction.


(c)[Reserved].


(d)The Borrower agrees to pay on the Amendment and Restatement Effective Date to
each Effective Date Term B Lender a closing fee in an amount equal to 0.25% of
the stated principal amount (as applicable) of such Lender’s Effective Date Term
B Loan, payable to such Lender as and when funded on the Amendment and
Restatement Effective Date. Such closing fees shall be in all respects fully
earned, due and payable on the Amendment and Restatement Effective Date and
non-refundable and non-creditable for any reason whatsoever thereafter.


(e)    The Borrower agrees to pay on the Delayed Draw Funding Date to each
Delayed Draw Term B Lender a closing fee in an amount equal to 0.25% of the
stated principal amount (as applicable) of such Lender’s Delayed Draw Term B
Loan, payable to such Lender as and when funded on the Delayed Draw Funding
Date. Such closing fees shall be in all respects fully earned, due and payable
on the Delayed Draw Funding Date and non-refundable and non-creditable for any
reason whatsoever thereafter.


(f)    Commencing on the date that is 30 days after the Amendment and
Restatement Effective Date, the Borrower shall pay to the Administrative Agent
for the account of each Delayed Draw Term B Lender in accordance with its Pro
Rata Share a commitment fee (the “Delayed Draw Commitment Fee”) in an amount per
annum equal to the sum of (x) the Applicable Rate for Term B Loans that are
Eurocurrency Rate Loans plus (y) the LIBOR Floor in





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






respect of Term B Loans, in each case on the average daily unused amount of the
Delayed Draw Term B Commitments then in effect. The Delayed Draw Commitment Fee
shall be payable on the earlier of the Delayed Draw Termination Date and the
Delayed Draw Funding Date.


(g)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).
Section 2.11.    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by the Administrative
Agent’s “prime rate” shall be made on the basis of a year of three hundred and
sixty-five (365) days (or three hundred and sixty six (366) days, as the case
may be) and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one (1) day. In computing interest on any Loan, the first day
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted from a Eurocurrency Rate Loan, the date of conversion of
such Eurocurrency Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to a Eurocurrency Rate
Loan, the date of conversion of such Base Rate Loan to such Eurocurrency Rate
Loan, as the case may be, shall be excluded. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
Section 2.12.    Evidence of Indebtedness. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in Section 2.12(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register in accordance with the provisions of Section 10.07(d),
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






conflict between the accounts and records maintained by the Administrative Agent
in the Register and the accounts and records of any Lender in respect of such
matters, the Register shall control in the absence of manifest error.


(c)    Entries made in good faith by the Administrative Agent in the Register,
and by each Lender in its account or accounts pursuant to Sections 2.12(a) and
(b), shall be prima facie evidence of the amount of principal and interest due
and payable or to become due and payable from the Borrower to, in the case of
the Register, each Lender and, in the case of such account or accounts, such
Lender, under this Agreement and the other Loan Documents, absent manifest
error; provided that the failure of the Administrative Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement and the other Loan Documents.
Section 2.13.    Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.


(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.


(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and


(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






by the Administrative Agent (the “Compensation Period”) at a rate per annum
equal to the applicable Federal Funds Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.13(c) shall be conclusive, absent
manifest error.


(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.


(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.


(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 2.14.    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment of principal or interest (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For the
avoidance of doubt, the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement as in effect from time to time (including
the application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.14 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.14 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Section 2.15.    Extension of Term Loans; Extension of Revolving Credit Loans.
(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled Maturity
Date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.15. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable, but excluding any arrangement, structuring or other fees payable
in connection therewith that are not generally shared with all relevant Lenders)
and offered pro rata to each Lender under such Existing Term Loan Tranche and
(y) be identical to the Term Loans under the Existing Term Loan Tranche from
which such Extended Term Loans are intended to be amended, except that: (i) all
or any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
All-In Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different from the All-In Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided, however, that (A) no Event of Default shall have occurred and be
continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) in no event shall the Maturity Date of any Extended Term Loans of a given
Term Loan Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Term Loans hereunder, (C) the
Weighted Average Life to Maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establishment thereof shall be no shorter
than the remaining Weighted Average Life to Maturity of any Existing Term Loan
Tranche (as originally in effect prior to any amortization or prepayments
thereto), (D) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (E) any Extended Term Loans may participate on
a pro rata basis or less than or greater than a pro rata basis in any voluntary
repayments or prepayments of principal of Term Loans hereunder and on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis
except in the case of a prepayment under Section 2.06(b)(iii)(B)) in any
mandatory repayments or prepayments of principal of Term Loans hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class of Term Loans (in which case scheduled amortization with
respect thereto shall be proportionately increased). Each request for a Term
Loan Extension Series of Extended Term Loans proposed to be incurred under this
Section 2.15 shall be in an aggregate principal amount that is not less than
$10,000,000 (it being understood that the actual principal amount thereof
provided by the applicable Lenders may be lower than such minimum amount) and
the Borrower may impose an Extension Minimum Condition with respect to any Term
Loan Extension Request, which may be waived by the Borrower in its sole
discretion.
(b)    Extension of Revolving Credit Commitments. The Borrower may, at any time
and from time to time request that all or a portion of the Revolving Credit
Commitments (and related Revolving Credit Loans and other related extensions of
Credit) of a given Class (each, an “Existing Revolver Tranche”) be amended to
extend the scheduled Maturity Date(s) with respect to all or a portion of such
Revolving Credit Commitments (any such Revolving Credit Commitments which have
been so amended, “Extended Revolving Credit Commitments” and the revolving loans
thereunder, “Extended Revolving Credit Loans”) and to provide for other terms
consistent with this Section 2.15. In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall (x) be identical as offered to each Lender under
such Existing Revolver Tranche (including as to the proposed interest rates and
fees payable, but excluding any arrangement, structuring or other fees payable
in connection therewith that are not generally shared with all relevant Lenders)
and offered pro rata to each Lender under such Existing Revolver Tranche and (y)
be identical to the Revolving Credit Commitments under the Existing Revolver
Tranche from which such Extended Revolving Credit Commitments are to be amended,
except that: (i) the Maturity Date of the Extended Revolving Credit Commitments
may be delayed to a later date than





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






the Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Revolving Credit Commitments
hereunder (including Other Revolving Credit Commitments, Incremental Revolving
Credit Commitments and Extended Revolving Credit Commitments) which have more
than three (3) different Maturity Dates (unless otherwise consented to by the
Administrative Agent); (ii) the All-In Yield with respect to extensions of
credit under the Extended Revolving Credit Commitments (whether in the form of
interest rate margin, upfront fees or otherwise) may be different than the
All-In Yield for extensions of credit under the Revolving Credit Commitments of
such Existing Revolver Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings), (II) repayments required upon the Maturity Date of
the non-extending Revolving Credit Commitments and (III) repayments made in
connection with a permanent repayment and termination of commitments) and all
Swing Line Loans and Letters of Credit shall be participated on a pro rata basis
by all Lenders with Revolving Credit Commitments (subject to the provisions of
Sections 2.03(l) and 2.04(g)); provided, further, that (A) no Event of Default
shall have occurred and be continuing at the time a Revolver Extension Request
is delivered to Lenders, (B) in no event shall the Maturity Date of any Extended
Revolving Credit Commitments of a given Revolver Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Revolving Credit Commitments hereunder and (C) all documentation in respect of
such Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Credit Commitments amended pursuant to any Revolver Extension Request
shall be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Credit Commitments for all purposes of this Agreement; provided that
any Extended Revolving Credit Commitments amended from an Existing Revolver
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Class of Revolving
Credit Commitments. Each request for a Revolver Extension Series of Extended
Revolving Credit Commitments proposed to be incurred under this Section 2.15
shall be in an aggregate principal amount that is not less than $10,000,000 (it
being understood that the actual principal amount thereof provided by the
applicable Lenders may be lower than such minimum amount) and the Borrower may
impose an Extension Minimum Condition with respect to any Revolver Extension
Request, which may be waived by the Borrower in its sole discretion.
(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days (or such shorter period as may be agreed
by the Administrative Agent) prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.15. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche wishing to have all or a portion of its Term Loans under the
Existing Term Loan Tranche subject to such Extension Request amended into
Extended Term Loans (each, an “Extending Term Lender”) and any Revolving Credit
Lender wishing to have all or a portion of its Revolving Credit Commitments
under the Existing Revolver Tranche subject to such Extension Request amended
into Extended Revolving Credit Commitments (each, an “Extending Revolving Credit





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Lender”), as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.


(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to one or more amendments (each, an
“Extension Amendment”) to this Agreement among the Borrower, the other Loan
Parties, the Administrative Agent and each Extending Term Lender or Extending
Revolving Credit Lender, as applicable, providing an Extended Term Loan or
Extended Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.15(a) or (b) above,
respectively (but which shall not require the consent of any other Lender). The
Commitments to provide Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, shall become effective on the date specified in the
applicable Extension Amendment, subject to the satisfaction of each of: (i) the
conditions set forth in Section 4.02, (ii) the Extension Minimum Condition
(unless waived by the Borrower) and (iii) to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates consistent (x) with those
delivered on the Amendment and Restatement Effective Date and (y) if the
Administrative Agent, in consultation with the Borrower, reasonably requests,
with those delivered on the Closing Date (in each case, conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby (A) agrees that this Agreement and the other
Loan Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto, (ii)
modify the scheduled repayments set forth in Section 2.08 with respect to any
Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to Section
2.08), (iii) modify the prepayments set forth in Section 2.06 to reflect the
existence of the Extended Term Loans and the application of prepayments with
respect thereto and (iv) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.15, and the Required Lenders hereby expressly and irrevocably,
for the benefit of all parties hereto, authorize the Administrative Agent to
enter into any such Extension Amendment and (B) consent to the transactions





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






contemplated by this Section 2.15 (including, for the avoidance of doubt,
payment of interest, fees or premiums in respect of any Extended Term Loans or
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Amendment).


(e)    No Prepayment. No conversion or extension of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.15 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.


(f)    This Section 2.15 shall supersede any provisions in Section 2.14 or 10.01
to the contrary.
Section 2.16.    Incremental Borrowings.
(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be of the same Class as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans (collectively with any Term Loan Increase, the
“Incremental Term Commitments”) and/or (B) one or more increases in the amount
of the Revolving Credit Commitments (a “Revolving Commitment Increase”) or the
establishment of one or more new revolving credit commitments (any such new
commitments, collectively with any Revolving Commitment Increases, the
“Incremental Revolving Credit Commitments” and the Incremental Revolving Credit
Commitments, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.


(b)    Incremental Loans. Any Incremental Term Loans or Incremental Revolving
Credit Commitments (other than Term Loan Increases and Revolving Commitment
Increases) made on an Incremental Facility Closing Date shall be designated a
separate Class of Incremental Term Loans or Incremental Revolving Credit
Commitments, as applicable, for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.16, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected (including through any Revolving
Commitment Increase), subject to the satisfaction of the terms and conditions in
this Section 2.16, (i) each Incremental Revolving Credit Lender of such Class
shall make its Commitment available to the Borrower (when borrowed, an
“Incremental Revolving Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Loans of
such Class made pursuant thereto. Notwithstanding the foregoing, Incremental
Term Loans may have identical terms to any of the Term Loans and be treated as
the same Class as any of such Term Loans.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(c)    Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.16 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but no existing
Lender will have an obligation to make any Incremental Commitment, nor will the
Borrower have any obligation to approach any existing Lenders to provide any
Incremental Commitment) or by any other bank or other financial institution or
other institutional lenders (any such other bank, other financial institution or
other institutional lenders being called an “Additional Lender”) (each such
existing Lender or Additional Lender providing such Commitment or Loan, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Term Loans or Revolving Credit
Commitments, as applicable, to such Additional Lender, (ii) with respect to
Incremental Term Commitments, any Affiliated Lender providing an Incremental
Term Commitment shall be subject to the same restrictions set forth in Section
10.07(k) as they would otherwise be subject to with respect to any purchase by
or assignment to such Affiliated Lender of Term Loans and (iii) Affiliated
Lenders may not provide Incremental Revolving Credit Commitments.


(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:


(i)    no Event of Default shall exist after giving effect to such Incremental
Commitments; provided that, with respect to any Incremental Amendment the
primary purpose of which is to finance a Permitted Acquisition or any other
Investment permitted by this Agreement constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person, this clause (i)
may be waived or omitted by Incremental Lenders holding more than 50% of the
aggregate Incremental Commitments under such Incremental Amendment;


(ii)    the representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the Incremental Facility Closing Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; provided further that, with respect to any Incremental
Amendment the primary purpose of which is to finance a Permitted Acquisition or
any other Investment permitted by this Agreement constituting an acquisition of
assets constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person, this clause (ii)
(other than with respect to the Specified Representations) may be waived or
omitted (or the scope or content of any representation and warranty modified) by
Incremental Lenders holding more than 50% of the aggregate Incremental
Commitments under such Incremental Amendment;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(iii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $25,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $10,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $10,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence);


(iv)    the aggregate principal amount of the Incremental Term Loans and the
Incremental Revolving Credit Commitments from and after the Amendment and
Restatement Effective Date shall not exceed (A) $150,000,000 in the aggregate
pursuant to this clause (A) or (B) at the Borrower’s option, up to an amount of
Incremental Term Loans or Incremental Revolving Credit Commitments so long as
the Consolidated First Lien Net Leverage Ratio is no more than 4.25 to 1.00 for
the Test Period most recently ended, after giving effect to any such incurrence
on a Pro Forma Basis (without giving effect to any amount incurred
simultaneously under clause (A)), and, in each case, with respect to any
Incremental Revolving Credit Commitment proposed to be established, assuming a
borrowing of the maximum amount of Loans available thereunder (or if the
Incremental Facility will rank junior in right of security with the Revolving
Credit Loans and the Term Loans, up to an amount of Incremental Term Loans or
Incremental Revolving Credit Commitments so long as the Total Net Leverage Ratio
is no more than 5.50 to 1.00 for the Test Period most recently ended, after
giving effect to any such incurrence on a Pro Forma Basis, and, in each case,
with respect to any Incremental Revolving Credit Commitment proposed to be
established, assuming a borrowing of the maximum amount of Loans available
thereunder) (such amounts under this clause (A) and (B), the “Available
Incremental Amount”);


(v)    (A) to the extent reasonably requested by the Administrative Agent, the
receipt by the Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent (x) with those delivered on the Amendment and
Restatement Effective Date and (y) if the Administrative Agent, in consultation
with the Borrower, reasonably requests, with those delivered on the Closing Date
(in each case, conformed as appropriate) (other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent) and (ii)
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
the Incremental Loans or Incremental Commitments, as applicable, are provided
with the benefit of the applicable Loan Documents, and (B) to the extent
provided in the applicable Incremental Amendment, such other conditions as the
Borrower and the Lenders providing such Incremental Commitments may agree.
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Credit Commitments, as the case may
be, of any Class shall be as agreed between the Borrower and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent not identical to the Term Loans or
Revolving Credit Commitments, as applicable, each existing on the Incremental
Facility Closing Date, shall be consistent with clauses (i) through (iii) below,
as applicable, and otherwise as reasonably satisfactory to the Administrative
Agent (it being understood that covenants and defaults that are only applicable
after the Latest Maturity Date at the time of such Incremental Facility Closing
Date shall be as agreed between the Borrower and the applicable Incremental
Lenders and need not be reasonably satisfactory to the Administrative Agent);
provided that in the case of a Term Loan Increase or a Revolving Commitment
Increase, the terms,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






provisions and documentation of such Term Loan Increase or a Revolving
Commitment Increase shall be identical (other than with respect to upfront fees,
original issue discount or similar fees) to the applicable Term Loans or
Revolving Credit Commitments being increased, in each case, as existing on the
Incremental Facility Closing Date. In any event:
(i)    the Incremental Term Loans:
(A)shall rank (I) pari passu in right of payment and (II) pari passu or junior
in right of security with the Revolving Credit Loans and the Term Loans (and, if
applicable, shall be subject to a Second Lien Intercreditor Agreement),


(B)as of the Incremental Facility Closing Date, shall not have a Maturity Date
earlier than the Maturity Date with respect to the Term Loans (prior to giving
effect to any extensions thereof occurring after the Maturity Date),


(C)shall have an amortization schedule as determined by the Borrower and the
applicable new Lenders, provided that, as of the Incremental Facility Closing
Date, such Incremental Term Loans shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of the Term
Loans (as originally in effect prior to any amortization or prepayments thereto)
on the date of incurrence of such Incremental Term Loans,


(D)shall have an Applicable Rate and, subject to clauses (e)(i)(B) and (e)(i)(C)
above and clause (e)(iii) below, amortization determined by the Borrower and the
applicable Incremental Term Lenders,


(E)shall have fees determined by the Borrower and the applicable Incremental
Term Loan arranger(s),


(F)may participate on a pro rata basis or less than or greater than a pro rata
basis in any voluntary repayments or prepayments of principal of Term Loans
hereunder and on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis except in the case of a prepayment under Section
2.06(b)(iii)(B)) in any mandatory repayments or prepayments of principal of Term
Loans hereunder (or, if junior in right of security, shall be on a junior basis
with respect thereto), and


(G)may not be (x) secured by any assets other than Collateral or (y) guaranteed
by any Person other than a Guarantor.
(ii)    the Incremental Revolving Credit Commitments and Incremental Revolving
Loans:


(A)shall rank (I) pari passu in right of payment and (II) pari passu or junior
in right of security with the Revolving Credit Loans and the Term Loans (and, if
applicable, be subject to a Second Lien Intercreditor Agreement),







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(B)shall provide that the borrowing, prepayments and repayment (except for (1)
payments of interest and fees at different rates on Incremental Revolving Credit
Commitments (and related outstandings), (2) repayments required upon the
Maturity Date of the Incremental Revolving Credit Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (E) below)) of Loans with respect to Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date shall
be made on a pro rata basis with all other Revolving Credit Commitments existing
on the Incremental Facility Closing Date,


(C)subject to the provisions of Sections 2.03(l) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a Maturity Date when there exists Incremental Revolving Credit Commitments with
a longer Maturity Date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments existing on the
Incremental Facility Closing Date (and except as provided in Section 2.03(l) and
Section 2.04(g), without giving effect to changes thereto on an earlier Maturity
Date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),


(D)may provide that the permanent repayment of Revolving Credit Loans with
respect to, and termination or reduction of, Incremental Revolving Credit
Commitments after the associated Incremental Facility Closing Date be made on a
pro rata basis or less than pro rata basis (but not greater than pro rata basis)
with all other Revolving Credit Commitments existing on the Incremental Facility
Closing Date, including, for the avoidance of doubt, on a less than pro rata
basis permitting the Borrower to permanently repay and terminate commitments of
any earlier maturing Revolving Credit Commitments or Revolving Credit Loans
prior to the permanent repayment and termination of the applicable Incremental
Revolving Credit Commitments and Incremental Revolving Loans,


(E)shall provide that assignments and participations of Incremental Revolving
Credit Commitments and Incremental Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans existing on the Incremental Facility
Closing Date,


(F)shall provide that any Incremental Revolving Credit Commitments may
constitute a separate Class or Classes, as the case may be, of Commitments from
the Classes constituting the applicable Revolving Credit Commitments prior to
the Incremental Facility Closing Date; provided at no time shall there be
Revolving Credit Commitments hereunder (including Incremental Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three (3) different Maturity Dates unless otherwise agreed to by the
Administrative Agent,


(G)shall have an Applicable Rate determined by the Borrower and the applicable
Incremental Revolving Credit Lenders, subject to clause (e)(iii) below,







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(H)shall have fees determined by the Borrower and the applicable Incremental
Revolving Credit Commitments arranger(s), and


(I)may not be (x) secured by any asset other than Collateral or (y) guaranteed
by any Person other than a Guarantor.
(iii)    the All-In Yield applicable to the Incremental Term Loans or
Incremental Revolving Loans of each Class shall be determined by the Borrower
and the applicable Incremental Lenders and shall be set forth in each applicable
Incremental Amendment; provided, however, that with respect to any Loans made
under Incremental Term Commitments or Incremental Revolving Credit Commitments,
in each case, that are secured on a pari passu basis with the Obligations, the
All-In Yield applicable to such Incremental Term Loans or Incremental Revolving
Loans shall not be greater than the applicable All-In Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to Term B Loans or Revolving Credit Loans, as applicable, plus 50 basis
points per annum unless the interest rate (together with, as provided in the
proviso below, the Eurocurrency Rate or Base Rate floor) with respect to the
Term B Loans or Revolving Credit Loans, as applicable, is increased so as to
cause the then applicable All-In Yield under this Agreement on the Term B Loans
or Revolving Credit Loans, as applicable, to equal the All-In Yield then
applicable to the Incremental Term Loans or Incremental Revolving Loans, as
applicable, minus 50 basis points; provided that any increase in All-In Yield to
the Term B Loans or Revolving Credit Loans due to the application or imposition
of a Eurocurrency Rate or Base Rate floor on any Incremental Term Loan or
Incremental Revolving Loan shall be effected solely through an increase in (or
implementation of, as applicable) any Eurocurrency Rate or Base Rate floor
applicable to the Term B Loans or Revolving Credit Facility, as applicable, and
in each case, solely to the extent that the application or imposition of such
floor would cause an increase in the interest rate then in effect under the Term
B Loans or Revolving Credit Loans, as applicable.


(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.16, including amendments as deemed
necessary by the Administrative Agent in its reasonable judgment to effect any
lien subordination and associated rights of the applicable Lenders to the extent
any Incremental Loans are to rank junior in right of security. The Borrower will
use the proceeds of the Incremental Term Loans and Incremental Revolving Credit
Commitments for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Loans or Incremental Revolving Credit
Commitments unless it so agrees.


(g)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this Section
2.16, (a) if the increase relates to the Revolving Credit Facility, each of the
Revolving Credit Lenders shall assign





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






to each of the Incremental Revolving Credit Lenders, and each of the Incremental
Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof, such interests in the Incremental
Revolving Loans outstanding on such Incremental Facility Closing Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Revolving Credit
Lenders and Incremental Revolving Credit Lenders ratably in accordance with
their Revolving Credit Commitments after giving effect to the addition of such
Incremental Revolving Credit Commitments to the Revolving Credit Commitments,
(b) each Incremental Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and (c) each Incremental
Revolving Credit Lender shall become a Lender with respect to the Incremental
Revolving Credit Commitments and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Section 2.02 and 2.06(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.
(h)    This Section 2.16 shall supersede any provisions in Section 2.14 or 10.01
to the contrary. Notwithstanding anything to the contrary in Section 10.01, the
Administrative Agent is expressly permitted, without the consent of any Lenders,
any Swing Line Lender or L/C Issuer, to amend the Loan Documents (including
Section 2.08) to the extent necessary or appropriate in the reasonable
discretion of the Administrative Agent to give effect to any Incremental Term
Commitment or Incremental Revolving Credit Commitments pursuant to this Section
2.16 (which may be in the form of an amendment and restatement), including to
provide to the Lenders of any Class of Loans or Commitments hereunder the
benefit of any term or provision that is added under any Incremental Amendment
for the benefit of the Lenders of any Incremental Commitments (including to the
extent necessary or advisable to allow any Incremental Commitments to be a Term
Loan Increase or Revolving Commitment Increase).
Section 2.17.    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of any Class of Term
Loans and the Revolving Credit Loans (or unused Revolving Credit Commitments)
then outstanding under this Agreement (which for purposes of this clause (a)
will be deemed to include any then outstanding Extended Term Loans, Other Term
Loans or Incremental Term Loans), in the form of Other Term Loans, Other Term
Loan Commitments, Other Revolving Credit Commitments or Other Revolving Credit
Loans pursuant to a Refinancing Amendment; provided that notwithstanding
anything to the contrary in this Section 2.17 or otherwise, (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Other Revolving Credit Commitments (and related outstandings), (B) repayments
required upon the Maturity Date of the Other Revolving Credit Commitments and
(C) repayment of principal made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Sections 2.03(l) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a Maturity Date when there exist Extended Revolving Credit Commitments with a
longer Maturity Date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.03(l) and Section 2.04(g), without giving effect to
changes thereto on an earlier Maturity Date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Credit Loans with respect to, and termination of, Other Revolving
Credit Commitments after the date of obtaining any Other Revolving Credit
Commitments shall be made on





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






a pro rata basis with all other Revolving Credit Commitments, except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other Class
with a later Maturity Date than such Class of Other Revolving Credit Commitments
or Revolving Credit Commitments and (4) assignments and participations of Other
Revolving Credit Commitments and Other Revolving Credit Loans shall be governed
by the same assignment and participation provisions applicable to Revolving
Credit Commitments and Revolving Credit Loans.


(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent (x) with those delivered on
the Amendment and Restatement Effective Date and (y) if the Administrative
Agent, in consultation with the Borrower, reasonably requests, with those
delivered on the Closing Date (in each case, conformed as appropriate) other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Credit Agreement Refinancing Indebtedness is
provided with the benefit of the applicable Loan Documents.


(c)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.17(a) shall be in an aggregate principal amount that is (x) not less than
$10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.


(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.


(e)    This Section 2.17 shall supersede any provisions in Section 2.14 or 10.01
to the contrary.
Section 2.18.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder;





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default has occurred
and is continuing), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.


(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.10(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).


(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans and the L/C Obligations of that
Non-Defaulting Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans of the applicable Facility and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Share of the applicable Facility
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


ARTICLE III


Taxes, Increased Costs Protection and Illegality


Section 3.01.    Taxes. (a) For purposes of this Section 3.01, the term “Lender”
includes each L/C Issuer and the Swing Line Lender.


(b)    Any and all payments by or on account of any obligation of Borrower
(including any obligation that the Borrower may incur for the benefit of any of
its Subsidiaries) under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable Law requires the deduction or withholding of any Tax from any such
payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Law any Other Taxes imposed on the Borrower, and
shall timely pay or reimburse any Recipient, as the case may be, for any Other
Taxes paid or payable by such Recipient upon written demand (accompanied by a
certificate complying with the requirements set forth in clause (d) below)
therefor.


(d)    The Borrower shall indemnify each Recipient, within 10 Business Days
after written demand (accompanied by a certificate complying with the
requirements set forth below) therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail a description of such Indemnified Taxes and the amount of such payment or
liability for Indemnified Taxes delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.07(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).


(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.01, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    (i) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Recipient becomes
a Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Recipient
is exempt from U.S. federal backup withholding Tax;
(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time upon
the reasonable request of the Borrower or the Administrative Agent), whichever
of the following is applicable:


(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly executed originals of IRS Form W-8BEN or W-8BEN-E,
as applicable (or any successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(B)duly executed originals of IRS Form W-8ECI (or any successor form);


(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) or 871(h) of the Code, (x) a duly
executed certificate substantially in the form of Exhibit T-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Certificate”) and (y) duly executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable (or any successor form); or


(D)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a duly executed U.S. Tax
Compliance Certificate substantially in the form of Exhibit T-2 or Exhibit T-3,
IRS Form W-9, and/or successor forms thereof or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a duly executed U.S. Tax Compliance Certificate substantially in the
form of Exhibit T-4 on behalf of each such direct and indirect partner;


(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made;


(iv)    if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iv), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement; and


(v)    on or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide to the Borrower two duly
signed, properly completed copies of (i) IRS Form W-9 or any successor thereto,
or (ii) (A) with respect to payments received on the Administrative Agent’s own
account, IRS Form W-8ECI or any successor thereto, and (B) with respect to
payments received on account of any Lender, a U.S. branch withholding
certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
with the Borrower to be treated as a U.S. Person. Each Recipient agrees that if
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(h)    If any Recipient determines, in its reasonable discretion exercised in
good faith, that it has received a refund or overpayment credit in respect of
any Taxes as to which it has been indemnified pursuant to this Section 3.01
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.


(i)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 3.01(i) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a).


Section 3.02.    Illegality. If any Lender reasonably determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Eurocurrency Rate, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, (i) any obligation of such Lender
to make or continue any affected Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Eurocurrency Rate component of the Base Rate with respect to any Base Rate
Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
Section 3.03.    Inability to Determine Rates. If the Required Lenders
reasonably determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that (a)
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount, currency and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
Section 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurocurrency Rate Loans. (a) If any Lender reasonably determines that as a
result of a Change in Law, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (including any Taxes (other than (i) Indemnified Taxes
or (ii) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto and excluding for purposes of this Section
3.04(a) any such increased costs or reduction in amount resulting from reserve
requirements contemplated by Section 3.04(b) or the definition of Eurocurrency
Rate), then from time to time within fifteen (15) days after demand by such
Lender setting forth in reasonable detail such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.
(b)    If any Lender reasonably determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by it, or participations in or issuance of Letters
of Credit by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time upon
demand of such Lender setting forth in reasonable detail the charge and the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender, as the case may be,
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail the particulars of such reduction, such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
Section 3.05.    Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day prior to the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower; or


(c)any assignment of a Eurocurrency Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07; including any loss or expense (excluding loss of anticipated
profits or margin) actually incurred by reason of the liquidation or
reemployment of funds obtained by it to maintain such Eurocurrency Rate Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Section 3.06.    Matters Applicable to All Requests for Compensation. (a) If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use commercially reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or issuing Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material economic, legal or regulatory respect; provided, that
nothing in this Section 3.06 shall affect or postpone any of the Obligations of
the Borrower or the rights of such Lender pursuant to Section 3.04(a) or (b).


(b)    If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another Interest Period, or to convert
Base Rate Loans into Eurocurrency Rate Loans, until the event or condition
giving rise to such request ceases to be in effect; provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Sections 3.01, 3.02, 3.03 or 3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of Sections 3.01, 3.02, 3.03 or 3.04 for any
increased costs incurred or reductions suffered more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
giving rise to such claim and of such Lender’s intention to claim compensation
therefor (except that, if the circumstance giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).


Section 3.07.    Replacement of Lenders under Certain Circumstances. If (i) any
Lender ceases to make Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or 3.04, (iii) any Lender is a
Non-Consenting Lender, (iv) any Lender becomes a Defaulting Lender, or (v) any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon five (5) Business Days’ prior written notice to such Lender and the
Administrative Agent,
(x) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement (or, with respect to clause (iii) above, all of its interests, rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) and the related Loan
Documents to one or more Eligible Assignees that shall assume such obligations
(any of which assignee may be another Lender, if a Lender accepts such
assignment), provided that


(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(ii)(B);


(b)such Lender shall have received payment of an amount equal to the applicable
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower;


(c)such Lender being replaced pursuant to this Section 3.07 shall (1) execute
and deliver an Assignment and Assumption Agreement with respect to all, or a
portion as applicable, of such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, and (2) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent (or a lost
or destroyed note indemnity reasonably satisfactory to the Borrower and the
Administrative Agent in lieu thereof); provided that the failure of any such
Lender to execute an Assignment and Assumption Agreement or deliver such Notes
shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register and the Notes
shall be deemed to be canceled upon such failure;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(d)the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;


(e)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(f)such assignment does not conflict with applicable Laws;


(g)any Lender that acts as an L/C Issuer may not be replaced hereunder at any
time when it has any Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such L/C Issuer (including the furnishing of a
back-up standby letter of credit in form and substance, and issued by an issuer,
reasonably satisfactory to such L/C Issuer or the depositing of cash collateral
into a cash collateral account in amounts and pursuant to arrangements
reasonably satisfactory to such L/C Issuer) have been made with respect to each
such outstanding Letter of Credit; and


(h)the Lender that acts as the Administrative Agent cannot be replaced in its
capacity as Administrative Agent other than in accordance with Section 9.09,


or (y) terminate the Commitment of such Lender or L/C Issuer, as the case may
be, and (a) in the case of a Lender (other than an L/C Issuer), repay all
Obligations owing to such Lender relating to the Loans and participations held
by such Lender as of such termination date (including, if applicable, the fee
pursuant to Section 2.10(b)) and (b) in the case of an L/C Issuer, repay all
Obligations of the Borrower owing to such L/C Issuer relating to the Loans and
participations held by the L/C Issuer as of such termination date and Cash
Collateralize, cancel or backstop, or provide for the deemed reissuance under
another facility, on terms reasonably satisfactory to such L/C Issuer any
Letters of Credit issued by it; provided that in the case of any such
termination of the Commitment of a Non-Consenting Lender such termination shall
be sufficient (together with all other consenting Lenders) to cause the adoption
of the applicable departure, waiver or amendment of the Loan Documents and such
termination shall, with respect to clause (iii) above, be in respect of all of
its interests, rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver and amendment.
In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or all the
Lenders with respect to a certain Class or Classes of the Loans and/or
Commitments and (iii) the Required Lenders (or, in the case of a consent, waiver
or amendment involving a certain Facility, the Required Facility Lenders) have
agreed (but solely to the extent required by Section 10.01) to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”
In connection with any such replacement, (i) if the Lender to be replaced is a
Non-Consenting Lender, the Borrower shall pay to each Non-Consenting Lender,
concurrently with the effectiveness of the respective assignment, the fee set
forth in





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 2.10(b) to the extent applicable and (ii) if any such Non-Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption Agreement reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption Agreement to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption Agreement without any action on the part of the Non-Consenting
Lender or Defaulting Lender


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


Section 3.08.    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder and resignation of the Administrative Agent.


ARTICLE IV
Conditions Precedent to Credit Extensions
Section 4.01.    Conditions of Initial Credit Extension. The obligation of each
applicable Lender to make the Effective Date Term B Loans on the Amendment and
Restatement Effective Date and to make the Delayed Draw Term B Loans on the
Delayed Draw Funding Date is subject to the satisfaction or waiver of the
conditions precedent set forth in Section 4(a) of the Incremental and Amendment
and Restatement Agreement.
Section 4.02.    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans or a Borrowing pursuant to any
Incremental Amendment) is subject to the following conditions precedent:


(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V and in any other Loan Document shall be true and correct
in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.


(c)The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V
Representations and Warranties
The Borrower represents and warrants to the Agents and the Lenders that:
Section 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of the Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing (to the extent such
concept exists under applicable Law) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or organizational
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders (including the United
States Foreign Corrupt Practices Act of 1977 (Pub. L. No. 95213, §§101.104), as
amended) and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents, (b) result in any breach or contravention of, or the creation of any
Lien under (other than as permitted by Section 7.01), or require any payment to
be made under (i) (x) any Junior Financing Documentation and any other
indenture, mortgage, deed of trust or loan agreement evidencing Indebtedness in
an aggregate principal amount in excess of the Threshold Amount or (y) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law; except with respect to any breach or contravention or payment (but not
creation of Liens) referred to in clauses (b) and (c) above, to the extent that
such breach, contravention or payment, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
Section 5.03.    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Transaction and (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






in favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to Debtor Relief Laws, general
principles of equity (whether considered in a proceeding in equity or law) and
an implied covenant of good faith and fair dealing.
Section 5.05.    Financial Statements; No Material Adverse Effect. (a) The
Audited Financial Statements and the Unaudited Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein
(subject, in the case of the Unaudited Financial Statements, to normal year-end
adjustments and the absence of footnotes).
(b)    Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


(c)    The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
on or after December 31, 2016 through the fiscal year ending December 31, 2020,
copies of which have been furnished to the Administrative Agent prior to the
Amendment and Restatement Effective Date, have been prepared in good faith on
the basis of the assumptions stated therein, which assumptions were believed by
the Borrower to be reasonable at the time of preparation of such forecasts, it
being understood that actual results may vary from such forecasts and that such
variations may be material.
Section 5.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Holdings, the Borrower or any of the Restricted Subsidiaries or against
any of their properties or revenues that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.07.    No Default. Neither the Borrower nor any Restricted Subsidiary
is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 5.08.    Ownership of Property; Liens. The Borrower and each of the
Restricted Subsidiaries has good, valid and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 5.09.    Environmental Compliance. (a) There are no claims, actions,
suits, or proceedings against Holdings, the Borrower or any of the Restricted
Subsidiaries alleging potential liability or responsibility for violation of, or
otherwise relating to, any Environmental Law that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.


(b)    Except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect: (i) none of the properties
currently or formerly owned, leased or operated by Holdings, the Borrower or any
of the Restricted Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned, leased or operated by Holdings, the
Borrower or any of the Restricted Subsidiaries or, to its knowledge, on any
property formerly owned or operated by Holdings, the Borrower or any of the
Restricted Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any of Holdings, the
Borrower or any of the Restricted Subsidiaries; and (iv) Hazardous Materials
have not been released, discharged or disposed of by any Person on any property
currently or formerly owned, leased or operated by Holdings, the Borrower or any
of the Restricted Subsidiaries and Hazardous Materials have not otherwise been
released, discharged or disposed of by Holdings, the Borrower or any of the
Restricted Subsidiaries at any other location.


(c)    The properties owned, leased or operated by Holdings, the Borrower or any
of the Restricted Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute, or constituted a violation of, (ii)
require remedial action under, or (iii) could reasonably be expected to give
rise to liability under, Environmental Laws, which violations, remedial actions
and liabilities, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
    
(d)    None of Holdings, the Borrower or any of the Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, except for such investigation or
assessment or remedial or response action that, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(e)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by Holdings, the Borrower or any of the Restricted Subsidiaries have been
disposed of in a manner not reasonably expected to result, either individually
or in the aggregate, in a Material Adverse Effect.


(f)    Except as could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect, none of Holdings, the
Borrower or any of the Restricted Subsidiaries has contractually assumed any
liability or obligation under or relating to any Environmental Law.
Section 5.10.    Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Borrower and the Restricted Subsidiaries have filed all Federal
and other





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






tax returns and reports required to be filed by them, and have paid all Federal
and state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those (a) which are not overdue by more than thirty (30)
days or (b) which are being contested in good faith by appropriate actions
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.
Section 5.11.    ERISA Compliance. (a) No ERISA Event has occurred during the
five year period prior to the date on which this representation is made with
respect to any Pension Plan nor, to the knowledge of the Borrower, is an ERISA
Event reasonably expected to occur; (b) neither any Loan Party nor any ERISA
Affiliate has incurred any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (c) neither any Loan Party nor any ERISA Affiliate has incurred any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (d) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(a), as would not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect.
Section 5.12.    Subsidiaries; Equity Interests. As of the Closing Date, (a)
Holdings has no Subsidiaries other than the Borrower and its Subsidiaries, (b)
the Borrower has no Subsidiaries other than those specifically disclosed in
Schedule 5.12, (c) all of the outstanding Equity Interests in the Borrower and
in material Restricted Subsidiaries of the Borrower have been validly issued,
are fully paid and nonassessable (to the extent such concepts exist under
applicable Law) and (d) all Equity Interests of the Borrower owned by Holdings
and all Equity Interests owned by the Borrower and the Subsidiary Guarantors are
(in each case) owned free and clear of all Liens except (i) those created under
the Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Closing Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of Holdings, the Borrower and each Subsidiary of the Borrower, (b)
sets forth the ownership interest of the Borrower and in each Subsidiary of the
Borrower, including the percentage of such ownership and (c) identifies each
Subsidiary of the Borrower, the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.


Section 5.13.    Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged nor will engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.
(b)    None of the Borrower or any Subsidiary Guarantor is required to be
registered as an “investment company” under the Investment Company Act of 1940.
Section 5.14.    Disclosure.    No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






to be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.
Section 5.15.    Intellectual Property; Licenses, Etc.    The Borrower and the
Restricted Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how, database rights, right
of privacy and publicity, and all other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted, except where the failure to own,
license or possess such IP Rights, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. The
operation of the respective businesses of the Borrower or any Restricted
Subsidiary as currently conducted does not infringe upon, misuse, misappropriate
or violate any rights held by any Person, except for such infringements,
misuses, misappropriations or violations which could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any IP Rights is pending or threatened in writing
against the Borrower or any of the Restricted Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 5.16.    Solvency. On the Amendment and Restatement Effective Date after
giving effect to the transactions contemplated by the Incremental and Amendment
and Restatement Agreement, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
Section 5.17.    Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation that is (or is required to be) subordinated to the
Obligations.
Section 5.18.    Labor Matters. Except as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect: (a)
there are no strikes or other labor disputes against Holdings, the Borrower or
any of the Restricted Subsidiaries pending or, to the knowledge of Holdings or
the Borrower, threatened in writing; (b) hours worked by and payment made to
employees of each of Holdings, the Borrower or any of the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any of Holdings, the Borrower or any of the Restricted Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.


Section 5.19.    Perfection, Etc. All filings and other actions necessary to
perfect the Lien in the Collateral created under the Collateral Documents
(except for such actions that the Security Agreement specifically excepts the
Borrower from performing) have been or will, within the required time periods
under the Collateral Documents, be duly made or taken or otherwise provided for
and are (or so will be) in full force and effect, and the Collateral Documents
create in favor of the Administrative Agent for the benefit of the Secured
Parties a valid and, together with such filings and other actions, perfected
first priority Lien in the Collateral to the extent required by the Collateral
Documents, securing the payment of the Secured Obligations, subject only to
Permitted Liens.
Section 5.20.    USA PATRIOT Act and OFAC. (a) To the extent applicable, each of
Holdings, the Borrower and the Restricted Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the USA PATRIOT Act.


(b)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


(c)    None of Holdings, the Borrower or any of the Restricted Subsidiaries nor,
to the knowledge of Holdings or the Borrower, any director, officer, agent,
employee or controlled Affiliate of Holdings, the Borrower or any of the
Restricted Subsidiaries is currently the subject of any U.S. sanctions program
administered by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”); and none of Holdings, the Borrower or any
of the Borrower’s Restricted Subsidiaries will directly or indirectly knowingly
use the proceeds of the Loans or otherwise knowingly make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently the subject of any U.S. sanctions program administered by OFAC,
except to the extent licensed or otherwise approved by OFAC.


ARTICLE VI
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Cash Management Obligations and
Obligations under Secured Hedge Agreements) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), the Borrower shall and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.15) cause each Restricted
Subsidiary to:


Section 6.01.    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
(a)    Within ninety (90) days after the end of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Deloitte & Touche LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit (except as may be required as a result of (x) a prospective
Event of Default with respect to the Financial Covenant, (y) in the case of the
Term Lenders, an actual Event of Default with respect to the Financial Covenant
or (z) the impending maturity of any Indebtedness, including the Loans
hereunder).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(b)    Within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related (x) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and (y)
consolidated statements of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end adjustments and the absence of footnotes;


(c)    Within ninety (90) days after the end of each fiscal year of the
Borrower, a detailed consolidated budget for the then-current fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year, the related consolidated
statements of projected cash flow and projected income for such fiscal year and
a summary of the material underlying assumptions applicable thereto); and


(d)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b), the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) the Borrower’s or Holdings’ (or any direct or indirect parent thereof),
as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of preceding clauses (A) and (B), (i) to the extent
such information relates to Holdings (or a direct or indirect parent thereof),
such information is accompanied by unaudited consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or such direct or indirect parent thereof), on the one hand, and
the information relating to the Borrower and the Restricted Subsidiaries on a
stand-alone basis, on the other hand, and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are, to the extent applicable, accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (except as may be required as a
result of (x) a prospective Event of Default with respect to the Financial
Covenant, (y) in the case of the Term Lenders, an actual Event of Default with
respect to the Financial Covenant or (z) the impending maturity of any
Indebtedness, including the Loans hereunder).
To the extent that any direct or indirect parent company of the Borrower, the
Borrower or any of its Subsidiaries have publicly traded securities, including
securities issued pursuant to Rule 144A under the Securities Act, the Borrower
hereby (i) authorizes the Administrative Agent to make the financial statements
to be provided under Section 6.01(a) and (b) above, along with the Loan
Documents, available to prospective Lenders’ public-side employees and
representatives, (ii) agrees that at the time such financial statements are
provided hereunder, they shall already have been, or shall be concurrently, made
available to holders of its publicly traded securities and (iii) agrees not to
request that any other materials that constitute material non-public





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






information within the meaning of the federal securities laws be posted to
prospective Lenders’ public-side employees and representatives. In no event
shall the Administrative Agent post compliance certificates or budgets to
prospective Lenders’ public-side employees and representatives.
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:


(a)no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;


(b)promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;


(c)promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from, or material statements or material reports furnished to, any
holder of debt securities of any Loan Party or of any of its Subsidiaries
pursuant to the terms of any (A) Credit Agreement Refinancing Indebtedness, (B)
any Incremental Equivalent Debt, (C) any unsecured Indebtedness, (D) any
Indebtedness that is secured on a junior basis to the Obligations or (E) any
Junior Financing Documentation, in the case of preceding clauses (C), (D) and
(E), in a principal amount greater than the Threshold Amount;


(d)together with the delivery of each Compliance Certificate pursuant to Section
6.02(a) solely with respect to financial statements delivered pursuant to
Section 6.01(a), (i) a report setting forth the information required by Section
3.03(c) of the Security Agreement or confirming that there has been no change in
such information since the Closing Date (or, if later, the date of the last such
report) and (ii) an updated list of each Subsidiary that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (or confirming that there has
been no change in such information since the Closing Date or the date of the
last such update); and


(e)promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) or (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. For purposes of this Section 6.02, paper copies
shall include copies delivered by facsimile transmission or electronically (such
as “tif”, “pdf” or similar file formats delivered by email).
Section 6.03.    Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:
(a)of the occurrence of any Default;


(b)of the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against Holdings, the Borrower or any of the Restricted Subsidiaries or the
occurrence of any ERISA Event that, in each case, could reasonably be expected
to result in a Material Adverse Effect; and


(c)any event, condition, change, circumstance or matter that, either
individually or in the aggregate, has resulted or could reasonably be expected
to result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.
Section 6.04.    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all of its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except in each
case, to the extent the failure to pay or discharge the same, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 6.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business except (i) to the
extent that failure to do so could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.
Section 6.06.    Maintenance of Properties. Except if the failure to do so could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and (b) make all necessary renewals,
replacements, modifications,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






improvements, upgrades, extensions and additions thereof or thereto generally in
accordance with prudent industry practice in all material respects.
Section 6.07.    Maintenance of Insurance. (a) Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries or otherwise consistent with past
practices) as are customarily carried under similar circumstances by such other
Persons.


(b)    (i) The Borrower shall use commercially reasonable efforts to have all
such insurance provide that the insurer affording coverage will endeavor to mail
30 days written notice of cancellation of such insurance coverage to the
Collateral Agent (in the case of property and liability insurance).
(ii) All such insurance shall, unless otherwise agreed to by the Administrative
Agent, name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable.


(c)    With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set for the in the Flood Disaster Protection Act of 1973,
as amended from time to time.
Section 6.08.    Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 6.09.    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP shall be made of all material financial transactions
and matters involving the assets and business of Holdings, the Borrower or such
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).
Section 6.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such independent public accountants’ customary policies
and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






desired, upon reasonable advance notice to the Borrower; provided that, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided, further,
that during the continuance of an Event of Default, the Administrative Agent (or
any of its respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.
Section 6.11.    Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
(a)    upon the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Unrestricted Subsidiary
or an Excluded Subsidiary) by any Loan Party or the designation in accordance
with Section 6.14 of any existing direct or indirect wholly owned Domestic
Subsidiary as a Restricted Subsidiary (other than an Excluded Subsidiary):
(i)    within thirty (30) days after such formation, acquisition or designation
(or with respect to any item or deliverable with respect to Material Real
Property, ninety (90) days) or such longer period as the Administrative Agent
may agree in its discretion:


(A)cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Restricted
Subsidiary, in detail reasonably satisfactory to the Administrative Agent;


(B)cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Guaranty Supplements and Mortgages with respect to the Material Real Properties
which are identified to the Administrative Agent pursuant to Section
6.11(a)(i)(A), Security Agreement Supplements, a counterpart of the Intercompany
Note and other security agreements and documents (including, with respect to
such Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement and (y) each direct
or indirect parent of each such Restricted





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Administrative Agent
such Security Agreement Supplements and other security agreements as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;


(C)(x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent and (y) cause each direct or indirect parent of such Restricted
Subsidiary that is (or is required to be) a Guarantor pursuant to the Collateral
and Guarantee Requirement to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents, indorsed in blank to the
Collateral Agent;
(D)    take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements and delivery of stock and membership interest certificates)
may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, subject to Debtor Relief Laws, general principles of equity (whether
considered in a proceeding in equity or at law) and an applied covenant of good
faith and fair dealing,


(ii)    within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and


(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property that is owned by such Restricted Subsidiary,
any existing title reports, surveys or environmental assessment reports.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(b)    after the Closing Date, promptly following (x) the acquisition of any
material personal property by any Loan Party or (y) the acquisition of any owned
Material Real Property by any Loan Party, if such personal property or owned
Material Real Property shall not already be subject to a perfected Lien pursuant
to the Collateral and Guarantee Requirement, the Borrower shall give notice
thereof to the Administrative Agent and promptly thereafter shall cause such
assets to be subjected to a Lien to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to real property.


Section 6.12.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
Section 6.13.    Further Assurances.    (a)    Promptly upon reasonable request
by the Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents (subject to the limitations set forth therein and in
the definition of Collateral and Guarantee Requirement).
(b)    In the case of any Material Real Property referred to in Section
6.11(a)(i)(A) or 6.11(b)(ii), provide the Administrative Agent with Mortgages
with respect to such owned Material Real Property within ninety (90) days of the
acquisition thereof (as such date may be extended by the Administrative Agent)
together with:


(i)evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary in order to create a valid and subsisting perfected Lien on
the property and/or rights described therein in favor of the Administrative
Agent or the Collateral Agent (as appropriate) for the benefit of the Secured
Parties and that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;


(ii)fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction in form and substance, with endorsements and in amount, reasonably
acceptable to the Administrative Agent (not to exceed the value of the real
properties covered thereby), issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages to be
valid subsisting Liens on the property described therein, free and clear of all
defects and





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






encumbrances, subject to Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably request;


(iii)opinions of local counsel for the Loan Parties in states in which such real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;


(iv)flood certificates covering each Mortgaged Property in form and substance
reasonably acceptable to the Collateral Agent, certified to the Collateral Agent
in its capacity as such and certifying whether or not each such Mortgaged
Property is located in a flood hazard zone by reference to the applicable FEMA
map and for any Mortgaged Property located in a flood hazard zone, evidence of
flood insurance from a company and in an amount reasonably satisfactory to the
Administrative Agent and naming the Administrative Agent as mortgagee; and


(v)subject to the limitations in the Collateral and Guarantee Requirement, such
other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken.
Section 6.14.    Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the Financial Covenant (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance), (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Indebtedness then outstanding in
a principal amount greater than the Threshold Amount, as applicable and (iv) the
Investment resulting from the designation of such Subsidiary as an Unrestricted
Subsidiary as described in the immediately succeeding sentence is permitted by
Section 7.02. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the Fair Market Value of the net assets of the
respective Subsidiary at the time that such Subsidiary is designated an
Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.
Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.
Section 6.15.    Maintenance of Rating. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case in respect of the Borrower, and (ii) a public rating (but
not any specific rating) in respect of the Term Loans from each of S&P and
Moody’s.
Section 6.16.    Use of Proceeds. Use the proceeds of any Borrowing on the
Amendment and Restatement Effective Date, whether directly or indirectly, in a
manner consistent with the uses set forth in the preliminary statements to this
Agreement, and after the Amendment and Restatement Effective Date, use the
proceeds of any Borrowing for any purpose not





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






otherwise prohibited under this Agreement, including for general corporate
purposes, working capital needs, the repayment of Indebtedness, the making of
Restricted Payments and the making of Investments.


ARTICLE VII
Negative Covenants
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Cash Management Obligations and
Obligations under Secured Hedge Agreements) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized, back
stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), the Borrower shall not (and with respect to Section
7.14, Holdings shall not), nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly:
Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:


(a)Liens pursuant to any Loan Document;


(b)Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed or refinanced by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;


(c)    Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than sixty (60) days or, if more than sixty (60)
days overdue, which are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction;


(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
and contractual Liens in favor of landlords, in each case arising in the
ordinary course of business which secure amounts not overdue for a period of
more than sixty (60) days or, if more than sixty (60) days overdue, are (i)
unfiled and no other action has been taken to enforce such Lien or (ii) which
are being contested in good faith and by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or the equivalent accounting
principles in the relevant local jurisdiction;


(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, health, disability or employee benefits,
unemployment insurance and other social security laws or similar legislation





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






or regulation or other insurance-related obligations (including, but not limited
to, in respect of deductibles, self-insured retention amounts and premiums and
adjustments thereto) and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;


(f)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;


(g)    easements, rights-of-way, covenants, conditions, restrictions,
encroachments, protrusions and other similar encumbrances and minor title
defects, minor irregularities or matters that would be disclosed in an accurate
survey affecting real property which, in the aggregate, do not in any case
materially and adversely interfere with the ordinary conduct of the business of
the Borrower or any Restricted Subsidiary;


(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);


(i)    Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(e); provided that (i) such Liens attach concurrently with or not
later than two hundred and seventy (270) days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens (including reconstruction, refurbishment, renovation and
development of real property), (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, replacements
thereof and additions and accessions to such property and the proceeds and the
products thereof and customary security deposits related thereto and (iii) with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any assets (except for additions and accessions to such assets, replacements and
products thereof and customary security deposits) other than the assets subject
to such Capitalized Leases; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;


(j)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not interfere in any material respect with
the business of the Borrower or any Restricted Subsidiary or secure any
Indebtedness;


(k)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such goods in the ordinary course of business;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(l)    Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
which are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;


(m)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment or other acquisition permitted pursuant to this
Agreement to be applied against the purchase price for such Investment or other
acquisition, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or other acquisition or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien;


(n)    Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of the applicable Restricted Subsidiaries
permitted under Section 7.03 or other obligations not constituting Indebtedness;


(o)    Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);


(p)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date and the replacement,
extension or renewal of any Lien permitted by this clause (p) upon or in the
same property previously subject thereto in connection with the replacement,
refinancing, extension or renewal (without increase in the amount or any change
in any direct or contingent obligor) of the Indebtedness secured thereby;
provided that, (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and other than after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition);


(q)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases), subleases, licenses or sublicenses
entered into by the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;


(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(s)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;


(t)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;


(u)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;


(v)    [Reserved];
(w)    Liens arising from precautionary UCC financing statement or similar
filings regarding operating leases entered into in the ordinary course of
business;


(x)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


(y)    ground leases in respect of real property on which facilities or
equipment owned or leased by the Borrower or any of the Restricted Subsidiaries
are located;


(z)    Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;


(aa)    Liens securing Indebtedness and other obligations of the Borrower or any
of the Restricted Subsidiaries in an aggregate outstanding principal amount at
any time outstanding not to exceed the greater of (i) $50,000,000 and (ii) 2.75%
of Total Assets;


(bb)    Liens securing obligations in respect of any Indebtedness permitted by
Section 7.03(h)(B) and any Permitted Refinancing of any of the foregoing;
provided that (x) any such Liens securing Indebtedness that is secured by the
Collateral on a pari passu basis (i) shall be subject to a First Lien
Intercreditor Agreement and (ii) shall not extend to, or cover, any Collateral
owned by the Loan Parties immediately prior to the incurrence of such
Indebtedness unless at the time of such incurrence the Borrower was in Pro Forma
Compliance with a Consolidated First Lien Net Leverage Ratio of no greater than
4.25 to 1.00 and (y) any such Liens securing Indebtedness that is secured by the
Collateral on a junior basis shall be subject to a Second Lien Intercreditor
Agreement;


(cc)    Liens securing obligations in respect of Permitted Pari Passu Secured
Refinancing Debt or Permitted Junior Secured Refinancing Debt and any Permitted
Refinancing of any of the foregoing; provided that (x) any such





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Liens securing any obligations in respect of Permitted Pari Passu Secured
Refinancing Debt are subject to a First Lien Intercreditor Agreement and (y) any
such Liens securing any obligations in respect of Permitted Junior Secured
Refinancing Debt are subject to a Second Lien Intercreditor Agreement; and


(dd)    Liens securing obligations in respect of any Incremental Equivalent Debt
and any Permitted Refinancing of any of the foregoing; provided that (x) any
such Liens securing Indebtedness that is secured by the Collateral on a pari
passu basis shall be subject to a First Lien Intercreditor Agreement and (y) any
such Liens securing Indebtedness that is secured by the Collateral on a junior
basis shall be subject to a Second Lien Intercreditor Agreement.
Section 7.02.    Investments. Make or hold any Investments, except:


(a)Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;


(b)loans or advances to officers, directors, consultants and employees of the
Borrower or any of the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings or any direct or indirect parent thereof (provided that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$10,000,000 (determined without regard to any write-downs or write-offs);


(c)Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (excluding Holdings), (ii) by any Restricted Subsidiary that is not a Loan
Party in any other such Restricted Subsidiary that is also not a Loan Party,
(iii) by the Borrower or any Subsidiary Guarantor (A) in any Non-Loan Party,
provided that the aggregate amount of such Investments at any time outstanding
pursuant to this Section 7.02(c)(iii)(A) shall not exceed the greater of (1)
$75,000,000 and (2) 4.00% of Total Assets, (B) in any Foreign Subsidiary
consisting of a contribution of Equity Interests of any other Foreign Subsidiary
held directly by the Borrower or such Restricted Subsidiary and if the Foreign
Subsidiary to which such contribution is made is not a wholly-owned Foreign
Subsidiary, such contribution shall be in exchange for Indebtedness, Equity
Interests (including increases in capital accounts) or a combination thereof of
the Foreign Subsidiary to which such contribution is made, provided that the
Equity Interests of a wholly owned Foreign Subsidiary only may be contributed to
another wholly owned Foreign Subsidiary under this sub-clause (B), and (C)
constituting Guarantees of Indebtedness or other monetary obligations of
Non-Loan Parties owing to any Loan Party (other than Holdings) and (iv) by the
Borrower or any Subsidiary Guarantor in any Restricted Subsidiary to fund or in
connection with any Permitted Acquisition specifically contemplated at such
time;


(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(e)Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and prepayments of Indebtedness permitted
under Sections 7.01, 7.03, 7.04, 7.05, 7.06 and 7.13, respectively;


(f)Investments (i) existing or contemplated on the Closing Date and set forth on
Schedule 7.02(f) (including, in any case (regardless of whether set forth on
Schedule 7.02(f)), any Specified Acquisition and Specified Acquisition
Guaranties) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, exchange in kind, renewal or extension thereof; provided that (x)
the amount of the original Investment is not increased except by the terms of
such Investment or as otherwise permitted by this Section 7.02 and (y) any
Investment in the form of Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be subject to the subordination terms
set forth in the Intercompany Note;


(g)    Investments in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates risks or commodities pricing incurred in
the ordinary course of business and not for speculative purposes;


(h)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;
(i)    the purchase or other acquisition of all or substantially all of the
assets of a Person or assets constituting a business or any Equity Interests in,
or any Indebtedness and related obligations of, a Person that is or becomes a
Restricted Subsidiary (including as a result of a merger, consolidation or
otherwise) or any business unit, division or line of business of a Person (or
any subsequent Investment made in a Person, business unit, division or line of
business previously acquired in a Permitted Acquisition), in a single
transaction or a series of related transactions (each, a “Permitted
Acquisition”), if immediately after giving effect thereto:


(A)any such newly created or acquired Subsidiary and the Subsidiaries of such
created or acquired Subsidiary shall, to the extent required under the
Collateral and Guarantee Requirement and Section 6.11, become a Guarantor and
comply with the requirements of Section 6.11, within the times specified
therein;


(B)after giving effect to such purchase or acquisition, the Borrower and the
Restricted Subsidiaries shall be in compliance with Section 7.07; and


(C)(1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (2) immediately after giving effect to such purchase or other
acquisition (and any concurrent Disposition), the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with the Financial Covenant; and
(j)    [Reserved];





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(k)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(m)    loans and advances to Holdings (or any direct or indirect parent thereof)
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Section 7.06(h), (i), (j), (k), (m), (n) or (o);


(n)    so long as no Event of Default has occurred and is continuing or would
result therefrom, other Investments at any time outstanding that do not exceed
the greater of (i) $100,000,000 and (ii) 5.25% of Total Assets;


(o)    so long as immediately after giving effect to any such Investment, no
Event of Default has occurred and is continuing, other Investments after the
Amendment and Restatement Effective Date in an amount not to exceed the
Cumulative Growth Amount immediately prior to the time of the making of such
Investment;


(p)    advances of payroll payments to employees and consultants in the ordinary
course of business;


(q)    Investments to the extent that payment for such Investments is made
solely with capital stock of Holdings (or any direct or indirect parent of
Holdings);


(r)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a Person merged into the Borrower or merged or consolidated with a Restricted
Subsidiary in accordance with Section 7.04 after the Closing Date, to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;


(s)    Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;


(t)    Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons so long as such licensing
arrangements do not limit in any material respect the Collateral Agent’s
security interest (if any) in the intellectual property so licensed;


(u)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary otherwise
permitted under this Section 7.02;





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(v)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Investments financed with the proceeds of Excluded
Contributions;


(w)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Investments in Unrestricted Subsidiaries and joint
ventures at any time outstanding that do not exceed $40,000,000; and


(x)    Investments, so long as (i) no Event of Default shall have occurred and
be continuing or would result therefrom and (ii) the Total Net Leverage Ratio of
the Borrower, calculated on a Pro Forma Basis, shall be no greater than 3.50 to
1.00.


Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
or holding of such Investment to the extent such excess is permitted as an
Investment under such other clauses.
Section 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:


(a)Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;


(b)Indebtedness (i) outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date and any Permitted Refinancing thereof;


(c)Guarantees by the Borrower or any of the Restricted Subsidiaries in respect
of Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Junior Financing shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Obligations substantially on the terms set
forth in the Subsidiary Guaranty, (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness, (C) any Guarantee of
any Incremental Equivalent Debt, any Credit Agreement Refinancing Indebtedness
or any Permitted Ratio Debt (or any Permitted Refinancing in respect thereof)
shall only be permitted if it meets the requirements of the respective
definitions (and component definitions) thereof and clause (u), (v) or (y) of
this Section 7.03, as applicable and (D) the aggregate amount of Guarantees
outstanding at any time incurred pursuant to this clause (c) by Non-Loan Parties
of Indebtedness of the Borrower or any Subsidiary Guarantor incurred under
Sections 7.03(h)(B), (n), (u), (w), (x) and (y)(i) shall not exceed the
Permitted Non-Loan Party Indebtedness Amount;


(d)Indebtedness of the Borrower or any Restricted Subsidiary owing to Holdings,
the Borrower or any other Restricted Subsidiary, to the extent constituting an
Investment not prohibited by Section 7.02; provided that all





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






such Indebtedness of any Loan Party owed to any Person that is not a Loan Party
shall be subject to the subordination terms set forth in the Intercompany Note;


(e)(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower and the Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets (including reconstruction, refurbishment, renovation and
development of real property); provided that such Indebtedness is incurred
concurrently with or not later than two hundred and seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement, (ii)
Attributable Indebtedness of the Borrower or any Restricted Subsidiary arising
out of any sale-leaseback transaction permitted by Section 7.05 and (iii) any
Permitted Refinancing of any of the foregoing; provided, further, that the
aggregate amount of Indebtedness outstanding at any time under this clause (e)
shall not exceed the greater of $50,000,000 and 2.75% of Total Assets;


(f)Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates risks or commodities pricing incurred in the
ordinary course of business and not for speculative purposes;


(g)[Reserved].


(h)Indebtedness of the Borrower or any Restricted Subsidiary (A) assumed in
connection with any Permitted Acquisition; provided, that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition or (B) incurred to
finance a Permitted Acquisition and, in the case of clauses (A) and (B), any
Permitted Refinancing of any such Indebtedness; provided, further, that (x) no
Event of Default shall exist or result therefrom and (y) in the case of clauses
(A) and (B) above, if such Indebtedness is (1) secured on a pari passu basis
with the Obligations, the Borrower and the Restricted Subsidiaries will be in
Pro Forma Compliance with a Consolidated First Lien Net Leverage Ratio of no
greater than 4.75 to 1.00, (2) secured on a junior basis to the Obligations, the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with a
Consolidated Senior Secured Net Leverage Ratio of no greater than 5.75 to 1.00
and (3) unsecured or secured only by Liens on assets of Restricted Subsidiaries
that are not Guarantors, the Borrower and the Restricted Subsidiaries will be in
Pro Forma Compliance with a Total Net Leverage Ratio of no greater than 6.00 to
1.00; provided, further, that (i) in the case of clause (B) above and solely
with respect to Indebtedness incurred by the Borrower or any Subsidiary
Guarantor, such Indebtedness will not mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date with respect to the Term
Loans at the time of incurrence of such Indebtedness, (ii) in the case of clause
(B) above and solely with respect to Indebtedness incurred by the Borrower or
any Subsidiary Guarantor, the documentation for such Indebtedness contains no
mandatory prepayment, repurchase or redemption provisions (except with respect
to change of control, asset sale and event of loss mandatory offers to purchase
or mandatory prepayments and customary acceleration rights after an event of
default) prior to the date that is ninety-one (91) days after the Latest
Maturity Date with respect to the Term Loans at the time of incurrence of such
Indebtedness (other than, in the case of clause (1) and (2) of the immediately
preceding proviso, for annual nominal amortization payments not to exceed 1% of
the original aggregate principal amount of such Indebtedness), (iii) in the case
of clause (1) and (2) of the immediately preceding proviso, any such
Indebtedness shall be subject to a First Lien Intercreditor Agreement or a
Second Lien Intercreditor Agreement, as applicable, (iv) in the case of clause
(B) above, if incurred by a Non-Loan Party, the aggregate principal amount of
all Indebtedness of Non-Loan Parties incurred pursuant to this clause (h)(B)
outstanding at any time shall not exceed the Permitted Non-Loan Party
Indebtedness Amount, (v) in the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






case of clause (A) above, such Indebtedness is secured only by Liens permitted
pursuant to Section 7.01(p), and (vi) in the case of clause (B) above and solely
with respect to Indebtedness incurred by the Borrower or any Subsidiary
Guarantor, the documentation with respect to any such Indebtedness shall contain
terms and conditions (other than with respect to pricing, fees, premiums and
optional prepayment or redemption terms) not materially more restrictive (taken
as a whole) in respect to the Borrower and the Restricted Subsidiaries than
those set forth in this Agreement (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date with respect to the
Term Loans at the time of incurrence of such Indebtedness); and, provided,
however, that, in the case of clause (B) above, such Indebtedness may be
incurred in the form of a customary “bridge” or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness which does not
satisfy the requirements of clauses (i), (ii) and (vi) above so long as, subject
to customary conditions, it would either be automatically converted into or
required to be exchanged for permanent financing which satisfies the
requirements of clauses (i), (ii) and (vi) above;


(i)Indebtedness representing deferred compensation to employees of the Borrower
or any of the Restricted Subsidiaries incurred in the ordinary course of
business;


(j)Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, consultants and employees, their
respective estates, heirs, permitted transferees, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Borrower (or any
direct or indirect parent thereof) permitted by Section 7.06; provided that (i)
such Indebtedness shall be subordinated in right of payment to the Obligations
on terms reasonably satisfactory to the Administrative Agent and (ii) the
aggregate amount of all cash payments (whether principal or interest) made by
the Loan Parties in respect of such notes in any calendar year, when combined
with the aggregate amount of Restricted Payments made pursuant to Section
7.06(g) in such calendar year, shall not exceed $25,000,000; provided that any
unused amounts in any calendar year may be carried over to succeeding calendar
years and shall increase the preceding amount; and, provided, further, that such
amount in any calendar year may be increased by an amount not to exceed the
remainder of (x) the sum of (1) the amount of Net Cash Proceeds of issuances of
Equity Interests (other than issuances of Equity Interests made pursuant to
Section 8.05) to the extent that such Net Cash Proceeds shall have been actually
received by the Borrower through a capital contribution of such Net Cash
Proceeds by Holdings (and to the extent not used to make an Investment pursuant
to Section 7.02(o) or (v), prepay Junior Financings pursuant to Section
7.13(a)(v), or make a Restricted Payment pursuant to Section 7.06(g) or (j)), in
each case to employees, directors, officers, members of management or
consultants of the Borrower (or any direct or indirect parent of the Borrower)
or of its Subsidiaries that occurs after the Closing Date plus (2) the net cash
proceeds of key man life insurance policies received by Holdings, the Borrower
or any of the Restricted Subsidiaries after the Closing Date less (y) the
aggregate amount of all cash payments made in respect of any promissory notes
pursuant to this Section 7.03(j) after the Closing Date with the net cash
proceeds described in preceding clause (x) (2) less (z) the aggregate amount of
all Restricted Payments made after the Closing Date in reliance on the last
proviso appearing in Section 7.06(g);


(k)Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in any such case solely constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(l)Indebtedness consisting of obligations of the Borrower or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction and Permitted Acquisitions or
any other Investment expressly permitted hereunder;


(m)Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;


(n)Indebtedness of the Borrower or any of the Restricted Subsidiaries in an
aggregate principal amount not to exceed the greater of (i) $100,000,000 and (y)
5.25% of Total Assets at any time outstanding; provided, however, that the
aggregate principal amount of Indebtedness of Non-Loan Parties incurred pursuant
to this clause (n) outstanding at any time shall not exceed the Permitted
Non-Loan Party Indebtedness Amount;


(o)Indebtedness consisting of (a) the financing of insurance premiums or (b)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(p)Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;


(q)obligations in respect of performance, bid, stay, custom, appeal and surety
bonds and other obligations of a like nature and performance and completion
guarantees and similar obligations provided by the Borrower or any of the
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practices;


(r)[Reserved];


(s)Indebtedness of the Borrower or any of the Restricted Subsidiaries supported
by a Letter of Credit, in a principal amount not to exceed the face amount of
such Letter of Credit;


(t)[Reserved];


(u)(A) Indebtedness of the Borrower or any of the Subsidiary Guarantors (which
Indebtedness (I) may rank pari passu or junior in right of security with the
Obligations and (II) shall be pari passu in right of payment to the Obligations)
that is incurred or issued or made in lieu of Incremental Term Commitments (the
“Incremental Equivalent Debt”); provided that (i) the aggregate principal amount
of all Incremental Equivalent Debt issued pursuant to this Section 7.03(u)(A)
shall not, together with any Incremental Revolving Credit Commitments and/or
Incremental Term Commitments exceed the Available Incremental Amount, (ii) no
Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence, (iii) as of the date of
determination, any





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Incremental Equivalent Debt shall not mature earlier than the Latest Maturity
Date with respect to the Term Loans at the time of incurrence of such
Indebtedness, (iv) the documentation with respect to any such Incremental
Equivalent Debt in the form of notes contains no mandatory prepayment,
repurchase or redemption provisions prior to the Latest Maturity Date with
respect to Term Loans at the time of incurrence of such Indebtedness, except
with respect to change of control, asset sale and event of loss mandatory offers
to purchase or mandatory prepayments and customary acceleration rights after an
event of default, (v) such Incremental Equivalent Debt shall not be subject to
any Guarantee by any Person other than a Loan Party, (vi) such Incremental
Equivalent Debt shall not be secured by any Lien on any asset of Holdings, the
Borrower or any Restricted Subsidiary other than any asset constituting
Collateral, (vii) the security agreements relating to such Incremental
Equivalent Debt shall be substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (viii) if such Incremental Equivalent Debt is (a) secured on a pari
passu basis with the Obligations, then such Incremental Equivalent Debt shall be
subject to a First Lien Intercreditor Agreement or (b) secured on a junior basis
to the Obligations, then such Incremental Equivalent Debt shall be subject to a
Second Lien Intercreditor Agreement, and (ix) the documentation with respect to
any Incremental Equivalent Debt shall contain terms and conditions (other than
with respect to pricing, fees, premiums and optional prepayment or redemption
terms) not materially more restrictive (taken as a whole) in respect of the
Borrower and the Restricted Subsidiaries than those set forth in this Agreement
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of incurrence of such Indebtedness); provided,
however, that such Incremental Equivalent Debt may be incurred in the form of a
customary “bridge” or other interim credit facility intended to be refinanced or
replaced with long-term indebtedness which does not satisfy the requirements of
clauses (iii), (iv) and (ix) above so long as, subject to customary conditions,
it would either be automatically converted into or required to be exchanged for
permanent financing which satisfies the requirements of clauses (iii), (iv) and
(ix) above and (B) any Permitted Refinancing of any of the foregoing;


(v)any Credit Agreement Refinancing Indebtedness and any Permitted Refinancing
of any of the foregoing;


(w)unsecured Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not to exceed the amount of Net Cash Proceeds of
issuances of, or contributions in respect of, Equity Interests of Holdings
(other than proceeds which have been designated as a Cure Amount and proceeds of
issuances of Disqualified Equity Interests) after the Closing Date to the extent
that such Net Cash Proceeds shall have been actually received by the Borrower
(through a capital contribution of such Net Cash Proceeds by Holdings to the
Borrower) on or prior to such date of determination and to the extent not used
to make payments under Section 7.03(j), make Investments pursuant to Section
7.02(v), make Restricted Payments pursuant to Section 7.06(g) or (n), or count
towards the Cumulative Growth Amount; provided, that (i) as of the date of
determination, such Indebtedness will not mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date with respect to the Term
Loans at the time of incurrence of such Indebtedness, (ii) the documentation for
such Indebtedness contains no mandatory prepayment, repurchase or redemption
provisions prior to the date this is ninety-one (91) days after the Latest
Maturity Date with respect to the Term Loans at the time of incurrence of such
Indebtedness, except with respect to change of control, asset sale and casualty
event mandatory offers to purchase or mandatory prepayments and customary
acceleration rights after an event of default, (iii) no Event of Default shall
have occurred and be continuing or would exist immediately after giving effect
to such incurrence and (iv) the documentation with respect to any such
Indebtedness shall contain





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






terms and conditions (other than with respect to pricing, fees, premiums and
optional prepayment or redemption terms) not materially more restrictive (taken
as a whole) in respect of the Borrower and the Restricted Subsidiaries than
those set forth in this Agreement (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date with respect to the
Term Loans at the time of incurrence of such Indebtedness); provided such
Indebtedness may be incurred in the form of a customary “bridge” or other
interim credit facility intended to be refinanced or replaced with long-term
indebtedness which does not satisfy the requirements of clauses (i), (ii) and
(iv) above so long as, subject to customary conditions, it would either be
automatically converted into or required to be exchanged for permanent financing
which satisfies the requirements of clauses (i), (ii) and (iv) above; provided,
further, that the aggregate principal amount of Indebtedness of Non-Loan Parties
pursuant to this clause (w) outstanding at any time shall not exceed the
Permitted Non-Loan Party Indebtedness Amount;


(x)Indebtedness of any Foreign Subsidiaries in an aggregate principal amount
pursuant to this clause (x) outstanding at any time not to exceed the lesser of
(i) the Permitted Non-Loan Party Indebtedness Amount and (ii) the greater of (A)
$50,000,000 and (B) 2.75% of Total Assets;


(y)so long as no Event of Default exists or would result therefrom, (i) any
Permitted Ratio Debt; provided that the aggregate principal amount of
Indebtedness of Non-Loan Parties pursuant to this clause (y)(i) outstanding at
any time shall not exceed the Permitted Non-Loan Party Indebtedness Amount and
(ii) any Permitted Refinancing of any of the foregoing; and


(z)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.
For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 7.03(a) through (z) above, the
Borrower, in its sole discretion, will classify and may subsequently reclassify
such item of Indebtedness (or any portion thereof) in any one or more of the
types of Indebtedness described in Section 7.03(a) through (z) and will only be
required to include the amount and type of such Indebtedness in such of the
above clauses as determined by the Borrower at such time. The Borrower will be
entitled to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described in Section 7.03(a) through (z). Notwithstanding
the foregoing, Indebtedness incurred (a) under the Loan Documents, any
Incremental Commitments and any Incremental Loans shall only be classified as
incurred under Section 7.03(a), (b) as Credit Agreement Refinancing Indebtedness
shall only be classified as incurred under Section 7.03(v) and (c) as
Incremental Equivalent Debt shall only be classified as incurred under Section
7.03(u).
For purposes of determining compliance with any Dollar-denominated restriction
on the creation, incurrence, assumption or existence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed or first incurred (whichever yields the lower Dollar
equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums) and
other costs and expenses (including original issue discount, upfront fees or
similar fees) incurred in connection with such refinancing.
For purposes of determining compliance with any restriction on the creation,
incurrence, assumption or existence of Indebtedness determined by reference to
the Permitted Non-Loan Party Indebtedness Amount, the Permitted Non-Loan Party
Indebtedness Amount shall be calculated at the time of incurrence of such
Indebtedness; provided that if such Indebtedness is incurred to refinance other
Indebtedness of any Non-Loan Party under Sections 7.03(h)(B), (n), (w), (x) and
(y)(i) or, with respect to Guarantees by any Non-Loan Party of Indebtedness of
the Borrower or any Subsidiary Guarantor, Indebtedness of the Borrower or any
Subsidiary Guarantor under Sections 7.03(h)(B), (n), (u), (w), (x) and (y)(i),
and such refinancing would cause the Permitted Non-Loan Party Indebtedness
Amount to be exceeded if calculated on the date of such refinancing, the
Permitted Non-Loan Party Indebtedness Amount shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed (i) the principal amount of such Indebtedness being refinanced plus
(ii) the aggregate amount of fees, underwriting discounts, premiums (including
tender premiums) and other costs and expenses (including original issue
discount, upfront fees or similar fees) incurred in connection with such
refinancing.
The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends in the form of additional Indebtedness as the case may be,
of the same class, accretion or amortization of original issue discount and
increases in the amount of Indebtedness solely as a result of fluctuations in
the exchange rate of currencies, will, in each case, not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.
Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that:


(a)any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the sole purpose of which is to reorganize the Borrower into a new
jurisdiction); provided, that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person, unless the Investment made in connection with a Loan Party
merging with a Non-Loan Party shall otherwise be permitted by Section 7.02;


(b)(i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or change its
legal form (subject, (x) in the case of any change of legal form, to any such
Restricted Subsidiary that is a Guarantor remaining a Guarantor and (y) in the
case of a liquidation or distribution of a Loan Party, the assets of such Loan
Party





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






are transferred to a Loan Party and the security interests of the Collateral
Agent in the assets so transferred remain perfected at least to the same extent
that such security interests were perfected immediately prior thereto) if the
Borrower determines in good faith that such action is in the best interests of
the Borrower and its Subsidiaries and such change is not materially
disadvantageous to the Lenders;


(c)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must either be the Borrower or a Guarantor
or (ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 and 7.03, respectively;


(d)so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the laws of the United States, any state thereof or the
District of Columbia, (B) the Successor Company shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and shall satisfy the
Collateral and Guarantee Requirement, (C) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Guaranty confirmed that its Guarantee shall apply to the Successor Company’s
obligations under this Agreement, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Company’s obligations under this Agreement, (E) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under this Agreement, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Borrower under this Agreement;


(e)so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
the Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required under the Collateral and Guarantee
Requirement;


(f)[Reserved]; and


(g)so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
Section 7.05.    Dispositions. Make any Disposition, except:





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(a)    (x) Dispositions of obsolete or worn out property and assets, whether now
owned or hereafter acquired, in the ordinary course of business, (y)
Dispositions of property or assets no longer used or useful in the conduct of
the business of the Borrower and the Restricted Subsidiaries and (z)
Dispositions to landlords of improvements made to leased real property pursuant
to customary terms of leases entered into in the ordinary course of business;


(b)    (i) Dispositions of inventory and other assets, in any case in the
ordinary course of business and (ii) any Disposition of any property by any
Person with an aggregate Fair Market Value of less than $2,500,000 in any
transaction or series of related transactions;


(c)    Dispositions of property in the ordinary course of business to the extent
that (x) such property is exchanged for credit against the purchase price of
similar replacement property or (y) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;


(d)    Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is the Borrower or a Guarantor,
(i) the transferee thereof must either be a Guarantor or the Borrower or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;


(e)    Dispositions permitted by Sections 7.04 (other than Section 7.04(g)) and
7.06, Investments permitted by Section 7.02 and Liens permitted by Section 7.01;


(f)    Dispositions contemplated on the Closing Date and set forth on Schedule
7.05(f);


(g)    Dispositions of Cash Equivalents;


(h)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof and not as part of a
financing transaction;


(i)    (1) leases, subleases, licenses or sublicenses, in each case which do not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole; and (2) Dispositions of intellectual property
that do not materially interfere with the business of the Borrower or any of the
Restricted Subsidiaries;


(j)    transfers of property subject to Casualty Events;


(k)    Dispositions of property (including pursuant to sale-leaseback
transactions); provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Event of Default has occurred and is continuing), no Event of
Default shall have occurred and is continuing or would result from such
Disposition and (ii) with respect to any Disposition (or series of related
Dispositions) pursuant to this clause (k) for a purchase price in excess of
$5,000,000, the Borrower or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(l),
7.01(bb), 7.01(cc), 7.01(dd) and clauses (i) and (ii) of Section 7.01(t));
provided,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






however, that for the purposes of this clause (ii), (A) any liabilities (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations) that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition,
(C) any debt securities or other Indebtedness of the Borrower or any of the
Restricted Subsidiaries received by the Borrower or such Restricted Subsidiary
and (D) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in respect of such Disposition having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (D) that is at that time outstanding, not in
excess of the greater of (1) $30,000,000 and (2) 1.50% of Total Assets, with the
Fair Market Value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash;


(l)    [Reserved];


(m)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;


(n)    [Reserved];


(o)    Dispositions of any Equity Interests of: (i) any Unrestricted
Subsidiaries or (ii) any Restricted Subsidiary acquired in a Permitted
Acquisition or a permitted Investment, in either case to the extent such
Disposition pursuant to this clause (ii) is made pursuant to a legally binding
agreement at the time such Person becomes a Restricted Subsidiary;


(p)    to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of the Restricted Subsidiaries that is not in contravention of Section
7.07;


(q)    the unwinding of any Swap Contract;


(r)    any swap of assets (other than Cash Equivalents) in exchange for assets
of the same type in the ordinary course of business of comparable or greater
value or usefulness to the business of the Borrower and the Restricted
Subsidiaries taken as a whole, as determined in good faith by the management of
the Borrower; and


(s)    Dispositions of non-core assets acquired in connection with any Permitted
Acquisition or any other acquisition or Investment permitted under this
Agreement; provided that (i) such Dispositions do not exceed 25% of the Fair
Market Value (determined at the time of acquisition or Investment) of the
aggregate assets acquired in such





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






acquisition or Investment and (ii) such Disposition is completed within 12
months of such acquisition or Investment (or 18 months if a legally binding
commitment to effect such Disposition is entered into within 12 months of such
acquisition or Investment);


provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a)(y), (a)(z), (d), (e), (f), (h), (j), (m),
(o) and (q)), shall be for no less than the Fair Market Value of such property
at the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than the Borrower
or any Subsidiary Guarantor, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, and the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing


Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:


(a)each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);


(b)the Borrower may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity Interests
not otherwise permitted by Section 7.03) of the Borrower;


(c)from and after the date the Borrower delivers an irrevocable written notice
to the Administrative Agent stating that the Borrower will make Restricted
Payments to Holdings that are used by Holdings (or any direct or indirect parent
thereof) solely to fund (i) the payment of any “AHYDO catch up payment” and (ii)
cash interest payments to be made by Holdings (or any direct or indirect parent
thereof) with respect to Indebtedness incurred by Holdings (or any direct or
indirect parent thereof) after the Closing Date (in the case of clauses (i) and
(ii), the “Holdings Restricted Payments Election”), the Borrower may make such
Restricted Payments to Holdings in each case so long as (1) no Event of Default
shall have occurred and be continuing or would result therefrom and (2)
immediately after giving effect to such Restricted Payment, the Borrower and the
Restricted Subsidiaries shall be in Pro Forma Compliance with an Interest
Coverage Ratio of at least 2.00:1.00 for the Test Period most recently ended and
evidenced by a certificate from the chief financial officer of the Borrower
demonstrating such compliance calculation in reasonable detail;


(d)[Reserved];


(e)to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02, 7.04 or 7.08 (other than Sections
7.08(d) and (e));







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(f)repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants or the settlement or
vesting of other equity awards if such Equity Interests represent a portion of
the exercise price of, or tax withholdings with respect to, such options or
warrants;


(g)the Borrower may (i) pay (or make Restricted Payments to allow Holdings or
any direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of Holdings (or
any direct or indirect parent thereof) by any future, present or former
employee, consultant or director of the Borrower (or Holdings or any direct or
indirect parent of Holdings) or any of its Subsidiaries or (ii) make Restricted
Payments in the form of distributions to allow any direct or indirect parent of
Holdings to pay principal or interest on promissory notes that were issued to
any future, present or former employee, consultant or director of the Borrower
(or Holdings or any direct or indirect parent of Holdings) or any of its
Subsidiaries in lieu of cash payments for the repurchase, retirement or other
acquisition or retirement for value of such Equity Interests held by such
Persons, in each case, pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) or arrangement with any employee, consultant or director of the
Borrower (or Holdings or any direct or indirect parent of Holdings) or any of
its Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (g) in any calendar year, when combined with the
aggregate amount of all cash payments (whether principal or interest) made by
the Loan Parties in respect of any promissory notes pursuant to Section 7.03(j)
in such calendar year, shall not exceed $25,000,000, provided that any unused
amounts in any calendar year may be carried over to succeeding calendar years
and shall increase the preceding amount; provided that any cancellation of
Indebtedness owing to the Borrower in connection with and as consideration for a
repurchase of Equity Interests of Holdings (or any of its direct or indirect
parents) shall not be deemed to constitute a Restricted Payment for purposes of
this clause (g); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed the remainder of (x) the sum of (1) the
amount of Net Cash Proceeds of issuances of Equity Interests (other than
issuances of Equity Interests made pursuant to Section 8.05 and proceeds from
the issuance of Disqualified Equity Interests) to the extent that such Net Cash
Proceeds shall have been actually received by the Borrower through a capital
contribution of such Net Cash Proceeds by Holdings (and to the extent not used
to make an Investment pursuant to Section 7.02(o) or (v), a payment pursuant to
Section 7.03(j), a prepayment of Junior Financings pursuant to Section
7.13(a)(v) or a Restricted Payment pursuant to Section 7.06(g), (j) or (n)), in
each case to employees, directors, officers, members of management or
consultants of Holdings (or any direct or indirect parent of Holdings) or of its
Subsidiaries that occurs after the Closing Date plus (2) the net cash proceeds
of key man life insurance policies received by Holdings, the Borrower or any of
the Restricted Subsidiaries after the Closing Date less (y) the aggregate amount
of all Restricted Payments made after the Closing Date with the net cash
proceeds described in preceding clause (x)(2) less (z) the aggregate amount of
all cash payments made in respect of any promissory notes pursuant to Section
7.03(j) after the Closing Date in reliance on the last proviso appearing in
Section 7.03(j);
(h)    the Borrower and the Restricted Subsidiaries may make Restricted Payments
to Holdings or to any direct or indirect parent company of Holdings:


(i)the proceeds of which will be used to pay the amount any such Person would be
required to pay in respect of Income Taxes attributable to the income of such
Person and its Subsidiaries, including the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Borrower and the Restricted Subsidiaries; provided, however, any such payments
in respect of any tax year to any direct or indirect parent of Holdings shall
not exceed the Income Taxes or the income of such Person that is attributable to
Holdings and its Subsidiaries;


(ii)the proceeds of which shall be used by such Person to pay (A) its operating
expenses incurred in the ordinary course of business, (B) other overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties) which are reasonable and customary and incurred in
the ordinary course of business and (C) salary, bonus, severance,
indemnification obligations and other compensation or benefits payable to
officers, directors, employees and consultants of Holdings (or any direct or
indirect parent thereof);


(iii)the proceeds of which shall be used by such Person to pay (A) franchise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) legal existence or (B) costs and expenses incurred
by it or any of its direct or indirect parents in connection with such entity
being a public company, including costs and expenses relating to ongoing
compliance with federal and state securities laws and regulations, SEC rules and
regulations and the Sarbanes-Oxley Act of 2002;


(iv)[Reserved];


(v)to finance any Investment permitted to be made pursuant to Section 7.02
(other than clause (e) thereof); provided that (A) such Restricted Payment shall
be made substantially concurrently with the closing of such Investment and (B)
such Person shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interest) to be contributed to the
Borrower or the Restricted Subsidiaries or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into the Borrower or
the Restricted Subsidiaries in order to consummate such Permitted Acquisition,
in each case, in accordance with the requirements of Section 6.11; and


(vi)the proceeds of which shall be used by such Person to pay fees and expenses
(other than to Affiliates) related to any unsuccessful equity or debt offering
permitted by this Agreement;


(i)    so long as (i) no Event of Default shall have occurred and be continuing
or would result therefrom and (ii) immediately after giving effect to such
Restricted Payment, the Borrower and the Restricted Subsidiaries shall be in Pro
Forma Compliance with the Financial Covenant, the Borrower may make additional
Restricted Payments from and after the Amendment and Restatement Effective Date
in an aggregate amount, together with the aggregate amount of (1) loans and
advances to Holdings made from and after the Amendment and Restatement Effective
Date pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by
this Section 7.06(i) and (2) the aggregate amount of payments made from and
after the Amendment and Restatement Effective Date pursuant to Section
7.13(a)(iv), not to exceed the greater of (A) $100,000,000 and (B) 5.00% of
Total Assets;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(j)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make additional Restricted Payments
from and after the Amendment and Restatement Effective Date in an amount not to
exceed the Cumulative Growth Amount immediately prior to the making of such
Restricted Payment;


(k)    cash payments, dividends or distributions to any direct or indirect
parent of the Borrower to make cash payments, in lieu of the issuance of
fractional shares or interests in connection with the exercise of warrants,
options or other rights or securities convertible into or exchangeable for
Equity Interests of Borrower, any of the Restricted Subsidiaries or any direct
or indirect parent of the Borrower; provided, that any such cash payment shall
not be for the purpose of evading the limitation of this covenant (as determined
in good faith by the board of directors of the Borrower);


(l)    [Reserved];


(m)    so long as (i) no Event of Default shall have occurred and be continuing
or would result therefrom and (ii) the Total Net Leverage Ratio (determined on a
Pro Forma Basis) for the Borrower’s most recently ended Test Period is not
greater than 5.50 to 1.00, the Borrower may make Restricted Payments to Holdings
to fund the redemption, discharge, repurchase or retirement of any Indebtedness
of Holdings (or any direct or indirect parent thereof) incurred after the
Closing Date with the proceeds of any Permitted Holdings Refinancing Debt;


(n)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make additional Restricted Payments
with the proceeds of Excluded Contributions; and


(o)    the Borrower may make Restricted Payments so long as immediately after
giving effect to such Restricted Payment and the application of proceeds
therefrom, the Total Net Leverage Ratio is less than or equal to 3.50 to 1.00
(calculated on a Pro Forma Basis).


Section 7.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower or any of the Restricted Subsidiaries on the Closing Date or any
business or any other activities that are reasonably similar, ancillary,
incidental, complementary or related to, or a reasonable extension, development
or expansion of, the businesses conducted or proposed to be conducted by the
Borrower or any of the Restricted Subsidiaries on the Closing Date.
Section 7.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction in each case to the extent that such transactions are not
otherwise prohibited by this Agreement, (b) on terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) consummation of the
Transaction, including the payment of Transaction Expenses, (d) Restricted
Payments permitted under Section 7.06, (e) loans and other transactions by the
Borrower and the Restricted Subsidiaries to the extent permitted under this
Article VII, (f) employment, consulting and severance arrangements





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






between the Borrower and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans, employee or director benefit plans and
arrangements and similar plans, agreements or arrangements, (g) payments by the
Borrower and the Restricted Subsidiaries pursuant to the tax sharing agreements
among Holdings (and any such direct or indirect parent thereof), the Borrower
and the Restricted Subsidiaries on customary terms to the extent attributable to
the ownership or operations of the Borrower and the Restricted Subsidiaries, (h)
the payment of customary fees and reasonable out of pocket costs and expenses
to, and indemnities provided on behalf of, directors, officers, consultants and
employees of Holdings, the Borrower and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, (i) transactions
pursuant to permitted agreements in existence on the Closing Date and set forth
on Schedule 7.08 or any amendment thereto or replacement thereof to the extent
such an amendment or replacement is not adverse to the Lenders in any material
respect, (j) the payment of indemnities and expenses to the Sponsor pursuant to
the Sponsor Management Agreement, (k) customary payments by the Borrower and any
of the Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the board of
directors or a majority of the disinterested members of the board of directors
of the Borrower in good faith, (l) transactions with suppliers, joint venture
partners or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement which are fair to Holdings, the Borrower and the Restricted
Subsidiaries, in the reasonable determination of the board of directors of the
Borrower or the senior management thereof, or are on terms at least as favorable
as would reasonably have been obtained at such time from an unaffiliated party,
and (m) transactions in which Holdings, the Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Borrower or such Restricted Subsidiary from a financial point of view or
meets the requirements of Section 7.08(b).
Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Guarantor
to make Restricted Payments, intercompany loans or other advances to the
Borrower or any Guarantor or (b) the Borrower or any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses (a)
and (b) shall not apply to Contractual Obligations which (i) (x) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 and (y) to the extent Contractual Obligations
permitted by preceding clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation in any
material respect, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary; provided, further, that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 7.03, (iv) are customary restrictions that arise in
connection with (x) any Lien permitted by Sections 7.01(b), (i) (j), (l), (m),
(p), (s), (t)(i), (t)(ii), (u) and (z) and relate to the property subject to
such Lien or (y) any Disposition permitted by Section 7.05 applicable pending
such Disposition solely to the assets subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






solely to such joint venture, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness, (vii) are customary restrictions in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to property interests, rights or the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), (h)(A) or (x) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of Indebtedness incurred pursuant to Section
7.03(h)(A) only, to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) arise in connection with cash or other
deposits permitted under Section 7.01 or 7.02, and limited to such cash or
deposits; and (xiii) comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Closing Date and permitted under Section
7.03 that are, taken as a whole, in the good faith judgment of the Borrower, no
more restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligations or ability to make any payments required hereunder.
Section 7.10.    [Reserved].
Section 7.11.    Financial Covenant. Upon each Compliance Event, permit the
Consolidated First Lien Net Leverage Ratio as of the last day of the most recent
Test Period to be greater than the ratio set forth below in respect of the last
day of such Test Period set forth below (the “Financial Covenant”):
Fiscal Year
March 31
June 30
September 30
December 31
2013
N/A
5.75:1.00
5.75:1.00
5.75:1.00
2014
5.75:1.00
5.75:1.00
5.75:1.00
5.75:1.00
2015
5.50:1.00
5.50:1.00
5.50:1.00
5.50:1.00
2016
5.25:1.00
5.25:1.00
5.25:1.00
5.25:1.00
2017
5.00:1.00
5.00:1.00
5.00:1.00
5.00:1.00
2018
4.75:1.00
4.75:1.00
4.75:1.00
4.75:1.00
Thereafter
4.75:1.00
4.75:1.00
4.75:1.00
4.75:1.00



The provisions of this Section 7.11 are for the benefit of the Revolving Credit
Lenders only and the Required Facility Lenders may amend, waive or otherwise
modify this Section 7.11 or the defined terms used solely for purposes of this
Section 7.11 or waive any Default resulting from a breach of this Section 7.11
without the consent of any Lenders other than the Required Facility Lenders in
accordance with the provisions of Section 10.01(j).
Section 7.12.    Accounting Changes. Make any change in fiscal quarter or fiscal
year; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal quarter or fiscal year to any other
fiscal quarter or fiscal year reasonably acceptable to the Administrative Agent,
in which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal quarter or fiscal year.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 7.13.    Prepayments, Etc. of Indebtedness. (a) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal (to the extent permitted hereunder) and interest shall be permitted)
any Indebtedness for borrowed money of a Loan Party that is expressly by its
terms subordinated to the Obligations in right of payment (all of the foregoing
items of Indebtedness, collectively, “Junior Financing”), except (i) the
refinancing or replacement thereof with any Indebtedness that constitutes a
Permitted Refinancing; provided, that such Indebtedness shall be subordinated to
the Obligations in right of payment on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
refinanced or replaced, taken as a whole, (ii) the conversion or exchange of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent permitted by the subordination provisions
contained in the Intercompany Note, (iv) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 7.06(i) and (2) loans and
advances to Holdings made pursuant to Section 7.02(m) in lieu of Restricted
Payments permitted by Section 7.06(i), not to exceed, from and after the
Amendment and Restatement Effective Date, the greater of (i) $100,000,000 and
(ii) 5.00% of Total Assets, (v) prepayments, redemptions, purchases, defeasances
and other payments after the Amendment and Restatement Effective Date in respect
of the Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed the Cumulative Growth Amount immediately prior to the
making of such payment and (vi) prepayments, redemptions, purchases, defeasances
and other payments in respect of the Junior Financings prior to their scheduled
maturity so long as immediately after giving effect to such prepayments,
redemptions, purchases, defeasances and other payments and the application of
proceeds therefrom, the Total Net Leverage Ratio of the Borrower is less than or
equal to 3.50 to 1.00 (calculated on a Pro Forma Basis).


(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders (other than by a Permitted Refinancing) any term or condition
(including any subordination provisions) of any Junior Financing Documentation
in respect of any Junior Financing having an aggregate outstanding principal
amount in excess of the Threshold Amount without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).
Section 7.14.    Holding Company. With respect to Holdings, conduct, transact or
otherwise engage in any material operating or business activities; provided that
the following and any activities incidental thereto shall be permitted in any
event: (i) its ownership of the Equity Interests of Borrower, including payment
of dividends and other amounts in respect of its Equity Interests, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the Sponsor Management Agreement
and any other agreement governing Indebtedness, (iv) any public offering of its
common stock or any other issuance or sale of its Equity Interests, (v)
financing activities, including the issuance of securities, incurrence of debt,
incurrence of liens, payment of dividends, making contributions to the capital
of the Borrower and guaranteeing the obligations of the Borrower to the extent
not prohibited under this Agreement, (vi) participating in tax, accounting and
other administrative matters (x) as a member of the Borrower, (y) as a member of
any unitary, combined or similar group including Holdings and the Borrower, or
(z) with respect to its own business and activities, (vii) holding any cash or
property (but not operate any property) and (viii) providing indemnification to
officers and directors.
ARTICLE VIII





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Events of Default and Remedies
Section 8.01.    Events of Default. Any of the following shall constitute an
Event of Default:


(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or (ii)
within five (5) Business Days after the same becomes due, any interest on any
Loan or any other amount payable hereunder or with respect to any other Loan
Document; or


(b)Specific Covenants. Holdings or the Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.05(a)
(solely with respect to the Borrower) or Article VII; provided that the
Borrower’s failure to comply with the Financial Covenant shall not constitute an
Event of Default with respect to any Term Loans or Term Commitments unless and
until the Required Revolving Lenders for the Revolving Credit Facility shall
have terminated their Revolving Credit Commitments and declared all amounts
outstanding under the Revolving Credit Facility to be due and payable pursuant
to Section 8.02; provided, further, that any Event of Default under Section 7.11
is subject to cure as contemplated by Section 8.05; or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days after notice thereof by the Administrative Agent to the
Borrower; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or


(e)Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder)having an aggregate outstanding principal amount of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness having an aggregate outstanding
principal amount of not less than the Threshold Amount, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts), the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder; and provided, further, in each case, that any
such failure is unremedied and is not waived by the holders of such Indebtedness
prior to any termination of the Commitments or acceleration of the Loans
pursuant to Section 8.02; or





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(f)Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or


(g)[Reserved]


(h)Judgments. (i) There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgments or orders
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or (ii) any writ or
warrant of attachment or execution or similar process requiring payment of money
in an aggregate amount exceeding the Threshold Amount is issued or levied
against all or any material part of the property of the Loan Parties and the
Restricted Subsidiaries, taken as a whole, and such writ or warrant shall not
have been satisfied, vacated, discharged or stayed or bonded pending an appeal
for a period of sixty (60) consecutive days; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or


(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or


(k)Change of Control. There occurs any Change of Control; or







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(l)Collateral Documents. Any Collateral Document after delivery thereof pursuant
to Section 6.11 or 6.13 shall for any reason (other than pursuant to the terms
thereof including as a result of a transaction permitted under Section 7.04 or
7.05) cease to create a valid and perfected lien, with the priority required by
the Collateral Documents on and security interest in any material portion of the
Collateral purported to be covered thereby, subject to Permitted Liens, except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements and except as to Collateral consisting of real property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage.
Section 8.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an Event of
Default under Section 8.01(f) with respect to the Borrower, the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, the Administrative Agent shall only take the actions set
forth in this Section 8.02 at the request of the Required Revolving Lenders (as
opposed to Required Lenders) under the Revolving Credit Facility.


Section 8.03.    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) of Section 8.01, any
reference in such clause to any Restricted Subsidiary or Loan Party shall be
deemed not to include any Immaterial Subsidiary (it being agreed that all
Immaterial Subsidiaries affected by any





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Immaterial Subsidiary, for purposes of
determining whether the condition specified above is satisfied).


Section 8.04.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each of the Administrative Agent and the Collateral
Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees (other
than commitment fees, letter of credit fees and facility fees), indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs payable under Section 10.04 and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid commitment fees, letter of credit fees, facilities fees and interest on
the Loans and L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Obligations under Secured Hedge
Agreements and the Cash Management Obligations, ratably among the Lenders and
the other Secured Parties in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
Section 8.05.    Borrower’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02, but subject to Sections
8.05(b) and (c), for the purpose of determining whether an Event of Default
under





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






the Financial Covenant has occurred, the Borrower may on one or more occasions
designate any portion of the Net Cash Proceeds from a sale or issuance of
Qualified Equity Interests or of any contribution to the common capital of the
Borrower (or from any other contribution to capital or sale or issuance of any
other Equity Interests on terms reasonably satisfactory to the Administrative
Agent) (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that such amounts to be designated (i) are
actually received by the Borrower (x) on or after the first Business Day of the
applicable fiscal quarter and (y) on or prior to the twentieth (20th) day after
the date on which financial statements are required to be delivered with respect
to such applicable fiscal quarter (the “Cure Expiration Date”), (ii) do not
exceed the maximum aggregate amount necessary to cure any Event of Default under
the Financial Covenant as of such date and (iii) the Borrower shall have
provided notice to the Administrative Agent on the date such amounts are
designated as a “Cure Amount” (it being understood that to the extent such
notice is provided in advance of delivery of a Compliance Certificate for the
applicable period, the amount of such Net Cash Proceeds that is designated as
the Cure Amount may be lower than specified in such notice to the extent that
the amount necessary to cure any Event of Default under the Financial Covenant
is less than the full amount of such originally designated amount). The Cure
Amount used to calculate Consolidated EBITDA for one fiscal quarter shall be
used and included when calculating Consolidated EBITDA for each Test Period that
includes such fiscal quarter. The parties hereby acknowledge that this Section
8.05(a) may not be relied on for purposes of calculating any financial ratios
other than as applicable to the Financial Covenant (and shall not be included
for purposes of determining pricing, mandatory prepayments and the availability
or amount permitted pursuant to any covenant under Article VII other than the
Financial Covenant) and shall not result in any adjustment to any amounts
(including the amount of Indebtedness) or increase in cash with respect to the
quarter with respect to which such Cure Amount was made other than the amount of
the Consolidated EBITDA referred to in the immediately preceding sentence.
Notwithstanding anything to the contrary contained in Section 8.01 and Section
8.02, (A) upon designation of the Cure Amount by the Borrower, the Financial
Covenant shall be deemed satisfied and complied with as of the end of the
relevant fiscal quarter with the same effect as though there had been no failure
to comply with the Financial Covenant and any Event of Default under the
Financial Covenant (and any other Default as a result thereof) shall be deemed
not to have occurred for purposes of the Loan Documents, and (B) neither the
Administrative Agent nor any Lender may exercise any rights or remedies under
Section 8.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the Financial Covenant (and any other Default
as a result thereof) until and unless the Cure Expiration Date has occurred
without the Cure Amount having been received by the Borrower.
(b)    Notwithstanding the provisions of Section 8.05(a), in each period of four
consecutive fiscal quarters there shall be at least two (2) fiscal quarters in
which no cure set forth in Section 8.05(a) is made.


(c)    There can be no more than five (5) fiscal quarters in which the cure
rights set forth in Section 8.05(a) are exercised during the term of the
Revolving Credit Facility.


ARTICLE IX
Administrative Agent and Other Agents
Section 9.01.    Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






no duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) and a potential
Hedge Bank or Cash Management Bank) hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of (and to hold any security
interest created by the Collateral Documents for and on behalf of or on trust
for) such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including, Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
Section 9.02.    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).
Section 9.03.    Liability of Agents. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document or in any certificate, report,
statement or other document referred to or provided





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
Section 9.04.    Reliance by Agents. (a) Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
the Incremental and Amendment and Restatement Agreement, each Lender that has
signed the Incremental and Amendment and Restatement Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Amendment and
Restatement Effective Date specifying its objection thereto.
Section 9.05.    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.
Section 9.06.    Credit Decision; Disclosure of Information by Agents.    Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
Section 9.07.    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence, bad
faith or willful misconduct, as determined by the final judgment of a court of
competent jurisdiction; provided that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.07. In the case of any investigation, litigation or proceeding giving rise to
any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower and
without limiting the Borrower’s obligation to do so. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.
Section 9.08.    Agents in their Individual Capacities. The Administrative Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though the
Administrative Agent were not the Administrative Agent, the Swing Line Lender or
an L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, the Administrative Agent
or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, the Administrative Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent, the Swing Line
Lender or an L/C Issuer, and the terms “Lender” and “Lenders” include the
Administrative Agent in its individual capacity.
Section 9.09.    Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent is subject to an Agent-Related Distress Event, the
Required Lenders may remove the Administrative Agent upon ten (10) days’ notice.
Upon the resignation or removal of the Administrative Agent under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the
Borrower (which consent of the Borrower shall not be unreasonably withheld or
delayed if such successor is a commercial bank with a combined capital and
surplus of at least $1,000,000,000 that can act as a withholding agent for U.S.
federal income Tax purposes, and otherwise may be withheld at the Borrower’s
sole discretion) at all times other than during the existence of an Event of
Default under Section 8.01(a) or (f). If no successor agent is appointed by the
Required Lenders prior to the effective date of the resignation of the
Administrative Agent, the retiring Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor agent from among the
Lenders; provided, however, that if no successor agent has accepted appointment
as the Administrative Agent by the date which is ten (10) days following the
retiring Administrative Agent’s notice of resignation or the receipt by the
Administrative Agent of the notice of removal referred to above, as applicable,
the retiring Administrative Agent’s resignation or removal, as the case may be,
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent,” shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation or removal
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
Section 9.10.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.10 and 10.04)
allowed in such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.11.    Collateral and Guaranty Matters. The Lenders irrevocably agree:


(a)that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (or upon cash
collateralization of all Letters of Credit in a manner and pursuant to
arrangements reasonably satisfactory to the Administrative Agent or receipt of
backstop letters of credit, in form and substance and from a financial
institution, reasonably satisfactory to the Administrative Agent), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than Holdings, the Borrower or any other
Guarantor (whether as a Disposition or Investment), (iii) subject to Section
10.01, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, or (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below;


(b)to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i) or
Section 7.01(p); and





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(c)that any Guarantor shall be automatically released from its obligations under
the Guaranty if such Person ceases to be a Restricted Subsidiary as a result of
a transaction or designation permitted hereunder (including as a result of a
Guarantor being redesignated as an Unrestricted Subsidiary); provided that no
such release shall occur if such Guarantor continues (after giving effect to the
consummation of such transaction or designation) to be a guarantor in respect of
any unsecured Indebtedness of the Borrower or any Subsidiary Guarantor or any
Indebtedness of the Borrower or any Subsidiary Guarantor that is secured on a
junior basis to the Obligations.
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.01)
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11. In each case as specified in this Section 9.11, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.
Section 9.12.    Cash Management Obligations and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.04, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Cash Management Obligations and Obligations arising under
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.


Section 9.13.    Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent”, “joint bookrunner” or “joint
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.


Section 9.14.    Appointment of Supplemental Administrative Agents. (a) It is
the purpose of this Agreement and the other Loan Documents that there shall be
no violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).


(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Section
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.


(c)    Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.


ARTICLE X
Miscellaneous
Section 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification, supplement or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (other than with respect to any amendment or
waiver contemplated in clauses (g), (h) (in the case of clause (h), to the
extent permitted by Section 2.16) or (i) below, which shall only require the
consent of the Required Facility Lenders under the applicable Facility or
Facilities, as applicable) (or by the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the other applicable Loan Party, as
the case may be, and each such waiver, amendment, modification, supplement or
consent shall





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, modification, supplement, waiver
or consent shall:


(a)extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);


(b)postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Sections 2.08 or 2.09 (other than pursuant to
Section 2.09(b)) without the written consent of each Lender directly and
adversely affected thereby, it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of the Term Loans shall not constitute
a postponement of any date scheduled for the payment of principal or interest
and it further being understood that any change to the definition of
Consolidated First Lien Net Leverage Ratio, Consolidated Senior Secured Net
Leverage Ratio, Total Net Leverage Ratio or Interest Coverage Ratio, or, in each
case, in the component definitions thereof, shall not constitute a reduction in
any amount of interest;


(c)reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby, it being understood that any change to the
definition of Total Net Leverage Ratio, Consolidated First Lien Net Leverage
Ratio, Consolidated Senior Secured Net Leverage Ratio or Interest Coverage Ratio
or, in each case, in the component definitions thereof shall not constitute a
reduction in the rate; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;


(d)change any provision of this Section 10.01, the definition of “Required
Lenders”, “Required Facility Lenders” or “Pro Rata Share” or Sections 2.07(c),
8.04 or 2.14 without the written consent of each Lender directly and adversely
affected thereby (it being understood that each Lender shall be directly and
adversely affected by a change to the “Required Lenders” or “Pro Rata Share”
definitions);


(e)other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;


(f)other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;


(g)amend, waive or otherwise modify any term or provision (including the waiver
of any conditions set forth in Section 4.02 as to any Credit Extension under one
or more of the Revolving Credit Facility, a given Class of Incremental Revolving
Credit Commitments, a given Extension Series of Extended Revolving Credit
Commitments





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






or a given Class of Other Revolving Credit Commitments) which directly affects
Lenders under one or more of the Revolving Credit Facility, a given Class of
Incremental Revolving Credit Commitments, a given Extension Series of Extended
Revolving Credit Commitments or a given Class of Other Revolving Credit
Commitments and does not directly affect Lenders under any other Facilities, in
each case, without the written consent of the Required Facility Lenders under
such applicable Facility or Facilities with respect to Revolving Credit
Commitments, a given Class of Incremental Revolving Credit Commitments, a given
Extension Series of Extended Revolving Credit Commitments or a given Class of
Other Revolving Credit Commitments (and in the case of multiple Facilities which
are affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that the waivers described in this clause (g)
shall not require the consent of any Lenders other than the Required Facility
Lenders under such Facility or Facilities (it being understood that any
amendment to the conditions of effectiveness of Incremental Commitments set
forth in Section 2.16 shall be subject to clause (h) below);


(h)amend, waive or otherwise modify any term or provision (including (i) the
availability and conditions to funding under Section 2.16 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments and the rate
of interest applicable thereto and (ii) prior to the earlier of the Delayed Draw
Funding Date or the Delayed Draw Termination Date, the conditions to funding
under Section 4(b) of the Incremental and Amendment and Restatement Agreement as
to any Delayed Draw Term B Commitments) which directly affects Lenders of one or
more Incremental Term Loans (including, prior to the earlier of the Delayed Draw
Funding Date or the Delayed Draw Termination Date, the Delayed Draw Term B
Commitments) or Incremental Revolving Credit Commitments and does not directly
affect Lenders under any other Facility, in each case, without the written
consent of the Required Facility Lenders under such applicable Incremental Term
Loans (including, prior to the earlier of the Delayed Draw Funding Date or the
Delayed Draw Termination Date, the Delayed Draw Term B Commitments) or
Incremental Revolving Credit Commitments (and in the case of multiple Facilities
which are affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that, to the extent permitted under Section 2.16,
the waivers described in this clause (h) shall only require the consent of the
Required Facility Lenders under such applicable Incremental Term Loans
(including, prior to the earlier of the Delayed Draw Funding Date or the Delayed
Draw Termination Date, the Delayed Draw Term B Commitments) or Incremental
Revolving Credit Commitments; or


(i)amend or otherwise modify: (a) the Financial Covenant, (b) the exception set
forth in Section 6.01(a)(y) (or in the comparable provision in the final
paragraph of Section 6.01) and (c) Section 8.05, in each case or any definition
related thereto (as any such definition is used therein) or waive any Default
resulting from a failure to perform or observe the Financial Covenant (including
any related Default under Section 6.01) or Section 8.05 without the written
consent of the Required Facility Lenders under the applicable Facility or
Facilities with respect to the Revolving Credit Commitments, a given Class of
Incremental Revolving Credit Commitments, a given Extension Series of Extended
Revolving Credit Commitments or a given Class of Other Revolving Credit
Commitments (such Required Facility Lenders shall consent together as one
Facility); provided, however, that the amendments, modifications or waivers
described in this clause (i) to the extent related to either Section 6.01(a)(y)
(including the comparable provision in the final paragraph of Section 6.01),
Section 8.05 or to compliance with the Financial Covenant (as opposed to Pro
Forma Compliance with the Financial Covenant as a condition to taking an action
under this Agreement) shall not require the consent of any Lenders other than
the Required Facility Lenders under such Facility or Facilities;





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; provided, however, that this Agreement may be amended to adjust the
mechanics related to the issuance of Letters of Credit, including mechanical
changes relating to the existence of multiple L/C Issuers, with only the written
consent of the Administrative Agent, the applicable L/C Issuer and the Borrower
so long as the obligations of the Revolving Credit Lenders, if any, who have not
executed such amendment, and if applicable the other L/C Issuers, if any who
have not executed such amendment, are not adversely affected thereby; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; provided, however, that
this Agreement may be amended to adjust the borrowing mechanics related to Swing
Line Loans, with only the written consent of the Administrative Agent, the Swing
Line Lender and the Borrower so long as the obligations of the Revolving Credit
Lenders, if any, who have not executed such amendment, are not adversely
affected thereby; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
the Administrative Agent under this Agreement or any other Loan Document; (iv)
[Reserved]; (v) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (vi) the consent of the applicable Required Facility Lenders
shall be required with respect to any amendment that by its terms adversely
affects the rights of Lenders under one or more Term Facilities (and in the case
of multiple Term Facilities which are so adversely affected, such Required
Facility Lenders shall consent together as one Term Facility) in respect of
payments hereunder in a manner different than such amendment affects other Term
Facilities. Any such waiver and any such amendment, modification or supplement
in accordance with the terms of this Section 10.01 shall apply equally to each
of the Lenders and shall be binding on the Loan Parties, the Lenders, the Agents
and all future holders of the Loans and Commitments. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that, without the
consent of such Lender: (i) the Commitment of such Lender may not be increased
or extended and (ii) the principal of any Loan by such Lender may not be reduced
or forgiven (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders).
No Lender consent is required to effect any amendment or supplement to any First
Lien Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement (i) that
is for the purpose of adding the holders of Permitted Pari Passu Secured
Refinancing Debt, Permitted Junior Secured Refinancing Debt, secured Incremental
Equivalent Debt or other secured Indebtedness permitted to be incurred under
Section 7.03 (or a Senior Representative with respect thereto) as parties
thereto, as expressly contemplated by the terms of such First Lien Intercreditor
Agreement, such Second Lien Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by any First
Lien Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans of any Class (“Refinanced Term Loans”) with a replacement
term loan tranche denominated in Dollars (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans
plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and expenses associated with such Replacement Term Loans, (b)
the All-In Yield with respect to such Replacement Term Loans (or similar
interest rate spread applicable to such Replacement Term Loans) shall not be
higher than the All-In Yield for such Refinanced Term Loans (or similar interest
rate spread applicable to such Refinanced Term Loans) immediately prior to such
refinancing unless the maturity of the Replacement Term Loans is at least one
year later than the maturity of the Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans (as
originally in effect prior to any amortization or prepayments thereof) and (d)
all other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the Latest Maturity Date in effect immediately prior to such refinancing.
Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may, without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Borrower and the
Administrative Agent to effect the provisions of this paragraph.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by any
Guarantor in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended with the consent of
the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment is delivered in order
(i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects as set forth in the paragraph below or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.
If the Administrative Agent and the Borrower shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.
Section 10.02. Notices and Other Communications; Facsimile Copies.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(a)    General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for hereunder or under any
other Loan Document shall be in writing (including by facsimile transmission).
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) subject to Section
10.02(b)(ii) below, if delivered by electronic mail (which form of delivery is
subject to the provisions of Section 10.02(b)(ii)), when delivered; provided
that notices and other communications to the Administrative Agent, the L/C
Issuers and the Swing Line Lender pursuant to Article II shall not be effective
until actually received by such Person. In no event shall a voice mail message
be effective as a notice, communication or confirmation hereunder.
(b)    Electronic Communication.


(i)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to (x) notices to any Lender pursuant to
Article II if such Lender, as applicable, has notified the Administrative Agent
and the Borrower that it is incapable of receiving notices under such Article by
electronic communication and (y) the issuance of Letters of Credit by JPMorgan
Chase Bank, N.A. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(ii)Unless the Administrative Agent otherwise prescribes, (x) notices and other
communications set to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or communication is not
sent during normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






recipient, and (y) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (x) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)    Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.


Section 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
Section 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Administrative Agent, Syndication Agent and the Arrangers
for all reasonable and documented out-of-pocket costs and expenses incurred
(promptly following written demand therefor, together with backup documentation
supporting such reimbursement request) in connection with the preparation,
negotiation, syndication and execution of this Agreement, the Incremental and
Amendment and Restatement Agreement and the other Loan Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, including all Attorney Costs, which shall be limited to Cravath,
Swaine & Moore LLP and, if necessary, one firm of local counsel in any relevant
jurisdiction, and (b) after the Amendment and Restatement Effective Date, upon
presentation of a summary statement, together with any supporting documentation
reasonably requested by the Borrower, to promptly pay or reimburse the
Administrative Agent, Syndication Agent, the Arrangers and each Lender for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement,
the Incremental and Amendment and Restatement Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs, which shall be limited to Attorney Costs of one counsel to
the Administrative Agent and the Lenders taken as a whole (and, if necessary,
one firm of local counsel to the Administrative Agent and the Lenders taken as a
whole in any relevant jurisdiction and, solely in the event of any actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected persons taken as a
whole)). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within thirty (30) days of receipt by
the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Amendment and Restatement
Effective Date, all amounts due under this Section 10.04 shall be paid on the
Amendment and





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Restatement Effective Date to the extent invoiced to the Borrower within three
(3) Business Days prior to the Amendment and Restatement Effective Date. If any
Loan Party fails to pay when due any costs, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party by the Administrative Agent in its sole discretion. This Section
10.04 shall not apply to Indemnified Taxes or Excluded Taxes, which, in each
case, shall be governed by Section 3.01. This Section 10.04 also shall not apply
to taxes covered by Section 3.04.
Section 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby (including by the Incremental and Amendment and Restatement
Agreement) are consummated, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents, trustees, investment advisors and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs,
but limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one firm of local
counsel in each relevant jurisdiction, and solely in the case of an actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected Indemnitees) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from: (x) the gross
negligence, bad faith or willful misconduct of, or material breach of Loan
Document by, such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee as determined by a court
of competent jurisdiction in a final and non-appealable decision or (y) any
dispute solely among Indemnitees that does not involve an act or omission by the
Borrower or any of its Affiliates (other than any claims against an Indemnitee
in its capacity or in fulfilling its role as an administrative agent or arranger
or any similar role under any Facility) (as determined by a court of competent
jurisdiction in a final and non-appealable judgment of a court of competent
jurisdiction). No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement (except for damages resulting from the gross negligence, bad faith or
willful misconduct, as determined by a court of competent jurisdiction in a
final and non-appealable decision, of any such Indemnitee), nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date) (other than, in the case of any





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Loan Party, in respect of any such damages incurred or paid by an Indemnitee to
a third party). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this Section
10.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. This Section 10.05 shall not apply to Taxes, other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
Section 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
Section 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (except as expressly permitted
by Section 7.04(d)) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”) and
(A) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is an Affiliated Lender, Section 10.07(k) or (B) in the case
of any Assignee that is Holdings, the Borrower or any of its Subsidiaries,
Section 10.07(m), (ii) by way of participation in accordance with the provisions
of Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Sections 10.07(g) and (i) or (iv) to an SPC in
accordance with the provisions of Section 10.07(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(f) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to Disqualified
Institutions and Defaulting Lenders) (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:


(A)the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund, (ii) an assignment of a Revolving Credit Commitment to a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender or an
Approved Fund of a Revolving Credit Lender or (iii) if an Event of Default under
Sections 8.01(a) or (f) (solely with respect to any Loan Party) has occurred and
is continuing, an assignment to any Assignee; provided, further that, the
Borrower shall be deemed to have consented to an assignment of a Term Loan
unless it shall have objected thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof;


(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Loan to
a Lender, an Affiliate of a Lender or an Approved Fund, (ii) of all or any
portion of the Term Loans pursuant to Section 10.07(k) or 10.07(m) or (iii) to
an Agent or an Affiliate of an Agent;


(C)each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan; and


(D)the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of the Revolving Credit Facility), or $1,000,000
(in the case of a Term Loan) unless each of the Borrower and the Administrative
Agent otherwise consents, provided that (1) no such consent of the Borrower
shall be required if an Event of Default under Section 8.01(a) or (f) (solely
with respect to any Loan Party) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;


(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement via an electronic
settlement system acceptable to the Administrative Agent or, if previously
agreed by the Administrative Agent, manually, in each case, together with a
processing and recordation fee of $3,500, unless waived or reduced by the
Administrative Agent in its sole discretion; and





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(C)    other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.


(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) (and in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of Section 10.07(k)), from and after the effective
date specified in each Assignment and Assumption Agreement, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).


(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement delivered to it, each Affiliated Lender
Assignment and Assumption Agreement delivered to it, each notice of cancellation
of any Loans delivered by the Borrower pursuant to subsection (k) or (m) below,
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and related interest amounts) of
the Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings
and amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. Notwithstanding the foregoing,
in no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender, nor shall the
Administrative Agent be obligated to monitor the aggregate amount of the Term
Loans or Incremental Term Loans held by Affiliated Lenders. Notwithstanding
anything to the contrary contained in this Agreement, the Loans, L/C Obligations
and L/C Borrowings are intended to be treated as registered obligations for U.S.
federal income tax purposes and this Section 10.07 shall be construed so that
the they are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code, Section 5f.103-1(c) of the
United States Treasury Regulation and any other related regulations (or any
successor provisions of the Code or such regulations).







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(e)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or any Disqualified Institutions which has been identified
as such to the Lenders) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly and adversely affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender (subject, for the avoidance of doubt, to the limitations and requirements
of those Sections applying to each Participant as if it were a Lender) and had
acquired its interest by assignment pursuant to Section 10.07(c) but shall not
be entitled to recover greater amounts under such Sections than the selling
Lender would be entitled to recover. To the extent permitted by applicable Law,
each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except (i) that the portion of the Participant Register
relating to a Participant shall be made available to the Borrower and
Administrative Agent to the extent the benefits of this Agreement are claimed
with respect to such Participant (including under Sections 3.01, 3.04 and 3.05),
or (ii) otherwise to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
Section 5f.103-1(c) of the United States Treasury Regulations and any other
related regulations (or any successor provisions of the Code or such
regulations). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(g) as though it were a Lender.


(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may, without the consent of the Borrower or the
Administrative Agent, grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, (iii) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder and (iv) any grant to an SPC shall be reflected in the Participant
Register. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.


(i)    Notwithstanding anything to the contrary contained herein, (1) any Lender
may, without the consent of the Borrower or the Administrative Agent, in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may, without the consent of the Borrower or the Administrative
Agent, create a security interest in all or any portion of the Loans owing to it
and the Note, if any, held by it to the trustee for holders of obligations owed,
or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.


(j)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender, as applicable,
reasonably acceptable to the Borrower willing to accept its appointment as
successor L/C Issuer or Swing Line Lender, as applicable. In the event of any
such resignation of an L/C Issuer or the Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders willing to accept such appointment
a successor L/C Issuer or Swing Line Lender hereunder; provided that no failure
by the Borrower to appoint any such successor shall affect the resignation of
the relevant L/C Issuer or the Swing Line Lender, as the





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






case may be, except as expressly provided above. If an L/C Issuer resigns as an
L/C Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).
(k)    Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase open to all Lenders on a pro rata basis in
accordance with procedures of the type described in Section 2.06(a)(iv) or (y)
open market purchase on a non-pro rata basis, in each case subject to the
following limitations:
(i)Affiliated Lenders will not receive information provided solely to Lenders by
the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;


(ii)each Affiliated Lender that purchases any Term Loans pursuant to clause (x)
above shall represent and warrant to the selling Lender (other than any other
Affiliated Lender) that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information) or shall make a statement that such
representation cannot be made;


(iii)the aggregate principal amount of Term Loans of all Classes held at any one
time by Affiliated Lenders shall not exceed 25% of Term Loans of all Classes at
such time outstanding (such percentage, the “Affiliated Lender Cap”); provided
that to the extent any assignment to an Affiliated Lender would result in the
aggregate principal amount of Term Loans of all Classes held by Affiliated
Lenders exceeding the Affiliated Lender Cap, the assignment of such excess
amount will be void ab initio;


(iv)the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit E-2 hereto (an “Affiliated Lender
Assignment and Assumption Agreement”); and


(v)as a condition to each assignment pursuant to this subsection (k), the
Administrative Agent and the Borrower shall have been provided a notice in the
form of Exhibit E-3 hereto in connection with each assignment to an Affiliated
Lender or a Person that upon effectiveness of such assignment would constitute
an Affiliate Lender pursuant to which such Affiliated Lender shall waive any
right to bring any action in connection with such Term Loans against the
Administrative Agent, in its capacity, as such;





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (k) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans, plus all accrued and unpaid interest thereon, to the Borrower for
the purpose of cancelling and extinguishing such Term Loans. Upon the date of
such contribution, assignment or transfer, (x) the aggregate outstanding
principal amount of Term Loans shall reflect such cancellation and
extinguishment of the Term Loans then held by the Borrower and (y) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.
Notwithstanding anything to the contrary contained herein, the restrictions set
forth in clauses (k)(i) and (iii) above shall not apply to any Affiliated
Lenders that are the Sponsor if the aggregate Equity Interests of Holdings (or
any direct or indirect parent company thereof) collectively held by the Sponsor
is less than 10% of the total Equity Interests of Holdings (or any direct or
indirect parent company thereof) then issued and outstanding.
Each Affiliated Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within ten (10) Business Days) if it
acquires any Person who becomes an Affiliated Lender by virtue of such
acquisition, and each Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within ten (10) Business Days) if it becomes
an Affiliated Lender. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit E-3 hereto. The
Administrative Agent may conclusively rely upon any notice delivered pursuant to
the immediately preceding sentence and/or pursuant to clause (v) of this
subsection (k) and shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.
(l)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” or “Required Facility Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Facility Lenders (in
respect of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(o), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:


(i)all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Facility Lenders (in respect of a Class of Term Loans) have taken any
actions; and


(ii)all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.
(m)    Any Lender may, so long as no Default has occurred and is continuing, at
any time, assign all or a portion of its rights and obligations with respect to
Term Loans under this Agreement to Holdings or the Borrower or any of its
Subsidiaries through Dutch auctions or other offers to purchase open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.06(a)(iv); provided, that:





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(i)    (x) if the assignee is Holdings or a Subsidiary of Borrower, upon such
assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or (y) if the assignee is the Borrower (including through contribution
or transfers set forth in clause (x)), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishment of the Term Loans
then held by the Borrower and (c) the Borrower shall promptly provide notice to
the Administrative Agent of such contribution, assignment or transfer of such
Term Loans, and the Administrative Agent, upon receipt of such notice, shall
reflect the cancellation of the applicable Term Loans in the Register;


(ii)    each Person that purchases any Term Loans pursuant to this subsection
(m) shall represent and warrant to the selling Lender that it does not possess
material non-public information with respect to the Borrower and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term Lenders generally (other than Term Lenders who elect not to receive such
information) or shall make a statement that such representation cannot be made;
and


(iii)    purchases of Term Loans pursuant to this subsection (m) may not be
funded with the proceeds of Revolving Credit Loans or Swing Line Loans.


(n)    The aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased by, or contributed to (in each
case, and subsequently cancelled hereunder), by Holdings or its Subsidiaries
pursuant to Section 10.07(k) or (m) and each principal repayment installment
with respect to the Term Loans of such Class pursuant to Section 2.08(a)(i)
shall be reduced pro rata by the par value of the aggregate principal amount of
Term Loans so purchased or contributed (and subsequently cancelled).


(o)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that if a proceeding under
any Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender shall vote with respect to the Term Loans held by such Affiliated Lender,
and is hereby deemed to vote, with respect to any plan of reorganization of such
Loan Party in the same proportion as the allocation of voting with respect to
such matter by all Lenders who are not Affiliated Lenders; provided that such
Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in accordance with the allocation of voting with respect to
such matter by all Lenders who are not Affiliated Lenders) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a
disproportionately adverse manner to such Affiliated Lender than the proposed
treatment of similar Obligations held by Term Lenders that are not Affiliated
Lenders.


(p)    The Borrower and the Lenders expressly acknowledge that the
Administrative Agent (in its capacity as such or as an arranger, bookrunner or
other Agent hereunder) shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






or assignments to natural persons and none of the Borrower or the Lenders will
bring any claim to such effect. Without limiting the generality of the
foregoing, the Administrative Agent (in its capacity as such or as an arranger,
bookrunner or other Agent hereunder) shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or a natural person or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information (excluding, for the avoidance
of doubt, any disclosure by the Administrative Agent in violation of Section
10.08), to any Disqualified Institution or a natural person.
Section 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any Lender
or its Affiliates; or (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender). In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Credit Extensions. For the purposes of this Section
10.08, “Information” means all information received from any Loan Party relating
to any Loan Party or its business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08 and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.
Section 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Agent, each Lender and their respective Affiliates is authorized
at any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Agent, such Lender and/or such
Affiliates to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Agent, such Lender and/or such
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender;





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that such Agent and such Lender may have.
Section 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier, .pdf or other electronic imaging means of an executed counterpart
of a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier, .pdf or other electronic imaging means
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier, .pdf or other electronic imaging means.
Section 10.12. Integration. This Agreement, together with the Incremental and
Amendment and Restatement Agreement and the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
Section 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the Incremental and Amendment and Restatement
Agreement and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by each Agent and each Lender, regardless of
any investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than Obligations under Secured Hedge
Agreements, Cash Management Obligations or contingent indemnification
obligations, in any such case, not then due and payable) or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






has been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer).
Section 10.14. Severability. If any provision of this Agreement, the Incremental
and Amendment and Restatement Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Agreement, the Incremental and Amendment and
Restatement Agreement and the other Loan Documents shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
Section 10.15. Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption Agreement or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 10.16. GOVERNING LAW. (a) THIS AGREEMENT, THE INCREMENTAL AND AMENDMENT
AND RESTATEMENT AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
INCREMENTAL AND AMENDMENT AND RESTATEMENT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.


(c)    THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
INCREMENTAL AND AMENDMENT AND RESTATEMENT AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR THE
INCREMENTAL AND AMENDMENT AND RESTATEMENT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.18. Binding Effect. This Agreement shall become effective as provided
in the Incremental and Amendment and Restatement Agreement and thereafter shall
be binding upon and inure to the benefit of the Borrower, each Agent, each
Lender, each L/C Issuer and the Swing Line Lender and their respective
successors and permitted assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders, except as permitted by Section 7.04(d).
Section 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Secured Hedge Agreements or the agreements governing Cash
Management Services (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provisions of this Section 10.19 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.
Section 10.20. USA PATRIOT Act. Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 10.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
the Incremental and Amendment and Restatement Agreement and any other amendment,
waiver or other modification hereof or of any other Loan Document), each of the
Borrower and Holdings acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement and the Incremental and Amendment and Restatement Agreement provided
by the Agents and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Borrower, Holdings and their respective Affiliates, on
the one hand, and the Administrative Agent and the Joint Lead Arrangers, on the
other hand, (B) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents, the
Joint Lead Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, Holdings or any of their respective Affiliates, or any other
Person and (B) none of the Agents, the Joint Lead Arrangers nor any Lender has
any obligation to the Borrower, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Joint Lead Arrangers, the Lender and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, Holdings and their respective Affiliates, and none
of the Agents, the Joint Lead Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower, Holdings or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents, the Joint Lead Arrangers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 10.22. Intercreditor Agreement. (a) PURSUANT TO THE EXPRESS TERMS OF
EACH INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE TERMS OF THE RELEVANT INTERCREDITOR AGREEMENT AND ANY OF THE LOAN
DOCUMENTS, THE PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL.
(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE RELEVANT INTERCREDITOR AGREEMENT ON
BEHALF OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF SUCH
INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES TO BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT.


(c)    THE PROVISIONS OF THIS SECTION 10.22 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE RELEVANT INTERCREDITOR AGREEMENT.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(d)    THE PROVISIONS OF THIS SECTION 10.22 SHALL APPLY WITH EQUAL FORCE,
MUTATIS MUTANDIS, TO THE FIRST LIEN INTERCREDITOR AGREEMENT, THE SECOND LIEN
INTERCREDITOR AGREEMENT AND ANY OTHER INTERCREDITOR AGREEMENT OR ARRANGEMENT
PERMITTED BY THIS AGREEMENT.
Section 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(A)a reduction in full or in part or cancellation of any such liability;


(B)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(C)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








SCHEDULE 1.01B
TO CREDIT AGREEMENT




Certain Security Interests and Guarantees


•
Guaranty, dated as of the date hereof.

•
Security Agreement, dated as of the date hereof.

•
Copyright Security Agreement, dated as of the date hereof.

•
Trademark Security Agreement, dated of the date hereof.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 2.01
TO CREDIT AGREEMENT


Commitments






On file with the Administrative Agent







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 5.06
TO CREDIT AGREEMENT


Certain Litigation


None.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 5.12
TO CREDIT AGREEMENT


Subsidiaries and Other Equity Investments
Issuer
Jurisdiction of Organization
Owner of Outstanding Equity Interests
Percentage of Outstanding Equity Interests Held, Directly or Indirectly, by
Holdings
% of Total Issued Interests Pledged
Bright Horizons Capital Corp.
Delaware
 
 
 
Bright Horizons Family Solutions LLC
Delaware
Bright Horizons Capital Corp.
100%
100%
Bright Horizons LLC
Delaware
Bright Horizons Family Solutions LLC
100%
100%
CorporateFamily Solutions LLC
Tennessee
Bright Horizons Family Solutions LLC
100%
100%
Bright Horizons Children’s Centers LLC
Delaware
Bright Horizons LLC
100%
100%
ChildrenFirst LLC
Massachusetts
Bright Horizons Children’s Centers LLC
100%
100%
Lipton Corporate Child Care Centers, Inc.
Delaware
Bright Horizons Children’s Centers LLC
100%
100%
Lipton Corporate Child Care Centers (Park Ave.), Inc.
New York
Lipton Corporate Child Care Centers, Inc.
100%
0%
Lipton Corporate Childcare, Inc. (New York)
Delaware
Lipton Corporate Child Care Centers, Inc.
100%
0%
Lipton Corporate Child Care Centers (Morris County), Inc.
Delaware
Lipton Corporate Child Care Centers, Inc.
100%
0%
Lipton Corporate Child Care Centers (Oakwood at the Windsor), Inc.
Pennsylvania
Lipton Corporate Child Care Centers, Inc.
100%
0%
Resources in Active Learning
California
Bright Horizons Children’s Centers LLC
100%
100%
Work Options Group, Inc.
Colorado
Bright Horizons Children’s Centers LLC
100%
100%
BHFS One Limited
United Kingdom
Bright Horizons Family Solutions LLC
100%
65%
BHFS Two Limited
United Kingdom
BHFS One Limited
100%
0%
BHFS Three Limited
Ireland
Bright Horizons Family Solutions LLC
100%
65%
Bright Horizons Family Solutions Ltd.
Canada
Bright Horizons Family Solutions LLC (15%)


ChildrenFirst LLC (85%)
100%
15%
Bright Horizons Corp.
Puerto Rico
Bright Horizons Family Solutions LLC
100%
65%
Bright Horizons B.V.
Netherlands
Bright Horizons Family Solutions LLC
100%
65%
Bright Horizons Family Solutions Ireland Ltd.
Ireland
BHFS Three Limited
100%
0%
Allmont Limited
Ireland
BHFS Three Limited
100%
0%
Bright Horizons Child Care Services Private Limited
India
Bright Horizons B.V. (99.99%)


BHFS Two Limited (0.01%)
100%
0%
Odemon B.V.
Netherlands
Bright Horizons B.V. (81.5%)


DeMonchy Investments B.V. (18.5%)
81.5%
0%
Kindergarden Nederland B.V.
Netherlands
Odemon B.V.
81.5%
0%
Huntyard Ltd.
Jersey
BHFS Two Limited
100%
0%
Bright Horizons Family Solutions Limited
United Kingdom
BHFS Two Limited
100%
0%
Bright Horizons Livingston Limited
Scotland
BHFS Two Limited
100%
0%
Child & Co (Oxford) Limited
United Kingdom
BHFS Two Limited
100%
0%
Daisies Day Nurseries Limited
United Kingdom
BHFS Two Limited
100%
0%
02483387 Limited (1)
United Kingdom
BHFS Two Limited
100%
0%
Beehive Day Nurseries Limited
United Kingdom
BHFS Two Limited
100%
0%






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Issuer
Jurisdiction of Organization
Owner of Outstanding Equity Interests
Percentage of Outstanding Equity Interests Held, Directly or Indirectly, by
Holdings
% of Total Issued Interests Pledged
Teddies Childcare Provision Limited
United Kingdom
BHFS Two Limited
100%
0%
Teddies Childcare Limited
United Kingdom
Teddies Childcare Provision Limited
100%
0%
Teddies Nurseries Limited
United Kingdom
Teddies Childcare Provision Limited
100%
0%
Teddies Sports Limited
United Kingdom
Teddies Childcare Provision Limited
100%
0%
Casterbridge Real Estate 2 Ltd.
United Kingdom
Huntyard Ltd.
100%
0%
Casterbridge Care and Education Group Ltd.
United Kingdom
Huntyard Ltd.
100%
0%
Inglewood Day Nursery and College Ltd.
United Kingdom
Casterbridge Care and Education Group Ltd.
100%
0%
Casterbridge Nurseries (HH) Ltd.
United Kingdom
Casterbridge Care and Education Group Ltd.
100%
0%
Casterbridge Real Estate Ltd.
United Kingdom
Casterbridge Care and Education Group Ltd.
100%
0%
Casterbridge Nurseries Ltd.
United Kingdom
Casterbridge Care and Education Group Ltd.
100%
0%
Casterbridge Care and Education Ltd.
United Kingdom
Casterbridge Care and Education Group Ltd.
100%
0%
Surculus Properties Ltd.
United Kingdom
Casterbridge Real Estate Ltd.
100%
0%
Springfield Lodge Day Nursery (Swanscombe) Ltd.
United Kingdom
Casterbridge Nurseries Ltd.
100%
0%
Springfield Lodge Day Nursery (Dartford) Ltd.
United Kingdom
Casterbridge Nurseries Ltd.
100%
0%
Tassel Road Children’s Day Nursery Ltd.
United Kingdom
Casterbridge Nurseries Ltd.
100%
0%
Sam Bell Enterprises Ltd.
United Kingdom
Casterbridge Nurseries Ltd.
100%
0%
Casterbridge Nurseries (Eton Manor) Ltd.
United Kingdom
Casterbridge Care and Education Ltd.
100%
0%
Casterbridge Nurseries (Gaynes Park) Ltd.
United Kingdom
Casterbridge Care and Education Ltd.
100%
0%
Dolphin Nurseries (Tooting) Ltd.
United Kingdom
Casterbridge Care and Education Ltd.
100%
0%
Dolphin Nurseries (Kingston) Ltd.
United Kingdom
Casterbridge Care and Education Ltd.
100%
0%
Dolphin Nurseries (Bracknell) Ltd.
United Kingdom
Casterbridge Care and Education Ltd.
100%
0%
Dolphin Nurseries (Caterham) Ltd.
United Kingdom
Casterbridge Care and Education Ltd.
100%
0%
Dolphin Nurseries (Northwick Park) Ltd.
United Kingdom
Casterbridge Care and Education Ltd.
100%
0%
Dolphin Nurseries (Banstead) Ltd.
United Kingdom
Casterbridge Care and Education Ltd.
100%
0%

(1
)
 Scheduled to be dissolved on or around January 30, 2013.








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 7.01(b)
TO CREDIT AGREEMENT
Existing Liens
1.
Liens in respect of the cash collateral provided in connection with the Letter
of Credit described on Schedule 7.03(b).



2.
Liens in respect of the IBM Indebtedness described on Schedule 7.03(b).



3.
Right of First Offer granted to Columbia/JFK Medical Center Limited Partnership
in the JFK Medical Center Charter School Sponsorship Agreement, dated August 6,
2002, with regard to Site #649 at the JFK Charter School in Lake Worth, Florida.



4.
Purchase right granted to the Parish of the Church or Our Saviour in Mill Valley
in Amendment No. 3 to Use Agreement, dated as of December 1, 2007, with regard
to Site #5002 in Mill Valley, California. 



5.
Right of First Offer granted to The Parish Church of Our Saviour in Mill Valley
in Amendment No. 3 to Use Agreement, dated as of December 1, 2007, with regard
to Site #5002 in Mill Valley, California. 



6.
Rights of lessee pursuant to that certain Lease by Bright Horizons Children’s
Centers LLC, as lessee to JFK Charter School, commencing July 1, 2002, with
regard to Site #649, at the JFK Charter School in Lake Worth, Florida. 



7.
Liens pursuant to that certain Management Agreement by and between Bright
Horizons Children’s Centers LLC and JFK Charter School, Inc., dated as of August
6, 2003.

 
8.
Rights of sublessee pursuant to that certain Sublease by Bright Horizons
Children’s Centers LLC on the Lake Pointe facility located in Charlotte, North
Carolina at 2703 Water Ridge Parkway to a third party. The Term of such
sublease terminates on June 30, 2015, which coincides with the termination
date of the original lease.



9.
Liens listed in the table below:

Debtor
Filing Office
Type
Secured Party
Collateral Description
File #
File Date
Bright Horizons Family Solutions LLC
DE
UCC
Banc of America Leasing & Capital, LLC
1 KONICA MINOLTA COPIER BIZHUB 60057BE34107, and connected materials.
2008 1942604
6/6/08
Bright Horizons Family Solutions LLC
DE
UCC
Banc of America Leasing & Capital, LLC
1 KONICA MINOLTA COPIER BIZHUB C203A02E012003662, and connected materials.
2008 2307666
7/7/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES453 SCIG846582
2008 3998455
12/2/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES283 SCUI848908
2008 3998489
12/2/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES453 SCIG846602
2008 3998497
12/2/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES353 SCGG859372
2008 4120646
12/11/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES353 SCGI862598
2008 4142483
12/12/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 E2830C SCXJ813168
2008 4256655
12/22/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 E283 SCUH848294
2008 425663
12/22/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES353 SCGJ864852
2008 4284905
12/24/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES353 SCGJ864864
2008 4284939
12/24/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES2830C SCXJ813229
2008 4304315
12/29/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES353 SCGJ864418
2008 4304323
12/29/08






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Debtor
Filing Office
Type
Secured Party
Collateral Description
File #
File Date
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES283 SCUH848291
2008 4304331
12/29/08
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES353 SCGJ864872
2009 0009115
1/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES283 SCUH848234
2009 0009123
1/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 E283 SCUH848292
2009 0009131
1/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 E2830C SCXJ813168
2009 0009149
1/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES283 SCUH848296
2009 0009156
1/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES353 SCGJ864857A
2009 0009164
1/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES283 SCUH848233
2009 0009172
1/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO3530C SCZK811916
2009 0056231
1/7/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ES353 SCGH864404
2009 0071222
1/8/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO2830C SCXJ813219
2009 0179538
1/19/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK866184
2009 0179546
1/19/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 E353 SCGJ864734
2009 0179645
1/20/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO3530C SCZK812180
2009 0210622
1/21/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGH860306
2009 0227188
1/22/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK866796
2009 0227196
1/22/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO 2830C SCXK814068
2009 0294238
1/28/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK866813
2009 0294253
1/28/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK866151
2009 0294261
1/28/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK865789
2009 0327194
1/31/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK865962
2009 0327269
1/31/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK865680
2009 0327319
1/31/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO453 SCIG846558
2009 0345501
2/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO 353 SCGK865911
2009 0345519
2/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO283 SCUK851278
2009 0345535
2/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO283 DCUJ849493
2009 0345543
2/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO 283 SCUE844209
2009 0345550
2/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCKG866122
2009 0345568
2/2/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO2830C SCXL814475
2009 0345576
2/2/09






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Debtor
Filing Office
Type
Secured Party
Collateral Description
File #
File Date
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK865680
2009 0537107
2/5/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK865789
2009 0537180
2/5/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 ESTUDIO353 SCGK865962
2009 0537198
2/5/09
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 FAX BOARD
2010 0798243
3/9/10
Bright Horizons Children’s Centers LLC
DE
UCC
US Bancorp
For informational purposes only: 1 GD1250
2010 2311979
7/1/10






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 7.02(f)
TO CREDIT AGREEMENT


Existing Investments


•
Investments by the Loan Parties in BHFS One Limited in respect of the
Indebtedness of BHFS One Limited owed to the Loan Parties described in Schedule
7.03(b).



•
Investments by the Loan Parties in Bright Horizons B.V. in respect of the
Indebtedness of Bright Horizons B.V. owed to the Loan Parties described in
Schedule 7.03(b).












--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 7.03(b)
TO CREDIT AGREEMENT


Existing Indebtedness


1.
Indebtedness secured by Liens described in Schedule 7.01(b).



2.
Indebtedness secured by mortgages or evidenced by notes in favor of IBM or its
agent Work/Family Directions, Inc. (the “IBM Indebtedness”) related to the
following properties:



a.
15 Golf Club Lane, Poughkeepsie, NY 12601



b.
23 Donovan Drive, Hopewell Junction, NY 12533



c.
Bright Horizons Family Center, 2411 W. Braker Lane, Austin, TX 78758



d.
Bright Horizons - San Jose, 6120 Liska Lane, San Jose, CA 95119



e.
Bright Horizons Children’s Center at the Forum, 8516 Old Lead Mine Road,
Raleigh, NC 27615



f.
Bright Horizons at Raleigh Corporate Center, 800 Corporate Center Drive,
Raleigh, NC 27607



g.
Bright Horizons Children’s Center at Shepherds Vineyard, Apex, NC 27502



h.
Enrichment Center at Research Triangle Park, 10 T.W. Alexander Drive, Research
Triangle Park, NC 27709



i.
Eastridge Enrichment Center, 109 Corporate Park Drive, White Plains, NY 10604



j.
Bright Horizons at Blanchardstown, Blanchardstown Road N., Dublin 15, Co.
Dublin, Ireland



3.
Indebtedness related to the line of credit of Odemon B.V. with ABN AMRO Bank
N.V. in an aggregate amount not to exceed €3,250,000.



4.
Indebtedness related to the overdraft facility of BHFS Two Limited, in an amount
not to exceed €250,000.



5.
Letter of Credit, dated as of January 14, 2008, in the amount of $148,010.00,
issued by Wells Fargo Bank, N.A. (f/k/a Wachovia Bank, National Association) for
the benefit of 410 Park Avenue Associates LP.



6.
Promissory Notes between Bright Horizons Children’s Centers LLC and BHFS One
Limited, payable to Bright Horizons Children’s Centers LLC, as renewed and
extended by Promissory Note Renewal and Extension, in the following principal
amounts and any accrued but unpaid interest related thereto from time to time:



a.
£675,000 due December 31, 2015



b.
£100,000 due December 31, 2015



c.
£7,438,575 due December 31, 2015



d.
£1,600,547 due December 31, 2015



e.
£7,650,000 due December 31, 2015



f.
£2,000,000 due December 31, 2015



g.
£250,000 due December 31, 2015



h.
£2,085,000 due December 31, 2015



i.
£2,000,000 due December 31, 2015






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








7.
Promissory Notes between Bright Horizons Children’s Centers LLC and BHFS One
Limited, payable to Bright Horizons Children’s Centers LLC, in the following
principal amounts and any accrued but unpaid interest related thereto from time
to time:



a.
£1,000,000 due December 31, 2017



b.
£1,988,649 due April 28, 2014



8.
Discounted Loan Note between Bright Horizons Children’s Centers LLC and BHFS One
Limited, payable to Bright Horizons Children’s Centers LLC, in the following
principal amounts and any accrued but unpaid interest related thereto from time
to time:



a.
£107,756,846.32 due June 30, 2022.



9.
Promissory note between Bright Horizons Children’s Centers LLC and Bright
Horizons B.V., payable to Bright Horizons Children’s Centers LLC, in the
following principal amounts and any accrued but unpaid interest related thereto
from time to time:



a.
€15,825,000 due July 20, 2016








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 7.05(f)
TO CREDIT AGREEMENT


Dispositions


The potential dispositions of up to 13 centers contemplated by the Borrower as
of the Closing Date.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 7.08
TO CREDIT AGREEMENT


Transactions with Affiliates


None.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 7.09
TO CREDIT AGREEMENT


Existing Restrictions


None.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE 10.02
TO CREDIT AGREEMENT


Administrative Agent’s Office, Certain Addresses for Notices


Administrative Agent
JPMorgan Chase Bank, N.A.
Leonida Mischke
10 South Dearborn Street, Floor L2
Chicago, IL 60603
Telephone: 312-385-7055
Facsimile: 888-292-9533
Email: Leonida.g.mischke@jpmorgan.com; JPM.Agency.Servicing.1@jpmorgan.com
Email for delivery of Disqualified Institutions list: JPMDQ_Contact@jpmorgan.com
L/C Issuer
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Telephone: (855) 609-0059
Facsimile: (214) 307-6874
Email: Chicago.LC.Agency.Activity.Team@JPMChase.com


Administrative Agent’s Account
JPMorgan Chase Bank
ABA#:            
Acct Name:        
Acct#:             
REF: Bright Horizons Family Solution Inc.


Borrower
Bright Horizons Family Solutions LLC
200 Talcott Avenue South
P.O. Box 9177
Watertown, MA 02472
Telephone: (617) 673-8180
Facsimile: (617) 673-8653 
Email: mbrennan@brighthorizons.com
Attention: Michael Brennan













--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT A


[FORM OF] COMMITTED LOAN NOTICE


To:
Goldman Sachs Bank USA, as Administrative Agent

200 West Street
New York, NY 10282
Attention: [____________]
[Date]
Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders from time
to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint Lead
Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


The Borrower hereby requests (select one):
•A Borrowing of new Loans
•A conversion of Loans
•A continuation of Loans


to be made on the terms set forth below:
(A)
Class of Borrowing (1)        ______________________

(B)
Date of Borrowing,

conversion or continuation
(which is a Business Day)        ______________________
(C)
Principal amount            ______________________

(D)
Type of Loan (2)            ______________________

(E)
Interest Period (3)            ______________________



The above request has been made to the Administrative Agent by telephone at
[(___) ___ ___].] (4) 


[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of the Borrowing set forth above, the conditions to
lending specified in clauses (a) and (b) of Section 4.02 of the Credit Agreement
will be satisfied.] (5) 


















(1
)
Term B Loans, Extended Term Loans, Incremental Term Loans, Other Term Loans,
Revolving Credit Loans, Incremental Revolving Loans, Extended Revolving Credit
Loans or Other Revolving Credit Loans.
(2
)
Specify Eurocurrency Rate or Base Rate.
(3
)
Applicable for Eurocurrency Rate Loans/Borrowings only.
(4
)
Bracketed language to be inserted if the request for Borrowing, conversion of
Loans or continuation of Eurocurrency Rate Loans is originally made by
telephone.
(5
)
Bracketed language to be inserted if the Borrower is requesting a Borrowing of
Loans, but not if the Borrower is requesting only a conversion of Loans or a
continuation of Eurocurrency Rate Loans.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By:                             
Name:
Title:







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT B




[FORM OF] SWING LINE LOAN NOTICE


To:
Goldman Sachs Bank USA, as Administrative Agent

200 West Street
New York, NY 10282
Attention: [____________]
[Date]
Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders from time
to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint Lead
Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.04(b) of the Credit
Agreement that it requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Swing Line
Borrowing is requested to be made:


(A)
Principal Amount to be

Borrowed (1) 
______________________


(B)
Date of Borrowing

(which is a Business Day)        ______________________


[The above request has been made to the Swing Line Lender and the Administrative
Agent by telephone at [(____) ___ ____].(2) 


The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of the Swing Line Borrowing set forth above, the
conditions to lending specified in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement will be satisfied.


BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By:                             
Name:
Title:






















(1)
Shall be a minimum of $100,000 or a whole multiple of $100,000 in excess
thereof.
(2)
Bracketed language to be inserted if the request for Swing Line Borrowing is
originally made by telephone.








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT C-1




[FORM OF] TERM NOTE


LENDER: [●]                      New York, New York
PRINCIPAL AMOUNT: $[●]          [Date]


FOR VALUE RECEIVED, the undersigned, BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a
Delaware limited liability company (the “Borrower”), hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement, dated as of January 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Bright Horizons Capital Corp., as Holdings, the Lenders from
time to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint
Lead Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto), (i) on the dates set forth in the Credit Agreement, the
principal amounts referred to in the Credit Agreement with respect to [Term B
Loans] (1) made by the Lender to the Borrower pursuant to the Credit Agreement
and (ii) on each Interest Payment Date, interest at the rate or rates per annum
as provided in the Credit Agreement on the unpaid principal amount of [Term B
Loans] made by the Lender to the Borrower pursuant to the Credit Agreement.


The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest and notice of any kind
whatsoever. The non-exercise by the holder hereof of any of its rights hereunder
in any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.


All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal accounts and
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this note.


This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.


THIS TERM NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]










(1)
For Term Notes issued after the Closing Date, revise to specify Class of Term
Loans being issued pursuant to such Term Note.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT C-1




BRIGHT HORIZONS FAMILY SOLUTIONS LLC
By:                             
Name:
Title:





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








LOANS AND PAYMENTS




Date
Amount of Loan
Maturity Date
Payments of
Principal/Interest
Principal 
Balance of Note
Name of
Person Making the Notation










--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT C-1




[FORM OF] TERM NOTE
LENDER: [●]                                         New York, New York
PRINCIPAL AMOUNT: $[●]          [Date]


FOR VALUE RECEIVED, the undersigned, BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a
Delaware limited liability company (the “Borrower”), hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement, dated as of January 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Bright Horizons Capital Corp., as Holdings, the Lenders from
time to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint
Lead Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto), (i) on the dates set forth in the Credit Agreement, the
principal amounts referred to in the Credit Agreement with respect to [Term B
Loans] (1) made by the Lender to the Borrower pursuant to the Credit Agreement
and (ii) on each Interest Payment Date, interest at the rate or rates per annum
as provided in the Credit Agreement on the unpaid principal amount of [Term B
Loans] made by the Lender to the Borrower pursuant to the Credit Agreement.


The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest and notice of any kind
whatsoever. The non-exercise by the holder hereof of any of its rights hereunder
in any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.


All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal accounts and
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this note.


This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.


THIS TERM NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]












(1)
For Term Notes issued after the Closing Date, revise to specify Class of Term
Loans being issued pursuant to such Term Note.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)










BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By:                             
Name:
Title:

















--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








LOANS AND PAYMENTS


Date
Amount of Loan
Maturity Date
Payments of
Principal/Interest
Principal 
Balance of Note
Name of
Person Making the Notation
















--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT C-2




[FORM OF] REVOLVING CREDIT NOTE


LENDER: [●]                                          New York, New York
PRINCIPAL AMOUNT: $[●]           [Date]


FOR VALUE RECEIVED, the undersigned, BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a
Delaware limited liability company (the “Borrower”), hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement, dated as of January 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Bright Horizons Capital Corp., as Holdings, the Lenders from
time to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint
Lead Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto), (A) on the dates set forth in the Credit Agreement, the
lesser of (i) the principal amount set forth above and (ii) the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, and (B)  interest from the date
hereof on the principal amount from time to time outstanding on each such
Revolving Credit Loan at the rate or rates per annum and payable on such dates
as provided in the Credit Agreement.


The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest and notice of any kind
whatsoever. The non-exercise by the holder hereof of any of its rights hereunder
in any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.


All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal accounts and
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this note.


This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.


THIS REVOLVING CREDIT NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
TERMS OF THE CREDIT AGREEMENT. TRANSFERS OF THIS REVOLVING CREDIT NOTE MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF THE CREDIT AGREEMENT.


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By:                             
Name:
Title:























--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








LOANS AND PAYMENTS


Date
Amount of Loan
Maturity Date
Payments of Principal/Interest
Principal
Balance of Note
Name of
Person Making
the Notation










--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT C-3




[FORM OF] SWING LINE NOTE
LENDER: [●]                       New York, New York
PRINCIPAL AMOUNT: $[●]      [Date]


FOR VALUE RECEIVED, the undersigned, BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a
Delaware limited liability company (the “Borrower”), hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement, dated as of January 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Bright Horizons Capital Corp., as Holdings, the Lenders from
time to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint
Lead Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto), (A) on the dates set forth in the Credit Agreement, the
lesser of (i) the principal amount set forth above and (ii) the aggregate unpaid
principal amount of all Swing Line Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, and (B) interest from the date hereof on the
principal amount from time to time outstanding on each such Swing Line Loan at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.


The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest and notice of any kind
whatsoever. The non-exercise by the holder hereof of any of its rights hereunder
in any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.


All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal accounts and
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower under this note.


This note is the Swing Line Note referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.


THIS SWING LINE NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS SWING LINE NOTE MUST BE RECORDED IN
THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT.


THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)










BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By:                             
Name:
Title:

















--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








LOANS AND PAYMENTS


Date
Amount of Loan
Maturity Date
Payments of Principal/Interest
Principal
Balance of Note
Name of
Person Making
the Notation








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT D




[FORM OF] COMPLIANCE CERTIFICATE




Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders from time
to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint Lead
Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto (capitalized terms used herein have the meanings
attributed thereto in the Credit Agreement unless otherwise defined herein).
Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Responsible Officer of the Borrower, certifies as follows:


1.[Attached hereto as Exhibit A is the consolidated balance sheet of [the
Borrower and its Subsidiaries](1) as of December 31, 20[ ] and related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal year then ended, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Deloitte & Touche LLP, (2) which report and opinion is not subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) a prospective Event of Default with respect to the Financial Covenant,
(y) in the case of the Term Lenders, an actual Event of Default with respect to
the Financial Covenant or (z) the impending maturity of any Indebtedness,
including the Loans under the Credit Agreement).](3)[Attached hereto as Exhibit
[A-1] is unaudited consolidating information that explains in reasonable detail
the differences between the information relating to Holdings (or a direct or
indirect parent thereof), on the one hand, and the information relating to the
Borrower and the Restricted Subsidiaries on a stand-alone basis, on the other
hand.] (4)]


2.[Attached hereto as Exhibit A is the consolidated balance sheet of [the
Borrower and its Subsidiaries](5) as of [_____] and the related (i) consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) consolidated statements of cash flows for
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail. These present fairly in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes.](6)[Attached hereto as Exhibit [A-1]
is unaudited consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or a direct or
indirect parent thereof), on the one hand, and the information relating to the
Borrower and the Restricted Subsidiaries on a stand-alone basis, on the other
hand.](7)]


3.To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, no Default has occurred and is
continuing. (8) 


4.[Attached hereto as Exhibit B are the unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from the consolidated financial statements attached as
Exhibit A hereto.]


5.Attached hereto as Schedule 1 is a calculation of the Consolidated First Lien
Net Leverage Ratio as of the end of the most recent Test Period.


6.[Attached hereto as Exhibit [C] is the information required to be delivered
pursuant to Section 6.02(d)(ii).] (10) 


7.[Attached hereto as Exhibit [D] are detailed calculations setting forth Excess
Cash Flow.] (11) 













--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






8.[Attached as Exhibit [E] is an update of the information required pursuant to
Section [3.03(c)] of the Security Agreement][There has been no change in respect
of the information required pursuant to [Section 3.03(c)] of the Security
Agreement since [the Closing Date][the date of the last annual Compliance
Certificate.]] (12) 


*    *    *






























































(1)
May be financial statements of Holdings (or any direct or indirect parent
thereof).
(2)
May be any other independent registered public accounting firm of nationally
recognized standing.
(3)
Bracketed language to be deleted if financial statements are filed with the SEC
and a link to such filing is posted on the Borrower’s website.
(4)
Include if audited financial statements are those of Holdings (or any direct or
indirect parent thereof).
(5)
May be financial statements of Holdings (or any direct or indirect parent
thereof).
(6)
Bracketed language to be deleted if financial statements are filed with the SEC
and a link to such filing is posted on the Borrower’s website.
(7)
Insert if applicable financial statements are those of Holdings (or any direct
or indirect parent thereof).
(8)
If this certification cannot be made, attach an Annex A setting forth details of
such Default and stating what action the Borrower has taken and proposes to take
with respect thereto.
(9)
To be included for purposes of calculating the Applicable Rate, the applicable
percentage of Excess Cash Flow and, if a Compliance Event occurred as of the
last day of the Test Period, for purposes of compliance with the Financial
Covenant.
(10)
To be included only in the annual compliance certificate.
(11)
To be included only in the annual compliance certificate.
(12)
To be included only in the annual compliance certificate.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this ____ day of
_____________.
BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By:                             
Name:
Title:













--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Exhibit A


Consolidated Financial Statements









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Exhibit B


Unaudited Consolidating Financial Statements











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Exhibit C


[(1)     List each Restricted Subsidiary: [ ]




(2)    List each Unrestricted Subsidiary: [ ]] Only required to list Restricted
and Unrestricted Subsidiaries if there has been a change since the later of the
Closing Date and the date of the last Compliance Certificate.


[There has been no change in the identity of Restricted and Unrestricted
Subsidiaries since [the Closing Date] [the date of the last Compliance
Certificate].] Use this language if there has not been a change in Restricted or
Unrestricted Subsidiaries since the later of the Closing Date and the date of
the last Compliance Certificate.









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Exhibit D


Excess Cash Flow











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Exhibit E









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Schedule 1


Consolidated First Lien Net Leverage Ratio









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT E-1




[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used in this Assignment and Assumption Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement, dated as of January 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Bright Horizons Family Solutions LLC (the “Borrower”), Bright Horizons
Capital Corp., as Holdings, the Lenders from time to time party thereto, Goldman
Sachs Bank USA, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender, L/C Issuer, Joint Lead Arranger and Joint
Bookrunner, J.P. Morgan Securities LLC, as Joint Lead Arranger, Joint Bookrunner
and Syndication Agent, Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Credit Suisse Securities (USA) LLC, as Joint Bookrunners and
Co-Documentation Agents, and the other agents and parties party thereto, receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption Agreement as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility or facilities
identified below (including without limitation participations in any Letters of
Credit or Swing Line Loans included in such facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption
Agreement, without representation or warranty by the Assignor.


10.
Assignor (the “Assignor”):



11.
[Assignor is [not] a Defaulting Lender]



12.
Assignee (the “Assignee”):



13.
[For each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]



14.
Borrower: Bright Horizons Family Solutions LLC



15.
Administrative Agent: Goldman Sachs Bank USA



16.
Assigned Interest:



Facility  (1)
Aggregate Amount of Commitment/Loans of all Lenders (2)
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans (3)
 
$
$
%
 
$
$
%
 
$
$
%





[Trade Date: ___________________] (4) 





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Effective Date: __________________, 20[ ] [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]






















































































(1)
Specify the Class of Facilities under the Credit Agreement that are being
assigned under this Assignment and Assumption Agreement (e.g., Term B Loans,
Incremental Term Loans, Other Term Loans, Extended Term Loans, Revolving Credit
Commitment, Incremental Revolving Commitment, Other Revolving Credit Commitment
or Extended Revolving Credit Commitment)
(2)
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
(3)
Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
(4)
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:


[NAME OF ASSIGNOR], as Assignor


By:                             
Name:
Title:


[NAME OF ASSIGNEE], as Assignee


By:                             
Name:
Title:







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:


GOLDMAN SACHS BANK USA, as [Administrative Agent] [L/C Issuer] To be added only
if the consent of the Principal L/C Issuer is required by the terms of the
Credit Agreement. [Swing Line Lender] To be added only if the consent of the
Swing Line Lender is required by the terms of the Credit Agreement.


By:                             
Name:
Title:







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By:                             
Name:
Title:


Title: To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT (1) 


17. 1.    Representations and Warranties Assignor. The Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower or any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrower or any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.


19. 1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01(a) and (b) thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption Agreement and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on any Agent or any other Lender, and (v)
attached to this Assignment and Assumption Agreement is any documentation
required to be delivered by it pursuant to the Credit Agreement, including any
documentation required pursuant to Section 3.01 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


20. 2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


21. 3.    General Provisions. This Assignment and Assumption Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by the Credit Agreement. This Assignment and
Assumption Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier, .pdf or other electronic imaging
means of an executed counterpart of a signature page to this Assignment and
Assumption Agreement shall be effective as delivery of an original executed
counterpart of this Assignment and Assumption Agreement. This Assignment and
Assumption Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.
(1)
Capitalized terms used in this Assignment and Assumption Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement,
dated as of January 30, 2013 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Bright
Horizons Family Solutions LLC (the “Borrower”), Bright Horizons Capital Corp.,
as Holdings, the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent (in such capacity, the “Administrative Agent”),
Swing Line Lender, L/C Issuer, Joint Lead Arranger and Joint Bookrunner, J.P.
Morgan Securities LLC, as Joint Lead Arranger, Joint Bookrunner and Syndication
Agent, Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Credit Suisse Securities (USA) LLC, as Joint Bookrunners and Co-Documentation
Agents, and the other agents and parties party thereto.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT E-2


[FORM OF] AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used in this Assignment and Assumption Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement, dated as of January 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Bright Horizons Family Solutions LLC (the “Borrower”), Bright Horizons
Capital Corp., as Holdings, the Lenders from time to time party thereto, Goldman
Sachs Bank USA, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender, L/C Issuer, Joint Lead Arranger and Joint
Bookrunner, J.P. Morgan Securities LLC, as Joint Lead Arranger, Joint Bookrunner
and Syndication Agent, Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Credit Suisse Securities (USA) LLC, as Joint Bookrunners and
Co-Documentation Agents, and the other agents and parties party thereto, receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption Agreement as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Term Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor in respect of the Term Loans
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Term Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption Agreement, without representation or warranty
by the Assignor.


1.
Assignor (the “Assignor”): [Assignor is [not] a Defaulting Lender]



2.
Assignee (the “Assignee”):



3.
Borrower: Bright Horizons Family Solutions LLC



4.
Administrative Agent: Goldman Sachs Bank USA



5.
Assigned Interest:



Facility  (1)
Aggregate Amount of Loans of all Lenders (2)
Amount of Loans Assigned
Percentage Assigned of Loans (3)
 
$
$
%



[Trade Date: ___________________](4)  
   
Effective Date: __________________, 20[ ] [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(1)
Specify the Class of Term Loans under the Credit Agreement that are being
assigned under this Assignment and Assumption Agreement (i.e., Term B Loans,
Incremental Term Loans, Extended Term Loans or Other Term Loans).
(2)
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
(3)
Set forth, to at least 8 decimals, as a percentage of the Loans of all Lenders
thereunder.
(4)
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)










The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:


[NAME OF ASSIGNOR], as Assignor




By:                             
Name:
Title:


[NAME OF ASSIGNEE], as Assignee




By:                             
Name:
Title:










































































[Affiliated Lender Assignment and Assumption Agreement]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:


GOLDMAN SACHS BANK USA, as Administrative Agent




By:                             
Name:
Title:









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








[BRIGHT HORIZONS FAMILY SOLUTIONS LLC




By:                             
Name:
Title:


Title:] To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.






STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT(1)


1.Representations and Warranties Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption Agreement and
to consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower or any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrower or any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.


1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a) and (b) thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption Agreement and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on any
Agent or any other Lender, and (v) attached to this Assignment and Assumption
Agreement is any documentation required to be delivered by it pursuant to the
Credit Agreement, including any documentation required pursuant to Section 3.01
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Assignor,
any Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, and (iii) any
assignment to an Affiliated Lender which after giving effect to the purchase and
assumption of the Assigned Interest, results in the aggregate principal amount
of Term Loans of all Classes held at any one time by Affiliated Lenders
exceeding 25% of Term Loans of all Classes at such time outstanding under the
Credit Agreement will be void ab initio with respect to such excess amount[; and
(c) represents and warrants to the Assignor that [it does not possess any
material non-public information with respect to Holdings and its Subsidiaries or
the securities of any of them that has not been disclosed to the Lenders
generally (other than Lenders who elect not to receive such information)]. [The
Assignee is unable to represent and warrant that it does not possess any
material non-public information with respect to Holdings and its Subsidiaries or
the securities of any of them that has not been disclosed to the Lenders
generally (other than Lenders who elect not to receive such information).] In
connection with an assignment resulting from a Dutch auction or other offer to
purchase open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.06(a)(iv) of the Credit Agreement, insert
clause (c) or the last sentence unless the Assignor is an Affiliated Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






from and after the Effective Date.


General Provisions. This Assignment and Assumption Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by the Credit Agreement. This Assignment and
Assumption Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier, .pdf or other electronic imaging
means of an executed counterpart of a signature page to this Assignment and
Assumption Agreement shall be effective as delivery of an original executed
counterpart of this Assignment and Assumption Agreement. This Assignment and
Assumption Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.


(1)
Capitalized terms used in this Assignment and Assumption Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement,
dated as of January 30, 2013 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Bright
Horizons Family Solutions LLC (the “Borrower”), Bright Horizons Capital Corp.,
as Holdings, the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent (in such capacity, the “Administrative Agent”),
Swing Line Lender, L/C Issuer, Joint Lead Arranger and Joint Bookrunner, J.P.
Morgan Securities LLC, as Joint Lead Arranger, Joint Bookrunner and Syndication
Agent, Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Credit Suisse Securities (USA) LLC, as Joint Bookrunners and Co-Documentation
Agents, and the other agents and parties party thereto.








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT E-3


FORM OF NOTICE OF AFFILIATE ASSIGNMENT
Goldman Sachs Bank USA
200 West Street
New York, NY 10282
Attention: [______]
Facsimile: [______]


Bright Horizons Family Solutions LLC
200 Talcott Avenue South
Watertown, MA 02472
Attention: Chief Financial Officer
Facsimile: [______]
 
Re:
Credit Agreement, dated as of January 30, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Bright Horizons Family Solutions LLC (the “Borrower”), Bright Horizons
Capital Corp., as Holdings, the Lenders from time to time party thereto, Goldman
Sachs Bank USA, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender, L/C Issuer, Joint Lead Arranger and Joint
Bookrunner, J.P. Morgan Securities LLC, as Joint Lead Arranger, Joint Bookrunner
and Syndication Agent, Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Credit Suisse Securities (USA) LLC, as Joint Bookrunners and
Co-Documentation Agents, and the other agents and parties party thereto.



Dear Sir:


The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.07(k)(v) of the Credit Agreement, that


(a)    it has entered into an agreement to purchase via assignment a portion of
the Term Loans under the Credit Agreement,


(b)    the assignor in the proposed assignment is [_______________],


(c)    immediately after giving effect to such assignment, the Proposed
Affiliate Assignee will be an Affiliated Lender,


(d)    the principal amount of Term Loans to be purchased by such Proposed
Affiliate Assignee in the assignment contemplated hereby is $______________,


(e)    the aggregate amount of all Term Loans held by such Proposed Affiliate
Assignee and each other Affiliated Lender after giving effect to the assignment
hereunder (if accepted) is $______________,


(f)    it, in its capacity as a Term Lender under the Credit Agreement, hereby
waives any right to bring any action against the Administrative Agent with
respect to the Term Loans that are the subject of the proposed assignment
hereunder, and


(g)    the proposed effective date of the assignment contemplated hereby is
[___________, 20__].
    
[Affiliate Assignment]


Very truly yours,


[EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE]


By:                             
Name:
Title:


Phone Number:
Fax:
Email:
Date:            





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT F








GUARANTY


dated as of


January 30, 2013,


among


BRIGHT HORIZONS FAMILY SOLUTIONS LLC,


BRIGHT HORIZONS CAPITAL CORP.,


THE SUBSIDIARIES OF BRIGHT HORIZONS FAMILY SOLUTIONS LLC


IDENTIFIED HEREIN


and


GOLDMAN SACHS BANK USA,
as Administrative Agent











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Table of Contents


ARTICLE I
Section 1.01.
Credit Agreement    2

Section 1.02.
Other Defined Terms    2

ARTICLE II
Section 2.01.
Guarantee    3

Section 2.02.
Guarantee of Payment    3

Section 2.03.
No Limitations    3

Section 2.04.
Reinstatement    4

Section 2.05.
Agreement To Pay; Subrogation    4

Section 2.06.
Information    5

ARTICLE III
ARTICLE IV
Section 4.01.
Notices    5

Section 4.02.
Waivers; Amendment    5

Section 4.03.
Administrative Agent’s Fees and Expenses; Indemnification    6

Section 4.04.
Successors and Assigns    6

Section 4.05.
Survival of Agreement.    7

Section 4.06.
Counterparts; Effectiveness; Several Agreement    7

Section 4.07.
Severability    7

Section 4.08.
Right of Set-Off    7

Section 4.09.
Governing Law; Jurisdiction; Consent to Service of Process    7

Section 4.10.
Waiver of Jury Trial.    8

Section 4.11.
Headings    8

Section 4.12.
Obligations Absolute    8

Section 4.13.
Termination or Release    9

Section 4.14.
Additional Restricted Subsidiaries    9

Section 4.15.
Recourse    9



SCHEDULES
Schedule I


EXHIBITS
Exhibit 1    





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








This GUARANTY, dated as of January 30, 2013, among BRIGHT HORIZONS FAMILY
SOLUTIONS LLC (the “Borrower”), BRIGHT HORIZONS CAPITAL CORP. (“Holdings”), the
Subsidiaries of the Borrower party hereto from time to time, and GOLDMAN SACHS
BANK USA, as Administrative Agent on behalf of the Secured Parties.


Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, each Lender from
time to time party thereto, Goldman Sachs Bank USA, as Administrative Agent,
Swing Line Lender, and L/C Issuer and the other agents and parties party
thereto.


The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements on the terms and
conditions set forth therein and the Cash Management Banks have agreed to
provide and/or maintain Cash Management Services on the terms and conditions
agreed upon by the Borrower or the respective Restricted Subsidiary and such
Cash Management Bank. The obligations of the Lenders to extend such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to provide and/or
maintain Cash Management Services are, in each case, conditioned upon, among
other things, the execution and delivery of this Agreement by each Guarantor.
Holdings, the Borrower and the Subsidiary Guarantors are affiliates of one
another, are an integral part of a consolidated enterprise and will derive
substantial direct and indirect benefits from (i) the extensions of credit to
the Borrower pursuant to the Credit Agreement, (ii) the entering into and/or
maintaining by the Hedge Banks of Secured Hedge Agreements with the Borrower
and/or one or more of its Restricted Subsidiaries and (iii) the providing and/or
maintaining of Cash Management Services by the Cash Management Banks to the
Borrower and/or one or more of its Restricted Subsidiaries, and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit, the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the Cash Management Banks to provide and/or maintain such Cash
Management Services.


Accordingly, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby covenants and agrees with each other Guarantor and the
Administrative Agent for the benefit of the Secured Parties as follows:




ARTICLE I


Definitions


Section 1.01    Credit Agreement.


(a) Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.


(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.


Section 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Accommodation Payment” has the meaning assigned to such term in Article III.


“Agreement” means this Guaranty.


“Allocable Amount” has the meaning assigned to such term in Article III.


“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.


“Guarantor” means each of Holdings, each Subsidiary Guarantor party hereto and
each other Person that becomes a party to this Agreement after the Closing Date
pursuant to Section 4.14; provided that if any such Guarantor is released from
its obligations hereunder as provided in Section 4.13, such Person shall cease
to be a Guarantor hereunder effective upon such release.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.


“Secured Credit Document” shall mean each Loan Document, each Secured Hedge
Agreement and any agreement evidencing any Cash Management Obligation.


“UFCA” has the meaning assigned to such term in Article III.


“UFTA” has the meaning assigned to such term in Article III.




ARTICLE II


Guarantee


Section 2.01    Guarantee. Each Guarantor irrevocably, absolutely and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations, in each case, whether such Guaranteed
Obligations are now existing or hereafter incurred under, arising out of or in
connection with any Secured Credit Document, and whether at maturity, by
acceleration or otherwise. Each of the Guarantors further agrees that the
Guaranteed Obligations may be extended, increased, renewed, amended or modified,
in whole or in part, without notice to, or further assent from such Guarantor,
and that such Guarantor will remain bound upon its guarantee hereunder
notwithstanding any such extension, increase, renewal, amendment or modification
of any Guaranteed Obligation. Each of the Guarantors waives, to the fullest
extent permitted under applicable law, presentment to, demand of payment from,
and protest to, the applicable Guarantor or any other Loan Party of any of the
Guaranteed Obligations, and also waives, to the fullest extent permitted under
applicable law, notice of acceptance of its guarantee and notice of protest for
nonpayment.


Section 2.02    Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and, to the fullest extent permitted under applicable law, waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of any of the
Guaranteed Obligations, or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
Guarantor or any other Person. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor or
the Borrower and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor, any other guarantor or the Borrower and whether or not any other
Guarantor, any other guarantor or the Borrower be joined in any such action or
actions. Any payment required to be made by a Guarantor hereunder may be
required by the Administrative Agent or any other Secured Party on any number of
occasions.


Section 2.03    No Limitations. (a) Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 4.13, to the
fullest extent permitted by applicable law, but without prejudice to
Section 2.04, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, to the fullest extent permitted by applicable
law and except for termination or release of a Guarantor’s obligations hereunder
in accordance with the terms of Section 4.13, the obligations of each Guarantor
hereunder shall not be discharged, impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Secured Credit Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any
Secured Credit Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security held by
the Collateral Agent or any other Secured Party for the Guaranteed Obligations;
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations; (v) the failure to perfect any security interest in,
or the release of, any of the Collateral held by or on behalf of the Collateral
Agent or any other Secured Party; (vi) the lack of legal existence of the
Borrower or any Guarantor or legal obligation to discharge any of the Guaranteed
Obligations by Borrower or any Guarantor for any reason whatsoever, including,
without limitation, in any insolvency, bankruptcy or reorganization of any Loan
Party; or (vii) any other act or omission that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (in each case, other than the payment
in full of all the Guaranteed Obligations (other than (x) obligations under
Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable) and the expiration or termination of
all Letters of Credit (unless the Outstanding Amount of the L/C Obligations
related thereto have been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






or deemed reissued under another agreement reasonably satisfactory to the
applicable L/C Issuer). Each Guarantor expressly acknowledges that the
applicable Secured Parties may take and hold security for the payment and
performance of the Guaranteed Obligations, exchange, waive or release any or all
such security (with or without consideration), enforce or apply such security
and direct the order and manner of any sale thereof in their sole discretion or
release or substitute any one or more other guarantors or obligors upon or in
respect of the Guaranteed Obligations all without affecting the obligations of
any Guarantor hereunder. Anything contained in this Agreement to the contrary
notwithstanding, the obligations of each Guarantor under this Agreement shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Agreement subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any similar federal or state law.


(b)    To the fullest extent permitted by applicable law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 4.13, but without prejudice to Section 2.04, to the fullest
extent permitted by applicable law, each Guarantor waives any defense based on
or arising out of any defense of the Borrower of any other Guarantor or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guarantor, other than the payment in full of all the Guaranteed
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related thereto have been Cash Collateralized,
backstopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably satisfactory to the
applicable L/C Issuer). The Administrative Agent and the other Secured Parties
may in accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any Guarantor or exercise any other
right or remedy available to them against the Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been paid in full (other
than (x) obligations under Secured Hedge Agreements not yet due and payable, (y)
Cash Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) and all Letters of
Credit have expired or terminated (unless the Outstanding Amount of the L/C
Obligations related thereto have been Cash Collateralized, backstopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably satisfactory to the applicable L/C
Issuer). To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any Guarantor, as the case may be, or any security.


Section 2.04    Reinstatement. Notwithstanding anything to the contrary
contained in this Agreement, each of the Guarantors agrees that (i) its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any other Secured Party upon the bankruptcy or reorganization of the
Borrower or any Guarantor or otherwise and (ii) the provisions of this
Section 2.04 shall survive termination of this Agreement.


Section 2.05    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any Guarantor to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties the amount of such
unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.


Section 2.06    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.




ARTICLE III







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Indemnity, Subrogation and Subordination


Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against the Borrower or any Guarantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full of all the Guaranteed Obligations and the termination of all
Commitments to any Loan Party under any Loan Document. If any amount shall
erroneously be paid to the Borrower or any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of the Borrower or any Guarantor, such amount shall be held in
trust for the benefit of the Secured Parties and shall promptly be paid to the
Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Guarantor shall, under this Agreement, repay any of the
Guaranteed Obligations (an “Accommodation Payment”), then the Guarantor making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Guarantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Guarantor’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all of the Guarantors; provided that such rights of
contribution and indemnification shall be subordinated to the prior payment in
full of all of the Guaranteed Obligations. As of any date of determination, the
“Allocable Amount” of each Guarantor shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Guarantor hereunder without (a) rendering such Guarantor “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code of the United States,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Guarantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code of the United States, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code of the United States or
Section 4 of the UFTA, or Section 5 of the UFCA.




ARTICLE IV


Miscellaneous


Section 4.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.


Section 4.02    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any L/C Issuer, any Lender or any other Secured Party in
exercising any right, remedy, power or privilege hereunder or under any other
Secured Credit Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, remedy, power or privilege or any
abandonment or discontinuance of steps to enforce such a right, remedy, power or
privilege, preclude any other or further exercise thereof, or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges of the Secured Parties hereunder and under the other Secured Credit
Documents are cumulative and are not exclusive of any rights, remedies, powers
or privileges provided by law. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
4.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.


(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.


Section 4.03    Administrative Agent’s Fees and Expenses; Indemnification. (a)
The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 10.04 of the Credit Agreement.


(b)    Without limitation of its indemnification obligations under the other
Secured Credit Documents, each Guarantor jointly and severally agrees to
indemnify the Administrative Agent and the other Indemnitees (as defined in
Section 10.05 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all liabilities, obligations, losses,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs, but limited, in the case of legal
fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one firm of local counsel in each relevant
jurisdiction, and solely in the case of an actual or potential conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
similarly situated affected Indemnitees), of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of, or in connection with, the
execution, delivery, performance, administration or enforcement of this
Agreement or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation or proceeding) and whether or not
any Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements resulted from: (x)
the gross negligence, bad faith or willful misconduct of, or material breach of
this Agreement by, such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee as determined by
a court of competent jurisdiction in a final and non-appealable decision or (y)
any dispute solely among Indemnitees that does not involve an act or omission by
the Guarantors (other than any claims against an Indemnitee in its capacity or
in fulfilling its role as an administrative agent or any similar role under any
Facility) (as determined by a court of competent jurisdiction in a final and
non-appealable judgment of a court of competent jurisdiction). No Guarantor or
Indemnitee shall have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of a Guarantor, in respect of any such
damages incurred or paid by an Indemnitee to a third party).


(c)    Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Secured
Credit Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Secured
Credit Document, or any investigation made by or on behalf of the Administrative
Agent or any other Secured Party. All amounts due under this Section 4.03 shall
be payable within ten (10) Business Days of written demand therefor.


Section 4.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party (including any successor or
assignee of Holdings, which successor or assignee shall execute and deliver a
joinder to this Agreement in form reasonably satisfactory to the Administrative
Agent upon the reasonable request of the Administrative Agent); and all
covenants, promises and agreements by or on behalf of any Guarantor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective permitted successors and assigns.


Section 4.05    Survival of Agreement. Without limitation of any provision of
the Credit Agreement or Section 4.03 hereof, all covenants, agreements,
representations and warranties made by the Guarantors in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by each Agent and the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Agent or Lender or on its behalf and notwithstanding that the Administrative
Agent, any L/C Issuer or any Lender may have had notice or knowledge of any
Default or Event of Default at the time any credit is extended under any Loan
Document, and shall continue in full force and effect until this Agreement is
terminated as provided in Section 4.13 hereof, or with respect to any individual
Guarantor until such Guarantor is otherwise released from its obligations under
this Agreement in accordance with the terms hereof.


Section 4.06    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
Delivery by telecopier, .pdf or other electronic imaging means of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement. This Agreement shall
become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective permitted successors and assigns.
The Administrative Agent may also require that any such documents and signatures
delivered by telecopier, .pdf or other electronic imaging means be confirmed by
a manually signed original thereof; provided that the failure to request or
delivery the same shall not limit the effectiveness of any document or signature
delivered by telecopier, .pdf or other electronic imaging means. This Agreement
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, restated, modified, supplemented,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.


Section 4.07    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


Section 4.08    Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Guarantor,
any such notice being waived by the Borrower and each Guarantor to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, at any time held by,
and other Indebtedness at any time owing by, such Lender and/or such Affiliates
to or for the credit or the account of the respective Loan Parties against any
and all Guaranteed Obligations owing to such Lender and/or such Affiliates
hereunder, now or hereafter existing, irrespective of whether or not such Lender
or Affiliate shall have made demand under this Agreement and although such
Guaranteed Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided, that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 4.08 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.


Section 4.09    Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.


(a)EACH OF THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT FOR ITSELF AND ON
BEHALF OF THE SECURED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.


(b)EACH OF THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT FOR ITSELF AND ON
BEHALF OF THE SECURED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(c)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 4.01. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


Section 4.10    WAIVER OF JURY TRIAL.


EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Section 4.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


Section 4.12    Obligations Absolute. To the extent permitted by law, all rights
of the Administrative Agent hereunder and all obligations of each Guarantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
other Secured Credit Document, any other agreement with respect to any of the
Guaranteed Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, any other Secured Credit Document or any
other agreement or instrument, (c) any release or amendment or waiver of or
consent under or departure from any guarantee guaranteeing all or any portion of
the Guaranteed Obligations or (d) subject only to termination of a Guarantor’s
obligations hereunder in accordance with the terms of Section 4.13, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Guarantor in respect of the Guaranteed Obligations or this
Agreement.


Section 4.13    Termination or Release. (a)This Agreement and the Guarantees
made herein shall terminate with respect to all Guaranteed Obligations upon
termination of the Aggregate Commitments, payment in full of all outstanding
Guaranteed Obligations (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations not yet due
and payable and (z) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit (unless the
Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
satisfactory to the applicable L/C Issuer).


(b)    A Guarantor shall automatically be released from its obligations
hereunder in the circumstances set forth in Section 9.11(c) of the Credit
Agreement.


(c)    In connection with any termination or release pursuant to paragraph (a)
or (b) above, the Administrative Agent shall promptly execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Guarantor to effect such
release. Any execution and delivery of documents pursuant to this Section 4.13
shall be without recourse to or warranty by the Administrative Agent.


(d)    At any time that the Borrower desires that the Administrative Agent take
any of the actions described in the immediately preceding clause (c), it shall,
upon request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Guarantor is
permitted pursuant to paragraph (a) or (b) above. The Administrative Agent shall
have no liability whatsoever to any Secured Party as a result of any release of
any Guarantor by it as permitted (or which the Administrative Agent in good
faith believes to be permitted) by this Section 4.13.


(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Cash Management Bank and each Hedge Bank by the acceptance of the benefits
under this Agreement hereby acknowledge and agree that (i) the obligations of
the Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be guaranteed pursuant to this Agreement only to
the extent that, and for so long as, the other Guaranteed Obligations are so
guaranteed and (ii) any release of a Guarantor effected in the manner permitted
by this Agreement shall not require the consent of any Hedge Bank or Cash
Management Bank.


Section 4.14    Additional Restricted Subsidiaries. Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Guarantors upon becoming a
Restricted Subsidiary. In addition, certain Restricted Subsidiaries of the Loan
Parties that are not required under the Credit Agreement to enter in this
Agreement as Guarantors may elect to do so at their option. Upon execution and
delivery by the Administrative Agent and a Restricted Subsidiary of a Guaranty
Supplement, such Restricted Subsidiary shall become a Guarantor hereunder with
the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Party hereunder. The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Loan
Party as a party to this Agreement.


Section 4.15    Recourse. This Agreement is made with full recourse to each
Guarantor and pursuant to and upon all the covenants and agreements on the part
of such Guarantor contained herein, in the Loan Documents and the other Secured
Credit Documents and otherwise in writing in connection herewith or therewith.


* * *





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
BRIGHT HORIZONS FAMILY SOLUTIONS LLC,
as Borrower
 
By:
 
 
 
Name:
Title:
 
BRIGHT HORIZONS CAPITAL CORP.,
as Holdings
 
By:
 
 
 
Name:
Title:
 
BRIGHT HORIZONS LLC,
as a Subsidiary Guarantor
 
By:
 
 
 
Name:
Title:
 
BRIGHT HORIZONS CHILDREN’S CENTERS LLC,
as a Subsidiary Guarantor
 
By:
 
 
 
Name:
Title:
 
CORPORATEFAMILY SOLUTIONS LLC,
as a Subsidiary Guarantor
 
By:
 
 
 
Name:
Title:
 
RESOURCES IN ACTIVE LEARNING,
as a Subsidiary Guarantor
 
By:
 
 
 
Name:
Title:
 
GOLDMAN SACHS BANK USA,
as Administrative Agent
 
By:
 
 
 
Name:
Title:

























[Signature Page to Guaranty]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE I to the
Guaranty






SUBSIDIARY GUARANTORS


CorporateFamily Solutions LLC
Bright Horizons LLC
Bright Horizons Children’s Centers LLC
Resources in Active Learning







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT I to the
Guaranty


SUPPLEMENT NO. __, dated as of [•], to the Guaranty, dated as of January 30,
2013 (the “Guaranty”), among BRIGHT HORIZONS FAMILY SOLUTIONS LLC (the
“Borrower”), BRIGHT HORIZONS CAPITAL CORP. (“Holdings”), the Subsidiaries of the
Borrower party thereto from time to time and GOLDMAN SACHS BANK USA, as
Administrative Agent.


(i)Reference is made to (i) the Credit Agreement, dated as of January 30, 2013
(as amended, restated, extended supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, each Lender from
time to time party thereto, Goldman Sachs Bank USA, as Administrative Agent, and
the other agents and parties party thereto, (ii) each Secured Hedge Agreement
(as defined in the Credit Agreement) and (iii) the Cash Management Obligations
(as defined in the Credit Agreement).


(ii)Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guaranty as
applicable.


(iii)The Guarantors have entered into the Guaranty in order to induce (x) the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit, (y) the
Hedge Banks to enter into and/or maintain Secured Hedge Agreements and (z) the
Cash Management Banks to provide Cash Management Services. Section 4.14 of the
Guaranty provides that additional Restricted Subsidiaries of the Borrower may
become Guarantors under the Guaranty by execution and delivery of an instrument
in the form of this Supplement. The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to, among
other things, induce the Lenders to make additional Loans and the L/C Issuers to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:


Section 1. In accordance with Section 4.14 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder. Each reference to a “Guarantor” in
the Guaranty shall be deemed to include the New Subsidiary as if originally
named therein as a Guarantor. The Guaranty is hereby incorporated herein by
reference.


Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that (i) it has the power and authority to
enter into this Supplement and (ii) this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws. general principles of
equity and an implied covenant of good faith and fair dealing.


Section 3. This Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Supplement shall become effective when the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and the Administrative Agent has
executed a counterpart hereof. Delivery by telecopier or by electronic .pdf copy
of an executed counterpart of a signature page to this Supplement shall be
effective as delivery of an original executed counterpart of this Supplement.
The Administrative Agent may also require that any such documents and signatures
delivered by telecopier, .pdf or other electronic imaging means be confirmed by
a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier, .pdf or other electronic imaging means.


Section 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.


SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


Section 6. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.
Section 8. The New Subsidiary agrees to reimburse the Administrative Agent, on
the same terms and to the same extent as provided for in section 4.03 of the
Guaranty, for its reasonable out-of-pocket expenses in connection with this
Supplement, including all Attorney Costs of counsel for the Administrative
Agent.


* * *





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.


[NAME OF NEW SUBSIDIARY]




By:                             
Name:
Title:




GOLDMAN SACHS BANK USA,
as Administrative Agent




By:                             
Name:
Title:











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)












SECURITY AGREEMENT


dated as of


January 30, 2013


among


BRIGHT HORIZONS FAMILY SOLUTIONS LLC,


BRIGHT HORIZONS CAPITAL CORP.,


THE SUBSIDIARIES OF BRIGHT HORIZONS FAMILY SOLUTIONS LLC


IDENTIFIED HEREIN


and


GOLDMAN SACHS BANK USA,
as Collateral Agent





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Table of Contents




ARTICLE I Definitions
1

Section 1.01. Credit Agreement.
1

Section 1.02. Other Defined Terms.
1

ARTICLE II Pledge of Securities
4

Section 2.01. Pledge.
4

Section 2.02. Delivery of the Pledged Collateral .
6

Section 2.03. Representations and Warranties
6

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests.
7

Section 2.05. Registration in Nominee Name; Denominations.
8

Section 2.06. Voting Rights; Dividends and Interest.
8

Section 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member.
9

ARTICLE III Security Interests in Personal Property
10

Section 3.01. Security Interest
10

Section 3.02. Representations and Warranties.
11

Section 3.03. Covenants
12

Section 3.04. Other Actions
14

ARTICLE IV Certain Provisions Concerning Intellectual Property Collateral
15

Section 4.01. Grant of License to Use Intellectual Property
15

Section 4.02. Protection of Collateral Agent’s Security.
16

Section 4.03. After-Acquired Property
17

ARTICLE V Remedies
17

Section 5.01. Remedies Upon Default.
17

Section 5.02. Application of Proceeds.
19

ARTICLE VI [Reserved.]
19

ARTICLE VII Miscellaneous
19

Section 7.01. Notices.
19

Section 7.02. Waivers; Amendment.
19

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification
19

Section 7.04. Successors and Assigns
20

Section 7.05. Survival of Agreement.
20

Section 7.06. Counterparts; Effectiveness; Several Agreement
21

Section 7.07. Severability
21

Section 7.08. Right of Set-Off
21

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process
21

Section 7.10. Waiver of Jury Trial
22

Section 7.11. Headings.
22

Section 7.12. Security Interest Absolute
22

Section 7.13. Termination or Release
23

Section 7.14. Additional Restricted Subsidiaries
23

Section 7.15. Collateral Agent Appointed Attorney-in-Fact
24

Section 7.16. General Authority of the Collateral Agent.
24

Section 7.17. Collateral Agent’s Duties
24

Section 7.18. Mortgages.
25

Section 7.19. Recourse; Limited Obligations.
25










--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Table of Contents (continued)


EXHIBITS
Exhibit I        -    Form of Security Agreement Supplement
Exhibit II    -    Form of Copyright Security Agreement
Exhibit III    -    Form of Patent Security Agreement
Exhibit IV    -    Form of Trademark Security Agreement







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SECURITY AGREEMENT dated as of January 30, 2013, among BRIGHT HORIZONS FAMILY
SOLUTIONS LLC (the “Borrower”), BRIGHT HORIZONS CAPITAL CORP. (“Holdings”), the
Subsidiaries of the Borrower party hereto from time to time and GOLDMAN SACHS
BANK USA, as Collateral Agent for the Secured Parties.
Reference is made to (i) the Credit Agreement dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, each Lender (as
defined in the Credit Agreement) from time to time party thereto, Goldman Sachs
Bank USA, as Administrative Agent, Swing Line Lender and L/C Issuer, and the
other agents and parties party thereto, (ii) each Guaranty (as defined in the
Credit Agreement), (iii) each Secured Hedge Agreement (as defined in the Credit
Agreement) and (iv) the Cash Management Obligations (as defined in the Credit
Agreement).
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements on the terms and
conditions set forth therein and the Cash Management Banks have agreed to
provide and/or maintain Cash Management Services on the terms and conditions
agreed upon by, the Borrower or the respective Restricted Subsidiary and the
respective Cash Management Bank. The obligations of the Lenders to extend such
credit, the obligation of the Hedge Banks to enter into and/or maintain such
Secured Hedge Agreements and the obligation of the Cash Management Bank to
provide and/or maintain such Cash Management Services are, in each case,
conditioned upon, among other things, the execution and delivery of this
Agreement by each Grantor. The Grantors are affiliates of one another, will
derive substantial benefits from (i) the extensions of credit to the Borrower
pursuant to the Credit Agreement, (ii) the entering into and/or maintaining by
the Hedge Banks of Secured Hedge Agreements with the Borrower and/or one or more
of the Restricted Subsidiaries and (iii) the providing and/or maintaining of
Cash Management Services by the Cash Management Banks to the Borrower and/or one
or more of its Restricted Subsidiaries, and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit, the Hedge
Banks to enter into and maintain such Secured Hedge Agreements and the Cash
Management Banks to provide and/or maintain such Cash Management Services.
Accordingly, the parties hereto agree as follows:




ARTICLE I


Definitions


Section 1.01. Credit Agreement.. (a) Capitalized terms used in this Agreement,
including the preamble and introductory paragraphs hereto, and not otherwise
defined herein have the meanings specified in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement or in the Credit Agreement have the meanings specified therein; the
term “instrument” shall have the meaning specified in Article 9 of the New York
UCC.


(a) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.




Section 1.02. Other Defined Terms.. As used in this Agreement, the following
terms have the meanings specified below:


“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.


“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).


“Agreement” means this Security Agreement.


“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).


“Bankruptcy Event of Default” means any Event of Default under Section 8.01(f)
of the Credit Agreement.


“Collateral” means the Article 9 Collateral and the Pledged Collateral.


“Controlled” means, with respect to any Intellectual Property right, the
possession (whether by ownership or license, other than pursuant to this
Agreement) by a party of the right to grant to another party an interest as
provided herein under such item or right without violating the terms of any
agreement or other arrangements with any third party existing before or after
the Closing Date.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Copyright License” means any written agreement, now or hereafter in effect, (1)
granting to any third party any right under an Owned Copyright or any Copyright
that a Grantor otherwise has the right to grant a license under, or (2) granting
to any Grantor any right under any Copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.
“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit II hereto.
“Copyrights” means: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether the holder of
such rights is an author, assignee, transferee or otherwise entitled to such
rights, whether registered or unregistered and whether published or unpublished;
(b) all registrations and applications for registration of any such copyright in
the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule 7(b) of the
Perfection Certificate; and (c) all (i) rights and privileges arising under
applicable Laws with respect to the use of such copyrights, (ii) reissues,
renewals, continuations and extensions or restorations thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.


“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.


“Excluded Assets” has the meaning assigned to such term in the Credit Agreement.


“General Intangibles” has the meaning provided in Article 9 of the New York UCC
and shall in any event include all choses in action and causes of action and all
other intangible personal property of every kind and nature now owned or
hereafter acquired by any Grantor, as the case may be, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Contracts
and other agreements), goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor, as the case may be, to secure payment by an
Account Debtor of any of the Accounts.


“Grantor” means each of Holdings, the Borrower and each Subsidiary Guarantor
listed on the signature pages hereto or that becomes a party hereto pursuant to
Section 7.14.


“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software,
databases, all other proprietary information, including but not limited to
Domain Names, and all embodiments or fixations thereof and related
documentation, registrations, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.


“Intellectual Property Collateral” means the Collateral consisting of Owned
Intellectual Property.


“License” means any Patent License, Trademark License, Copyright License, or
other license or sublicense agreement to which any Grantor is a party.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Owned Copyrights” means Copyrights now Controlled by, or that hereafter become
Controlled by Grantor, whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule 7(b) of the Perfection Certificate.


“Owned Intellectual Property” means Intellectual Property now Controlled by, or
that hereafter becomes Controlled by, any Grantor, whether by acquisition,
assignment, or an exclusive license including, but not limited to, all
Intellectual Property listed on Schedules 7(a) and (b) of the Perfection
Certificate.


“Owned Patents” means Patents now Controlled by, or that hereafter become
Controlled by, any Grantor whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule 7(a) of the Perfection Certificate.


“Owned Trademarks” means Trademarks now Controlled by, or that hereafter become
Controlled by, any Grantor, whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule 7(a) of the Perfection Certificate.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Patent License” means any written agreement, now or hereafter in effect, (1)
granting to any third party any right arising under an Owned Patent or any
Patent that a Grantor otherwise has the right to grant a license under, or (2)
granting to any Grantor any right arising under a Patent now or hereafter owned
by any third party; and all rights of any Grantor under any such agreement.


“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit III hereto.


“Patents” means: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule 7(a) of the
Perfection Certificate; and (b) (i) rights and privileges arising under
applicable Laws with respect to the use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, reexaminations,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.


“Perfection Certificate” means: (a) with respect to each Grantor party to this
Agreement on the Closing Date, the certificate attached hereto as Exhibit V-1
and (b) with respect to each Grantor that becomes a party to this Agreement
after the Closing Date, a certificate substantially in the form of Exhibit V-2
hereto, in each case, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by a Responsible Officer of
such Grantor; provided, however, if at any time there is more than one
Perfection Certificate, the Grantors may combine all such certificates into one
Perfection Certificate.


“Pledged Collateral” has the meaning assigned to such term in Section 2.01.


“Pledged Debt” has the meaning assigned to such term in Section 2.01.


“Pledged Equity” has the meaning assigned to such term in Section 2.01.


“Pledged Securities” means all Pledged Equity and Pledged Debt.


“Secured Credit Document” means each Loan Document, each Secured Hedge Agreement
and any agreement evidencing any Cash Management Obligations.


“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations of the Borrower and/or its Restricted Subsidiaries under the
Secured Hedge Agreements and all Cash Management Obligations, in each case,
whether outstanding on the date of this Agreement or extended from time to time
after the date of this Agreement.


“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.


“Security Interest” has the meaning assigned to such term in Section 3.01(a).


“Trademark License” means any written agreement, now or hereafter in effect, (1)
granting to any third party any right to use any Owned Trademark or any
Trademark that a Grantor otherwise has the right to grant a license under, or
(2) granting to any Grantor any right to use any Trademark now or hereafter
owned by any third party, and all rights of any Grantor under any such agreement
(not including vendor or distribution agreements that allow incidental use of
intellectual property rights in connection with the sale or distribution of such
products or services).


“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit IV hereto.


“Trademarks” means: (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, slogans, trade
styles, trade dress, logos, other source or business identifiers, designs and
General Intangibles of like nature, whether registered or unregistered, now
existing or hereafter adopted, acquired or assigned, the goodwill of the
business symbolized thereby or associated therewith, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






and all extensions or renewals thereof, including those listed on Schedule 7(a)
of the Perfection Certificate, but excluding any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Use”
with respect thereto, to the extent, if any, that, and solely during the period,
if any, in which the grant of a security interest therein would impair the
validity of enforceability of such intent-to-use trademark application under
applicable federal Law, together with (b) any and all (i) rights and privileges
arising under applicable Laws with respect to the use of any trademarks, (ii)
reissues, continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements thereof.




ARTICLE II


Pledge of Securities


Section 2.01. Pledge.. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in, all of such Grantor’s right, title and interest in, to and
under (whether now existing or hereafter acquired):


a.all Equity Interests of the Borrower and of each other Subsidiary directly
owned by such Grantor held by it and listed on Schedule 4 of the Perfection
Certificate and any other Equity Interests of Subsidiaries directly owned in the
future by such Grantor and the certificates representing all such Equity
Interests (the “Pledged Equity”); provided that the Pledged Equity shall not
include (i) more than 65% of the total issued and outstanding Equity Interests
of: (A) any Restricted Subsidiary that is a Foreign Subsidiary and a CFC at any
time and (B) each Restricted Subsidiary that is a Domestic Subsidiary and that
is treated as a disregarded entity or as a partnership for United States federal
income tax purposes and substantially all of the assets of which consist of
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries that
are CFCs; (ii) Equity Interests of Unrestricted Subsidiaries (until such time as
any Unrestricted Subsidiary becomes a Restricted Subsidiary in accordance with
the Credit Agreement, at which time, and without further action, this clause
(ii) shall no longer apply to the Equity Interests of such Subsidiary), (iii)
Margin Stock, (iv) Equity Interests of any Subsidiary if, and for so long as, in
the reasonable judgment of the Collateral Agent and the Borrower (as set forth
in a written agreement between the Collateral Agent and the Borrower), the cost
of providing a pledge of such Equity Interests exceeds the practical benefits to
the Lenders afforded thereby, (v) Equity Interests of any Subsidiary if the
creation or perfection of pledges of, or security interests in, such Equity
Interests would result in material adverse tax consequences to Holdings, the
Borrower or any of its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Collateral Agent, (vi) Equity Interests of any non-wholly
owned Restricted Subsidiary, but only to the extent that, and for so long as:
(A) the Organization Documents or other agreements with respect to the Equity
Interests of such non-wholly owned Restricted Subsidiary with other equity
holders (other than any such agreement where all of the equity holders party
thereto are Grantors or Subsidiaries thereof) do not permit or restrict the
pledge of such Equity Interests, or (B) the pledge of such Equity Interests
(including any exercise of remedies) would result in a change of control,
repurchase obligation or other adverse consequence to any of the Grantors or
such Restricted Subsidiary (other than the loss of such Equity Interests as a
result of any such exercise of remedies), (vii) any Equity Interest if the
pledge thereof or the security interest therein (A) is prohibited by applicable
Law other than to the extent such prohibition is rendered ineffective under the
UCC or other applicable Laws or (B) to the extent and for so long as it would
violate the terms of any written agreement, license, lease or similar
arrangement with respect to such Equity Interest or would require consent,
approval, license or authorization (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or would give rise to a
termination right (in favor of a Person other than Holdings, the Borrower or any
Subsidiary) pursuant to any “change of control” or other similar provision under
such written agreement, license or lease (except to the extent such provision is
overridden by the UCC or other applicable Laws), and (viii) any other Equity
Interests that constitute Excluded Assets (any Equity Interests excluded
pursuant to clauses (i) through (viii) above and any Equity Interests of any
Person that is not a Subsidiary, the “Excluded Equity Interests”; provided,
however, that Excluded Equity Interests shall not include any Proceeds,
substitutions or replacements of any Excluded Equity Interests referred to in
the foregoing clauses (i) through (viii) (unless such Proceeds, substitutions or
replacements would independently constitute Excluded Equity Interests referred
to in the foregoing clauses (i) through (viii)));


b.promissory notes and instruments evidencing Indebtedness for borrowed money
owned by a Grantor and listed opposite the name of such Grantor on Schedule 5 of
the Perfection Certificate, and any promissory notes and instruments evidencing
Indebtedness for borrowed money obtained in the future by such Grantor
(collectively, the “Pledged Debt”);







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






c.subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;


d.subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above; and


e.all Proceeds of, and Security Entitlements in, any of the foregoing (the items
referred to in clauses (a) through (d) above being collectively referred to as
the “Pledged Collateral”; provided that Pledged Collateral shall not include any
Excluded Assets);


TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, for the benefit of the applicable Secured Parties,
forever; subject, however, to the terms, covenants and conditions hereinafter
set forth.


Section 2.02. Delivery of the Pledged Collateral .. a. Each Grantor agrees (to
the extent not so delivered on the date hereof) to within thirty (30) days after
the date hereof or if acquired after the date hereof, within thirty (30) days
after receipt thereof by such Grantor (or such longer period as the Collateral
Agent may agree in its reasonable discretion) deliver or cause to be delivered
to the Collateral Agent, for the benefit of the applicable Secured Parties, any
and all Pledged Securities (other than any uncertificated securities, but only
for so long as such securities remain uncertificated) to the extent such Pledged
Securities, in the case of promissory notes and instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 2.02.
b.Within thirty (30) days after receipt by a Grantor (or such longer period as
the Collateral Agent may agree in its reasonable discretion), each Grantor will
cause any Indebtedness for borrowed money having an aggregate principal amount
that is in excess of $5,000,000 owed to such Grantor by any Person (other than a
Loan Party) to be evidenced by a duly executed promissory note to be pledged and
delivered to the Collateral Agent, for the benefit of the applicable Secured
Parties, pursuant to the terms hereof.
c.Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment (if appropriate) duly executed
by the applicable Grantor and such other instruments or documents as the
Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be deemed to supplement Schedule 4 or 5 of the Perfection
Certificate and made a part hereof; provided that failure to supplement any such
schedule shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.


Section 2.03. Representations and Warranties. Each of Holdings and the Borrower,
jointly and severally, represents, warrants and covenants, as to itself and the
other Grantors, to the Collateral Agent, for the benefit of the Secured Parties,
that:
a.Schedules 4 and 5 of the Perfection Certificate (as such schedules are
supplemented from time to time pursuant to Section 2.02(c) correctly set forth,
as of the later of the Closing Date and the date of the most recent supplement
to the Perfection Certificate delivered pursuant to Section 2.02(c), the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity and includes
all Equity Interests required to be pledged and all Pledged Debt required to be
pledged and delivered hereunder in order to satisfy the Collateral and Guarantee
Requirement, in each case, subject to any Disposition made in compliance with
the Credit Agreement;


b.the Pledged Equity issued by the Borrower or a wholly-owned Restricted
Subsidiary and Pledged Debt (solely with respect to Pledged Debt issued by a
Person other than Holdings or a Subsidiary of Holdings, to the best of Holdings’
and the Borrower’s knowledge) have been duly and validly authorized and issued
by the issuers thereof and (i) in the case of Pledged Equity, are fully paid and
nonassessable (to the extent such concepts exist under applicable Law) and (ii)
in the case of Pledged Debt (solely with respect to Pledged Debt issued by a
Person other than Holdings or a Subsidiary of Holdings, to the best of Holdings’
and the Borrower’s knowledge), are legal, valid and binding obligations of the
issuers thereof, subject to applicable Debtor Relief Laws, general principles of
equity and an implied covenant of good faith and fair dealing;


c.each of the Grantors (i) subject to any Dispositions made in compliance with
the Credit Agreement, is and will continue to be the direct owner, beneficially
and of record, of the Pledged Securities indicated on Schedules 4 and 5 of the
Perfection Certificate as owned by such Grantors and (ii) holds the same free
and clear of all Liens, other than (A) Liens created by the Collateral Documents
and (B) other Liens not prohibited by Section 7.01 of the Credit Agreement;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






d.except for (i) restrictions and limitations imposed by the Loan Documents or
securities laws generally or by Liens not prohibited by Section 7.01 of the
Credit Agreement and (ii) customary restrictions, encumbrances and limitations
in joint venture agreements and similar arrangements, the Pledged Securities are
and will continue to be freely transferable and assignable, and none of the
Pledged Securities are or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that would prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Securities hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;


e.each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;


f.no consent or approval of any Governmental Authority, any securities exchange
or any other Person was or is necessary to the validity of the pledge effected
hereby (other than (i) filings and registrations necessary to perfect the Liens
on the Collateral granted by the Grantors in favor of the Collateral Agent for
the benefit of the Secured Parties or (ii) such as have been obtained and are in
full force and effect (except to the extent not required to be obtained, taken,
given, or made or to be in full force and effect pursuant to the Collateral and
Guarantee Requirement);


g.by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in the State
of New York, the Collateral Agent will obtain a legal, valid and, to the extent
governed by the New York UCC, first-priority perfected lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Secured Obligations, subject to any Lien not prohibited by and having the
ranking permitted under Section 7.01 of the Credit Agreement; and


h.the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.


Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent in the Pledged
Collateral, the representations, warranties and covenants made by any relevant
Grantor in this Agreement with respect to the creation, perfection or priority
(as applicable) of the security interest granted in favor of the Collateral
Agent (including, without limitation, this Section 2.03) shall be deemed not to
apply to such excluded assets.


Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests.. Each Grantor acknowledges and agrees that, to the extent any
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is a “security” within the meaning of
Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate and such certificate shall be delivered to
the Collateral Agent pursuant to Sections 2.02(a) and (c). Each Grantor further
acknowledges and agrees that with respect to any interest in any limited
liability company or limited partnership controlled on or after the date hereof
by such Grantor and pledged hereunder that is not a “security” within the
meaning of Article 8 of the UCC, such Grantor shall at no time elect to treat
any such interest as a “security” within the meaning of Article 8 of the UCC,
nor shall such interest be represented by a certificate, unless such election
and such interest is thereafter represented by a certificate that is promptly
delivered to the Collateral Agent pursuant to Sections 2.02(a) and (c).


Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given the Borrower prior written notice of its intent to exercise such
rights, (a) the Collateral Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in its own name as pledgee, the name of its nominee (as pledgee or as sub-agent)
or the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Collateral Agent and each Grantor will promptly give to the Collateral
Agent copies of any notices or other written communications received by it with
respect to Pledged Securities registered in the name of such Grantor and (b) the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement and to the extent permitted by the
documentation governing such Pledged Securities; provided that, notwithstanding
the foregoing, if a Bankruptcy Event of Default shall have occurred and be
continuing, the Collateral Agent shall not be required to give the notice
referred to above in order to exercise the rights described above.


Section 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Borrower that the rights of the Grantors under this
Section 2.06 are being suspended:







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






i.Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents.


ii.The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.


iii.Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities, to the extent (and only to the extent) that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the applicable Secured Parties and shall be promptly (and in any event
within ten (10) Business Days or such longer period as the Collateral Agent may
agree in its reasonable discretion) delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent). So long as no Event of Default has occurred and is
continuing, the Collateral Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged Securities
in accordance with this Section 2.06(a)(iii).


a.Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be promptly (and in any event
within ten (10) Business Days or such longer period as the Collateral Agent may
agree in its reasonable discretion) delivered to the Collateral Agent upon
demand in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent). Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 5.02. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 in the absence of any such Event of Default and that remain in
such account, and such Grantor’s right to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities pursuant to Section 2.06(a) shall be
automatically reinstated.


b.Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06 shall be reinstated.


c.Any notice given by the Collateral Agent to the Borrower suspending the rights
of the Grantors under paragraph (a) of this Section 2.06 (i) shall be given in
writing, (ii) may be given with respect to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Default has occurred and is continuing. Notwithstanding anything to the contrary
contained in Sections 2.06(a), (b) or (c), if a Bankruptcy Event of Default
shall have occurred and be continuing, the Collateral Agent shall not be
required to give any notice referred to in said Section in order to exercise any
of its rights described in such Sections, and the suspension of the rights of
each of the Grantors under each such Section shall be automatic upon the
occurrence of such Bankruptcy Event of Default.


Section 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.




ARTICLE III


Security Interests in Personal Property


Section 3.01. Security Interest. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, each Grantor hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in, all of such Grantor’s right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):


i.    all Accounts;
ii.    all Chattel Paper;
iii.    all Documents;
iv.    all Equipment;
v.    all General Intangibles;
vi.    all Instruments;
vii.    all Inventory;
viii.    all Intellectual Property Collateral;
ix.    all Investment Property;
x.    all books and records pertaining to the Article 9 Collateral;
xi.    all Goods and Fixtures;
xii.    all Letter-of-Credit Rights;
xiii.    all Commercial Tort Claims described on Schedule 8 of the Perfection
Certificate;
xiv.    the Cash Collateral Account (and all cash, securities and other
investments deposited therein);
xv.    all Supporting Obligations;
xvi.    all Security Entitlements in any or all of the foregoing; and
xvii.to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;


provided that, notwithstanding anything to the contrary in this Agreement,
Article 9 Collateral shall not include any, and no Security Interest shall be
granted in any, Excluded Assets or Excluded Equity Interests.


a.Subject to Section 3.03(h), each Grantor hereby irrevocably authorizes the
Collateral Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any financing statements or
continuation statements (including fixture filings) with respect to the Article
9 Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as all assets or all personal property of such Grantor or words of
similar effect as being of an equal or lesser scope or with greater detail, and
(ii) contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement, continuation statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number (if any) issued to
such Grantor and (B) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon reasonable request.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






b.The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.


c.Each Grantor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office), as applicable, including the Trademark
Security Agreement, Copyright Security Agreement, and Patent Security Agreement
or other documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by such Grantor hereunder, without the signature of such
Grantor, and naming such Grantor, as debtor, and the Collateral Agent, as
secured party.


Section 3.02. Representations and Warranties. Each of Holdings and the Borrower,
jointly and severally, represents and warrants, as to itself and the other
Grantors, to the Collateral Agent, for the benefit of the Secured Parties, that:


a.Subject to Liens not prohibited by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.


b.The Perfection Certificate has been duly executed and delivered to the
Collateral Agent and the information set forth therein, including the exact
legal name of each Grantor, is correct and complete in all material respects as
of the Closing Date. The UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Collateral Agent based upon the information provided to the Collateral
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 3 of the Perfection Certificate (as
supplemented from time to time or specified by notice from the applicable
Grantor to the Collateral Agent after the Closing Date in the case of filings,
recordings or registrations required by Section 6.11 of the Credit Agreement),
are all the filings, recordings and registrations that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration with
respect to such Collateral is necessary in any such jurisdiction, except as
provided under applicable Laws with respect to the filing of continuation
statements. Each Grantor represents and warrants that, as of the Closing Date,
fully executed agreements in the form of Exhibit II, Exhibit III and Exhibit IV
hereof and containing a description of all Intellectual Property Collateral with
respect to United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights have been delivered to the Collateral Agent
for recording by the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable.


c.The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC and
(iii) a security interest that shall be perfected in all Collateral in which a
security interest may be perfected upon the receipt and recording of fully
executed agreements in the form of Exhibit II, Exhibit III and Exhibit IV hereof
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, within the three month period (commencing as of
the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one
month period (commencing as of the date hereof) pursuant to 17 U.S.C. § 205. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral, other than any Lien that is not prohibited by and having the
ranking permitted under Section 7.01 of the Credit Agreement.


d.The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Liens not prohibited by Section 7.01 of the Credit Agreement. None of
the Grantors has filed or consented to the filing of (i) any financing statement
or analogous document under the UCC or any other applicable Laws





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office, or (iii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each of clauses (i), (ii) and (iii) above, for Liens not
prohibited by and having the ranking permitted under Section 7.01 of the Credit
Agreement.


e.All Commercial Tort Claims of each Grantor where the amount of the damages
claimed by such Grantor equals or exceeds $5,000,000 in existence on the date of
this Agreement (or on the date upon which such Grantor becomes a party to this
Agreement) are described on Schedule 8 of the Perfection Certificate, as
supplemented pursuant to Section 3.04(c).


Section 3.03. Covenants. a. The Borrower agrees to promptly notify the
Collateral Agent in writing of any change (i) in the legal name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, (iii) in the jurisdiction of organization of any Grantor, or (iv) in
the organizational identification number of any Grantor (if any), but solely to
the extent such organizational identification number is required to be set forth
on financing statements under the applicable UCC.


b.Subject to Section 3.03(h), each Grantor shall, at its own expense, upon the
reasonable request of the Collateral Agent, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral
(including without limitation the Pledged Securities) against all Persons
claiming an interest therein that is adverse to the interests hereunder of the
Collateral Agent or any other Secured Party, except with respect to Article 9
Collateral that such Grantor determines in its reasonable business judgment is
no longer necessary or beneficial to the conduct of the business, and to defend
the Security Interest of the Collateral Agent in the Article 9 Collateral
(including without limitation the Pledged Securities) and the priority thereof
against any Lien prohibited by Section 7.01 of the Credit Agreement; provided
that, nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is permitted by the Credit Agreement.


c.Each year, at the time of delivery of a Compliance Certificate pursuant to
Section 6.02(a) of the Credit Agreement, in connection with the delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 6.01 of the Credit Agreement, the Borrower shall deliver to the
Collateral Agent a certificate executed by a Responsible Officer of the Borrower
setting forth the information required pursuant to Schedules 1(a), 1(c), 1(e),
1(f), 2(b), 7(a) and 7(b) of the Perfection Certificate or confirming that there
has been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 3.03(c).


d.Subject to Section 3.03(h) and any other express limitation in this Agreement,
the Borrower agrees, on its own behalf and on behalf of each other Grantor, at
its own expense, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral
(other than by a Loan Party) that exceeds $5,000,000 shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly (and in any event within 30 days of its acquisition or such
longer period as the Collateral Agent may agree in its reasonable discretion)
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, duly endorsed in a manner reasonably satisfactory to the Collateral
Agent.


e.At its option, the Collateral Agent may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and prohibited by Section 7.01 of
the Credit Agreement, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement and within a reasonable period of time after
the Collateral Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Collateral Agent within ten (10) Business Days





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






after demand for any reasonable payment made or any reasonable out-of-pocket and
documented expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, the Grantors shall not be obligated to
reimburse the Collateral Agent with respect to any Intellectual Property that
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain in accordance with Section 4.02(f).
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.


f.If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which exceeds $5,000,000 to
secure payment and performance of an Account, such Grantor shall promptly assign
such security interest to the Collateral Agent for the benefit of the applicable
Secured Parties, unless any such security interest constitutes an Excluded
Asset. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.


g.[Reserved.]


h.Notwithstanding anything in any Loan Document to the contrary, none of the
Grantors shall be required, nor is the Collateral Agent authorized: (i) to
perfect the Security Interests granted by this Agreement (including Security
Interests in investment property and fixtures) by any means other than by: (A)
filings pursuant to the UCC in the office of the secretary of state (or similar
central filing office) of the relevant State(s), and filings in the applicable
real estate records with respect to any fixtures relating to Mortgaged
Properties, (B) filings in United States government offices with respect to
Intellectual Property Collateral of any Grantor as expressly required elsewhere
herein, (C) delivery to the Collateral Agent to be held in its possession of all
Collateral consisting of certificated securities or instruments as expressly
required elsewhere herein or (D) other methods expressly provided herein, (ii)
to perfect the security interest granted hereunder in any Letter-of-Credit
Rights with a maximum amount of less than $5,000,000 other than pursuant to the
filings referred to in clause (i)(A) above, (iii) to perfect the security
interest granted hereunder in motor vehicles, aircraft and other assets subject
to certificates of title, (iv) other than in respect of Pledged Collateral
constituting certificated securities or uncertificated securities of
wholly-owned Restricted Subsidiaries directly owned by the Borrower or any
Grantor, to perfect the security interests hereunder through “control”
(including for the avoidance of doubt, to enter into any deposit account control
agreement, securities account control agreement or any other control agreement
with respect to any deposit account, securities account or any other Collateral
that requires perfection by “control” other than the Cash Collateral Account),
(v) to complete any filings or other action with respect to the perfection of
the security interests, including of any Intellectual Property, created hereby
in any jurisdiction outside of the United States or any State thereof, (vi) with
respect to any Collateral, to perfect by possession of promissory notes or any
other instruments evidencing an amount not in excess of $5,000,000, (vii) to
deliver any certificated securities except as expressly provided in Article II
and (viii) to take any actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interest in
such assets, including any Intellectual Property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction).


Section 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:


a.Instruments. If any Grantor shall at any time hold or acquire any Instruments
constituting Collateral and evidencing an amount in excess of $5,000,000, such
Grantor shall, within thirty (30) days (or such longer period as the Collateral
Agent may agree in its discretion), promptly endorse, assign and deliver the
same to the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






b.Investment Property. Except to the extent otherwise provided in Article II:
(i) if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall, within thirty (30) days (or such longer period
as the Collateral Agent may agree in its discretion), endorse, assign and
deliver the same to the Collateral Agent for the benefit of the applicable
Secured Parties, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request, (ii) if any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, upon the Collateral Agent’s request and following the occurrence
of an Event of Default such Grantor shall promptly notify the Collateral Agent
thereof and, at the Collateral Agent’s reasonable request, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (A) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such securities, without further consent of any Grantor
or such nominee, or (B) arrange for the Collateral Agent to become the
registered owner of the securities, and (iii) if any securities, whether
certificated or uncertificated, or other investment property are held by any
Grantor or its nominee through a securities intermediary or commodity
intermediary, upon the Collateral Agent’s request and following the occurrence
of an Event of Default, such Grantor shall immediately notify the Collateral
Agent thereof and at the Collateral Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent
shall either (A) cause such securities intermediary or (as the case may be)
commodity intermediary to agree to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such security entitlements, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by the Collateral
Agent to such commodity intermediary, in each case without further consent of
any Grantor or such nominee, or (B) in the case of financial assets or other
Investment Property held through a securities intermediary, arrange for the
Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. Notwithstanding the foregoing, the Collateral Agent agrees
with each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing.


c.Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim where the amount of damages
claimed equals or exceeds $5,000,000 and for which a complaint in a court of
competent jurisdiction has been filed, such Grantor shall within 30 days (or
such longer period as the Collateral Agent may agree in its reasonable
discretion) notify the Collateral Agent thereof in a writing signed by such
Grantor and provide supplements to Schedule 8 of the Perfection Certificate
describing the details thereof and shall grant to the Collateral Agent a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.


d.Letter of Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with a stated amount of $5,000,000 or more, such Grantor shall
promptly notify the Collateral Agent thereof and, at the reasonable request of
the Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit shall be delivered to such Grantor or, after
the occurrence and during the continuance of an Event of Default, applied as
provided in this Agreement.




ARTICLE IV


Certain Provisions Concerning Intellectual Property Collateral


Section 4.01. Grant of License to Use Intellectual Property. Without limiting
the provisions of Section 3.01 hereof or any other rights of the Collateral
Agent as the holder of a Security Interest in any Intellectual Property
Collateral, for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor shall, upon
request by the Collateral Agent, grant to the Collateral Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Grantors and exercisable only after the occurrence and
during the continuation of an Event of Default) to use, license or





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that any such license and
any such license granted by the Collateral Agent to a third party shall include
reasonable and customary terms and conditions necessary to preserve the
existence, validity and value of the affected Intellectual Property Collateral,
including provisions requiring the continuing confidential handling of trade
secrets, requiring the use of appropriate notices and prohibiting the use of
false notices, quality control and inurement provisions with regard to
Trademarks, patent designation provisions with regard to Patents, copyright
notices and restrictions on decompilation and reverse engineering of copyrighted
software (it being understood and agreed that, without limiting any other rights
and remedies of the Collateral Agent under this Agreement, any other Loan
Document or applicable Law, nothing in the foregoing license grant shall be
construed as granting the Collateral Agent rights in and to such Intellectual
Property Collateral above and beyond (x) the rights to such Intellectual
Property Collateral that each Grantor has reserved for itself and (y) in the
case of Intellectual Property Collateral that is licensed to any such Grantor by
a third party, the extent to which such Grantor has the right to grant a
sublicense to such Intellectual Property Collateral hereunder).


The use of such license by the Collateral Agent may only be exercised, at the
option of the Collateral Agent, during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall immediately terminate at such time
as the Collateral Agent is no longer lawfully entitled to exercise its rights
and remedies under this Agreement. Nothing in this Section 4.01 grants, or shall
require a Grantor to grant, any license that is prohibited by applicable Law, or
is prohibited by, or constitutes a breach or default under or results in the
termination of any existing or future contract, license, agreement, instrument
or other document evidencing, giving rise to or theretofore granted, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor. Without limiting the foregoing, and notwithstanding the
existence of any Event of Default, any license rights granted under the
Intellectual Property Collateral hereunder are and shall be subject to all other
license rights, existing or future, that are or will be granted by any Grantor
to a third party. In the event the license set forth in this Section 4.01 is
exercised with regard to any Trademarks, then the following shall apply: (i) all
goodwill arising from any licensed or sublicensed use of any Trademark shall
inure to the benefit of the Grantor; (ii) the licensed or sublicensed Trademarks
shall only be used in association with goods or services of a quality and nature
consistent with the quality and reputation with which such Trademarks were
associated when used by Grantor prior to the exercise of the license rights set
forth herein; and (iii) at the Grantor’s request and expense, licensees and
sublicensees shall provide reasonable cooperation in any effort by the Grantor
to maintain the registration or otherwise secure the ongoing validity and
effectiveness of such licensed Trademarks, including, without limitation the
actions and conduct described in Section 4.02 below.


Section 4.02. Protection of Collateral Agent’s Security. (a) Except to the
extent permitted by Section 4.02(f) below, or to the extent that failure to act,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property Collateral for which such
Grantor has standing to do so, each Grantor agrees to take, at its expense, all
reasonable steps, including, without limitation, in the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other governmental authority
located in the United States, to (i) maintain the validity and enforceability of
any registered Intellectual Property Collateral and maintain such Intellectual
Property Collateral in full force and effect, and (ii) pursue the registration
and maintenance of each Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Intellectual Property Collateral
of such Grantor, including, without limitation, the payment of required fees and
taxes, the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.


(b)    Except to the extent permitted by Section 4.02(f) below, or to the extent
that failure to act, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Grantor shall
take all reasonable steps to preserve and protect each item of its Intellectual
Property Collateral, including, without limitation, maintaining the quality of
any and all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking reasonable steps necessary to ensure that all licensed
users of any of the Trademarks abide by the applicable license’s terms with
respect to the standards of quality.


(c)    Except to the extent permitted by Section 4.02(f) below, or to the extent
that action or failure to act could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, no Grantor
shall do or permit any act or knowingly omit to do any act whereby any of its
Intellectual Property Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(d)    Each Grantor agrees that, should it obtain an ownership or other interest
in any Intellectual Property Collateral after the Closing Date (the
“After-Acquired Intellectual Property”), (i) the provisions of this Agreement
shall automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.


(e)    [Reserved.]


(f)    Notwithstanding the foregoing provisions of this Section 4.02 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from abandoning or discontinuing the use or maintenance of any of its
Intellectual Property Collateral or placing in the public domain, or from
failing to take action to enforce license agreements or pursue actions against
infringers, if such Grantor determines in its reasonable business judgment that
such abandonment, discontinuance, or failure to take action is desirable in the
conduct of its business and Grantor shall not be required to take any action
hereunder (including notice to the Collateral Agent of any such Intellectual
Property Collateral or such action).


Section 4.03. After-Acquired Property. Except to the extent permitted by Section
4.02(f), promptly following delivery of the annual update described in Section
3.03(c), each Grantor shall sign and deliver to the Collateral Agent an
appropriate Security Agreement Supplement and related grant of security interest
with respect all of its applicable Owned Intellectual Property as of the last
day of such period, to the extent that such Intellectual Property Collateral is
not covered by any previous Security Agreement Supplement and related grant of
security interests so signed and delivered by it. In each case, it will promptly
cooperate as reasonably necessary to enable the Collateral Agent to make any
necessary or reasonably desirable recordations with the United States Copyright
Office or the United States Patent and Trademark Office, as appropriate.




ARTICLE V


Remedies


Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, as applicable, under the UCC or other
applicable Law, and also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and upon request of the Collateral Agent,
promptly assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to or promptly after such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise; (iv)
withdraw any and all cash or other Collateral from the Cash Collateral Account
and to apply such cash and other Collateral to the payment of any and all
Secured Obligations in the manner provided in Section 5.02 of this Agreement;
(v) subject to the mandatory requirements of applicable Laws and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate; and (vi)
with respect to any Intellectual Property Collateral, on demand, cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Intellectual Property Collateral (provided that no such demand may be
made unless an Event of Default has occurred and has continued for thirty (30)
days) by the applicable Grantors to the Collateral Agent, or license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Intellectual Property Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine; provided, however, that such terms shall be subject to the
provisions of Section 4.01 of this Agreement. The Collateral Agent shall be
authorized at any sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers of such securities to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Collateral Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






The Collateral Agent shall give the applicable Grantors ten (10) days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by applicable Law, private)
sale made pursuant to this Agreement, any Secured Party may bid for or purchase,
free (to the extent permitted by applicable Law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by applicable Law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Secured Obligations paid
in full (in which case the applicable Grantors shall be entitled to the proceeds
of any such sale pursuant to Section 5.02 hereof). As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.


Section 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the provisions of Section 8.04 of the
Credit Agreement. The Collateral Agent shall have absolute discretion as to the
time of application of any such proceeds, moneys or balances in accordance with
this Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood and agreed that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.




ARTICLE VI


[Reserved.]






ARTICLE VII


Miscellaneous


Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Grantor (other than the Borrower) shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 7.02. Waivers; Amendment.. (a) No failure or delay by the Collateral
Agent, any L/C Issuer or any Lender in exercising any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege, or any abandonment or discontinuance of steps to enforce
such a right, remedy, power or privilege, preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Collateral Agent, the L/C Issuers
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any other rights or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by any Loan Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 7.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Collateral Agent, any Lender or any
L/C Issuer may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.


(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.


Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.


(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 10.05 of the Credit
Agreement) against, and hold each Indemnitee harmless from, any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs
but limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one firm of local
counsel in each relevant jurisdiction, and solely in the case of an actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected Indemnitees) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with the execution, delivery, performance, administration or
enforcement of this Agreement or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation or proceeding)
or to the Collateral, and whether or not any Indemnitee is a party thereto, in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from: (x) the gross negligence, bad faith or
willful misconduct of, or material breach of this Agreement by, such Indemnitee
or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee as determined by a court of competent
jurisdiction in a final and non-appealable decision or (y) any dispute solely
among Indemnitees that does not involve an act or omission by the Grantors
(other than any claims against an Indemnitee in its capacity or in fulfilling
its role as a collateral agent or any similar role under any Facility) (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment of a court of competent jurisdiction). No Grantor or Indemnitee shall
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) (other than, in
the case of a Grantor, in respect of any such damages incurred or paid by an
Indemnitee to a third party).


(c)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 7.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby and the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 7.03 shall be payable within ten
Business Days of written demand therefor.


Section 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party (including any successor or
assignee of Holdings, which successor or assignee shall execute and deliver a
joinder to this Agreement in form reasonably satisfactory to





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






the Collateral Agent upon the reasonable request of the Collateral Agent) and
all covenants, promises and agreements by or on behalf of any Grantor or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns.


Section 7.05. Survival of Agreement. Without limitation of any provision of the
Credit Agreement or Section 7.03 hereof, all covenants, agreements,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by each Agent and the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Agent or Lender
or on its behalf and notwithstanding that the Collateral Agent, any L/C Issuer
or any Lender may have had notice or knowledge of any Default or Event of
Default at the time any credit is extended under any Loan Document, and shall
continue in full force and effect until this Agreement is terminated as provided
in Section 7.13 hereof, or with respect to any individual Grantor until such
Grantor is otherwise released from its obligations under this Agreement in
accordance with the terms hereof.


Section 7.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier, .pdf or other electronic imaging means of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective permitted successors and assigns. The Collateral Agent may also
require that any such documents and signatures delivered by telecopier, .pdf or
other electronic imaging means be confirmed by a manually signed original
thereof; provided that the failure to request or delivery the same shall not
limit the effectiveness of any document or signature delivered by telecopier,
.pdf or other electronic imaging means. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, restated,
modified, supplemented, waived or released with respect to any Grantor without
the approval of any other Grantor and without affecting the obligations of any
other Grantor hereunder.


Section 7.07. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


Section 7.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, but subject to Section 10.19 of the Credit Agreement,
upon the occurrence and during the continuance of any Event of Default, each
Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower or any other Grantor, any such notice being
waived by the Borrower and each Grantor to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and/or such Affiliates to or for
the credit or the account of the respective Grantors against any and all
obligations owing to such Lender and/or such Affiliates hereunder, now or
hereafter existing, irrespective of whether or not such Lender or Affiliate
shall have made demand under this Agreement and although such obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Collateral Agent after any such set off and application made by
such Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section 7.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.


Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process.


(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.


(b)EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.


(c)EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.01. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Section 7.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


Section 7.12. Security Interest Absolute. To the extent permitted by applicable
Law, all rights of the Collateral Agent hereunder, the Security Interest, the
grant of a security interest in the Pledged Collateral and all obligations of
each Grantor hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of the Credit Agreement, any other Loan
Document, the Secured Hedge Agreements, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document, the Secured Hedge Agreements or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) subject only to termination of a Grantor’s obligations
hereunder in accordance with the terms of Section 7.13, but without prejudice to
reinstatement rights under Section 2.04 of the Guaranty, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.


Section 7.13. Termination or Release. a. This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Secured Obligations upon termination of the Aggregate Commitments, payment
in full of all outstanding Secured Obligations (other than (x) obligations under
Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable) and the expiration or termination of
all Letters of Credit (unless the Outstanding Amount of the L/C Obligations
related thereto have been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably satisfactory to the applicable L/C Issuer).


b.The Security Interest in any Collateral shall be automatically released in the
circumstances set forth in Section 9.11(a) of the Credit Agreement or upon any
release of the Lien on such Collateral in accordance with Section 9.11(b) of the
Credit Agreement.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






c.A Grantor (other than Holdings) shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Grantor shall be automatically released in the circumstances set forth in
Section 9.11(c) of the Credit Agreement.


d.Holdings shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of Holdings shall be automatically
released upon delivery to the Collateral Agent of a joinder in the form
contemplated by Section 7.04 by any successor or assign of Holdings.


e.In connection with any termination or release pursuant to paragraph (a), (b),
(c) or (d) the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents (including relevant
certificates, securities and other instruments) that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 7.13 shall be without
recourse to or warranty by the Collateral Agent.


f.At any time that the respective Grantor desires that the Collateral Agent take
any of the actions described in the immediately preceding paragraph (e), it
shall, upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b), (c) or (d). The Collateral Agent
shall have no liability whatsoever to any Secured Party as the result of any
release of Collateral by it as permitted (or which the Collateral Agent in good
faith believes to be permitted) by this Section 7.13.


g.Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank by the acceptance of the benefits under
this Agreement hereby acknowledge and agree that (i) the obligations of the
Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be secured pursuant to this Agreement only to the
extent that, and for so long as, the other Secured Obligations are so secured
and (ii) any release of Collateral effected in the manner permitted by this
Agreement shall not require the consent of any Hedge Bank or Cash Management
Bank.


Section 7.14. Additional Restricted Subsidiaries. Pursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that
were not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Grantors upon becoming
Restricted Subsidiaries. In addition, certain Restricted Subsidiaries of the
Loan Parties that are not required under the Credit Agreement to enter in this
Agreement as Grantors may elect to do so at their option. Upon execution and
delivery by the Collateral Agent and a Restricted Subsidiary of a Security
Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.


Section 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the true and lawful attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default and (unless a Bankruptcy Event of
Default has occurred and is continuing, in which case no such notice shall be
required) upon and after delivery of notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, subject in each case to Section
5.01 of this Agreement, with full power of substitution either in the Collateral
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof; (b)
to demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent or the Cash Collateral Account and adjust, settle or compromise the amount
of payment of any Account; and (h) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct or that of any of their Affiliates,
directors, officers, employees, counsel, agents or attorneys-in-fact.


Section 7.16. General Authority of the Collateral Agent.. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder and (d) to agree to be bound by the terms of this Agreement and any
other Collateral Documents.


Section 7.17. Collateral Agent’s Duties. To the extent permitted by law, the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Collateral Agent deals with similar property for its own account. None of
the Collateral Agent, any other Secured Party or any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the other Secured Parties hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct or that of their directors,
officers, employees or agents.


Section 7.18. Mortgages.. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.


Section 7.19. Recourse; Limited Obligations.. This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Loan Documents and the Secured Hedge Agreements and otherwise in
writing in connection herewith or therewith. It is the desire and intent of each
Grantor and the Secured Parties that this Agreement shall be enforced against
each Grantor to the fullest extent permissible under the applicable Laws applied
in each jurisdiction in which enforcement is sought. Notwithstanding anything to
the contrary contained herein, and in furtherance of the foregoing, it is noted
that the obligations of each Grantor that is a Subsidiary Guarantor have been
limited as expressly provided in the Subsidiary Guaranty and are limited
hereunder as and to the same extent provided therein.


* * *





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
BRIGHT HORIZONS FAMILY SOLUTIONS LLC,
as Borrower


 
By:
 
 
 
Name:
Title:



 
BRIGHT HORIZONS CAPITAL CORP.,
as Holdings


 
By:
 
 
 
Name:
Title:
 




BRIGHT HORIZONS LLC,
as a Subsidiary Guarantor
 
By:
 
 
 
Name:
Title:
 




BRIGHT HORIZONS CHILDREN’S CENTERS LLC,
as a Subsidiary Guarantor


 
By:
 
 
 
Name:
Title:
 




CORPORATEFAMILY SOLUTIONS LLC,
as a Subsidiary Guarantor
 
By:
 
 
 
Name:
Title:

 
RESOURCES IN ACTIVE LEARNING,
as a Subsidiary Guarantor


 
By:
 
 
 
Name:
Title:













[Signature Page to Security Agreement]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








 


GOLDMAN SACHS BANK USA,
as Collateral Agent
 
By:
 
 
 
Name:
Title:



























































































[Signature Page to Security Agreement]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Exhibit I to
the Security Agreement


SUPPLEMENT NO. __ dated as of [•], to the Security Agreement dated as of January
30, 2013, among BRIGHT HORIZONS FAMILY SOLUTIONS LLC (the “Borrower”), BRIGHT
HORIZONS CAPITAL CORP. (“Holdings”), the Subsidiaries of the Borrower identified
therein and GOLDMAN SACHS BANK USA, as Collateral Agent.


1.Reference is made to (i) the Credit Agreement dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, each Lender from
time to time party thereto, Goldman Sachs Bank USA, as Administrative Agent,
Swing Line Lender and L/C Issuer and the other agents and parties party thereto,
(ii) the Guaranty (as defined in the Credit Agreement), (iii) each Secured Hedge
Agreement (as defined in the Credit Agreement) and (vi) the Cash Management
Obligations (as defined in the Credit agreement).


2.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement, as applicable.


3.The Grantors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Banks to provide Cash Management Services. Section 7.14
of the Security Agreement provides that additional Restricted Subsidiaries of
the Borrower may become Grantors under the Security Agreement by execution and
delivery of an instrument substantially in the form of this Supplement. The
undersigned Restricted Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the Credit Agreement to become a Grantor under the
Security Agreement in order to induce the Lenders to make additional Loans and
the L/C Issuers to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.


Accordingly, the Collateral Agent and the New Subsidiary agree as follows:


Section 1. In accordance with Section 7.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
hereof; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) as of such earlier date. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the Secured
Obligations does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Subsidiary. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Subsidiary as if originally named
therein as a Grantor. The Security Agreement is hereby incorporated herein by
reference.


Section 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that (i) it has the power and authority to enter
into this Supplement and (ii) this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, general principles of
equity and an implied covenant of good faith and fair dealing.


Section 3. This Supplement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Delivery by telecopier, .pdf or other electronic
imaging means of an executed counterpart of a signature page to this Supplement
shall be effective as delivery of an original executed counterpart of this
Supplement. This Supplement shall become effective as to any New Subsidiary when
a counterpart hereof executed on behalf of such New Subsidiary shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such New Subsidiary and the Collateral Agent and their respective permitted
successors and assigns. The Collateral Agent may also require that any such
documents and signatures delivered by telecopier, .pdf or other electronic
imaging means be confirmed by a manually signed original thereof; provided that
the failure to request or delivery the same shall not limit the effectiveness of
any document or signature delivered by telecopier, .pdf or other electronic
imaging means.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 4. The New Subsidiary hereby represents and warrants that a Perfection
Certificate as to the New Subsidiary has been duly executed and delivered to the
Collateral Agent and the information set forth therein, including the legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office, is correct in all material respects as of the date
hereof.


Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.


Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement.


Section 9. The New Subsidiary agrees to reimburse the Collateral Agent, on the
same terms and to the same extent as provided for in section 7.03 of the
Security Agreement, for its reasonable out-of-pocket expenses in connection with
this Supplement, including all Attorney Costs of counsel for the Collateral
Agent.


* * *







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.


[NAME OF NEW SUBSIDIARY]




By:                             
Name:
Title:


GOLDMAN SACHS BANK USA, as Collateral Agent




By:                             
Name:
Title:









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Exhibit II to
the Security Agreement
[FORM OF] COPYRIGHT SECURITY AGREEMENT


COPYRIGHT SECURITY AGREEMENT, dated as of [______ ___], 20[__], made by
[____________________], a [___________] (the “Grantor”), in favor of GOLDMAN
SACHS BANK USA, as Collateral Agent (as defined in the Credit Agreement referred
to below).


Reference is made to the Credit Agreement, dated as of January [__], 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC, a
Delaware limited liability company, Bright Horizons Capital Corp., a Delaware
corporation, each Lender (as defined in the Credit Agreement) from time to time
party thereto, Goldman Sachs Bank USA, as Collateral Agent, Swing Line Lender
and L/C Issuer and the other agents and parties party thereto.


WHEREAS, the Grantor is party to a Security Agreement, dated as of January [__],
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Security Agreement”), in favor of the Collateral Agent
pursuant to which the Grantor is required to execute and deliver this Copyright
Security Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Collateral Agent as follows:


SECTION 1.    Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.


SECTION 2.    Grant of Security Interest in Copyrights. As security for the
payment or performance, as the case may be, in full of the Secured Obligations,
the Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in, all of the
Grantor’s right, title or interest in or to any and all of the Owned Copyrights,
including those listed on Schedule I hereto, and all proceeds of the Owned
Copyrights, now owned or at any time hereafter acquired by the Grantor or in
which the Grantor now has or at any time in the future may acquire any right,
title or interest.


SECTION 3.    Security Agreement. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Collateral Agent and the Grantor hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the Security
Interest in the Owned Copyrights made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Copyright Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control.
SECTION 4.    Counterparts. This Copyright Security Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Delivery by
telecopier, .pdf or other electronic imaging means of an executed counterpart of
a signature page to this Copyright Security Agreement shall be effective as
delivery of an original executed counterpart of this Copyright Security
Agreement. This Copyright Security Agreement shall become effective as to the
Grantor when a counterpart hereof executed on behalf of the Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
the Grantor and the Collateral Agent and their respective permitted successors
and assigns. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier, .pdf or other electronic imaging means be
confirmed by a manually signed original thereof; provided that the failure to
request or delivery the same shall not limit the effectiveness of any document
or signature delivered by telecopier, .pdf or other electronic imaging means.


SECTION 5.    Recordation. The Grantor authorizes and requests that the
Commissioner for Copyrights and any other applicable government officer record
this Agreement.


SECTION 6.    Governing Law. This Copyright Security Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.


[signature page follows]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


[__________________________],
as Grantor


By:                             
Name:
Title:




Accepted and Agreed:
GOLDMAN SACHS BANK USA,
as Collateral Agent


By:                             
Name:
Title:











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS




UNITED STATES COPYRIGHTS:
U.S. Copyright Registrations
Title
Reg. No.
Author
Date Registered
 
 
 
 



Pending U.S. Copyright Applications for Registration
Title
Author
Date Filed
Application No.
 
 
 
 










--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Exhibit III to
the Security Agreement


[FORM OF] PATENT SECURITY AGREEMENT


PATENT SECURITY AGREEMENT, dated as of [______ ___], 20[__], made by
[____________________], a [___________] (the “Grantor”), in favor of GOLDMAN
SACHS BANK USA, as Collateral Agent (as defined in the Credit Agreement referred
to below).


Reference is made to the Credit Agreement, dated as of January [__], 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC, a
Delaware limited liability company, Bright Horizons Capital Corp., a Delaware
corporation, each Lender (as defined in the Credit Agreement) from time to time
party thereto, Goldman Sachs Bank USA], as Administrative Agent, Swing Line
Lender and L/C Issuer and the other agents and parties party thereto.


WHEREAS, the Grantor is party to a Security Agreement, dated as of January [__],
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Security Agreement”), in favor of the Collateral Agent
pursuant to which the Grantor is required to execute and deliver this Patent
Security Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Collateral Agent as follows:


SECTION 1.    Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.


SECTION 2.    Grant of Security Interest in Patents. As security for the payment
or performance, as the case may be, in full of the Secured Obligations, the
Grantor hereby grants to the Collateral Agent, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all of the Grantor’s
right, title or interest in or to any and all of the Owned Patents, including
those listed on Schedule I hereto, and all proceeds of the Owned Patents, now
owned or at any time hereafter acquired by the Grantor or in which the Grantor
now has or at any time in the future may acquire any right, title or interest.


SECTION 3.    Security Agreement. The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement, and the
Collateral Agent and the Grantor hereby acknowledge and affirm that the rights
and remedies of the Collateral Agent with respect to the Security Interest in
the Owned Patents made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.


SECTION 4.    Counterparts. This Patent Security Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Delivery by
telecopier, .pdf or other electronic imaging means of an executed counterpart of
a signature page to this Patent Security Agreement shall be effective as
delivery of an original executed counterpart of this Patent Security Agreement.
This Patent Security Agreement shall become effective as to the Grantor when a
counterpart hereof executed on behalf of the Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon the Grantor
and the Collateral Agent and their respective permitted successors and assigns.
The Collateral Agent may also require that any such documents and signatures
delivered by telecopier, .pdf or other electronic imaging means be confirmed by
a manually signed original thereof; provided that the failure to request or
delivery the same shall not limit the effectiveness of any document or signature
delivered by telecopier, .pdf or other electronic imaging means.


SECTION 5.    Recordation. The Grantor authorizes and requests that the
Commissioner of Patents and Trademarks and any other applicable government
officer record this Agreement.


SECTION 6.    Governing Law. This Patent Security Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.


[signature page follows]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.


[__________________________],
as Grantor


By:                             
Name:
Title:


Accepted and Agreed:
GOLDMAN SACHS BANK USA,
as Collateral Agent


By:                             
Name:
Title:











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS




UNITED STATES PATENTS:
U.S. Patent Registrations
Patent Numbers
Issue Date
 
 



U.S. Patent Applications
Patent Application No.
Filing Date
 
 






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Exhibit IV to
the Security Agreement


[FORM OF] TRADEMARK SECURITY AGREEMENT


TRADEMARK SECURITY AGREEMENT, dated as of [______ ___], 20[__], made by
[____________________], a [___________] (the “Grantor”), in favor of GOLDMAN
SACHS BANK USA, as Collateral Agent (as defined in the Credit Agreement referred
to below).


Reference is made to the Credit Agreement, dated as of January [__], 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC, a
Delaware limited liability company, Bright Horizons Capital Corp., a Delaware
corporation, each Lender (as defined in the Credit Agreement) from time to time
party thereto, Goldman Sachs Bank USA, as Administrative Agent, Swing Line
Lender and L/C Issuer and the other agents and parties party thereto.


WHEREAS, the Grantor is party to a Security Agreement, dated as of January [__],
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Security Agreement”), in favor of the Collateral Agent
pursuant to which the Grantor is required to execute and deliver this Trademark
Security Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Collateral Agent as follows:


SECTION 1.    Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.


SECTION 2.    Grant of Security Interest in Trademarks. As security for the
payment or performance, as the case may be, in full of the Secured Obligations,
the Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in, all of the
Grantor’s right, title or interest in or to any and all of the Owned Trademarks,
including those listed on Schedule I hereto, and all proceeds of the Owned
Trademarks, now owned or at any time hereafter acquired by the Grantor or in
which the Grantor now has or at any time in the future may acquire any right,
title or interest.


SECTION 3.    Security Agreement. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Collateral Agent and the Grantor hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the Security
Interest in the Owned Trademark made and granted hereby are more fully set forth
in the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.
SECTION 4.    Counterparts. This Trademark Security Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Delivery by
telecopier, .pdf or other electronic imaging means of an executed counterpart of
a signature page to this Trademark Security Agreement shall be effective as
delivery of an original executed counterpart of this Trademark Security
Agreement. This Trademark Security Agreement shall become effective as to the
Grantor when a counterpart hereof executed on behalf of the Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
the Grantor and the Collateral Agent and their respective permitted successors
and assigns. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier, .pdf or other electronic imaging means be
confirmed by a manually signed original thereof; provided that the failure to
request or delivery the same shall not limit the effectiveness of any document
or signature delivered by telecopier, .pdf or other electronic imaging means.


SECTION 5.    Recordation. The Grantor authorizes and requests that the
Commissioner of Patents and Trademarks and any other applicable government
officer record this Agreement.


SECTION 6.    Governing Law. This Trademark Security Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.




[signature page follows]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


[__________________________],
as Grantor


By:                             
Name:
Title:


Accepted and Agreed:
GOLDMAN SACHS BANK USA,
as Collateral Agent


By:                             
Name:
Title:









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS




UNITED STATES TRADEMARKS:
U.S. Trademark Registrations
Mark
Reg. Date
Reg. No
 
 
 



U.S. Trademark Applications
Mark
Filing Date
Application No.
 
 
 






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Exhibit V-1 to
the Security Agreement


CLOSING DATE PERFECTION CERTIFICATE


[completed Perfection Certificate in the form of Exhibit V-2 to be attached]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Exhibit V-1 to
the Security Agreement


FORM OF PERFECTION CERTIFICATE


Reference is made to the Credit Agreement dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), a Delaware limited liability company, Bright Horizons Capital
Corp., a Delaware corporation, each Lender (as defined in the Credit Agreement)
from time to time party thereto, Goldman Sachs Bank USA, as Administrative
Agent, Swing Line Lender and L/C Issuer and the other agents and parties party
thereto. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Security Agreement or Guaranty referred
to therein, as applicable.


The undersigned, a Responsible Officer of the Borrower, in his/her capacity as
an officer of the Borrower and not in his/her individual capacity, hereby
certifies to the Administrative Agent and each other Secured Party as follows:


1.    Names. (a) The exact legal name of each Loan Party, as such name appears
in its respective certificate or articles of incorporation or formation, is as
follows:


(b)  Set forth below is each other legal name each Loan Party has had in the
past five years, together with the date of the relevant change:


(c)  Except as set forth in Schedule 1 hereto, to the Borrower’s knowledge, no
Loan Party has changed its identity or corporate structure within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of organization. If any such change has occurred, include in
Schedule 1 the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation to the extent
such information is available to the Borrower.


(d)  To the Borrower’s knowledge, the following is a list of all other names
(including trade names or similar appellations) used by each Loan Party or any
of its divisions or other business units in connection with the conduct of its
business or the ownership of its properties at any time during the past five
years:


(e)  Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Loan Party that is a registered
organization:


(f)  Set forth below is the Federal Taxpayer Identification Number, if any, of
each Loan Party:


2.  Current Locations. (a)  The chief executive office of each Loan Party is
located at the address set forth opposite its name below:


Loan Party
Mailing Address
County
State
 
 
 
 



(b)  The jurisdiction of formation of each Loan Party that is a registered
organization is set forth opposite its name below:
Loan Party:
Jurisdiction:



(c) Set forth below opposite the name of each Loan Party are the names and
addresses of all Persons other than such Loan Party that have possession of any
material Collateral of such Loan Party:


Loan Party
Mailing Address
County
State
 
 
 
 



(d)  Set forth below is a list of all Material Real Property owned by each Loan
Party:
Address
Loan Party








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(e) Set forth below opposite the name of each Loan Party are all the locations
in the United States where such Loan Party maintains any material Collateral and
all the places of business in the United States where such Loan Party conducts
any material business that are not identified above:
Loan Party
Mailing Address
County
State
 
 
 
 



3.  Schedule of Filings. Attached hereto as Schedule 3 is a schedule setting
forth the proper UCC filing office in the jurisdiction in which each Loan Party
is located and, to the extent any of the Collateral is comprised of fixtures
attached to Mortgaged Property, in the proper local jurisdiction, in each case
as set forth with respect to such Loan Party in Section 2 hereof.


4.  Stock Ownership and other Equity Interests. Attached hereto as Schedule 4 is
a true and correct list of all the issued and outstanding Equity Interests of
the Borrower and each Subsidiary and the record and beneficial owners of such
Equity Interests.


5.  Debt Instruments. Attached hereto as Schedule 5 is a true and correct list
of all promissory notes and other evidence of Indebtedness held by Holdings, the
Borrower and each other Loan Party having a principal amount in excess of
$5,000,000 that are required to be pledged under the Security Agreement,
including all intercompany notes between Loan Parties.


6.  Mortgage Filings. Attached hereto as Schedule 6 is a schedule setting forth,
with respect to each Mortgaged Property, (a) the exact name of the Person that
owns such property as such name appears in its certificate of incorporation or
other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current mortgagor/grantor of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.


7.  Intellectual Property. (a) Attached hereto as Schedule 7(a) as prepared for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Loan Party’s: (i) Patents and Patent Applications, including
the name of the registered owner, type, registration or application number and
the expiration date (if already registered) of each Patent and Patent
Application owned by any Loan Party; and (ii) Trademarks and Trademark
Applications, including the name of the registered owner, the registration or
application number and the expiration date (if already registered) of each
Trademark and Trademark Application owned by any Loan Party.


(b)  Attached hereto as Schedule 7(b) as prepared for filing with the United
States Copyright Office is a schedule setting forth all of each Loan Party’s
Copyrights and Copyright Applications, including the name of the registered
owner, title, the registration number or application number and the expiration
date (if already registered) of each Copyright and Copyright Application owned
by any Loan Party.


8. Commercial Tort Claims. Set forth as Schedule 8 is a schedule setting forth
all commercial tort claims equal to or in excess of $5,000,000 held by any Loan
Party, including a brief description thereof.


IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[___] day of [________], 20[__].
BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By:                             
Name:
Title:
   









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT H




[FORM OF] LETTER OF CREDIT APPLICATION
    
Dated              


Reference is hereby made to the Credit Agreement, dated as of January 30, 2013
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders from time
to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint Lead
Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto


Goldman Sachs Bank USA, as Administrative Agent and L/C Issuer under the Credit
Agreement
200 West Street
New York, NY 10282
Attention: [___________]


[[ ], as L/C Issuer under the Credit Agreement
[ ]
[ ]
Attention: [___________]]


Ladies and Gentlemen:


Pursuant to Section 2.03 of the Credit Agreement, we hereby request that the L/C
Issuer referred to above [issue] [amend] [a [trade] [standby] Letter of Credit]
[the Letter of Credit described in Annex A hereto] for the account of the
undersigned on [____, 20__] (1) (the “Date of [Issuance] [Amendment]”) in the
aggregate stated amount of $[     ].


For purposes of this Letter of Credit Application, unless otherwise defined
herein, all capitalized terms used herein which are defined in the Credit
Agreement shall have the respective meaning provided therein.


The beneficiary of the [requested] [amended] Letter of Credit will be
[          ] (2)     , and such Letter of Credit will be in support of
[          ] (3) and will [have a stated expiration date of [          ]] (4)
[be an Auto-Renewal Letter of Credit with a Nonrenewal Notice Date of
[          ]].


The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a) and (b) of Section 4.02 will be satisfied as of the Date of
[Issuance][Amendment].


Copies of all documentation with respect to the supported transaction are
attached hereto.






(1)
Date of Issuance which shall be (x) a Business Day and (y) at least 2 Business
Days after the date hereof (or such earlier date as is acceptable to the
respective L/C Issuer in any given case).
(2)
Insert name and address of beneficiary.
(3)
Insert a description of the Obligations of the Borrower or its Subsidiaries to
be supported by such Letter of Credit (in the case of standby Letters of Credit)
and insert description of permitted trade obligations of the Borrower or any of
its Subsidiaries (in the case of trade Letters of Credit).
(4)
Insert the last date upon which drafts may be presented which may not be later
than (i) the earlier of (x) one year after the Date of Issuance and (y) the
5th Business Day preceding the scheduled Maturity Date then in effect for the
Revolving Credit Facility (or, if such day is not a Business Day, the next
preceding Business Day), (ii) such later date as may be approved by all the
Revolving Credit Lenders and the applicable L/C Issuer, or (iii) a later date if
the Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to such L/C Issuer.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)












BRIGHT HORIZONS FAMILY SOLUTIONS LLC




By:                             
Name:
Title:
























































































[Letter of Credit Application]













--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








[Annex A]




[Describe Letter of Credit to be amended.]











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








EXHIBIT I


January 30, 2013




To the Agent and each Lender party to
the Credit Agreement referred to below


Ladies and Gentlemen:


We have acted as counsel to the Loan Parties (as defined below) in connection
with the Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among Bright Horizons Family Solutions LLC, a Delaware limited liability company
(the “Company”), Bright Horizons Capital Corp., a Delaware corporation
(“Holdings”), the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent and Collateral Agent (in such capacities, the
“Agent”), and as Swing Line Lender and L/C Issuer, and the other agents named
therein. Capitalized terms that are used and not defined in this opinion letter
have the meanings given to them in the Credit Agreement.


This opinion letter is furnished to you pursuant to Section 4.01(a)(v) of the
Credit Agreement. The Subsidiaries of the Company listed in Parts A and B of
Schedule 1 hereto are referred to herein respectively as the “Delaware LLC
Guarantors” and the “California Corporate Guarantor”. The Subsidiary of the
Company listed on Schedule 2 hereto is referred to herein as the “Other
Guarantor”. Holdings, the Delaware LLC Guarantors and the California Corporate
Guarantor are referred to herein collectively as the “Covered Guarantors”. The
Company, the Covered Guarantors and the Other Guarantor are referred to herein
collectively as the “Loan Parties”.


In connection with this opinion letter, we have examined the following documents
(unless otherwise noted, each dated as of the date hereof):
(a)the Credit Agreement;
(b)the Notes (if any) being delivered on the date hereof;
(c)the Guaranty;
(d)the Security Agreement;
(e)the Copyright Security Agreement (as defined in the Security Agreement);
(f)the Trademark Security Agreement (as defined in the Security Agreement); and
(g)the Intercompany Note.


The agreements referred to in clauses (a) through (g) above are referred to
herein collectively as the “Credit Documents”. The agreements referred to in
clauses (d) through (f) above are referred to herein collectively as the
“Collateral Documents”.


We have examined such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein. In conducting
such investigation of fact, we have relied, without independent verification,
upon certificates of officers of the Loan Parties and one or more of their
Subsidiaries, public officials and other appropriate Persons.
In rendering the opinions set forth below, we have assumed that the Other
Guarantor (a) is validly existing under the laws of its jurisdiction of
organization, (b) has the power to execute and deliver each of the Credit
Documents to which it is a party and to perform its obligations thereunder and
(c) has duly authorized, executed and delivered each of the Credit Documents to
which it is a party.


The opinions expressed herein are limited to matters governed by the laws of the
State of New York, the Delaware General Corporation Law, the Delaware Limited
Liability Company Act, the California Corporations Code, and the federal laws of
the United States of America (collectively, the “Covered Laws”), and in the case
of paragraph 10 below, Article 9 of the Delaware Uniform Commercial Code (the
“Delaware UCC”), and in the case of paragraph 11 below, Division 9 of the
California Uniform Commercial Code (the “California UCC”). Our opinion set forth
in paragraph 12 below is limited to the effect of Article 8 of the New York
Uniform Commercial Code (the “New York UCC”).


Based upon and subject to the foregoing and the assumptions, qualifications and
limitations set forth below, we are of the opinion that:
2.
1.Holdings (a) is a corporation validly existing and in good standing under the
laws of the State of Delaware and (b) has the corporate power to execute,
deliver and perform its obligations under each of the Credit Documents to which
it





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






is a party. Each of the Company and the Delaware LLC Guarantors (a) is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware and (b) has the power under its limited liability company
agreement and the Delaware Limited Liability Company Act to execute, deliver and
perform its obligations under each of the Credit Documents to which it is a
party. The California Corporate Guarantor (a) is a corporation validly existing
and in good standing under the laws of the State of California and (b) has the
corporate power to execute, deliver and perform its obligations under each of
the Credit Documents to which it is a party.


2.Each of the Company and the Covered Guarantors has duly authorized, executed
and delivered each of the Credit Documents to which it is a party.


3.With the exception of the Intercompany Note, each of the Credit Documents
constitutes the valid and binding obligation of each of the Loan Parties party
thereto and is enforceable against each such Loan Party in accordance with its
terms.
4.The execution and delivery by each of the Company and the Covered Guarantors
of the Credit Documents to which such Person is a party and the performance by
such Person of its obligations thereunder will not violate or require the
repurchase of securities under the charter, by-laws or the limited liability
company agreement, as applicable, of such Person. The execution and delivery by
each Loan Party of the Credit Documents to which such Person is party and the
performance by such Person of its obligations thereunder will not violate any
Covered Laws.


5.Except as may be required in order to perfect the Liens contemplated by the
Collateral Documents, under the Covered Laws, no consent, approval, license or
exemption by, or order or authorization of, or filing, recording or registration
with, any governmental authority is required to be obtained or made by any of
the Loan Parties in connection with the execution and delivery of the Credit
Documents to which such Person is party or the performance by such Person of its
obligations thereunder.


6.We are not representing any of the Loan Parties in any pending litigation in
which it is a named defendant that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Credit Documents.


7.None of the Loan Parties is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.


8.Assuming that the proceeds of the Term Loans are applied in the manner
contemplated by, and subject to the limitations contained in, the Credit
Agreement, neither the making of the Term Loans under the Credit Agreement on
the date hereof, nor the application of the proceeds thereof, will violate
Regulations T, U or X of the Board of Governors of the Federal Reserve System.


9.The Security Agreement creates a valid security interest as security for the
Secured Obligations (as defined in the Security Agreement) in favor of the Agent
for the benefit of the Secured Parties in the Collateral described therein to
the extent that a security interest in such Collateral can be created under
Article 9 of the New York UCC.


10.Upon the proper filing of the financing statements attached as Schedule 3
hereto in the office of the Secretary of State of Delaware (the “Delaware Filing
Office”), the security interests in the Collateral granted under the Security
Agreement by each of the Loan Parties organized in the State of Delaware will be
perfected to the extent a security interest in such Collateral can be perfected
under Article 9 of the Delaware UCC by the filing of a financing statement in
the Delaware Filing Office.


11.Upon the proper filing of the financing statement attached as Schedule 4
hereto in the office of the Secretary of State of California (the “California
Filing Office”), the security interests in the Collateral granted under the
Security Agreement by each of the Loan Parties organized in the State of
California will be perfected to the extent a security interest in such
Collateral can be perfected under Division 9 of the California UCC by the filing
of a financing statement in the California Filing Office.


12.Assuming the delivery to the Agent in the State of New York of the
certificates representing the Pledged Equity listed on Schedule 5 hereto
indorsed to the Agent or in blank pursuant to the Security Agreement, and
assuming that neither the Agent nor the Lenders have “notice of an adverse
claim” (as defined in Section 8-105 of the New York UCC) with respect to such
Pledged Equity at the time such Pledged Equity is delivered to the Agent, the
respective security interests in such Pledged Equity created in favor of the
Agent for the benefit of the Secured Parties under the Security Agreement
constitute perfected security interests in such Pledged Equity, free of any
“adverse claim” (within the meaning of Section 8-303 of the New York UCC).





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Our opinions set forth above are subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and similar laws affecting the
rights and remedies of creditors generally and (ii) general principles of
equity.
We express no opinion with respect to the applicability of Section 548 of the
federal Bankruptcy Code or any comparable provision of state law or the
enforceability of the provisions contained in Section 2.03(a) of the Guaranty
which purport to limit the obligations of any Guarantor thereunder or the effect
of the unenforceability of such provisions on the enforceability of the
Guaranty.
Our opinions are also subject to the qualification that the enforceability of
provisions in the Credit Documents providing for indemnification or
contribution, broadly worded waivers, waivers of rights to damages or defenses,
waivers of unknown or future claims, and waivers of statutory, regulatory or
constitutional rights may be limited on statutory or public policy grounds. In
addition, we express no opinion as to the enforceability of (i) rights of
setoff, (ii) rights to receive prepayment premiums or the unaccrued portion of
original issue discount upon acceleration, in each case to the extent determined
to be unreasonable or to constitute a penalty or unmatured interest, or (iii)
any provision requiring that any action be brought only in the courts of a
particular jurisdiction. In connection with the provisions of the Credit
Documents whereby the parties submit to the jurisdiction of the United States
District Court for the Southern District of New York, we note the limitations of
28 U.S.C. §§ 1331 and 1332 on subject matter jurisdiction of the federal courts.
In connection with the provisions of the Credit Documents concerning personal
jurisdiction and venue, we note that under NYCPLR § 510 a New York State court
has discretion to transfer the place of trial, and under 28 U.S.C. § 1404(a) a
United States District Court has discretion to transfer an action to another
district or division where it might have been brought.


In addition, certain provisions contained in the Credit Documents may be further
limited or rendered unenforceable by applicable law, but in our opinion the
inclusion of such provisions in the Credit Documents does not render the Credit
Documents invalid as a whole or substantially interfere with the practical
realization of the principal benefits intended to be provided thereby.


We express no opinion as to (i) the existence of, or the title of any Person who
has granted a security interest in any Collateral to, any item of Collateral or
(ii) except to the extent set forth in paragraphs 10 through 12 above, the
perfection of, or except to the extent set forth in paragraph 12 above, the
priority of, any security interest in any Collateral. We express no opinion with
respect to (a) security interests in any commercial tort claims or (b) the
extent to which the grant (or purported grant) of a security interest in any
asset subject to a legal or contractual restriction on the creation, attachment,
perfection or enforcement of a security interest in such asset is effective or
violates any agreement to which any Loan Party is a party, except to the extent
such restriction is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409
of the New York UCC.


We call your attention to the fact that your security interest in certain
Collateral described in the Security Agreement may not be able to be perfected
by the filing of financing statements and that under certain circumstances, the
filings referred to in paragraphs 10 and 11 may become ineffective as a result
of changes occurring after the date hereof and will terminate after five years
after the original filing date unless appropriate continuation statements are
duly filed. In addition, Section 552 of the Bankruptcy Code limits the extent to
which property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a lien resulting from any security agreement
entered into by the debtor before the commencement of the case.


This opinion letter is furnished only to the addressees and is solely for their
benefit and the benefit of their assignees who become Lenders under the Credit
Agreement; provided, that (i) no assignee shall have any greater rights with
respect to this opinion letter than the original addressees hereof, (ii) no
reissuance of this opinion letter shall be deemed to have occurred subsequent to
the date hereof by reason of any such assignment, (iii) no such assignment shall
be deemed to extend any statute of limitations period applicable on the date
hereof and (iv) all rights hereunder with respect to any particular claim or
related claims may be asserted only in a single proceeding with respect to such
claim or related claims by and through the Agent or the Required Lenders. This
opinion may not be relied upon for any other purpose or by any other Person
without our prior written consent.


Very truly yours,


Ropes & Gray LLP





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Schedule 1


Subsidiary Guarantors




A.    Delaware LLC Guarantors


Bright Horizons LLC


Bright Horizons Children’s Centers LLC






B.    California Corporate Guarantor


Resources in Active Learning











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Schedule 2


Other Guarantor


CorporateFamily Solutions LLC











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Schedule 3


Delaware Financing Statements









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Schedule 4


California Financing Statement







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Schedule 5


Pledged Equity


Issuer
Certificate No.
Registered Owner
Number of Shares/Units
Class of Interests
Resources in Active Learning
6
Bright Horizons Children’s Centers LLC
3,000
Common Stock
Lipton Corporate Child Care Centers, Inc.
5
Bright Horizons Children’s Centers LLC
1,000
Common Stock
Work Options Group, Inc.
C-21
Bright Horizons Children’s Centers LLC
61,551,363
Common Stock








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Exhibit J




[FORM OF] INTERCOMPANY NOTE
New York, New York
[  ], 2012


FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time with respect to any loan or advance (a “Loan”) from any other entity
listed on the signature page hereto (each, in such capacity, a “Payor”), hereby
promises to pay to such other entity listed below (each, in such capacity, a
“Payee”) or its registered assigns, at the time specified on the Schedule
attached hereto with respect to such Loan (or if there is no such Schedule, on
demand or as otherwise agreed by such Payor and Payee), in Dollars, pounds
sterling, Euros, Canadian dollars or such other currency as agreed to by such
Payor and such Payee in immediately available funds, at such location as a Payee
shall from time to time designate, the unpaid principal amount of all Loans made
by such Payee to such Payor. Each Payor promises also to pay interest, if any,
on the unpaid principal amount of all such Loans in like money at said location
from the date of such loans and advances until paid at such rate per annum as
shall be reflected on the Schedule or as otherwise agreed upon from time to time
by such Payor and such Payee. The terms and conditions of one or more Loans may
(but are not required to) be set forth on the Schedule attached to this note (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Note”) to memorialize the agreement of the Payor and Payee with
respect to such Loan(s), in which case the terms and conditions specified in the
Schedule shall govern as between the Payor and Payee unless otherwise agreed in
writing between them; provided, that such terms and conditions may not be
inconsistent with the provisions of this Note.


This Note is the Intercompany Note referred to in the Credit Agreement, dated as
of January 30, 2013 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Bright Horizons
Family Solutions LLC (the “Borrower”), Bright Horizons Capital Corp., as
Holdings, the Lenders from time to time party thereto, Goldman Sachs Bank USA,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender, L/C Issuer, Joint Lead Arranger and Joint Bookrunner, J.P. Morgan
Securities LLC, as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Credit
Suisse Securities (USA) LLC, as Joint Bookrunners and Co-Documentation Agents,
and the other agents and parties party thereto. Unless otherwise specified,
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. Each Payee hereby acknowledges and agrees
that the Administrative Agent and the Collateral Agent may exercise all rights
provided in the Credit Agreement and the Collateral Documents with respect to
this Note.


Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee that
is not a Loan Party (any such Payor and Payee with respect to any such
indebtedness, an “Affected Payor” or “Affected Payee”, as relevant) shall, in
each case, be subordinate and junior in right of payment, to the extent and in
the manner hereinafter set forth, to all Obligations, including, without
limitation, where applicable, under such Affected Payor’s guarantee of the
Guaranteed Obligations under (and as defined) in the Guaranty (such Obligations
and other indebtedness and obligations in connection with any renewal,
refunding, restructuring or refinancing thereof, including interest thereon
accruing after the commencement of any proceedings referred to in clause (i)
below at the rate provided for in the respective documentation for such
Obligations, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):


(i)In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Affected Payor or to its creditors, as
such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Affected Payor, whether or
not involving insolvency or bankruptcy, then (x) the holders of Senior
Indebtedness shall be Paid in Full before any Affected Payee is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
Paid in Full, any payment or distribution to which such Affected Payee would
otherwise be entitled (other than (A) equity securities or (B) debt securities
of such Affected Payor that are subordinated, to at least the same extent as
this Note, to the payment of all Senior Indebtedness then outstanding (such
securities hereinafter referred to as “Restructured Debt Securities”)) in
respect of this Note shall be made to the holders of Senior Indebtedness;


(ii)(x) if any Event of Default under Sections 8.01(a) or 8.01(f) of the Credit
Agreement occurs and is continuing with respect to any Senior Indebtedness and
(y) the Administrative Agent delivers notice to the Borrower instructing the
Borrower that the Administrative Agent is thereby exercising its rights pursuant
to this clause (ii) (provided that no such notice shall be required to be given
in the case of any Event of Default arising under Section 8.01(f) of the Credit
Agreement), then no payment or distribution of any kind or character (other than
payments and distributions with





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






regard to Restructured Debt Securities) shall be made by or on behalf of the
Affected Payor or any other Person on its behalf, and no payment or distribution
of any kind or character shall be received by or on behalf of the Affected Payee
or any other Person on its behalf, with respect to this Note; and


(iii)if any payment or distribution of any kind or character, whether in cash,
securities or other property (other than Restructured Debt Securities) in
respect of this Note shall (despite these subordination provisions) be received
by any Affected Payee in violation of clause (i) or (ii) above before all Senior
Indebtedness shall have been Paid in Full, such payment or distribution shall be
held in trust for the benefit of, and shall be paid over or delivered to, the
holders of Senior Indebtedness (or their representatives), ratably according to
the respective aggregate amounts remaining unpaid thereon, to the extent
necessary for all Senior Indebtedness of the relevant Affected Payor to be Paid
in Full.


For purposes of this Note, “Paid in Full” means that the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness (other than Obligations under Secured Hedge
Agreements, Cash Management Obligations or contingent indemnification
obligations, in any such case, not then due and payable) and no Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer).


To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Affected Payor or by
any act or failure to act on the part of such holder or any trustee or agent for
such holder. Each Affected Payee and each Affected Payor hereby agrees that the
subordination of this Note is for the benefit of the Collateral Agent and the
other Secured Parties, the Collateral Agent and the other Secured Parties are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent and/or the Collateral Agent may, on
behalf of itself and the other Secured Parties, proceed to enforce the
subordination provisions herein.


Subject to all Senior Indebtedness being Paid in Full, each Affected Payee shall
be subrogated to the rights of the holders of Senior Indebtedness to receive
payments or distributions of assets of the respective Affected Payor applicable
to the Senior Indebtedness until all amounts owing on the Note shall be paid in
full, and for the purpose of such subrogation no payments or distributions to
the holders of the Senior Indebtedness by or on behalf of an Affected Payor or
by or on behalf of the holder of the Note which otherwise would have been made
to the holder of the Note shall, as between such Affected Payor, its creditors
other than the holders of Senior Indebtedness, and the holder of the Note, be
deemed to be payment by such Affected Payor to or on account of the Senior
Indebtedness.


The holders of the Senior Indebtedness may, without in any way affecting the
obligations of any Affected Payee with respect thereto, at any time or from time
to time and in their absolute discretion, change the manner, place or terms of
payment of, change or extend the time of payment of, or renew or alter, any
Senior Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from any Affected Payee.


If, at any time, all or part of any payment with respect to Senior Indebtedness
theretofore made (whether by any other Loan Party or any other Person or
enforce-ment of any right of setoff or otherwise) is rescinded or must otherwise
be returned by the holders of Senior Indebtedness for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any other Loan Party or such other Persons), the subordination provisions set
forth herein shall continue to be effective or be reinstated, as the case may
be, all as though such payment had not been made.


The indebtedness evidenced by this Note owed by any Payor (other than an
Affected Payor) shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor (except as otherwise agreed
between such Payor and Payee).


Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest, if any, on this Note as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness. For the avoidance of doubt, this Note as between each Payor and
each Payee contains terms that are additional to any intercompany loan agreement
between them and this Note does not in any way replace such intercompany loans
between them nor does this Note in any way change the principal amount of any
intercompany loans between them.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.


Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.


This Note shall be binding upon each Payor and its successors and permitted
assigns, and the terms and provisions of this Note shall inure to the benefit of
each Payee and its successors and permitted assigns, including subsequent
holders hereof.
From time to time after the date hereof, and as may be reflected on the
Schedule, any successor to any Payee or Payor hereunder and additional
Subsidiaries of Holdings may become parties hereto (as Payor and/or Payee, as
the case may be) by executing a counterpart signature page to this Note (each
successor and additional Subsidiary, an “Additional Party”). Upon delivery of
such counterpart signature page to the Payees, notice of which is hereby waived
by the other Payors and Payees, each Additional Party shall be a Payor and/or a
Payee, as the case may be, and shall be as fully a party hereto as if such
Additional Party were an original signatory hereof. Each Payor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Payor or Payee hereunder. This Note shall
be fully effective as to any Payor or Payee that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Payor or Payee hereunder.


Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended. No transfer of this Note shall be effective until entered in a register
(the “Register”).


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


*    *    *





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)












[ ], as Payee and Payor


By:                             
Name:
Title:
    


























































































[Intercompany Note]









--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT K




[FORM OF] DISCOUNT RANGE PREPAYMENT NOTICE




[Date: ______, 20__] (1) 
To: [    ], as Auction Agent


Ladies and Gentlemen:


This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.06(a)(iv)(C) of that certain Credit Agreement, dated as of January 30,
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bright Horizons Family Solutions
LLC, Bright Horizons Capital Corp., as Holdings, the lenders from time to time
party thereto, Goldman Sachs Bank USA, as Administrative Agent, Swing Line
Lender and L/C Issuer, and the other agents and parties party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.


Pursuant to Section 2.06(a)(iv)(C) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the [____, 20__]
(2) tranche[s] of the [__] (3) Class of Term Loans] submit a Discount Range
Prepayment Offer. Any Discounted Term Loan Prepayment made in connection with
this solicitation shall be subject to the following terms:


1.    This Borrower Solicitation of Discount Range Prepayment Offers is extended
at the sole discretion of the Company Party to [each Term Lender] [each Term
Lender of the [____, 20__] (4) tranche[s] of the [__] (5) Class of Term Loans].


2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[__] of
Term Loans] [$[__] of the [____, 20__] (6) tranche[(s)] of the [__] (7) Class of
Term Loans] (the “Discount Range Prepayment Amount”). (8)


3.    The Company Party is willing to make Discounted Term Loan Prepayments at a
percentage discount to par value greater than or equal to [[__]% but less than
or equal to [__]% in respect of the Term Loans][[__]% but less than or equal to
[__]% in respect of the [____, 20__] (9) tranche[(s)] of the [__] (10) Class of
Term Loans] (the “Discount Range”).


To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.06(a)(iv)(C) of the
Credit Agreement (which date may be extended for a period not exceeding three
(3) Business Days upon notice by the Company Party to the Auction Agent).


The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [____, 20__] (11) tranche[s] of the [__]
(12) Class of Term Loans] as follows:


1.    No Event of Default has occurred and is continuing.


2.    [The Company Party does not possess material non-public information with
respect to [Holdings][the Borrower] and its Subsidiaries or the securities of
any of them that has not been disclosed to the Term Lenders generally (other
than Term Lenders who elect not to receive such information).] (13) [The Company
Party is unable to represent and warrant that it does not possess any material
non-public information with respect to [Holdings][the Borrower] and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term Lenders generally (other than Term Lenders who elect not to receive such
information).] (14)  


The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.


[The remainder of this page is intentionally left blank.]


































































(1)
Date must be at least five (5) Business Days prior to the launch of any
Discounted Term Loan Prepayment.
(2)
List multiple tranches if applicable.
(3)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(4)
List multiple tranches if applicable.
(5)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(6)
List multiple tranches if applicable.
(7)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(8)
Minimum of $5.0 million and whole increments of $1.0 million.
(9)
List multiple tranches if applicable.
(10)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(11)
List multiple tranches if applicable.
(12)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(13)
Insert applicable representation.
(14)
Insert applicable representation.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)










IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY PARTY]




By:                             
Name:
Title:
























































































[Discount Range Prepayment Notice]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT L




[FORM OF] DISCOUNT RANGE PREPAYMENT OFFER
Date: ______, 20__
To: [    ], as Auction Agent


Ladies and Gentlemen:


Reference is made to (a) the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC,
Bright Horizons Capital Corp., as Holdings, the lenders from time to time party
thereto, Goldman Sachs Bank USA, as Administrative Agent, Swing Line Lender and
L/C Issuer, and the other agents and parties party thereto, and (b) the Discount
Range Prepayment Notice, dated ______, 20__, from the applicable Company Party
(the “Discount Range Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Discount Range Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.


The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.06(a)(iv)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:


1.    This Discount Range Prepayment Offer is available only for prepayment on
[the Term Loans] [the [____, 20__] (1) tranche[s] of the [__] (2) Class of Term
Loans] held by the undersigned.


2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):


[Term Loans ‑ $[__]]


[_____, 20__] (3) tranche[s] of the [__] (4) Class of Term Loans ‑ $[__]]


3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[__]% in respect of the Term Loans] [[__]% in respect
of the [____, 20__] (5) tranche[(s)] of the [__] (6) Class of Term Loans] (the
“Submitted Discount”).


The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[____, 20__] (7) tranche[s] of the [__] (8)
Class of Term Loans] indicated above pursuant to Section 2.06(a)(iv)(C) of the
Credit Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.


[The remainder of this page is intentionally left blank.]










(1)
List multiple tranches if applicable.
(2)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(3)
List multiple tranches if applicable.
(4)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(5)
List multiple tranches if applicable.
(6)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(7)
List multiple tranches if applicable.
(8)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.


[NAME OF LENDER]




By:                             
Name:
Title:














































































[Solicited Discounted Prepayment Offer]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT M




[FORM OF] SOLICITED DISCOUNTED PREPAYMENT NOTICE


[Date: ______, 20__] (1) 
To: [    ], as Auction Agent


Ladies and Gentlemen:


This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.06(a)(iv)(D) of that certain Credit Agreement, dated as of January 30,
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bright Horizons Family Solutions
LLC, Bright Horizons Capital Corp., as Holdings, the lenders from time to time
party thereto, Goldman Sachs Bank USA, as Administrative Agent, Swing Line
Lender and L/C Issuer, and the other agents and parties party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.


Pursuant to Section 2.06(a)(iv)(D) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the [____, 20__]
(2) tranche[s] of the [__] (3) Class of Term Loans] submit a Solicited
Discounted Prepayment Offer. Any Discounted Term Loan Prepayment made in
connection with this solicitation shall be subject to the following terms:


1.    This Borrower Solicitation of Discounted Prepayment Offers is extended at
the sole discretion of the Company Party to [each Term Lender] [each Term Lender
of the [____, 20__] (4) tranche[s] of the [__] (5) Class of Term Loans].


2.    The maximum aggregate amount of the Discounted Term Loan Prepayment that
will be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):    (6)  


[Term Loans ‑ $[__]]


[[____, 20__] (7) tranche[s] of the [__] (8) Class of Term Loans ‑ $[__]]


To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.06(a)(iv)(D) of the
Credit Agreement (which date may be extended for a period not exceeding three
(3) Business Days upon notice by the Company Party to the Auction Agent).


The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.


[The remainder of this page is intentionally left blank.]












(1)
Date must be at least five (5) Business Days prior to the launch of any
Discounted Term Loan Prepayment.
(2)
List multiple tranches if applicable.
(3)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(4)
List multiple tranches if applicable.
(5)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(6)
List multiple tranches if applicable.
(7)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(8)
Minimum of $5.0 million and whole increments of $1.0 million.








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)










IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.
[NAME OF APPLICABLE COMPANY PARTY]




By:                             
Name:
Title:






















































































[Solicited Discounted Prepayment Notice]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT N




[FORM OF] ACCEPTANCE AND PREPAYMENT NOTICE
Date: ______, 20__
To: [    ], as Auction Agent


Ladies and Gentlemen:


This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.06(a)(iv)(D) of that certain Credit Agreement, dated as of January 30,
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bright Horizons Family Solutions
LLC, Bright Horizons Capital Corp., as Holdings, the lenders from time to time
party thereto, Goldman Sachs Bank USA, as Administrative Agent, Swing Line
Lender and L/C Issuer, and the other agents and parties party thereto, and
(b) that certain Solicited Discounted Prepayment Notice, dated ______, 20__,
from the applicable Company Party (the “Solicited Discounted Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.


Pursuant to Section 2.06(a)(iv)(D) of the Credit Agreement, the Company Party
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[__]% in respect of the Term Loans] [[__]% in respect of the
[____, 20__] (1) tranche[(s)] of the [__] (2) Class of Term Loans] (the
“Acceptable Discount”) in an aggregate amount not to exceed the Solicited
Discounted Prepayment Amount.


The Company Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.06(a)(iv)(D)
of the Credit Agreement.


The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [____, 20__] (3) tranche[s] of the [__]
(4) Class of Term Loans] as follows:


1.    No Event of Default has occurred and is continuing.


2. [The Company Party does not possess material non-public information with
respect to [Holdings][the Borrower] and its Subsidiaries or the securities of
any of them that has not been disclosed to the Term Lenders generally (other
than Term Lenders who elect not to receive such information).] (5) [The Company
Party is unable to represent and warrant that it does not possess any material
non-public information with respect to [Holdings][the Borrower] and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term Lenders generally (other than Term Lenders who elect not to receive such
information).] (6)  


The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.]


The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.




[The remainder of this page is intentionally left blank.]








(1)
List multiple tranches if applicable.
(2)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(3)
List multiple tranches if applicable.
(4)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(5)
Insert applicable representation.
(6)
Insert applicable representation.






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)










IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.
[NAME OF applicable COMPANY PARTY]




By:                             
Name:
Title:






















































































[Acceptance and Prepayment Notice]











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT O






[FORM OF] SPECIFIED DISCOUNT PREPAYMENT NOTICE


[Date: ______, 20__] (1) 
To: [    ], as Auction Agent


Ladies and Gentlemen:


This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.06(a)(iv)(B) of that certain Credit Agreement, dated as of January 30,
2013 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bright Horizons Family Solutions
LLC, Bright Horizons Capital Corp., as Holdings, the lenders from time to time
party thereto, Goldman Sachs Bank USA, as Administrative Agent, Swing Line
Lender and L/C Issuer, and the other agents and parties party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.


Pursuant to Section 2.06(a)(iv)(B) of the Credit Agreement, the Company Party
hereby offers to make a Discounted Term Loan Prepayment [to each Term Lender]
[to each Term Lender of the [____, 20__] (2) tranche[s] of the [__] (3) Class of
Term Loans] on the following terms:


1.    This Borrower Offer of Specified Discount Prepayment is available only [to
each Term Lender] [to each Term Lender of the [____, 20__] (4) tranche[s] of the
[__] (5) Class of Term Loans].


2.    The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed [$[___] of Term
Loans] [$[____] of the [_____, 20__] (6) tranche[(s)] of the [__] (7) Class of
Term Loans] (the “Specified Discount Prepayment Amount”). (8) 


3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [[__]% in respect of the Term Loans] [[__]% in
respect of the [_____, 20__] (9) tranche[(s)] of the [__] (10) Class of Term
Loans] (the “Specified Discount”).


To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.06(a)(iv)(B) of the Credit Agreement (which
date may be extended for a period not exceeding three (3) Business Days upon
notice by the Company Party to the Auction Agent).


The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [_____, 20__]    (11) tranche[s] of the
[__] (12) Class of Term Loans] as follows:


1.    No Event of Default has occurred and is continuing.


[2.    [The Company Party does not possess material non-public information with
respect to [Holdings][the Borrower] and its Subsidiaries or the securities of
any of them that has not been disclosed to the Term Lenders generally (other
than Term Lenders who elect not to receive such information).] (13) [The Company
Party is unable to represent and warrant that it does not possess any material
non-public information with respect to [Holdings][the Borrower] and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term Lenders generally (other than Term Lenders who elect not to receive such
information).] (14)  


The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.]













--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.


[The remainder of this page is intentionally left blank.]




































































(1)
Date must be at least five (5) Business Days prior to the launch of any
Discounted Term Loan Prepayment.
(2)
List multiple tranches if applicable.
(3)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(4)
List multiple tranches if applicable.
(5)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(6)
List multiple tranches if applicable.
(7)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(8)
Minimum of $5.0 million and whole increments of $1.0 million.
(9)
List multiple tranches if applicable.
(10)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(11)
List multiple tranches if applicable.
(12)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(13)
Insert applicable representation.
(14)
Insert applicable representation.








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)














IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.
[NAME OF applicable COMPANY PARTY]




By:                             
Name:
Title:


Enclosure: Form of Specified Discount Prepayment Response
















































































[Specified Discount Prepayment Notice]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT P




[FORM OF] SOLICITED DISCOUNTED PREPAYMENT OFFER
Date: ______, 20__
To: [    ], as Auction Agent
Ladies and Gentlemen:


Reference is made to (a) the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC,
Bright Horizons Capital Corp., as Holdings, the lenders from time to time party
thereto, Goldman Sachs Bank USA, as Administrative Agent, Swing Line Lender and
L/C Issuer, and the other agents and parties party thereto, and (b) the
Solicited Discounted Prepayment Notice, dated ______, 20__, from the applicable
Company Party (the “Solicited Discounted Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.


To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.


The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.06(a)(iv)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:


1.    This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Term Loans][[____, 20__] (1)    tranche[s] of the [__] (2)
Class of Term Loans] held by the undersigned.


2.    The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):


[Term Loans ‑ $[__]]


[[____, 20__] (3)    tranche[s] of the [__] (4) Class of Term Loans ‑ $[__]]


3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[__]% in respect of the Term Loans] [[__]% in respect
of the [____, 20__] (5) of the [__] (6) Class of Term Loans] (the “Offered
Discount”).


The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans] [[____, 20__] (7)    tranche[s] of the [__]
(8) Class of Term Loans] pursuant to Section 2.06(a)(iv)(D) of the Credit
Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding amount not to exceed such Term Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.


[The remainder of this page is intentionally left blank.]








(1)
List multiple tranches if applicable.
(2)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(3)
List multiple tranches if applicable.
(4)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(5)
List multiple tranches if applicable.
(6)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(7)
List multiple tranches if applicable.
(8)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)










IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.


[NAME OF TERM LENDER]




By:                             
Name:
Title:






















































































[Solicited Discounted Prepayment Offer]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT Q
[FORM OF] SPECIFIED DISCOUNT PREPAYMENT RESPONSE
Date: ______, 20__
To: [    ], as Auction Agent


Ladies and Gentlemen:


Reference is made to (a) the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Bright Horizons Family Solutions LLC,
Bright Horizons Capital Corp., as Holdings, the lenders from time to time party
thereto, Goldman Sachs Bank USA, as Administrative Agent, Swing Line Lender and
L/C Issuer, and the other agents and parties party thereto, and (b) the
Specified Discount Prepayment Notice, dated ______, 20__, from the applicable
Company Party (the “Specified Discount Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Specified Discount Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.


The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.06(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[____, 20__] (1) tranche[s] of the
[__] (2) Class of Term Loans ‑ $[__]] held by such Term Lender at the Specified
Discount in an aggregate outstanding amount as follows:


[Term Loans ‑ $[___]]
[[____, 20__] (3)    tranche[s] of the [__] (4) Class of Term Loans ‑ $[__]]


The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its


[Term Loans][[_____, 20__] (5) tranche[s] the [__] (6) Class of Term Loans]
pursuant to Section 2.06(a)(iv)(B) of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.


[The remainder of this page is intentionally left blank.]




































(1)
List multiple tranches if applicable.
(2)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(3)
List multiple tranches if applicable.
(4)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).
(5)
List multiple tranches if applicable.
(6)
List applicable Class(es) of Term Loans (e.g., Term B Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans).








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.


[NAME OF TERM LENDER]


By:                             
Name:
Title:
























































































[Specified Discount Prepayment Response]











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT R




[FORM OF]
FIRST LIEN INTERCREDITOR AGREEMENT


among


BRIGHT HORIZONS CAPITAL CORP.,
as Holdings,


BRIGHT HORIZONS FAMILY SOLUTIONS LLC,
as Borrower,


the other GRANTORS party hereto,


GOLDMAN SACHS BANK USA,
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,


GOLDMAN SACHS BANK USA,
as Authorized Representative for the Credit Agreement Secured Parties,


[                        ],
as the Additional Collateral Agent,


[                        ],
as the Initial Additional Authorized Representative,


and
each additional Authorized Representative from time to time party hereto




dated as of [______], 20[  ]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






TABLE OF CONTENTS


ARTICLE I
SECTION 1.01
Certain Defined Terms.    1

SECTION 1.02
Terms Generally.    8

SECTION 1.03
Impairments.    9

ARTICLE II
SECTION 2.01
Priority of Claims.    10

SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting
Liens.    11

SECTION 2.03
No Interference; Payment Over.    12

SECTION 2.04
Automatic Release of Liens.    13

SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings.    14

SECTION 2.06
Reinstatement.    15

SECTION 2.07
Insurance.    15

SECTION 2.08
Refinancings, etc.    15

SECTION 2.09
Control Collateral Agent as Gratuitous Bailee for Perfection.    15

SECTION 2.10
Amendments to Security Documents.    16

ARTICLE III
SECTION 3.01
Determinations with Respect to Amounts of Liens and Obligations.    16

ARTICLE IV
SECTION 4.01
Authority.    17

SECTION 4.02
Rights as a First-Lien Secured Party.    18

SECTION 4.03
Exculpatory Provisions.    18

SECTION 4.04
Reliance by Controlling Collateral Agent.    20

SECTION 4.05
Delegation of Duties.    20

SECTION 4.06
Non Reliance on Controlling Collateral Agent and Other First-Lien Secured
Parties.    20

ARTICLE V
SECTION 5.01
Notices.    20

SECTION 5.02
Waivers; Amendment; Joinder Agreements.    21

SECTION 5.03
Parties in Interest.    22

SECTION 5.04
Survival of Agreement.    22

SECTION 5.05
Counterparts.    22

SECTION 5.06
Severability.    22

SECTION 5.07
Governing Law.    22

SECTION 5.08
Submission to Jurisdiction Waivers; Consent to Service of Process.    22

SECTION 5.09
Waiver of Jury Trial.    23

SECTION 5.10
Headings.    23

SECTION 5.11
Conflicts.    23

SECTION 5.12
Provisions Solely to Define Relative Rights.    23

SECTION 5.13
Additional Senior Debt.    24

SECTION 5.14
Agent Capacities    25

SECTION 5.15
Integration.    25

SECTION 5.16
Additional Grantors.    25

SECTION 5.17
Administrative Agent and Representative.    26



Annexes:
Annex I        Form of Joinder Agreement
Annex II        Form of Joinder Agreement
Annex III    Form of Supplement





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [______], 20[_] (as amended,
restated, extended, supplemented or otherwise modified from time to time, this
“Agreement”), among BRIGHT HORIZONS CAPITAL CORP., a Delaware corporation
(“Holdings”), BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a Delaware limited liability
company (the “Borrower”), the other Grantors (as defined below) from time to
time party hereto, GOLDMAN SACHS BANK USA, as administrative agent for the
Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Credit Agreement Collateral
Agent”), GOLDMAN SACHS BANK USA, as Authorized Representative for the Credit
Agreement Secured Parties (as each such term is defined below), the Additional
Collateral Agent (as defined below), the Authorized Representative for the
Initial Additional First-Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the other Additional
First-Lien Secured Parties of the Series (as defined below) with respect to
which it is acting in such capacity.


In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent (for itself and on behalf of
the Credit Agreement Secured Parties), the Additional Collateral Agent (for
itself and on behalf of the Additional First-Lien Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:




ARTICLE I


Definitions


SECTION 1.01    Certain Defined Terms.. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:


[“Additional Administrative Agent” has the meaning assigned to such term in
Section 5.17.]


“Additional Collateral Agent” means (a) prior to the Discharge of the Initial
Additional First-Lien Obligations, [        ] and (b) from and after the
Discharge of the Initial Additional First-Lien Obligations, the Authorized
Representative for the Series of Additional First-Lien Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Additional First-Lien Obligations.


“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
credit agreements, notes, indentures, security documents or other agreements
evidencing or governing such Indebtedness and the Liens securing such
Indebtedness, including the Initial Additional First-Lien Documents and the
Additional First-Lien Security Documents and each other agreement entered into
for the purpose of securing the Initial Additional First-Lien Obligations or any
other Additional First-Lien Obligations.


“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First-Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First-Lien Obligations pursuant to Section 5.13 hereof after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, interest (including interest that accrues after the
commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Additional First-Lien Document.
Additional First Lien Obligations shall include all amounts owing pursuant to
the terms of any Registered Equivalent Notes and guarantees thereof by the
Grantors issued in exchange for any Additional First-Lien Obligations,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, interest (including interest that accrues after the
commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Additional First-Lien Document.


“Additional First-Lien Secured Parties” means the holders of any Additional
First-Lien Obligations and any Collateral Agent and Authorized Representative
with respect thereto, and shall include the Initial Additional First-Lien
Secured Parties.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.


“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.


“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.


“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.


“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
(including as a result of any Refinancing or other modification of the Credit
Agreement permitted by Section 2.08).


“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent, and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.


“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the collateral
agent, trustee or other representative named as authorized representative for
such Series in the applicable Joinder Agreement.


“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).


“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.


“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.


“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.


“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Additional Collateral Agent and (iii) in
the case of any other Series of Additional First-Lien Obligations, the
collateral agent, trustee or other representative named as Authorized
Representative for such Series in the applicable Joinder Agreement.


“Control Collateral” means any Shared Collateral in the possession of, or
controlled by, a Collateral Agent (or its agents or bailees), to the extent that
possession or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction. Control Collateral includes, without
limitation, any Certificated Securities, Promissory Notes, Instruments,
Investment Property, Deposit Accounts and Chattel Paper, in each case, delivered
to, in the possession of, or controlled by, a Collateral Agent under the terms
of the First-Lien Security Documents.


“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and (ii)
from and after the earlier of (x) the Discharge of Credit Agreement Obligations
and (y) the Non-Controlling Authorized Representative Enforcement Date, the
Additional Collateral Agent (acting on the instructions of the Applicable
Authorized Representative).


“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






the Series of First-Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.


“Credit Agreement” means that certain Credit Agreement, dated as of January 30,
2013, among Holdings, the Borrower, the lenders from time to time party thereto,
Goldman Sachs Bank USA, as administrative agent (the “Administrative Agent”),
Swing Line Lender, L/C Issuer, Joint Lead Arranger and Joint Bookrunner, and the
other agents and parties party thereto, as amended, restated, extended,
supplemented or otherwise modified from time to time.


“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.


“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.


“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.


“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.


“DIP Financing” has the meaning assigned to such term in Section 2.05(b).


“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).


“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).


“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.


“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional Collateral Agent and each
other Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.


“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.


“First Lien L/C Issuer” means (i) each L/C Issuer (as defined in the Credit
Agreement with respect to each Letter of Credit issued thereunder) and (ii) each
other issuing bank in respect of a First Lien Letter of Credit.


“First Lien Letter of Credit” means any letter of credit issued under the Credit
Agreement or any Additional First Lien Document.


“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.
“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.


“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.


“Grantors” means Holdings, the Borrower and each of the Guarantors (as defined
in the Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations. The
Grantors existing on the date hereof are set forth in Annex I hereto.


“Impairment” has the meaning assigned to such term in Section 1.03.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.


“Initial Additional First-Lien Agreement” mean that certain [Credit Agreement]
[Indenture] [Other Agreement], dated as of [              ], among the Borrower,
[the Guarantors identified therein,] and [                        ], as
[administrative agent] [trustee], as amended, restated, extended, supplemented
or otherwise modified from time to time.


“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the [loans made] [debt securities issued] thereunder, the
Initial Additional First-Lien Security Agreement and any security documents and
other agreements evidencing or governing the Indebtedness thereunder and the
Liens securing such Indebtedness.


“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement. For the
avoidance of doubt, Initial Additional First-Lien Obligations shall include the
[Obligations] in respect of any Registered Equivalent Notes and guarantees
thereof by the Grantors issued in exchange for any Initial Additional First-Lien
Obligations.


“Initial Additional First-Lien Secured Parties” means the Additional Collateral
Agent, the Initial Additional Authorized Representative and the holders of the
Initial Additional First-Lien Obligations issued pursuant to the Initial
Additional First-Lien Agreement.


“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrower, the Additional Collateral Agent
and the other parties thereto, as amended, restated, extended, supplemented or
otherwise modified from time to time.


“Insolvency or Liquidation Proceeding” means:


(1)any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;


(2)any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or


(3)any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.


“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).


“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.


“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First-Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First-Lien Obligations (other than Credit
Agreement Obligations) with respect to such Shared Collateral.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Credit
Agreement Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.


“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties that are not Controlling Secured Parties with
respect to such Shared Collateral.


“Proceeds” has the meaning assigned to such term in Section 2.01(a).


“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.


“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.


“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.


“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document for Additional
First-Lien Obligations incurred after the date hereof.


“Security Agreement” means the “Security Agreement,” dated as of January 30,
2013, among Holdings, the Borrower, the other Grantors party thereto, the
Collateral Agent and the other parties thereto, as amended, restated, extended,
supplemented or otherwise modified from time to time.


“Series” means (a) with respect to the First-Lien Secured Parties, each of (i)
the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First-Lien Secured Parties) and (b) with respect to any First-Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First-Lien Obligations, and (iii) the Additional First-Lien
Obligations incurred after the date hereof pursuant to any Additional First-Lien
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).


“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid and perfected security
interest in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have a valid and perfected security
interest in such Collateral at such time.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






[“Trustee” has the meaning assigned to such term in Section 5.17.]


SECTION 1.02    Terms Generally.. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The word “including” is by way of example and not
limitation. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
restated, extended, supplemented or otherwise modified and, with respect to any
statute or regulation, all statutory and regulatory provisions consolidating,
replacing or interpreting such statute or regulation, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights,(vi) the term “or” is not exclusive and
(vii) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


SECTION 1.03    Impairments.. It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such Series
(and not the First-Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Material Real Property (as defined in the Credit Agreement) subject to a
mortgage that applies to all First-Lien Obligations shall not be deemed to be an
Impairment of any Series of First-Lien Obligations. In the event of any
Impairment with respect to any Series of First-Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of
First-Lien Obligations, and the rights of the holders of such Series of
First-Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of First-Lien Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such First-Lien Obligations subject to such Impairment. Additionally, in the
event the First-Lien Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First-Lien Obligations or the First-Lien
Security Documents governing such First-Lien Obligations shall refer to such
obligations or such documents as so modified.




ARTICLE II


Priorities and Agreements with Respect to Shared Collateral


SECTION 2.01    Priority of Claims.


(a)Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Borrower or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
the Controlling Collateral Agent or any First-Lien Secured Party on account of
such enforcement of rights or remedies or received by the Controlling Collateral
Agent or any First-Lien Secured Party pursuant to any such intercreditor
agreement with respect to such Shared Collateral and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First-Lien Obligations are entitled under
any intercreditor agreement (other than this Agreement) (all proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to each Collateral Agent
and Authorized Representative (each in its capacity as such) pursuant





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






to the terms of any Secured Credit Document, (ii) SECOND, subject to Section
1.03, to the payment in full of the First-Lien Obligations of each Series on a
ratable basis, with such Proceeds to be applied to the First-Lien Obligations of
a given Series in accordance with the terms of the applicable Secured Credit
Documents and (iii) THIRD, after (A) payment in full of all First-Lien
Obligations, (B) cancellation of, or entry into arrangements reasonably
satisfactory to the relevant First Lien L/C Issuer with respect to, all First
Lien Letters of Credit and (C) termination or expiration of all commitments to
lend and all obligations to issue letters of credit under the Credit Agreement
and any Additional First Lien Documents, to the Borrower and the other Grantors
or their successors or assigns, as their interests may appear, or to whomsoever
may be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct. Notwithstanding the foregoing, with respect to any
Shared Collateral for which a third party (other than a First-Lien Secured
Party) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Lien Obligations (such third
party, an “Intervening Creditor”), the value of any Shared Collateral or
Proceeds allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First-Lien Obligations with respect to which such Impairment
exists.


(b)Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.


(c)Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the Credit
Agreement Collateral Agent pursuant to Sections 2.03(a)(ii), 2.03(b)(iii),
2.03(g), 2.03(l), 2.04(a), 2.06(b)(vi), 2.06(c), 2.18, 3.07(x)(g) or 3.07(y) or
Article VIII of the Credit Agreement (or any equivalent successor provision)
shall be applied as specified in the Credit Agreement and will not constitute
Shared Collateral.


SECTION 2.02    Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens..


a.Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the Credit
Agreement Collateral Agent is the Controlling Collateral Agent, no Additional
First-Lien Secured Party shall or shall instruct any Collateral Agent to, and
neither the Additional Collateral Agent nor any other Collateral Agent that is
not the Controlling Collateral Agent shall, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any Additional First-Lien Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent, acting in accordance with the Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral at such time.


b.With respect to any Shared Collateral at any time when the Additional
Collateral Agent is the Controlling Collateral Agent, (i) the Controlling
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Controlling Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Controlling Collateral Agent to, commence any judicial or non-judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any First-Lien Security Document, applicable law or
otherwise, it being agreed that only the Controlling Collateral Agent, acting on
the instructions of the Applicable Authorized Representative and in accordance
with the applicable Additional First-Lien Security Documents, shall be entitled
to take any such actions or exercise any such remedies with respect to Shared
Collateral.


c.Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object (or support the challenge of any
other Person) to any foreclosure proceeding or action brought by the Controlling
Collateral Agent, the Applicable Authorized Representative or the Controlling
Secured Parties or any other exercise by the Controlling Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Parties of any
rights and remedies relating to the Shared Collateral, or to cause the
Controlling Collateral Agent to do so. The foregoing shall not be construed to
limit the rights and priorities of any First-Lien Secured Party, any Collateral
Agent or any Authorized Representative with respect to any Collateral not
constituting Shared Collateral.


d.Each of the First-Lien Secured Parties (and each Authorized Representative)
agrees that it will not (and hereby waives any right to) question or contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity,
attachment or enforceability of a Lien held by or on behalf of any of the
First-Lien Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any
Authorized Representative to enforce this Agreement.


e.Each of the Authorized Representatives agrees that it will not accept any Lien
on any Collateral for the benefit of any Series of First-Lien Obligations (other
than funds deposited for the discharge or defeasance of any Additional
First-Lien Document, to the extent permitted by the applicable Secured Credit
Documents) other than pursuant to the First-Lien Security Documents to which it
is a party and pursuant to Sections 2.03(a)(ii), 2.03(b)(iii), 2.03(g), 2.03(l),
2.04(a), 2.06(b)(vi), 2.06(c), 2.18, 3.07(x)(g) or 3.07(y) or Article VIII (or
other similar provisions) of the Credit Agreement, and by executing this
Agreement (or a Joinder Agreement), each Authorized Representative and the
Series of First-Lien Secured Parties for which it is acting hereunder agree to
be bound by the provisions of this Agreement and the other First-Lien Security
Documents applicable to it.


SECTION 2.03    No Interference; Payment Over.. (a) Each First-Lien Secured
Party agrees that (i) it will not challenge or question in any proceeding the
validity or enforceability of any First-Lien Obligations of any Series or any
First-Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First-Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by, or other
provisions of, this Agreement; (ii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Shared Collateral by the Controlling
Collateral Agent, (iii) except as provided in Section 2.02, it shall have no
right to (A) direct the Controlling Collateral Agent or any other First-Lien
Secured Party to exercise, and shall not exercise, any right, remedy or power
with respect to any Shared Collateral (including pursuant to any intercreditor
agreement) or (B) consent to the exercise by the Controlling Collateral Agent or
any other First-Lien Secured Party of any right, remedy or power with respect to
any Shared Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against the
Controlling Collateral Agent or any other First-Lien Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, and none of the Controlling
Collateral Agent, any Applicable Authorized Representative or any other
First-Lien Secured Party shall be liable for any action taken or omitted to be
taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Collateral Agent or any
other First-Lien Secured Party to enforce this Agreement.


(b)    Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be distributed in accordance with the
provisions of Section 2.01 hereof.


SECTION 2.04    Automatic Release of Liens..


a.If, at any time the Controlling Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically, unconditionally and simultaneously be
released and discharged as and when, but





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01.


b.Each Collateral Agent and Authorized Representative agrees to execute and
deliver all such authorizations and other instruments as shall reasonably be
requested by the Controlling Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.




SECTION 2.05    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings..


a.This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code.


b.If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)‑in‑possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Controlling Collateral Agent (in the case of the
Additional Collateral Agent, acting on the instructions of the Applicable
Authorized Representative) shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First-Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First-Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First-Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First-Lien Secured Parties (other than any Liens of the First-Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First-Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First-Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
First-Lien Secured Parties as set forth in this Agreement, (C) if any amount of
such DIP Financing or cash collateral is applied to repay any of the First-Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First-Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided that this Agreement shall not limit the right of the
First-Lien Secured Parties of each Series to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Lien Secured Parties of such Series or its Authorized Representative that
shall not constitute Shared Collateral; and provided, further, that the
First-Lien Secured Parties receiving adequate protection shall not object to any
other First-Lien Secured Party receiving adequate protection comparable to any
adequate protection granted to such First-Lien Secured Parties in connection
with a DIP Financing or use of cash collateral.


SECTION 2.06    Reinstatement.. In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Lien Obligations shall again have been paid in full
in cash. This Section 2.06 shall survive the termination of this Agreement.


SECTION 2.07    Insurance.. As between the First-Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.


SECTION 2.08    Refinancings, etc.. The First-Lien Obligations of any Series
may, subject to the limitations set forth in the then existing Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






any Secured Credit Document) of any First-Lien Secured Party of any other
Series, all without affecting the priorities provided for herein or the other
provisions hereof; provided that the Authorized Representative of the holders of
any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.


SECTION 2.09    Control Collateral Agent as Gratuitous Bailee for Perfection..


a.The Control Collateral shall be delivered, or control thereof transferred, to
the Credit Agreement Collateral Agent and the Credit Agreement Collateral Agent
agrees to hold (and, pending delivery or transfer of control of the Control
Collateral to the Credit Agreement Collateral Agent, each other Collateral Agent
agrees to hold) any Shared Collateral constituting Control Collateral that is
part of the Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee for the benefit of each
other First-Lien Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Control Collateral, if any,
pursuant to the applicable First-Lien Security Documents, in each case, subject
to the terms and conditions of this Section 2.09; provided that at any time the
Credit Agreement Collateral Agent is not the Controlling Collateral Agent, the
Credit Agreement Collateral Agent shall, at the request of the Additional
Collateral Agent, promptly deliver or transfer control of all Control Collateral
to the Additional Collateral Agent together with any necessary endorsements (or
otherwise allow the Additional Collateral Agent to obtain possession or control
of such Control Collateral). The Borrower shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Collateral Agent for loss or damage suffered by such Collateral Agent as a
result of such transfer except for loss or damage suffered by such Collateral
Agent as a result of the willful misconduct, gross negligence, bad faith or
material breach of this Agreement by such Collateral Agent or any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Collateral Agent (as determined by a court of competent jurisdiction in a final,
non-appealable judgment).


b.Pending delivery or transfer of control of the Control Collateral to the
Additional Collateral Agent as provided in Section 2.09(a), the Controlling
Collateral Agent agrees to hold or maintain control of any Shared Collateral
constituting Control Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Control Collateral, if any, pursuant to the applicable First-Lien Security
Documents, in each case, subject to the terms and conditions of this Section
2.09.


c.The duties or responsibilities of each Collateral Agent under this Section
2.09 shall be limited solely to holding or maintaining control of any Shared
Collateral constituting Control Collateral as gratuitous bailee for the benefit
of each other First-Lien Secured Party for purposes of perfecting the Lien held
by such First-Lien Secured Parties thereon.


SECTION 2.10    Amendments to Security Documents..


a.Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional First-Lien Secured Party agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement or any Secured Credit Document.


b.Without the prior written consent of the Additional Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document would be prohibited by, or would require
any Grantor to act or refrain from acting in a manner that would violate, any of
the terms of this Agreement or any Secured Credit Document.


c.In making determinations required by this Section 2.10, each Collateral Agent
may conclusively rely on a certificate of an authorized officer of the Borrower
stating that such amendment is permitted by Section 2.10(a) or (b), as the case
may be.




ARTICLE III


Existence and Amounts of Liens and Obligations


SECTION 3.01    Determinations with Respect to Amounts of Liens and
Obligations.. Whenever a Collateral Agent or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
First-Lien Obligations of any Series, or the Shared Collateral subject to any
Lien securing the First-Lien Obligations of any Series, it may request that such
information be furnished to it in





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






writing by each other Authorized Representative or Collateral Agent and shall be
entitled to make such determination or not make any determination on the basis
of the information so furnished; provided, however, that if an Authorized
Representative or a Collateral Agent shall fail or refuse reasonably promptly to
provide the requested information, the requesting Collateral Agent or Authorized
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower. Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First-Lien Secured
Party or any other person as a result of such determination.




ARTICLE IV


The Controlling Collateral Agent


SECTION 4.01    Authority.. [Reserved]. In furtherance of the foregoing, each
Non-Controlling Secured Party acknowledges and agrees that the Controlling
Collateral Agent shall be entitled, for the benefit of the First-Lien Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First-Lien Security Documents, as
applicable, pursuant to which the Controlling Collateral Agent is the collateral
agent for such Shared Collateral, without regard to any rights to which the
Non-Controlling Secured Parties would otherwise be entitled as a result of the
First-Lien Obligations held by such Non-Controlling Secured Parties. Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Controlling Collateral Agent, the Applicable Authorized Representative or
any other First-Lien Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the First-Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First-Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Except with respect to
any actions expressly prohibited or required to be taken by this Agreement, each
of the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First-Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the First-Lien Obligations or
the valuation, use, protection or release of any security for the First-Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First-Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Borrower or any of
its Subsidiaries, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.


SECTION 4.02    Rights as a First-Lien Secured Party.. The Person serving as the
Controlling Collateral Agent hereunder shall have the same rights and powers in
its capacity as a First-Lien Secured Party under any Series of First-Lien
Obligations that it holds as any other First-Lien Secured Party of such Series
and may exercise the same as though it were not the Collateral Agent and the
term “First-Lien Secured Party” or “First-Lien Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Additional First-Lien Secured Party”, “Additional First-Lien Secured
Parties”, “Initial Additional First-Lien Secured Party” or “Initial Additional
First-Lien Secured Parties” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Controlling Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Controlling Collateral Agent hereunder and without any
duty to account therefor to any other First-Lien Secured Party.


SECTION 4.03    Exculpatory Provisions.. (a) The Controlling Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other First-Lien Security Documents. Without limiting the generality
of the foregoing, the Controlling Collateral Agent:







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






(i)shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Lien Security Documents that the
Controlling Collateral Agent is required to exercise as directed in writing by
the Applicable Authorized Representative; provided that the Controlling
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Collateral Agent to liability or
that is contrary to any First-Lien Security Document or applicable law;


(iii)shall not, except as expressly set forth herein and in the other First-Lien
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Controlling Collateral Agent or any of its Affiliates in any capacity;


(iv)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of the willful misconduct, gross negligence, bad faith or material
breach of this Agreement by the Controlling Collateral Agent or any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of the
Controlling Collateral Agent (as determined by a court of competent jurisdiction
in a final, non-appealable judgment) or (iii) in reliance on a certificate of an
authorized officer of the Borrower stating that such action is permitted by the
terms of this Agreement (it being understood and agreed that the Controlling
Collateral Agent shall be deemed not to have knowledge of any Event of Default
under any Series of First-Lien Obligations unless and until notice describing
such Event Default is given to the Controlling Collateral Agent by the
Authorized Representative of such First-Lien Obligations or the Borrower);


(v)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First-Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First-Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First-Lien Obligations, or (vi) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Controlling Collateral Agent; and


(vi)with respect to the Credit Agreement or any Additional First-Lien Document,
may conclusively assume that the Grantors have complied with all of their
obligations thereunder unless advised in writing by the Authorized
Representative thereunder to the contrary specifically setting forth the alleged
violation.


(b)    Each First-Lien Secured Party acknowledges that, in addition to acting as
the initial Controlling Collateral Agent, Goldman Sachs Bank USA also serves as
Administrative Agent and Collateral Agent (under, and as defined in, the Credit
Agreement), and each First-Lien Secured Party hereby waives any right to make
any objection or claim against Goldman Sachs Bank USA (or any successor
Controlling Collateral Agent or any of their respective counsel) based on any
alleged conflict of interest or breach of duties arising from the Controlling
Collateral Agent also serving as the Administrative Agent and Collateral Agent.


SECTION 4.04    Reliance by Controlling Collateral Agent.. 2The Controlling
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Controlling Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. The
Controlling Collateral Agent may consult with legal counsel (who may include,
but shall not be limited to, counsel for the Borrower or counsel for the
Applicable Authorized Representative), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


SECTION 4.05    Delegation of Duties.. 2The Controlling Collateral Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other First-Lien Security Document by or through any one or more
sub-agents appointed by the Controlling Collateral Agent. The Controlling
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Affiliates of the Controlling Collateral Agent and any such sub-agent.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SECTION 4.06    Non Reliance on Controlling Collateral Agent and Other
First-Lien Secured Parties.. Each First-Lien Secured Party acknowledges that it
has, independently and without reliance upon the Controlling Collateral Agent,
any Authorized Representative or any other First-Lien Secured Party or any of
their Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents. Each First-Lien Secured Party
also acknowledges that it will, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other
First-Lien Secured Party or any of their Affiliates and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Secured Credit Document or any related agreement or any
document furnished hereunder or thereunder.




ARTICLE V


Miscellaneous


SECTION 5.01    Notices.. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy or
electronic mail, as follows:


a.if to the Credit Agreement Collateral Agent, to it at
[                                    ], Attention of [           ] (Fax No.
[             ]), Email address: [                                    ];


b.if to the Initial Additional Authorized Representative, to it at [___],
Attention of [           ] (Fax No. [             ]), Email address:
[                                    ];


c.if to any other Authorized Representative, to it at the address set forth in
the applicable Joinder Agreement.


Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.


SECTION 5.02    Waivers; Amendment; Joinder Agreements.


a.No failure or delay on the part of any party hereto in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.


b.Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement), except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which directly and adversely
affects the rights, interests, liabilities or privileges of, or impose
additional duties and obligations on, the Borrower or any other Grantor, with
the consent of the Borrower).


c.Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the Series
for which such Authorized Representative is acting shall be subject to the terms
hereof.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






d.Notwithstanding the foregoing, in connection with any Refinancing of
First-Lien Obligations of any Series, or the incurrence of Additional First-Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First-Lien Secured Party), at the request
of any Collateral Agent, any Authorized Representative or the Borrower, into
such amendments or modifications of this Agreement as are reasonably necessary
to reflect such Refinancing or such incurrence and are reasonably satisfactory
to each such Collateral Agent and each such Authorized Representative, provided
that any Collateral Agent or Authorized Representative may condition its
execution and delivery of any such amendment or modification on a receipt of a
certificate from an authorized officer of the Borrower to the effect that such
Refinancing or incurrence is permitted by the then existing Secured Credit
Documents.


SECTION 5.03    Parties in Interest.. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, as well as the other First-Lien Secured Parties, all of whom
are intended to be bound by, and to be third party beneficiaries of, this
Agreement.


SECTION 5.04    Survival of Agreement.. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.


SECTION 5.05    Counterparts.. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page of this Agreement shall be effective as delivery of an original executed
counterpart hereof.


SECTION 5.06    Severability.. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


SECTION 5.07    GOVERNING LAW.. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 5.08    Submission to Jurisdiction Waivers; Consent to Service of
Process.. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:


a.submits for itself and its property in any legal action or proceeding relating
to this Agreement and the First-Lien Security Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York sitting in New York City in the Borough of
Manhattan and of the United States District Court of the Southern District of
New York, and appellate courts from any thereof and agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law;


b.consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


c.agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;


d.agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law; and


e.waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
5.08 any special, exemplary, punitive or consequential damages.


SECTION 5.09    WAIVER OF JURY TRIAL.. 2EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH ACTION OR PROCEEDING SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5.09 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.


SECTION 5.10    Headings.. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.


SECTION 5.11    Conflicts.. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the
First-Lien Security Documents or any of the other Secured Credit Documents, the
provisions of this Agreement shall control.


SECTION 5.12    Provisions Solely to Define Relative Rights.. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional First-Lien
Documents), and none of the Borrower or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First-Lien Obligations as and
when the same shall become due and payable in accordance with their terms.


SECTION 5.13    Additional Senior Debt.. To the extent, but only to the extent
permitted by the provisions of the then existing Secured Credit Documents, the
Borrower may incur additional indebtedness after the date hereof that is secured
on an equal and ratable basis by the Liens securing the First-Lien Obligations
(such indebtedness referred to as “Additional Senior Class Debt”). Any such
Additional Senior Class Debt may be secured by a Lien and may be Guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the
Additional First-Lien Documents, if and subject to the condition that the
Authorized Representative of any such Additional Senior Class Debt (each, an
“Additional Senior Class Debt Representative”), acting on behalf of the holders
of such Additional Senior Class Debt (such Authorized Representative and holders
in respect of any Additional Senior Class Debt being referred to as the
“Additional Senior Class Debt Parties”), becomes a party to this Agreement as an
Authorized Representative by satisfying the conditions set forth in clauses (i)
through (iv) of the immediately succeeding paragraph.


In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative,
i.such Additional Senior Class Debt Representative, the Controlling Collateral
Agent, each Authorized Representative and each Grantor shall have executed and
delivered a Joinder Agreement (with such changes as may be reasonably approved
by the Controlling Collateral Agent and Additional Senior Class Debt
Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and the
Additional Senior Class Debt in respect of which such Additional Senior Class
Debt Representative is the Authorized Representative constitutes Additional
First-Lien Obligations and the related Additional Senior Class Debt Parties
become subject hereto and bound hereby as Additional First-Lien Secured Parties;


ii.the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
authorized officer of the Borrower and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof
and certified that such obligations are permitted to be incurred and secured on
a pari passu basis with the then existing First-Lien Obligations and by the
terms of the then existing Secured Credit Documents;


iii.all filings, recordations and/or amendments or supplements to the First-Lien
Security Documents necessary or desirable in the reasonable judgment of the
Additional Collateral Agent to confirm and perfect the Liens securing the
relevant obligations relating to such Additional Senior Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of the Additional Collateral
Agent), and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Additional Collateral Agent); and





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








iv.the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.


Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional Collateral Agent will continue to act in its
capacity as Additional Collateral Agent in respect of the then existing
Authorized Representatives (other than the Administrative Agent) and such
additional Authorized Representative.


SECTION 5.14    Agent Capacities. 2Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Goldman Sachs Bank USA is acting in the
capacities of Administrative Agent and Credit Agreement Collateral Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein or
in the Additional First-Lien Security Documents, [__________________] is acting
in the capacity of Additional Collateral Agent solely for the Additional
First-Lien Secured Parties. Except as expressly set forth herein, none of the
Administrative Agent, the Credit Agreement Collateral Agent or the Additional
Collateral Agent shall have any duties or obligations in respect of any of the
Collateral, all of such duties and obligations, if any, being subject to and
governed by the applicable Secured Credit Documents.


SECTION 5.15    Integration.. 2This Agreement together with the other Secured
Credit Documents and the First-Lien Security Documents represents the agreement
of each of the Grantors and the First-Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Credit Agreement Collateral Agent, or any
other First-Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents.


SECTION 5.16    Additional Grantors.. 2The Borrower agrees that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex III. Any successor or assign of Holdings shall execute and
deliver an instrument substantially in the form of Annex III. Upon such
execution and delivery, such Subsidiary or successor or assign of Holdings will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Administrative Agent, the Initial Additional Authorized Representative and
each additional Authorized Representative. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.


SECTION 5.17    Administrative Agent and Representative.. 2It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article IX of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [  ] is entering into this Agreement in its capacity as
[Administrative Agent] [Trustee] under [credit agreement] [indenture] (the
[“Additional Administrative Agent”] [“Trustee”]) and the provisions of
Article [  ] of such indenture applicable to the Trustee thereunder shall also
apply to the [Additional Administrative Agent] [Trustee] hereunder.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


GOLDMAN SACHS BANK USA,
as Credit Agreement Collateral Agent




By:                             
Name:
Title:


GOLDMAN SACHS BANK USA,
as Authorized Representative for the Credit Agreement Secured Parties




By:                             
Name:
Title:


[                        ],
as Additional Collateral Agent and as Initial Additional Authorized
Representative




By:                             
Name:
Title:




















































[Signature Page to First Lien Intercreditor Agreement]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








BRIGHT HORIZONS FAMILY SOLUTIONS LLC




By:                             
Name:
Title:


BRIGHT HORIZONS CAPITAL CORP.




By:                             
Name:
Title:




[GRANTORS]


By:                             
Name:
Title:
































































[Signature Page to First Lien Intercreditor Agreement]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ANNEX I


Grantors


Schedule 1
[•]
[•]
[•]
[•]





















--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ANNEX II


[FORM OF] JOINDER NO. [       ] dated as of [_______], 20[_] (this “Joinder”),
to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [__], [___] (the “First
Lien Intercreditor Agreement”), among BRIGHT HORIZONS CAPITAL CORP., a Delaware
corporation (“Holdings”), BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a Delaware
corporation (the “Borrower”), and certain subsidiaries of the Borrower (together
with the Borrower and Holdings, the “Grantors” and each, a “Grantor”), GOLDMAN
SACHS BANK USA, as Credit Agreement Collateral Agent for the Credit Agreement
Secured Parties under the First-Lien Security Documents (in such capacity, the
“Credit Agreement Collateral Agent”), GOLDMAN SACHS BANK USA, as Authorized
Representative for the Credit Agreement Secured Parties,
[______________________], as Initial Additional Authorized Representative, and
the additional Authorized Representatives from time to time party thereto. (1)


A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.


B.    As a condition to the ability of the Grantors to incur Additional
First-Lien Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First-Lien Security
Documents relating thereto, the Additional Senior Class Debt Representative in
respect of such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the First Lien Intercreditor Agreement. Section 5.13 of the First Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First Lien Intercreditor Agreement as Additional
First-Lien Obligations and Additional First-Lien Secured Parties, respectively,
upon the execution and delivery by the Senior Debt Class Representative of an
instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.13 of the First Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder in accordance with the requirements
of the First Lien Intercreditor Agreement and the First-Lien Security Documents.


Accordingly, the parties hereto hereby agree as follows:


SECTION 1.In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the First
Lien Intercreditor Agreement as Additional First-Lien Obligations and Additional
First-Lien Secured Parties, with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Representative, on its behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
First Lien Intercreditor Agreement applicable to it as Authorized Representative
and to the Additional Senior Class Debt Parties that it represents as Additional
First-Lien Secured Parties. Each reference to an “Authorized Representative” in
the First Lien Intercreditor Agreement shall be deemed to include the New
Representative. The First Lien Intercreditor Agreement is hereby incorporated
herein by reference.


SECTION 2.The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to Debtor Relief Laws, general principles of
equity (whether considered in a proceeding in equity or law) and an implied
covenant of good faith and fair dealing and (iii) the Additional First-Lien
Documents relating to such Additional Senior Class Debt provide that, upon the
New Representative’s entry into this Agreement, the Additional Senior Class Debt
Parties in respect of such Additional Senior Class Debt will be subject to and
bound by the provisions of the First Lien Intercreditor Agreement as Additional
First-Lien Secured Parties.


SECTION 3.This Joinder may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Joinder shall become effective when each
Collateral Agent shall have received a counterpart of this Joinder that bears
the signatures of the New Representative. Delivery by telecopier, .pdf or other
electronic imaging means of an executed counterpart of a signature page of this
Joinder shall be effective as delivery of an original executed counterpart
hereof.


(1)
In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent.








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








SECTION 4.Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.


SECTION 5.THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


SECTION 6.If any provision of this Joinder is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Joinder shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


SECTION 7.All communications and notices hereunder shall be in writing and given
as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.


SECTION 8.The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.


IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Intercreditor Agreement as of the day and year first above written.


[NAME OF NEW REPRESENTATIVE], as
[          ] and as collateral agent for the holders of
[                        ],


By:                             
Name:
Title:


Address for notices:
    
attention of:    
Telecopy:    





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Acknowledged by:
GOLDMAN SACHS BANK USA,
as the Credit Agreement Collateral Agent and Authorized Representative,
By:                             
Name:
Title:




[______________________],
as the Initial Additional Authorized Representative [and the Additional
Collateral Agent],
By:                             
Name:
Title:




[OTHER AUTHORIZED REPRESENTATIVES]
BRIGHT HORIZONS FAMILY SOLUTIONS LLC
as Borrower
By:                             
Name:
Title:




BRIGHT HORIZONS CAPITAL CORP.,
as Holdings
By:                             
Name:
Title:




THE OTHER GRANTORS
LISTED ON SCHEDULE I HERETO,
By:                             
Name:
Title:





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Schedule I to the
Joinder to the
First Lien Intercreditor Agreement
Grantors
[•]
[•]
[•]
[•]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








SUPPLEMENT NO. [ ] dated as of [        ], 20[_] (this “Supplement”), to the
FIRST LIEN INTERCREDITOR AGREEMENT dated as of [______________], 20[_] (the
“First Lien Intercreditor Agreement”), among BRIGHT HORIZONS CAPITAL CORP., a
Delaware corporation (“Holdings”), BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a
Delaware corporation (the “Borrower”), and certain subsidiaries and affiliates
of the Borrower (together with the Borrower and Holdings, the “Grantors” and
each, a “Grantor”), GOLDMAN SACHS BANK USA, as Credit Agreement Collateral Agent
for the Credit Agreement Secured Parties under the First-Lien Security Documents
(in such capacity, the “Credit Agreement Collateral Agent”), GOLDMAN SACHS BANK
USA, as Authorized Representative for the Credit Agreement Secured Parties,
[______________________], as Initial Additional Authorized Representative, and
the additional Authorized Representatives from time to time a party thereto. (1)


A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.


B.    The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Borrower are required to
enter into the First Lien Intercreditor Agreement. Section 5.16 of the First
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the First Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Additional First-Lien Documents.


Accordingly, each Authorized Representative and the New Grantor agree as
follows:


SECTION 1.In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.


SECTION 2.The New Grantor represents and warrants to each Authorized
Representative and the other First-Lien Secured Parties that (i) it has the full
power and authority to enter into this Supplement and (ii) this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to Debtor Relief Laws, general principles of equity (whether
considered in a proceeding in equity or law) and an implied covenant of good
faith and fair dealing.


SECTION 3.This Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Supplement shall become effective when each
Authorized Representative shall have received a counterpart of this Supplement
that bears the signatures of the New Grantor. Delivery by telecopier, .pdf or
other electronic imaging means of an executed counterpart of a signature page of
this Supplement shall be effective as delivery of an original executed
counterpart hereof.


SECTION 4.Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.


SECTION 5.THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 6.If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


SECTION 7.All communications and notices hereunder shall be in writing and given
as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the First Lien Intercreditor Agreement.
(1)
If being executed and delivered by a successor or assign of Holdings, revise to
reflect [joinder to][reaffirmation of] First Lien Intercreditor Agreement.








--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






SECTION 8.The Borrower agrees to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Secured Credit
Documents.


IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.


[NAME OF NEW GRANTOR]




By: ____________________________________
Name:    
Title:    


Acknowledged by:


GOLDMAN SACHS BANK USA,
as the Credit Agreement Collateral Agent and Authorized Representative,


By: ____________________________________
Name:    
Title:


[______________________],
as the Initial Additional Authorized Representative [and the Additional
Collateral Agent and],


By: ____________________________________
Name:    
Title:


[OTHER AUTHORIZED REPRESENTATIVES]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








EXHIBIT S




[FORM OF]
SECOND LIEN INTERCREDITOR AGREEMENT


among


BRIGHT HORIZONS CAPITAL CORP.,


as Holdings,


BRIGHT HORIZONS FAMILY SOLUTIONS LLC,


as Borrower,


the other GRANTORS party hereto,


GOLDMAN SACHS BANK USA,
as Senior Representative for the Credit Agreement Secured Parties,


[__________________],
as the Initial Second Priority Representative,


and


each additional Representative from time to time party hereto


dated as of [ ], 20[ ]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








TABLE OF CONTENTS


ARTICLE I
Section 1.01.
Certain Defined Terms.    1

Section 1.02.
Terms Generally.    10

SECTION 1.03
Impairments.    11

ARTICLE II
Section 2.01.
Subordination.    11

Section 2.02.
Nature of Senior Lender Claims.    12

Section 2.03.
Prohibition on Contesting Liens.    13

Section 2.04.
No New Liens.    13

Section 2.05.
Perfection of Liens.    14

Section 2.06.
Certain Cash Collateral.    14

ARTICLE III
Section 3.01.
Exercise of Remedies.    14

Section 3.02.
Cooperation.    17

Section 3.03.
Actions upon Breach.    17

ARTICLE IV
Section 4.01.
Application of Proceeds.    17

Section 4.02.
Payments Over.    18

ARTICLE V
Section 5.01.
Releases.    18

Section 5.02.
Insurance and Condemnation Awards.    20

Section 5.03.
Amendments to Second Priority Collateral Documents.    21

Section 5.04.
Rights as Unsecured Creditors.    22

Section 5.05.
Gratuitous Bailee for Perfection.    22

Section 5.06.
When Discharge of Senior Obligations Deemed To Not Have Occurred.    23

Section 5.07.
Purchase Right.    24

ARTICLE VI
Section 6.01.
Financing Issues.    26

Section 6.02.
Relief from the Automatic Stay.    27

Section 6.03.
Adequate Protection.    27

Section 6.04.
Preference Issues.    28

Section 6.05.
Separate Grants of Security and Separate Classifications.    29

Section 6.06.
No Waivers of Rights of Senior Secured Parties.    29

Section 6.07.
Application.    29

Section 6.08.
Other Matters.    29

Section 6.09.
506(c) Claims.    30

Section 6.10.
Reorganization Securities.    30

Section 6.11.
Section 1111(b) of the Bankruptcy Code.    30

ARTICLE VII
Section 7.01.
Reliance.    30

Section 7.02.
No Warranties or Liability.    31

Section 7.03.
Obligations Unconditional.    31






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








TABLE OF CONTENTS (CONTINUED)


ARTICLE VIII
Section 8.01.
Conflicts.    32

Section 8.02.
Continuing Nature of this Agreement; Severability.    32

Section 8.03.
Amendments; Waivers.    32

Section 8.04.
Information Concerning Financial Condition of the Borrower and the
Subsidiaries.    33

Section 8.05.
Subrogation.    34

Section 8.06.
Application of Payments.    34

Section 8.07.
Additional Grantors.    34

Section 8.08.
Dealings with Grantors.    34

Section 8.09.
Additional Debt Facilities.    34

Section 8.10.
Refinancings.    36

Section 8.11.
Consent to Jurisdiction; Waivers.    36

Section 8.12.
Notices.    36

Section 8.13.
Further Assurances.    37

Section 8.14.
GOVERNING LAW; WAIVER OF JURY TRIAL.    37

Section 8.15.
Binding on Successors and Assigns.    38

Section 8.16.
Section Titles.    38

Section 8.17.
Counterparts.    38

Section 8.18.
Authorization.    38

Section 8.19.
No Third Party Beneficiaries; Successors and Assigns.    38

Section 8.20.
Effectiveness.    38

Section 8.21.
Administrative Agent and Representative.    38

Section 8.22.
Relative Rights.    39

Section 8.23.
Survival of Agreement.    39





ANNEXES
Annex I
Grantors

Annex II
New Grantor Supplement

Annex III
Second Priority Class Debt Representative Supplement

Annex IV
Senior Class Debt Representative Supplement






--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[  ] (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among BRIGHT HORIZONS CAPITAL CORP., a Delaware
corporation (“Holdings”), BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a Delaware
limited liability company (the “Borrower”), the other Grantors (as defined
below) from time to time party hereto, GOLDMAN SACHS BANK USA, as Representative
for the Credit Agreement Secured Parties (in such capacity, the “Administrative
Agent”), [INSERT NAME AND CAPACITY], as Representative for the Initial Second
Priority Debt Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Priority Representative”), [[             ], as
Representative for the Additional Senior Debt Parties under the [describe
applicable Additional Senior Debt Facility]]and each additional Second Priority
Representative and Senior Representative that from time to time becomes a party
hereto pursuant to Section 8.09.


In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:




ARTICLE I


Definitions


Section 1.01.    Certain Defined Terms.. Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Credit Agreement or,
if defined in the UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:


[“Additional Administrative Agent” has the meaning assigned to such term in
Section 8.21.]


“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrower and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations), which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a pari passu basis (but without
regard to control of remedies) with the Credit Agreement Obligations; provided,
however, that (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each then existing Senior Debt Document and Second
Priority Debt Document and (ii) the Representative for the holders of such
Indebtedness shall have (A) executed and delivered this Agreement as of the date
hereof or become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) become a party to the First
Lien Intercreditor Agreement pursuant to, and by satisfying the conditions set
forth in, Section 5.13 thereof; provided further that, if such Indebtedness will
be the initial Additional Senior Debt incurred by the Borrower, then the
Guarantors, the Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement. Additional Senior Debt shall include any Registered Equivalent Notes
and Guarantees thereof by the Guarantors issued in exchange therefor.


“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the credit agreements, promissory notes,
indentures, the Senior Collateral Documents or other agreements evidencing or
governing such Indebtedness.


“Additional Senior Debt Facility” means each credit agreement, indenture or
other governing agreement with respect to any Additional Senior Debt.


“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, premium, interest (including interest
that accrues after the commencement of a Bankruptcy Case, regardless of whether
such interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Additional
Senior Debt Document.


“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Senior Debt Documents.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor Administrative
Agent.


“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.


“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.


“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


“Cash Collateral” shall have the meaning assigned to such term in Section
5.07(c).


“Class Debt” has the meaning assigned to such term in Section 8.09.


“Class Debt Parties” has the meaning assigned to such term in Section 8.09.


“Class Debt Representatives” has the meaning assigned to such term in Section
8.09.


“Collateral” means the Senior Collateral and the Second Priority Collateral.


“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.


“Credit Agreement” means that certain Credit Agreement, dated as of January 30,
2013, among Holdings, the Borrower, the lenders from time to time party thereto,
Goldman Sachs Bank USA, as administrative agent (the “Administrative Agent”),
Swing Line Lender, Joint Lead Arranger, Joint Bookrunner and Syndication Agent
and an L/C Issuer, and the other agents and parties party thereto, as amended,
restated, extended, supplemented or otherwise modified from time to time.


“Credit Agreement Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement.


“Credit Agreement Obligations” means the “Secured Obligations” as defined in the
Security Agreement.


“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.


“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.


“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a notice to the Designated Senior Representative
and the Borrower hereunder, as the “Designated Second Priority Representative”
for purposes hereof.


“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Controlling Collateral Agent (as
defined in the First Lien Intercreditor Agreement) at such time.
“DIP Financing” has the meaning assigned to such term in Section 6.01.


“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by such Shared Collateral under an Additional Senior Debt
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Designated Senior Representative as
the “Credit Agreement” for purposes of this Agreement.


“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.


“Enforcement Action” means, with respect to the Senior Obligations or the Second
Priority Obligations, the exercise of any rights and remedies with respect to
any Shared Collateral securing such obligations or the commencement or
prosecution of enforcement of any of the rights and remedies with respect to the
Shared Collateral under, as applicable, the Senior Debt Documents or the Second
Priority Debt Documents, or applicable law, including without limitation, the
exercise of any rights of set-off or recoupment, and the exercise of any rights
or remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction or under the Bankruptcy Code.


“Enforcement Notice” shall have the meaning assigned to such term in Section
5.07(a).


“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.


“Grantors” means Holdings, the Borrower and each of the Guarantors (as defined
in the Credit Agreement) which has granted a security interest pursuant to any
Collateral Document to secure any Secured Obligations. The Grantors existing on
the date hereof are set forth in Annex I hereto.


“Guarantors” has the meaning assigned to such term in the Credit Agreement.


“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.


“Initial Second Priority Debt Documents” means that certain [Credit Agreement]
[Indenture] dated as of [          ], 20[  ], among the Borrower, [the
Guarantors identified therein,] [and] [     ], as [administrative agent]
[trustee][, and [     ], as [paying agent, registrar and transfer agent]] and
any notes, security documents and other agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Second Priority Debt Obligations.


“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.


“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.


“Insolvency or Liquidation Proceeding” means:


(1)    any case commenced by or against the Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;


(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or


(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.


“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex III or Annex IV hereof.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.


“Major Second Priority Representative” means, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral.


“Officer’s Certificate” has the meaning provided to such term in Section 8.08.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.


“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).


“Proceeds” means the proceeds of any sale, collection or other liquidation of
Collateral, any payment or distribution made in respect of Collateral in a
Bankruptcy Case and any amounts received by any Senior Representative or any
Senior Secured Party from a Second Priority Debt Party in respect of Shared
Collateral pursuant to this Agreement.


“Purchase” has the meaning assigned to such term in Section 5.07(b).


“Purchase Notice” has the meaning assigned to such term in Section 5.07(a).


“Purchase Price” has the meaning assigned to such term in Section 5.07(c).


“Purchasing Parties” has the meaning assigned to such term in Section 5.07(b).


“Recovery” has the meaning assigned to such term in Section 6.04.


“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.


“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.


“Representatives” means the Senior Representatives and the Second Priority
Representatives.


“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.


“Second Priority Class Debt” has the meaning assigned to such term in Section
8.09.


“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.


“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.


“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Borrower or
any Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.


“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by some or all of the Guarantors (and not guaranteed by any
Subsidiary that is not a Guarantor), including the Initial Second Priority Debt,
which Indebtedness and guarantees are secured by the Second Priority Collateral
on a pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents of which provide that such Indebtedness and guarantees are to be
secured by such Second Priority Collateral on a subordinate basis to the Senior
Debt Obligations (and which is not secured by Liens on any assets of the
Borrower or any other Grantor other than the Second Priority Collateral or which
are not included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof.
Second Priority Debt shall include any Registered Equivalent Notes and
Guarantees thereof by the Guarantors issued in exchange therefor.


“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the credit agreements, promissory notes,
indentures, the Second Priority Collateral Documents or other agreements
evidencing or governing such Indebtedness, including the Initial Second Priority
Debt Documents.


“Second Priority Debt Facility” means each credit agreement, indenture or other
governing agreement with respect to any Second Priority Debt.


“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, all amounts owing pursuant to the terms of such
Second Priority Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Second
Priority Debt Document.


“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt incurred
after the date hereof, the holders of such Indebtedness, the Representative with
respect thereto, any trustee or agent therefor under any related Second Priority
Debt Documents and the beneficiaries of each indemnification obligation
undertaken by the Borrower or any other Grantor under any related Second
Priority Debt Documents.


“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days (throughout which 180 day period such
Second Priority Representative was the Majority Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document under which such Second Priority
Representative is Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document under which such Second
Priority Representative is Representative) has occurred and is continuing and
(y) the Second Priority Debt Obligations of the series with respect to which
such Second Priority Representative is the Second Priority Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Second Priority
Debt Document; provided that the Second Priority Enforcement Date shall be
stayed and shall not occur and shall be deemed not to have occurred with respect
to any Shared Collateral (1) at any time the Designated Senior Representative
has commenced and is diligently pursuing any enforcement action with respect to
such Shared Collateral or (2) at any time the Grantor which has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to ) any Insolvency or Liquidation Proceeding.


“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then outstanding aggregate amount of
Second Priority Debt Obligations.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






“Second Priority Liens” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.


“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility
incurred after the date hereof, the trustee, administrative agent, collateral
agent, security agent or similar agent under such Second Priority Debt Facility
that is named as the Representative in respect of such Second Priority Debt
Facility in the applicable Joinder Agreement.


“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.


“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.


“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.


“Senior Class Debt” has the meaning assigned to such term in Section 8.09.


“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.


“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.


“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.


“Senior Collateral Documents” means the Security Agreement and the other
“Collateral Documents” as defined in the Credit Agreement, the First Lien
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Borrower or any other Grantor for purposes of providing collateral
security for any Senior Obligation.


“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and (b)
any Additional Senior Debt Documents.
“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.


“Senior Liens” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.


“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.


“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent
and (ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.


“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.


“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility (or their Representatives)
and the holders of Second Priority Debt Obligations under at least one Second
Priority Debt Facility (or their Representatives) hold a security interest at
such time (or, in the case of the Senior Facilities, are deemed pursuant to
Article II to hold a security interest). If, at any time, any portion of the
Senior Collateral under one or more Senior Facilities does not constitute Second
Priority Collateral under one or more Second Priority Debt Facilities, then such
portion of such Senior Collateral shall constitute Shared Collateral only with
respect to the Second Priority Debt Facilities for which it constitutes Second
Priority Collateral and shall not constitute Shared Collateral for any Second
Priority Debt Facility which does not have a security interest in such
Collateral at such time.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


[“Trustee” has the meaning assigned to such term in Section 8.21.]


“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.


Section 1.02.    Terms Generally.. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The word “including” is by way of example and not
limitation. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
restated, extended, supplemented or otherwise modified and, with respect to any
statute or regulation, all statutory and regulatory provisions consolidating,
replacing or interpreting such statute or regulation, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vi) the term “or” is not exclusive
and (vii) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


SECTION 1.03    Impairments.. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby agrees that solely as among the Second Priority Debt Parties,
it is intention of the Second Priority Debt Parties that the holders of Second
Priority Debt Obligations under each Second Priority Debt Facility (and not the
Second Priority Debt Parties under any other Second Priority Debt Facility bear
the risk of (i) any determination by a court of competent jurisdiction that (x)
any of the Second Priority Debt Obligations of such Second Priority Debt
Facility are unenforceable under applicable law or are subordinated to any other
obligations (other than another Second Priority Debt Facility), (y) any of the
Second Priority Debt Obligations of such Second Priority Debt Facility do not
have an enforceable security interest in any of the Collateral securing any
other Second Priority Debt Facility and/or (z) any intervening security interest
exists securing any other obligations (other than another Second Priority Debt
Facility) on a basis ranking prior to the security interest of such Second
Priority Debt Facility but junior to the security interest of any other Second
Priority Debt Facility or (ii) the existence of any Collateral for any other
Second Priority Debt Facility that is not Shared Collateral (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Second
Priority Debt Facility, an “Impairment” of such Second Priority Debt Facility);
provided that the existence of a maximum claim with respect to any Material Real
Property (as defined in the Credit Agreement) subject to a mortgage that applies
to all Second Priority Debt Obligations shall not be deemed to be an Impairment
of any Second Priority Debt Facility. In the event of any Impairment with
respect to any Second Priority Debt Facility, the results of such Impairment
shall be borne solely by the holders of such Second Priority Debt Facility, and
the rights of the holders of such Second Priority Debt Facility (including,
without limitation, the right to receive distributions in respect of such Second
Priority Debt Facility pursuant to Section 4.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Second Priority Debt Facility subject to such
Impairment. Additionally, in the event the Second Priority Debt Obligations
under any Second Priority Debt Facility are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such Second Priority Debt Obligations or the Second
Priority Collateral Documents governing such Second Priority Debt Obligations
shall refer to such obligations or such documents as so modified.




ARTICLE II


Priorities and Agreements with Respect to Shared Collateral


Section 2.01.    Subordination.


(a)Notwithstanding the date, time, method, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection of
any Liens granted to any Second Priority Representative or any Second Priority





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Debt Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the Uniform Commercial Code of any jurisdiction, or any other
applicable law or any Second Priority Debt Document or any Senior Debt Document
or any defect or deficiencies in the Liens or any other circumstance whatsoever
(including any non-perfection of any Lien to secure the Senior Obligations
and/or the Second Priority Debt Obligations), each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby agrees that (i) any Lien on the Shared
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of any Senior Representative or any other Senior Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Second Priority Debt Obligations and (ii) any Lien on the Shared Collateral
securing any Second Priority Debt Obligations now or hereafter held by or on
behalf of any Second Priority Representative, any Second Priority Debt Parties
or any Second Priority Representative or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Shared Collateral securing any Senior Obligations. All Liens on the
Shared Collateral securing any Senior Obligations shall be and remain senior in
all respects and prior to all Liens on the Shared Collateral securing any Second
Priority Debt Obligations for all purposes, whether or not such Liens securing
any Senior Obligations are subordinated to any Lien securing any other
obligation of the Borrower, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.


(b)Notwithstanding the date, time, method, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection of
any Liens granted to any Second Priority Representative or any Second Priority
Debt Parties on the Second Priority Collateral or of any Liens granted to any
Second Priority Representative or any other Second Priority Debt Party on Second
Priority Collateral (or any actual or alleged defect in any of the foregoing)
and notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or any Second Priority Debt Document
or any defect or deficiencies in the Liens or any other circumstance whatsoever
(including any non-perfection of any Lien to secure the Second Priority Debt
Obligations) but, in each case, subject to Section 1.03, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby agrees that any Lien on Second
Priority Collateral securing any Second Priority Debt Obligations now or
hereafter held by or on behalf of any Second Priority Representative, any Second
Priority Debt Parties or any Second Priority Representative or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be equal in priority in all
respects with any Lien on Second Priority Collateral securing any Second
Priority Debt Obligations now or hereafter held by or on behalf of any Second
Priority Representative, any Second Priority Debt Parties or any Second Priority
Representative or other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise.


Section 2.02.    Nature of Senior Lender Claims.. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
prepaid or repaid and subsequently reborrowed, (b) the terms of the Senior Debt
Documents and the Senior Obligations may be amended, supplemented or otherwise
modified, and the Senior Obligations, or a portion thereof, may be Refinanced
from time to time and (c) the aggregate amount of the Senior Obligations may be
increased, in each case, without notice to or consent by the Second Priority
Representatives or the Second Priority Debt Parties and without affecting the
provisions hereof. The Lien priorities provided for in Section 2.01 shall not be
altered or otherwise affected by any Refinancing of either the Senior
Obligations or the Second Priority Debt Obligations, or any portion thereof. As
between the Borrower and the other Grantors and the Second Priority Debt
Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrower and the Grantors contained in any Second Priority
Debt Document with respect to the incurrence of additional Senior Obligations.


Section 2.03.    Prohibition on Contesting Liens.. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
validity, extent, perfection, priority or enforceability of any Lien securing
any Senior Obligations held (or purported to be held) by or on behalf of any
Senior Representative or any of the other Senior Secured Parties or other agent
or trustee therefor in any Senior Collateral, (ii) the relative rights and
duties of the holders of the Senior Obligations and the Second Priority Debt
Obligations granted and/or established in this Agreement or any other Collateral
Document with respect to such Liens or (iii) the validity, extent, perfection,
priority or enforceability of any Lien securing any Second Priority Debt
Obligations held (or purported to be held) by or on behalf of any Second
Priority Representative or any of the other Second Priority Debt Parties or
other agent or trustee therefor in any Second Priority Collateral, and each
Senior Representative, for itself and on behalf of each Senior Secured Party
under its Senior Facility, agrees that it shall not (and hereby waives any right
to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), (i) the validity, extent,
perfection, priority or enforceability of any Lien securing any Second Priority
Debt Obligations held (or purported to be held) by or on behalf of any of any
Second Priority Representative or any of the Second Priority Debt Parties in the
Second Priority





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Collateral or (ii) the relative rights and duties of the holders of the Senior
Obligations and the Second Priority Debt Obligations granted and/or established
in this Agreement or any other Collateral Document with respect to such Liens.


Section 2.04.    No New Liens.. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations. To the
extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to the Designated
Senior Representative and/or the Senior Secured Parties, each Second Priority
Representative, on behalf of the applicable Second Priority Debt Parties, agrees
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.04 shall be subject
to Section 4.02.


Section 2.05.    Perfection of Liens.. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and among the Second Priority Debt Parties and
shall not impose on the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives, the Second Priority Debt Parties or any agent
or trustee therefor any obligations in respect of the disposition of Proceeds of
any Shared Collateral which would conflict with prior perfected claims therein
in favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.


Section 2.06.    Certain Cash Collateral.. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, Collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Sections 2.03(a)(ii), 2.03(b)(iii), 2.03(g), 2.03(l), 2.04(a),
2.06(b)(vi), 2.06(c), 2.18, 3.07(x)(g) or 3.07(y) or Article VIII of the Credit
Agreement (or any equivalent successor provision) shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral.




ARTICLE III


Enforcement


Section 3.01.    Exercise of Remedies..


(a)    So long as the Discharge of Senior Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff or recoupment) with respect to
any Shared Collateral in respect of any Second Priority Debt Obligations, or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure), (y) contest, protest or object to any
foreclosure proceeding or action brought with respect to the Shared Collateral
or any other Senior Collateral by any Senior Representative or any Senior
Secured Party in respect of the Senior Obligations, the exercise of any right by
any Senior Representative or any Senior Secured Party (or any agent or sub-agent
on their behalf) in respect of the Senior Obligations under any lockbox
agreement, control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which any Senior Representative or any Senior
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party of any rights and remedies relating to
the Shared Collateral under the Senior Debt Documents or otherwise in respect of
the Senior Collateral or the Senior Obligations, or (z) object to the
forbearance by the Senior Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Shared Collateral in respect of Senior Obligations and (ii) the
Senior Representatives and the Senior Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including setoff, recoupment and the
right to credit bid their debt) and





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






make determinations regarding the release, disposition or restrictions with
respect to the Shared Collateral without any consultation with or the consent of
any Second Priority Representative or any Second Priority Debt Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, any Second Priority Representative
may file a claim or statement of interest with respect to the Second Priority
Debt Obligations under its Second Priority Debt Facility, (B) any Second
Priority Representative may take any action (not adverse to the prior Liens on
the Shared Collateral securing the Senior Obligations or the rights of the
Senior Representatives or the Senior Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) any Second Priority Representative and the Second
Priority Secured Parties may exercise their rights and remedies as unsecured
creditors, to the extent provided in Section 5.04 and (D) from and after the
Second Priority Enforcement Date, the Major Second Priority Representative may
exercise or seek to exercise any rights or remedies (including setoff or
recoupment) with respect to any Shared Collateral in respect of any Second
Priority Debt Obligations, or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), but only so long
as (1) the Designated Senior Representative has not commenced and is not
diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) the Grantor which has granted a security interest in such
Shared Collateral is not then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding. In exercising rights and
remedies with respect to the Senior Collateral, the Senior Representatives and
the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.


(b)    So long as the Discharge of Senior Obligations has not occurred, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will not, in
the context of its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff or recoupment) with respect to any
Shared Collateral in respect of Second Priority Debt Obligations. Without
limiting the generality of the foregoing, unless and until the Discharge of
Senior Obligations has occurred, except as expressly provided in the proviso in
clause (ii) of Section 3.01(a), the sole right of the Second Priority
Representatives and the Second Priority Debt Parties with respect to the Shared
Collateral is to hold a Lien on the Shared Collateral in respect of Second
Priority Debt Obligations pursuant to the Second Priority Debt Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, after the Discharge of Senior Obligations has occurred.


(c)    Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.


(d)    Each Second Priority Representative hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.


(e)    Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
who may be instructed by the Second Priority Majority Representatives shall have
the exclusive right to exercise any right or remedy with respect to the
Collateral, and the Designated Second Priority Representative who may be
instructed by the Second Priority Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Priority Debt Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Priority
Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this Section
3.01(e) shall impair the right of any Second Priority





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Representative or other agent or trustee acting on behalf of the Second Priority
Debt Parties to take such actions with respect to the Collateral after the
Discharge of Senior Obligations as may be otherwise required or authorized
pursuant to any intercreditor agreement governing the Second Priority Debt
Parties or the Second Priority Debt Obligations.


Section 3.02.    Cooperation.. Subject to the proviso in clause (ii) of Section
3.01(a), each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
unless and until the Discharge of Senior Obligations has occurred, it will not
commence, or join with any Person (other than the Senior Secured Parties and the
Senior Representatives upon the request of the Designated Senior Representative)
in commencing, any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it in the Shared
Collateral under any of the Second Priority Debt Documents or otherwise in
respect of the Second Priority Debt Obligations.


Section 3.03.    Actions upon Breach.. Should any Second Priority Representative
or any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrower or any other Grantor) or the
Borrower may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Borrower, any other Grantor or the Senior Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages and (ii)
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by any Senior Representative or any other
Senior Secured Party.




ARTICLE IV


Payments


Section 4.01.    Application of Proceeds.. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents (including the First Lien Intercreditor Agreement) until the Discharge
of Senior Obligations has occurred. Upon the Discharge of Senior Obligations,
each applicable Senior Representative shall deliver promptly to the Designated
Second Priority Representative any Shared Collateral or Proceeds thereof held by
it in the same form as received, with any necessary endorsements, or as a court
of competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations as
follows: (a) first, to the payment of all amounts owing to each Second Priority
Representative (each in its capacity as such) pursuant to the terms of any
Second Priority Debt Documents, (b) second, subject to Section 1.03, to the
payment in full of the Second Priority Debt Obligations under each Second
Priority Debt Facility on a ratable basis, with such payments to be applied to
the Second Priority Debt Obligations under a Second Priority Debt Facility in
accordance with the terms of the relevant Second Priority Debt Documents and (c)
third, after (i) payment in full of all Second Priority Debt Obligations and
(ii) the termination or expiration of all commitments to lend under any Second
Priority Debt Documents, to the Borrower and the other Grantors or their
successors or assigns, as their interests may appear, or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct. Notwithstanding the foregoing, with respect to any Second Priority
Collateral for which a third party (other than a Second Priority Debt Party) has
a lien or security interest that is junior in priority to the security interest
of any Second Priority Debt Facility but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Second Priority Debt Facility (such third party, an “Intervening
Creditor”), the value of any Second Priority Collateral or any Proceeds
allocated to such Intervening Creditor shall be deducted on a ratable basis
solely from the Second Priority Collateral or Proceeds to be distributed in
respect of the Second Priority Debt Facility with respect to which such
Impairment exists.


Section 4.02.    Payments Over.. (a) Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff or
recoupment) relating to the Shared Collateral, in contravention of this
Agreement or otherwise, shall be segregated and held in trust for the benefit of
and forthwith paid over to the Designated Senior Representative for the benefit
of the Senior Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
Designated Senior Representative is hereby





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






authorized to make any such endorsements as agent for each of the Second
Priority Representatives or any such Second Priority Debt Party. This
authorization is coupled with an interest and is irrevocable.


(b)    After the Discharge of Senior Obligations, any Second Priority Collateral
or Proceeds thereof received by any Second Priority Representative or any Second
Priority Debt Party relating to the Second Priority Collateral shall be
segregated and held in trust for the benefit of and forthwith paid over to the
Designated Second Priority Representative for the benefit of the Second Priority
Debt Parties in the same form as received, with any necessary endorsements, or
as a court of competent jurisdiction may otherwise direct. The Designated Second
Priority Representative is hereby authorized to make any such endorsements as
agent for each of the Second Priority Representatives or any such Second
Priority Debt Party. This authorization is coupled with an interest and is
irrevocable.




ARTICLE V


Other Agreements


Section 5.01.    Releases.. (a) Each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that, in the event of a sale, transfer or other disposition of
any specified item of Shared Collateral (including all or substantially all of
the equity interests of any subsidiary of the Borrower) other than a release
granted upon or following the Discharge of Senior Obligations, the Liens granted
to the Second Priority Representatives and the Second Priority Debt Parties upon
such Shared Collateral to secure Second Priority Debt Obligations shall
terminate and be released, automatically and without any further action,
concurrently with the termination and release of all Liens granted upon such
Shared Collateral to secure Senior Obligations. Upon delivery to a Second
Priority Representative of an Officer’s Certificate stating that any such
termination and release of Liens securing the Senior Obligations has become
effective (or shall become effective concurrently with such termination and
release of the Liens granted to the Second Priority Debt Parties and the Second
Priority Representatives) and any necessary or proper instruments of termination
or release prepared by the Borrower or any other Grantor, such Second Priority
Representative will promptly execute, deliver or acknowledge, at the Borrower’s
or the other Grantor’s sole cost and expense, such instruments to evidence such
termination and release of the Liens.


(b)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative or such Second Priority Debt Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.


(c)    Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this Section
5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.


(d)    Notwithstanding anything to the contrary in any Second Priority
Collateral Document, in the event the terms of a Senior Collateral Document and
a Second Priority Collateral Document each require any Grantor (i) to make
payment in respect of any item of Shared Collateral, (ii) to deliver or afford
control over any item of Shared Collateral to, or deposit any item of Shared
Collateral with, (iii) to register ownership of any item of Shared Collateral in
the name of or make an assignment of ownership of any Shared Collateral or the
rights thereunder to, (iv) cause any securities intermediary, commodity
intermediary or other Person acting in a similar capacity to agree to comply, in
respect of any item of Shared Collateral, with instructions or orders from, or
to treat, in respect of any item of Shared Collateral, as the entitlement
holder, (v) hold any item of Shared Collateral in trust for (to the extent such
item of Shared Collateral cannot be held in trust for multiple parties under
applicable law), (vi) obtain the agreement of a bailee or other third party to
hold any item of Shared Collateral for the benefit of or subject to the control
of or, in respect of any item of Shared Collateral, to follow the instructions
of or (vii) obtain the agreement of a landlord with respect to access to leased
premises where any item of Shared Collateral is located or waivers or
subordination of rights with respect to any item of Shared Collateral in favor
of, in any case, both the Designated Senior Representative and any Second
Priority Representative or Second Priority Debt Party, such Grantor may, until
the applicable Discharge of Senior Obligations has occurred,





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






comply with such requirement under the Second Priority Collateral Document as it
relates to such Shared Collateral by taking any of the actions set forth above
only with respect to, or in favor of, the Designated Senior Representative.


(e)    After the Discharge of Senior Obligations, each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that, in the event the
Designated Second Priority Representative forecloses upon or exercises remedies
against any Second Priority Collateral resulting in a sale or disposition
thereof, the Liens in favor of each Second Priority Representative upon such
Second Priority Collateral will automatically, unconditionally and
simultaneously be released and discharged as and when, but only to the extent,
such Liens of the Designated Second Priority Representative on such Second
Priority Collateral are released and discharged; provided that any proceeds of
any Second Priority Collateral realized therefrom shall be applied pursuant to
Section 4.01.


Section 5.02.    Insurance and Condemnation Awards.. Unless and until the
Discharge of Senior Obligations has occurred, the Designated Senior
Representative and, after the Discharge of Senior Obligations, the Designated
Second Priority Representative shall have the sole and exclusive right, subject
to the rights of the Grantors under the Senior Debt Documents or Second Priority
Debt Documents, as applicable, (a) to be named as additional insured and loss
payee under any insurance policies maintained from time to time by any Grantor
with respect to any Shared Collateral, (b) to adjust settlement for any
insurance policy covering the Shared Collateral in the event of any loss
thereunder and (c) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. All proceeds of any such policy and
any such award received by the Designated Senior Representative or Designated
Second Priority Representative, if in respect of the Shared Collateral, shall be
paid (i) first, prior to the occurrence of the Discharge of Senior Obligations,
to the Designated Senior Representative for the benefit of Senior Secured
Parties pursuant to the terms of the Senior Debt Documents, (ii) second, after
the occurrence of the Discharge of Senior Obligations, to the Designated Second
Priority Representative for the benefit of the Second Priority Debt Parties to
be applied pursuant to Section 4.01 and (iii) third, if no Second Priority Debt
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. If any Representative or any Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative or Designated Second Priority Representative in
accordance with the terms of Section 4.02.


Section 5.03.    Amendments to Second Priority Collateral Documents.. No Second
Priority Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by any
of the terms of this Agreement or any Senior Debt Document. The Borrower agrees
to deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Second Priority Collateral Documents
and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility shall include the following language (or language to
similar effect reasonably approved by the Designated Senior Representative):


“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Goldman Sachs Bank USA, as administrative agent, pursuant
to or in connection with the Credit Agreement, dated as of January 30, 2013
among Holdings, the Borrower, the lenders from time to time party thereto,
Goldman Sachs Bank USA, as administrative agent and the other parties thereto,
as further amended, restated, extended, supplemented or otherwise modified from
time to time and (ii) the exercise of any right or remedy by the [Second
Priority Representative] hereunder is subject to the limitations and provisions
of the Intercreditor Agreement dated as of [ ], 20[ ] (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Bright Horizons Capital Corp., Bright Horizons Family
Solutions LLC, the other Grantors (as defined therein) from time to time party
thereto, Goldman Sachs Bank USA, as Administrative Agent, and
[__________________]. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.”


In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






the consent of any Second Priority Representative or any Second Priority Debt
Party and without any action by any Second Priority Representative, the Borrower
or any other Grantor; provided, however, that written notice of such amendment,
waiver or consent shall have been given to each Second Priority Representative
within 10 Business Days after the effectiveness of such amendment, waiver or
consent.


Section 5.04.    Rights as Unsecured Creditors.. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Borrower and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate (or are not otherwise prohibited by) any express
provision of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Second Priority Representative or any Second Priority Debt Party
of the required payments of principal, premium, interest, fees and other amounts
due under the Second Priority Debt Documents so long as such receipt is not the
direct or indirect result of the exercise by a Second Priority Representative or
any Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representatives or the Senior Secured Parties may have
with respect to the Senior Collateral.


Section 5.05.    Gratuitous Bailee for Perfection..
a.Each Credit Party shall deliver all Collateral that can be perfected by the
possession or control of such Collateral or of any account in which such
Collateral is held (collectively, “Pledged or Controlled Collateral”) when
required to be delivered to the Collateral Documents to: (i) until the Discharge
of Senior Obligations, the Designated Senior Representative and (ii) thereafter,
the Designated Second Priority Representative.


b.In the event that any Secured Party receives any Pledged or Controlled
Collateral, then such Secured Party shall promptly deliver such Collateral or
Proceeds, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, to: (i) until
the Discharge of Senior Obligations, the Designated Senior Representative and
(ii) thereafter, the Designated Second Priority Representative.


c.Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.


d.The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Designated Senior Representative and, after the Discharge of Senior Obligations,
Designated Second Priority Representative under this Section 5.05 shall be
limited solely to holding or controlling the Pledged or Controlled Collateral
and the related Liens referred to in paragraphs (a) of this Section 5.05 as
sub-agent and gratuitous bailee for the relevant Secured Parties for purposes of
perfecting the Lien held by such Second Priority Representative.


e.The Designated Senior Representative and, after the Discharge of the Senior
Obligations, the Designated Second Priority Representative shall not have by
reason of the Second Priority Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Representative or any
Secured Party, and each Representative, for itself and on behalf of each Secured
Party under the Credit Agreement, its Additional Senior Debt Facility or its
Second Priority Debt Facility, as applicable, hereby waives and releases the
Designated Senior Representative and Designated Second Priority Representative
from all claims and liabilities arising pursuant to such Representatives’ roles
under this Section 5.05 as sub-agents and gratuitous bailees with respect to the
Pledged or Controlled Collateral.


f.Upon the Discharge of Senior Obligations, the Designated Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated
Second Priority Representative, all Shared Collateral, including all proceeds
thereof, held or controlled by the Designated Senior Representative or any of
its agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






waiver or bailee’s letter or any similar agreement or arrangement granting it
rights or access to Shared Collateral, or (B) direct and deliver such Shared
Collateral as a court of competent jurisdiction may otherwise direct, (ii)
notify any applicable insurance carrier that it is no longer entitled to be a
loss payee or additional insured under the insurance policies of any Grantor
issued by such insurance carrier and (iii) notify any governmental authority
involved in any condemnation or similar proceeding involving any Grantor that
the Designated Second Party Representative is entitled to approve any awards
granted in such proceeding. The Borrower shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify the
Designated Senior Representative for loss or damage suffered by the Designated
Senior Representative as a result of such transfer, except for loss or damage
suffered by such Person as a result of the willful misconduct, gross negligence,
bad faith or material breach of this Agreement by such Person or any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such Person
(as determined by a court of competent jurisdiction in a final, non-appealable
judgment).


g.None of the Senior Representatives nor any of the other Senior Secured Parties
shall be required to marshal any present or future collateral security for any
obligations of the Borrower or any other Grantor to any Senior Representative or
any Senior Secured Party under the Senior Debt Documents or any assurance of
payment in respect thereof, or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.


Section 5.06.    When Discharge of Senior Obligations Deemed To Not Have
Occurred.. If, at any time concurrently with or after the Discharge of Senior
Obligations has occurred, the Borrower or any Grantor enters into any
Refinancing of any Senior Obligations, then such Discharge of Senior Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the agent, representative or
trustee for the holders of such Senior Obligations shall be the Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), each
Second Priority Representative (including the Designated Second Priority
Representative) shall promptly (a) enter into such documents and agreements (at
the expense of the Borrower), including amendments or supplements to this
Agreement, as the Borrower or such new Senior Representative shall reasonably
request in writing in order to provide the new Senior Representative the rights
of a Senior Representative contemplated hereby, (b) deliver to such Senior
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all proceeds thereof, held or controlled by such Second
Priority Representative or any of its agents or bailees, including the transfer
of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, (c) notify any
applicable insurance carrier that it is no longer entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Senior
Representative is entitled to approve any awards granted in such proceeding.


Section 5.07.    Purchase Right..


(a) Each Senior Representative agrees that it will give the Designated Second
Priority Representative written notice (the “Enforcement Notice”) within five
(5) Business Days after the commencement by such Senior Representative of
(i) any Enforcement Action with respect to Shared Collateral or (ii) any
Insolvency or Liquidation Proceeding (which notice shall be effective for all
Enforcement Actions taken after the date of such notice so long as such Senior
Representative is diligently pursuing in good faith the exercise of its default
or enforcement rights or remedies against, or diligently attempting in good
faith to vacate any stay of enforcement rights (other than any stay imposed
under Section 362 of the Bankruptcy Code or any similar stay under any similar
Bankruptcy Law) of its Senior Liens on a material portion of the Shared
Collateral, including, without limitation, all Enforcement Actions identified in
such notice). Following the commencement of an Enforcement Action or the
institution of any Insolvency Proceeding by any Senior Representative, any
Second Priority Debt Party shall have the option, by irrevocable written notice
(the “Purchase Notice”) delivered by the Designated Second Priority
Representative to each Senior Representative no later than ten (10) Business
Days after receipt by the Designated Second Priority Representative of the
Enforcement Notice, to purchase all, but not less than all, of the Senior
Obligations from the Senior Secured Parties. In the case of a voluntary
Insolvency or Liquidation Proceeding commenced by any Grantor, or an involuntary
Insolvency or Liquidation Proceeding commenced by any party other than a Senior
Representative, no Enforcement Notice need be provided and the Designated Second
Priority Representative shall have the option to deliver the Purchase Notice
within ten (10) Business Days from the commencement of such Insolvency or
Liquidation Proceeding. If the Designated Second Priority Representative so
delivers the Purchase Notice, each Senior Representative shall terminate any
existing Enforcement Actions and shall not take any further Enforcement Actions;





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






provided that the Purchase (as defined below) shall have been consummated on the
Business Day specified in the Purchase Notice in accordance with
Section 5.07(b).


(b)    On the date specified by the Designated Second Priority Representative in
the Purchase Notice (which shall be a Business Day not less than five (5)
Business Days, nor more than ten (10) Business Days, after receipt by the Senior
Representatives of the Purchase Notice), the Senior Secured Parties shall,
subject to any required approval of any court or other governmental authority
then in effect, sell to the Second Priority Debt Parties electing to purchase
pursuant to Section 5.07(a) (the “Purchasing Parties”), and the Purchasing
Parties shall purchase (the “Purchase”) from the Senior Secured Parties, all of
the Senior Obligations; provided that the Senior Obligations purchased shall not
include any rights of Senior Secured Parties with respect to indemnification and
other obligations of the Borrower and the Grantors under the Senior Debt
Documents that are expressly stated to survive the termination of the Senior
Debt Documents (the “Surviving Obligations”).


(c)    Without limiting the obligations of the Borrower and the Grantors under
the Senior Debt Documents to the Senior Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the Senior Secured Parties as the purchase price (the “Purchase Price”) therefor
the full amount of all Senior Obligations then outstanding and unpaid (including
principal, premium, interest, fees, breakage costs, attorneys’ fees and
expenses, and, in the case of any obligations in respect of Secured Hedge
Agreements owed to a Senior Secured Party, the amount that would be payable by
the relevant Loan Party thereunder if it were to terminate such Secured Hedge
Agreements on the date of the Purchase or, if not terminated, an amount
determined by the relevant Senior Secured Party to be necessary to collateralize
its credit risk arising out of such Secured Hedge Agreement), (ii) furnish cash
collateral (the “Cash Collateral”) to the Senior Secured Parties in such amounts
as the relevant Senior Secured Parties determine is reasonably necessary to
secure such Senior Secured Parties in connection with any outstanding letters of
credit (not to exceed 105% of the aggregate undrawn face amount of such letters
of credit), (iii) agree to reimburse the Senior Secured Parties for any loss,
cost, damage or expense (including attorneys’ fees and expenses) in connection
with any fees, costs or expenses related to any checks or other payments
provisionally credited to the Senior Obligations and/or as to which the Senior
Secured Parties have not yet received final payment and (iv) agree, after
written request from any Senior Representative, to reimburse the Senior Secured
Parties in respect of indemnification obligations of the Loan Parties under the
Senior Debt Documents as to matters or circumstances known to the Purchasing
Parties (including by way of notice from any Senior Representative or Senior
Secured Party) at the time of the Purchase which could reasonably be expected to
result in any loss, cost, damage or expense to any of the Senior Secured
Parties; provided that in no event shall any Purchasing Party be liable to
reimburse the Senior Secured Parties in respect of indemnification obligations
in excess of proceeds of Collateral received by the Purchasing Parties.


(d)    The Purchase Price and Cash Collateral shall be remitted by wire transfer
in immediately available funds to such account of the respective Senior
Representative as it shall designate to the Purchasing Parties. Each Senior
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the Senior Secured
Parties in accordance with the Senior Debt Documents. Interest shall be
calculated to but excluding the day on which the Purchase occurs if the amounts
so paid by the Purchasing Parties to the account designated by the Senior
Collateral Agent are received in such account prior to 3:00 p.m., New York City
time, and interest shall be calculated to and including such day if the amounts
so paid by the Purchasing Parties to the account designated by the respective
Senior Representative are received in such account later than 3:00 p.m., New
York City time.


(e)    The Purchase shall be made without representation or warranty of any kind
by the Senior Secured Parties as to the Senior Obligations, the Senior
Collateral or otherwise and without recourse to the Senior Secured Parties,
except that the Senior Secured Parties shall represent and warrant (i) the
amount of the Senior Obligations being purchased, (ii) that the Senior Secured
Parties own the Senior Obligations free and clear of any liens or encumbrances
and (iii) that the Senior Secured Parties have the right to assign the Senior
Obligations and the assignment is duly authorized.




ARTICLE VI


Insolvency or Liquidation Proceedings.


Section 6.01.    Financing Issues.. Until the Discharge of Senior Obligations
has occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no (a) objection to and will not otherwise contest or
oppose (or join with or support any other party opposing, objecting to or
contesting) such sale, use





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






or lease of such cash or other collateral or such DIP Financing and, except to
the extent permitted by the proviso in clause (ii) of Section 3.01(a) and
Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives, (b) objection to (and will not
otherwise contest or oppose (or join with or support any other party opposing,
objecting to or contesting)) any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement in respect of Senior
Obligations made by any Senior Representative or any other Senior Secured Party,
(c) objection to (and will not otherwise contest or oppose (or join with or
support any other party opposing, objecting to or contesting)) any exercise by
any Senior Secured Party of the right to credit bid Senior Obligations at any
sale in foreclosure of Senior Collateral under Section 363(k) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, (d) objection to (and
will not otherwise contest or oppose (or join with or support any other party
opposing, objecting to or contesting)) any other request for judicial relief
made in any court by any Senior Secured Party relating to the lawful enforcement
of any Lien on Senior Collateral or (e) objection to (and will not otherwise
contest or oppose (or join with or support any other party opposing, objecting
to or contesting)) any order relating to a sale or other disposition of assets
of any Grantor to which any Senior Representative has consented or not objected
that provides, to the extent such sale or other disposition is to be free and
clear of Liens, that the Liens securing the Senior Obligations and the Second
Priority Debt Obligations will attach to the proceeds of the sale on the same
basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that notice received two
Business Days prior to the entry of an order approving such usage of cash or
other collateral or approving such financing shall be adequate notice.


Section 6.02.    Relief from the Automatic Stay.. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.


Section 6.03.    Adequate Protection.. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by any Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law or (B) assert or support any claim
for costs or expenses of preserving or disposing of any Collateral under Section
506(c) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law. Notwithstanding anything contained in this Section 6.03 or in Section 6.01,
in any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties
(or any subset thereof) are granted adequate protection in the form of
additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which (A) Lien is subordinated to the Liens securing all
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (B) superpriority claim is subordinated to all superpriority
claims of the Senior Secured Parties on the same basis as the other claims of
the Second Priority Debt Parties are so subordinated to the claims of the Senior
Secured Parties under this Agreement, (ii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted (in each instance, to the
extent such grant is otherwise permissible under the terms and conditions of
this Agreement) in the form of additional or replacement collateral, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Debt Party under their Second Priority Debt Facilities, agree that each
Senior Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional or replacement collateral
securing the Second Priority Debt Obligations shall be subordinated to the Liens
on such collateral securing the Senior Obligations and any such DIP Financing
(and all obligations relating thereto) and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement and (iii) in the event any
Second Priority Representatives, for themselves and on behalf of the Second
Priority Debt Parties under their Second Priority





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Debt Facilities, seek or request adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of a
superpriority claim, then such Second Priority Representatives, for themselves
and on behalf of each Second Priority Debt Party under their Second Priority
Debt Facilities, agree that each Senior Representative shall also be granted
adequate protection in the form of a superpriority claim, which superpriority
claim shall be senior to the superpriority claim of the Second Priority Debt
Parties.


Section 6.04.    Preference Issues.. If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, (any such amount, a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement. This Section 6.04
shall survive the termination of this Agreement.


Section 6.05.    Separate Grants of Security and Separate Classifications.. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees and expenses (whether or not allowed or allowable) before any
distribution is made in respect of the Second Priority Debt Obligations, with
each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby
acknowledging and agreeing to turn over to the Designated Senior Representative
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Debt Parties.


Section 6.06.    No Waivers of Rights of Senior Secured Parties.. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second Priority Debt Party, including the seeking by any Second
Priority Debt Party of adequate protection or the assertion by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.


Section 6.07.    Application.. This Agreement, which the parties hereto
expressly acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.


Section 6.08.    Other Matters.. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, or such Second Priority Debt
Party agrees not to assert any





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






such rights without the prior written consent of each Senior Representative,
provided that if requested by any Senior Representative, such Second Priority
Representative shall timely exercise such rights in the manner requested by the
Senior Representatives (acting unanimously), including any rights to payments in
respect of such rights.


Section 6.09.    506(c) Claims.. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.


Section 6.10.    Reorganization Securities.. (a) If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
both the Senior Obligations and the Second Priority Debt Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Second Priority Debt Obligations are secured by Liens upon
the same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.


(b)    Each Second Priority Debt Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall not propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization that is
inconsistent with the priorities or other provisions of this Agreement, other
than with the prior written consent of the Designated Senior Representative or
to the extent any such plan is proposed or supported by the number of
Senior Secured Debt Parties required under Section 1126(d) of the Bankruptcy
Code.


Section 6.11. Section 1111(b) of the Bankruptcy Code.. [Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, waives any
claim it may hereafter have against any senior claimholder arising out of the
election by any Senior Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code.]




ARTICLE VII


Reliance; Etc.


Section 7.01.    Reliance.. All loans and other extensions of credit made or
deemed made on and after the date hereof by the Senior Secured Parties to the
Borrower or any Grantor shall be deemed to have been given and made in reliance
upon this Agreement. Each Second Priority Representative, on behalf of itself
and each Second Priority Debt Party under its Second Priority Debt Facility,
acknowledges that it and such Second Priority Debt Parties have, independently
and without reliance on any Senior Representative or other Senior Secured Party,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into the Second Priority Debt
Documents to which they are party or by which they are bound, this Agreement and
the transactions contemplated hereby and thereby, and they will continue to make
their own credit decisions in taking or not taking any action under the Second
Priority Debt Documents or this Agreement.


Section 7.02.    No Warranties or Liability.. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges and agrees that neither any
Senior Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






otherwise made to each other, nor do they hereby make to each other, any
warranties, express or implied, nor do they assume any liability to each other
with respect to (a) the enforceability, validity, value or collectability of any
of the Senior Obligations, the Second Priority Debt Obligations or any guarantee
or security which may have been granted to any of them in connection therewith,
(b) any Grantor’s title to or right to transfer any of the Shared Collateral or
(c) any other matter except as expressly set forth in this Agreement.


Section 7.03.    Obligations Unconditional.. All rights, interests, agreements
and obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:


(a)any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;


(b)any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;


(c)any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;


(d)the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or


(e)any other circumstances that otherwise might constitute a defense available
to (i) the Borrower or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06 and
6.04) or (ii) any Second Priority Representative or Second Priority Debt Party
in respect of this Agreement.




ARTICLE VIII


Miscellaneous


Section 8.01.    Conflicts.. Subject to Section 8.21, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Debt Document or any Second Priority Debt Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, the relative rights
and obligations of the Senior Secured Collateral Agent, the Senior
Representatives and the Senior Secured Parties (as amongst themselves) with
respect to any Senior Collateral shall be governed by the terms of the First
Lien Intercreditor Agreement and in the event of any conflict between the First
Lien Intercreditor Agreement and this Agreement, the provisions of the First
Lien Intercreditor Agreement shall control.


Section 8.02.    Continuing Nature of this Agreement; Severability.. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Grantor constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 8.03.    Amendments; Waivers.. (a) No failure or delay on the part of
any party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by Section 8.03(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified (other than pursuant to any Joinder Agreement), except pursuant to an
agreement or agreements in writing entered into by each Representative (in each
case, acting in accordance with the documents governing the applicable Debt
Facility) (and with respect to any such waiver, amendment or modification which
by the terms of this Agreement requires the Borrower’s consent or which directly
and adversely affects the rights, interests, liabilities or privileges of, or
impose additional duties and obligations on, the Borrower or any other Grantor,
with the consent of the Borrower). Any such amendment, supplement or waiver
shall be in writing and shall be binding upon the Senior Secured Parties and the
Second Priority Debt Parties and their respective successors and assigns.


(c)Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 and upon such execution and delivery,
such Representative and the Secured Parties and Senior Obligations or Second
Priority Debt Obligations of the Debt Facility for which such Representative is
acting shall be subject to the terms hereof.


Section 8.04.    Information Concerning Financial Condition of the Borrower and
the Subsidiaries.. The Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Borrower and the Subsidiaries and all endorsers or guarantors
of the Senior Obligations or the Second Priority Debt Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Second Priority Debt Obligations. The Senior Representatives,
the Senior Secured Parties, the Second Priority Representatives and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.


Section 8.05.    Subrogation.. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.


Section 8.06.    Application of Payments.. Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.


Section 8.07.    Additional Grantors.. The Borrower agrees that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.


Section 8.08.    Dealings with Grantors.. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), at the request of such
Representative, the Borrower or such Grantor, as appropriate, shall furnish to
such Representative a certificate of an authorized officer (an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Section 8.09.    Additional Debt Facilities.. To the extent, but only to the
extent, permitted by the provisions of the then existing Senior Debt Documents
and Second Priority Debt Documents, the Borrower may incur or issue and sell one
or more series or classes of Second Priority Debt and one or more series or
classes of Additional Senior Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority Class
Debt (such Representative and holders in respect of any Second Priority Class
Debt being referred to as the “Second Priority Class Debt Parties”), becomes a
party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Senior Facilities (the “Senior Class Debt”; and the Senior Class
Debt and Second Priority Class Debt, collectively, the “Class Debt”) may be
secured by a senior Lien on Shared Collateral, in each case under and pursuant
to the relevant Senior Collateral Documents, if and subject to the condition
that the Representative of any such Senior Class Debt (each, a “Senior Class
Debt Representative”; and the Senior Class Debt Representatives and Second
Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties; and the Senior Class Debt Parties
and Second Priority Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph. In order for a Class Debt Representative to become a party to this
Agreement:


(i)such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative constitutes Additional Senior Debt Obligations or Second Priority
Debt Obligations, as applicable, and the related Class Debt Parties become
subject hereto and bound hereby as Additional Senior Debt Parties or Second
Priority Debt Parties, as applicable;


(ii)the Borrower (a) shall have delivered to the Designated Senior
Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Second Priority Debt
Obligations, as applicable, and the initial aggregate principal amount or face
amount thereof and certifying that such obligations are permitted to be incurred
and secured (I) in the case of Additional Senior Debt Obligations, on a senior
basis under each of the Senior Debt Documents and (II) in the case of Second
Priority Debt Obligations, on a junior basis under each of the Second Priority
Debt Documents and (b) if requested, shall have delivered true and complete
copies of each of the Second Priority Debt Documents or Senior Debt Documents,
as applicable, relating to such Class Debt, certified as being true and correct
by an authorized officer of the Borrower; and


(iii)the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Designated Senior Representative and the Designated Second Priority
Representative, that each Class Debt Party with respect to such Class Debt will
be subject


Section 8.10.    Refinancings.. The Senior Debt Obligations and the Second
Priority Debt may be refinanced or replaced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the refinancing transaction under any Senior Debt Document or
any Second Priority Debt Document) of any Senior Representative or any Secured
Party, all without affecting the Lien priorities provided for herein or the
other provisions hereof. Each Second Priority Representative hereby agrees that
at the request of the Borrower in connection with refinancing or replacement of
Senior Obligations (“Replacement Senior Obligations”) it will enter into an
agreement with the agent or trustee for any Senior Obligations that refinance
any Senior Obligations containing terms and conditions substantially similar to
the terms and conditions of this Agreement.


Section 8.11.    Consent to Jurisdiction; Waivers.. Each Representative, on
behalf of itself and the Secured Parties of the Debt Facility for which it is
acting, irrevocably and unconditionally:


a.submits for itself and its property in any legal action or proceeding relating
to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York located in the Borough of Manhattan, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof and agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






b.consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


c.agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;


d.agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and


e.waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.


Section 8.12.    Notices.. All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:


i.if to the Borrower or any Grantor, to the Borrower, at its address at: [ ],
Attention of [ ], telecopy [ ];


ii.if to the Initial Second Priority Representative to it at: [ ], Attention of
[ ], telecopy [ ];


iii.if to the Administrative Agent, to it at: [ ], Attention of [ ], telecopy [
];


iv.if to any other Senior Representative a party hereto on the date hereof, to
it at: [ ], Attention of [ ], telecopy [ ];


v.if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.


Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.


Section 8.13.    Further Assurances.. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Party Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.


Section 8.14.    GOVERNING LAW; WAIVER OF JURY TRIAL.
  
(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


(B)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY
AGREES AND CONSENTS THAT ANY SUCH ACTION OR PROCEEDING SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 8.14 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Section 8.15. Binding on Successors and Assigns.. This Agreement shall be
binding upon the Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives, the Second Priority Debt Parties, the Borrower, the
other Grantors party hereto and their respective permitted successors and
assigns.


Section 8.16.    Section Titles.. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.


Section 8.17.    Counterparts.. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page of this Agreement shall be effective as delivery of an original executed
counterpart hereof.


Section 8.18.    Authorization.. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Debt Parties.


Section 8.19.    No Third Party Beneficiaries; Successors and Assigns.. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns,, except as permitted in Section 8.03(b), and no other Person
(including the Grantors, or any trustee, receiver, debtor in possession or
bankruptcy estate in a bankruptcy or like proceeding) shall have or be entitled
to assert such rights.


Section 8.20.    Effectiveness.. This Agreement shall become effective when
executed and delivered by the parties hereto.


Section 8.21.    Administrative Agent and Representative.. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article IX of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [  ] is entering into this Agreement in its capacity as
[Administrative Agent] [Trustee] under [credit agreement] [indenture] (the
[“Additional Administrative Agent”] [“Trustee”]) and the provisions of
Article [  ] of such indenture applicable to the Trustee thereunder shall also
apply to the [Additional Administrative Agent] [Trustee] hereunder.


Section 8.22.    Relative Rights.. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, (b) change the relative
priorities of the Senior Obligations or the Liens granted under the Senior
Collateral Documents on the Shared Collateral (or any other assets) as among the
Senior Secured Parties, (c) otherwise change the relative rights of the Senior
Secured Parties in respect of the Shared Collateral as among such Senior Secured
Parties or (d) obligate the Borrower or any Grantor to take any action, or fail
to take any action, that would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Debt Document or any Second
Priority Debt Document.


Section 8.23.    Survival of Agreement.. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


GOLDMAN SACHS BANK USA,
as Administrative Agent


By: ____________________________________
Name:    
Title:    




[__________________],
as [__________________] for the holders of [applicable Additional Senior Debt
Facility]




By: ____________________________________
Name:    
Title:    




[__________________],
as Initial Second Priority Representative




By: ____________________________________
Name:    
Title:    


















































[Signature Page to Second Lien Intercreditor Agreement]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By: ____________________________________
Name:    
Title:    




BRIGHT HORIZONS CAPITAL CORP.


By: ____________________________________
Name:    
Title:




THE GRANTORS LISTED ON ANNEX I HERETO


By: ____________________________________
Name:    
Title:
















[Signature Page to Second Lien Intercreditor Agreement]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ANNEX I




Grantors




[•]
[•]
[•]
[•]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ANNEX II


SUPPLEMENT NO.    dated as of [ ], [ ] (this “Supplement”), to the SECOND LIEN
INTERCREDITOR AGREEMENT dated as of [         ], [   ] (the “Second Lien
Intercreditor Agreement”), among BRIGHT HORIZONS CAPITAL CORP., a Delaware
corporation (“Holdings”), BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a Delaware
limited liability company (the “Borrower”), and certain subsidiaries of the
Borrower (together with the Borrower and Holdings, the “Grantors” and each, a
“Grantor”), GOLDMAN SACHS BANK USA, as Representative for the Credit Agreement
Secured Parties, [__________________], as Initial Second Priority
Representative, and the additional Representatives from time to time party
thereto.


A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.


B.    The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Borrower are required to enter into the Second Lien
Intercreditor Agreement. Section 8.07 of the Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.


Accordingly, the parties hereto hereby agree as follows:


SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.


SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties, individually, that (i) it has full
power and authority to enter into this Supplement and (ii) this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to Debtor Relief Laws, general principles of equity (whether
considered in a proceeding in equity or law) and an implied covenant of good
faith and fair dealing.


SECTION 3. This Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Supplement shall become effective when the
Designated Senior Representative shall have received a counterpart of this
Supplement that bears the signature of the New Grantor. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page of this Supplement shall be effective as delivery of an originally executed
counterpart hereof.


SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.


SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 6. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrower as specified in the Second Lien Intercreditor Agreement.


SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative as required by the applicable Senior Debt
Documents.







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.


[NAME OF NEW SUBSIDIARY GRANTOR]




By: ____________________________________
Name:    
Title:    




Acknowledged by:


[                  ], as Designated Senior Representative




By: ____________________________________
Name:    
Title:    





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ANNEX III


[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [      ], [ ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [         ], [   ] (the “Second
Lien Intercreditor Agreement”), among BRIGHT HORIZONS CAPITAL CORP., a Delaware
corporation (“Holdings”), BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a Delaware
limited liability company (the “Borrower”), certain subsidiaries and affiliates
of the Borrower (together with the Borrower and Holdings, the “Grantors” and
each, a “Grantor”), GOLDMAN SACHS BANK USA, as Representative for the Credit
Agreement Secured Parties, [__________________], as Initial Second Priority
Representative, and the additional Representatives from time to time party
thereto.


A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.


B.    As a condition to the ability of the Borrower to incur Second Priority
Debt and to secure such Second Priority Class Debt with a Second Priority Lien
and to have such Second Priority Class Debt guaranteed by the Grantors, in each
case under and pursuant to the Second Priority Collateral Documents relating
thereto, the Second Priority Class Debt Representative in respect of such Second
Priority Class Debt is required to become a Representative under, and such
Second Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement as Second Priority Debt Obligations and Second Priority
Debt Parties, respectively, pursuant to the execution and delivery by the Second
Priority Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned
Second Priority Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.


Accordingly, the Designated Senior Representative and the New Representative
agree as follows:


SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement as Second Priority Debt Obligations and Second Priority
Debt Parties, respectively, with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.


SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
Debtor Relief Laws, general principles of equity (whether considered in a
proceeding in equity or law) and an implied covenant of good faith and fair
dealing and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Second
Lien Intercreditor Agreement as Second Priority Debt Parties.


SECTION 3. This Representative Supplement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Representative
Supplement shall become effective when the Designated Senior Representative
shall have received a counterpart of this Representative Supplement that bears
the signature of the New Representative. Delivery by telecopier, .pdf or other
electronic imaging means of an executed counterpart of a signature page of this
Representative Supplement shall be effective as delivery of an originally
executed counterpart hereof.


SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.


SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








SECTION 6. If any provision of this Representative Supplement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Representative Supplement shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at its address set forth below its signature hereto.


SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative, in each case as required by
the applicable Senior Debt Documents.


IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.


[NAME OF NEW REPRESENTATIVE],
as [ ] for the holders of [                                  ]




By: ____________________________________
Name:    
Title:    


Address for notices:
____________________________________
____________________________________                                    
Attention of:                 
Telecopy:                 


[                             ],
as Designated Senior Representative




By: ____________________________________
Name:    
Title:





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Acknowledged by:




BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By: ____________________________________
Name:    
Title:    




THE GRANTORS
LISTED ON SCHEDULE I HERETO


By: ____________________________________
Name:    
Title:    





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Schedule I to the
Representative Supplement to the
Second Lien Intercreditor Agreement


Grantors


[•]
[•]
[•]
[•]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






ANNEX III


[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [  ] dated as of [     ], 20[ ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [         ], 20[  ] (the “Second
Lien Intercreditor Agreement”), among BRIGHT HORIZONS CAPITAL CORP., a Delaware
corporation (“Holdings”), BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a Delaware
limited liability company (the “Borrower”), certain subsidiaries and affiliates
of the Borrower (together with the Borrower and Holdings, each a “Grantor”),
GOLDMAN SACHS BANK USA, as Representative for the Credit Agreement Secured
Parties, [__________________], as Initial Second Priority Representative, and
the additional Representatives from time to time party thereto.


A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.


B.    As a condition to the ability of the Borrower to incur Senior Class Debt
after the date of the Second Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents relating thereto, the Senior Class Debt
Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
Second Lien Intercreditor Agreement. Section 8.09 of the Second Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior Class
Debt Parties may become subject to and bound by, the Second Lien Intercreditor
Agreement as Second Priority Debt Obligations and Additional Senior Debt
Parties, respectively, pursuant to the execution and delivery by the Senior
Class Debt Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in
Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned Senior
Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.


Accordingly, the Designated Senior Representative and the New Representative
agree as follows:


SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
as Second Priority Debt Obligations and Additional Senior Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Second Lien Intercreditor Agreement applicable to it
as a Senior Representative and to the Senior Class Debt Parties that it
represents as Senior Debt Parties. Each reference to a “Representative” or
“Senior Representative” in the Second Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Second Lien Intercreditor
Agreement is hereby incorporated herein by reference.


SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
Debtor Relief Laws, general principles of equity (whether considered in a
proceeding in equity or law) and an implied covenant of good faith and fair
dealing and (ii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Second Lien Intercreditor Agreement as
Senior Secured Parties.


SECTION 3. This Representative Supplement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Representative
Supplement shall become effective when the Designated Senior Representative
shall have received a counterpart of this Representative Supplement that bears
the signature of the New Representative. Delivery by telecopier, .pdf or other
electronic imaging means of an executed counterpart of a signature page of this
Representative Supplement shall be effective as delivery of an originally
executed counterpart hereof.


SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.


SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








SECTION 6. If any provision of this Representative Supplement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Representative Supplement shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at its address set forth below its signature hereto.


SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative, in each case as required by
the applicable Senior Debt Documents.




IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.




[NAME OF NEW REPRESENTATIVE],
as [ ] for the holders of [                                  ]




By: ____________________________________
Name:    
Title:    


Address for notices:
____________________________________
____________________________________                                    
Attention of:                 
Telecopy:                 


[                             ],
as Designated Senior Representative




By: ____________________________________
Name:    
Title:    





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)








Acknowledged by:




BRIGHT HORIZONS FAMILY SOLUTIONS LLC


By: ____________________________________
Name:    
Title:    




BRIGHT HORIZONS CAPITAL CORP.


By: ____________________________________
Name:    
Title:    




THE GRANTORS
LISTED ON SCHEDULE I HERETO


By: ____________________________________
Name:    
Title:    





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






Schedule I to the
Representative Supplement to the
Second Lien Intercreditor Agreement


Grantors


[•]
[•]
[•]
[•]







--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT T-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders from time
to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint Lead
Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto.


Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payment.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]


By:                             
Name:
Title:


Date: ________ __, 20[ ]











--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT T-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders from time
to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint Lead
Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto.


Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payment.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]


By:                             
Name:
Title:


Date: ________ __, 20[ ]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT T-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders from time
to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint Lead
Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto.


Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payment.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]


By:                             
Name:
Title:


Date: ________ __, 20[ ]





--------------------------------------------------------------------------------

EXHIBIT 10.3 (2)






EXHIBIT T-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement, dated as of January 30, 2013 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement”), among Bright Horizons Family Solutions LLC (the
“Borrower”), Bright Horizons Capital Corp., as Holdings, the Lenders from time
to time party thereto, Goldman Sachs Bank USA, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer, Joint Lead
Arranger and Joint Bookrunner, J.P. Morgan Securities LLC, as Joint Lead
Arranger, Joint Bookrunner and Syndication Agent, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA)
LLC, as Joint Bookrunners and Co-Documentation Agents, and the other agents and
parties party thereto.


Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]


By:                             
Name:
Title:


Date: ________ __, 20[ ]





